REPUBLIQUE CENTRAFRICAINE

Ministère des Eaux, Forêts, Chasse et Pêche

PLAN D’AMENAGEMENT DU

PEA 192

ON Société
ÿ Centrafricaine de Bois

S

Période : 2019 - 2038

Agence de Gestion Durable des
Ressources Forestières
BP 3314 - BANGUI - RCA

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

AGDRF avec l'appui de PDRSO PDRSO. 2

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

TABLE DES MATIÈRES

Liste des sigles et acronymes

Préambule

1 Contexte national...

11 Politique forestière en RCA...

12 Législations
1.2.1 L'aménagement forestier.
1.2.2 La fiscalité forestière ….
12.3  L'APV-FLEGT

13 Le PARPAF, l’'AGDRF et le PDRSO.............................
1.3.1 Le PARPAF
1.3.2  L'AGDRF
1.3.3 Le PDRSO
1.3.4 Convention définitive SCD et Conventions CENTRABOIS

2 Travaux préparatoires à l'aménagement...

2.1 Formation .
2.1.1 Cas de la formation aux inventaires pour le PEA 192 — Lot A À XP PEA 187 — ['scn) ……… 19
2.1.2 Cas de la formation aux inventaires pour le PEA 192 — Lot B

2.2 Inventaire d'aménagement.
2.2.1 Cas de l'inventaire du PEA 192 -Lot A.
2.22 Cas de l'inventaire du PEA 192 -LotB.

2.3 Cartographie... esnrnsnnnsnes
2.3.1 Cartographie réalisée par le PARPAF.
2.3.2 Cartographie réalisée par l'AGDRF

24 Photo-interprétation…..……
2.4.1  Photo-interprétation réalisée par le PARPAF
2.4.2  Photo-interprétation réalisée par l'AGDRF .

2.5 Etude de récolement

2.6 Enquête socio-économique

3 Caractéristiques biophysiques de la forêt

3.1 Informations générales
3.1.1 Localisation et situation administrative
3.1.2 Limites et superficie

3.2 Milieu naturel
3.2.1 Géologie
3.2.2 Pédologie

AGDRF avec l'appui de PDRSO

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

3.23 Altitude et relief
3.24 Hydrographie
3.2.5 Climat.
3.2.6 Formations végétales
3.27 Faune...

4 Contexte socio-économique...

41 Caractéristiques de l’environnement socio-économique et culturel des
populations riveraines du PEA.....
4.1.1 Structure administrative et organisation territoriale .
4.1.2 Données démographiques. ue.
4.1.3 Infrastructures et équipements collectifs …

4.2 Caractéristiques de l’environnement socio-économique de CENTRABOIS 39
4.2.1  Salariat e
4.2.2 Conditions d'accès aux équipements et infrastructures du site
4.2.3 Analyse globale de la contribution de CENTRABOIS au développement local .
4.2.4 Recommandations.

43 Modes de coexistence et de gestion des ressources et des espaces
forestiers.
4.3.1 Règles de gestion des ressources et des espaces forestiers .
4.3.2 Analyse des modes d'exploitation des ressources et des espaces forestiers …
4.3.3 Niveau de coexistence dans l’utilisation des espaces et des ressources fores
l'exploitant et les populations locales...

5 Présentation de CENTRABOIS

5.1 Profil de l’entreprise

5.2 Exploitation pratiquée … un
5.2.1 Exploitation pratiquée par l'ancien attributaire à (SCD)...
5.2.2 Exploitation réalisée par CENTRABOIS avant révision du Plan d'Aménagement.
5.2.3 Production réalisée par CENTRABOIS
5.24 Organisation des opérations en forêt.

5.3 Outil industriel
6 Etat de la forêt.

6.1 Historique de l’exploitation … ares nn 73
6.1.1 Historique de l'exploitation avant la mise sous aménagement du PEA 192. mu 78
6.1.2 Historique de l'exploitation depuis la mise sous aménagement du PEA.....…. … 75

6.2 Synthèse des résultats d'inventaire d'aménagement 75

6.2.1  Stratification
6.2.2 Caractéristiques dendrométriques générales
6.2.3 Potentiel exploitable en
6.24 Relevés écologiques complémentaires

AGDRF avec l'appui de PDRSO 4

PLAN D’AMENAGEMENT PEA 192 — Août 2018

6.3 Productivité de la forêt
6.3.1  Accroissements en diamètre
6.3.2 Mortalité …
6.3.3 Dégâts d'exploitation

7 Décisions d'aménagement.

741 Choix des objectifs

72 Découpage en séries d'aménagement
7.21 Série de conversion
7.2.2 Série de production...
7.2.3 Série de gestion fores

re spéciale :..
7.24 Série Agricole et d'Occupation Humaine
7.25 Série de conservation

73 Surface utile taxable

74 Durée de l’aménagement..
7.4.1 Rappel des prescriptions du plan d'aménagement initial
7.4.2  Prescriptions du plan d'aménagement révisé...

8 Aménagement de la série de production

8.1 Principes d'aménagement...

8.2 Choix des essences aménagées.
8.2.1 Essences objectif...
8.2.2 Essences de découpage

8.23 Essences rares …

8.3 Calculs de reconstitution et choix des DMA
8.3.1 Méthode de calcul des taux de reconstitution
8.3.2 Reconstitution du capital ligneux exploité sur la série de production
8.33  Fructification.
8.34  DMAretenus

8.4 Choix de la durée de rotation.

8.5 Calcul de la possibilité forestière utilisée pour le découpage
8.5.1 Forêt en équilibre ou modèle de croissance dynamique
8.5.2 Forêt exploitée par la SCD sous Convention Provisoire
8.5.3 Possibilité globale indicative — de la série de production

8.6 Définition du parcellaire - Unités Forestières de Gestion 141
8.6.1 Découpage en UFG
8.6.2 Contenu des UFG

8.7 Définition des Assiettes Annuelles de Coupe sur PUFG 1... 146

9 Aménagement de la série de conversion

9.1 Principes de gestion

AGDRF avec l'appui de PDRSO PDRSO. 5

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

9.2 Choix des essences à exploiter
9.2.1 Essences objectif et essences de découpage
9.2.2 Essences rares

9.2.3 DME..
9.3 Choix de la durée de passage... .….149
9.4 Calcul de la possibilité forestière de la série de conversion 150

9.5 Définition des Assiettes Annuelles de Coupe de la série de conversion....152

10 Aménagement de la série de gestion forestière spéciale

10.1 Principes de gestion

10.2 Choix des essences à exploiter
10.2.1 Essences objectif...
10.2.2 Essences rares...

10.3 Choix de la durée du passage en exploitation...

10.4 Possibilité forestière de la série de gestion forestière spéciale.

11 Clauses de gestion du PEA 192

11.1 Règles de gestion et d’exploitation forestière
111.1 Planification … .
11.12 Règles d'exploitation foresti

e

112 Intervention dans la série de conversion...

11.3 Intervention dans la série agricole et d'occupation humaine 169

11.4 Orientations d’industrialisation

115 Mesures sociales
11.5.1 Généralités
11.5.2 Atelier de restitution aux populations .
11.5.3 Obligations légales de la sociét
11.5.4 Cadre organisationnel et relationnel

11.5.5 Contribution sociale de l’entreprise aux salariés et à leurs ayants droit légaux.
11.5.6 Contribution sociale de l’entreprise aux populations locales

11.6 Mesures environnementales
11.6.1 Mesures de protection des mil
11.6.2 Mesures contre les feux
11.6.3 Mesures contre la pollution "
11.6.4 Mesures pour la protection de la fauni

11.7 Mise en œuvre du plan d'aménagement
11.7.1 Ressources humaines de la cellule d'aménagement.
11.72 Equipement de la cellule d'aménagement

12 Bilan économique et financier

ar
L

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

12.1 Coût d'élaboration et de révision du Plan d'Aménagement
12.1.1 Coût d'élaboration du Plan d'Aménagement initial (2011) n
12.12 Coût de révision du Plan d'Aménagement (2018)
12.1.3 Coûts de mise en œuvre du Plan d'Aménagement …

12.2 Bénéfices générés par l'aménagement pour les différentes parties prenantes
185

12.2.1 Bénéfices pour l'Etat Centrafricain (non contractuels

12.2.2 Bénéfices attendus pour l'entreprise CENTRABOIS .

.. 185

Conclusion... nn 193
Liste des tableaux... sn 195
Liste des cartes..." nn 197
Liste des figures... nine 198
Liste des Annexes..." 199

AGDRF avec l'appui de PDRSO PDRSO. 7

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

AFD
AGDRF
ATIBT
APV-FLEGT

CAS/DF

CAS/DFT

CDF

CDs
CENTRABOIS
CIRAD

CTFT

CFD

DMA

DME

EFIR

FDF

FLEGT

FOB
FOT
FRM
GAS
GPS
IGN

MEDDEFCP
MEFCP
MEFCPE
OEFB

LISTE DES SIGLES ET ACRONYMES

Assiette Annuelle de Coupe

Assiette de Coupe Provisoire

Agence Française de Développement

Agence de Gestion Durable des Ressources Forestières

Association Technologique Internationale des Bois Tropicaux

Accord de Partenariat Volontaire FLEGT

Compte d'Affectation Spécial de Développement Forestier (de 2009 à fin
2017)

Compte d'Affectation Spécial de Développement Forestier et Touristique
(jusqu’en 2008)

Centre de Données Forestières

Contribution au Développement Social

Société Centrafricaine de Bois

Centre International de Recherche Agronomique et de Développement
Centre Technique Forestier Tropical

Caisse Française de Développement

Diamètre Minimum d'Aménagement

Diamètre Minimum d'Exploitabilité

Exploitation Forestière à Impact Réduit

Fonds de Développement Forestier (nouvelle appellation du CAS/DF,
depuis avril 2017)

Forest Law Enforcement Governance and Trade ou Plan d'action sur
l'Application des règlementations forestières, la gouvernance et les
échanges commerciaux

Free On Board

Free on Truck

Forêt Ressources Management

Gestionnaire des Affaires Sociales

Global Positioning System

Institut Géographique National

Ministère de l'Environnement, du Développement Durable, des Eaux
Forêts Chasse et Pêche (jusqu'en septembre 2017)

Ministère des Eaux, Forêts, Chasse et Pêche (depuis septembre 2017)
Ministère des Eaux, Forêts Chasses et Pêche, chargé de l'Environnement
(en 2006)

Observatoire Economique de la Filière Bois

AGDRF avec l'appui de PDRSO 8

«CO. Y PLAN D’AMENAGEMENT PEA 192 — Août 2018
ORSTOM Organisme de Recherche Scientifique sur les Territoires d'Outre-Mer
PA Plan d'Aménagement
PAF Projet d'Aménagement Forestier
PAO Plan Annuel d'Opération
PARN Projet d'Aménagement des Ressources Naturelles
PARPAF Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier
PDRSO Projet de Développement Régional du Sud-Ouest
PENL Produit Forestier Non Ligneux, également appelé Produit Forestier Autre

que le Bois d'œuvre (PFABO)
PGQ Plan de Gestion Quinquennal
PGTCV Projet de Gestion des Terroirs de Chasse Villageoise
PTE Permis Temporaire d'Exploitation
PEA Permis d'Exploitation et d'Aménagement
RBUE Règlement Bois de l’Union Européenne
RGPH Recensement Général de la Population et de l'Habitation
SCD Société Centrafricaine de Développement
SIG Système d'informations Géographiques
UAR Unité d'Aménagement et de Reboisement
UFG Unité Forestière de Gestion
UFP Unité Forestière de Production

AGDRF avec l'appui de PDRSO 9

4 \.
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

PREAMBULE

Le Permis d'Exploitation et d'Aménagement (PEA) inscrit au sommier forestier sous le n°187
était précédemmentattribué à la Société Centrafricaine de Développement (SCD). Ce PEA
est doté d’un Plan d'Aménagement (PA) produit par le Projet d'Appui à la Réalisation des
Plans d'Aménagement Forestiers (PARPAF) et approuvé le 4 mars 2011, par la signature
d'une Convention Définitive entre SCD et le Ministère en charge des Forêts. La durée
d'application de ce Plan d'Aménagement couvrait une période de 25 ans, soit de 2011 à
2035.

Le PEA 187 a ensuite fait l'objet d'un retour au Domaine forestier de l'Etat, par Décret
n°13.408 du 09 octobre 2013.

Ce PEA a été attribué à la société Centrafricaine de Bois (CENTRABOIS), par Décret
n°15.328 du 24 août 2015 et inscrit au sommier forestier sous le n°192. Le Décret n°17.039
du 21 janvier 2017, portant extension du PEA 192 de la société CENTRABOIS redéfinit les
limites et la surface du PEA 192, désormais constitué de deux lots (PEA 192 — Lot À = ex-
PEA 187 et PEA 192 — Lot B, nouvelle attribué).

L'objet de la révision du Plan d'Aménagement en vigueur pour le PEA 192 CENTRABOIS
(ex-PEA 187 — SCD) est d’acter le changement d’attributaire mais également le changement
de délimitation du PEA dans le document de gestion de celui-ci.
Les principes qui ont guidé cette révision du Plan d'Aménagement sont les suivants :
-__ Adapter la période de mise en œuvre du Plan d'Aménagement révisé : 2019 — 2038 ;
- _PEA 192 — Lot A : actualiser la cartographie du PEA en intégrant l'historique récent
de l'exploitation ; ajuster les données relatives aux surfaces restant à exploiter avec
modification du calendrier d'exploitation prévisionnel,
-__PEA 192 — Lot B : produire la cartographie de la zone et analyser les résultats de
l'inventaire d'aménagement ; procéder au découpage en séries de la zone et

proposer des modalités de gestion adaptées.

- Actualiser la possibilité forestière — sans modification du groupe d'essences objectif
ni des DMA fixés dans le Plan d'Aménagement initial ;

- Actualiser la surface utile et taxable du PEA 192 en tenant compte, notamment, de
l'avancement de l'exploitation de la série de conversion.

AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

1 CONTEXTE NATIONAL

Depuis près de trente ans, « la République Centrafricaine s'est résolument engagée dans
une nouvelle politique forestière visant des objectifs de développement en vue de la mise en
place d'un système de protection, de conservation et de mise en valeur des ressources
forestières au sein duquel les intérêts des populations de base sont réellement pris en
compte et où l'exploitant forestier est intimement associé aux efforts d'aménagement. »
(Etats généraux des Eaux et Forêts, 2003 et Document de Stratégie de Réduction de la
Pauvreté, DSRP 2008-2010).

1.1 Politique forestière en RCA

Il n'y a pas à ce jour un document de politique du secteur forestier à l'instar des autres pays
de la sous-région tels que le Gabon et le Cameroun qui disposent d'un PSFE (Programme
Sectoriel Forêts et Environnement). Néanmoins la RCA dispose de textes législatifs et
règlementaires bien élaborés.

Aussi, depuis 2003, suite aux états généraux des Eaux et Forêts, des recommandations
fortes ont été formulées.

Jusqu'en 2008, le texte de référence régissant les activités liées aux forêts et à la faune était
la loi n°9003 du 09 juin 1990 portant Code Forestier. Cette loi a fait l'objet d’une réforme en
profondeur, après près de deux ans de rédaction et de concertation. Elle a été formellement
approuvée par les institutions parlementaires en septembre 2008 et a été promulguée le 17
octobre 2008 (Loi n°08.022).

Sept textes d'application de la loi sont actuellement en vigueur, dont le décret n°91.18 du 28
août 2008 fixant les modalités d'octroi des Permis d'Exploitation et d'Aménagement (PEA).
Enfin, l'arrêté ministériel n°019 MEFCPE du 05 juillet 2006 a validé les normes nationales
d'élaboration des plans d'aménagement, actuellement en vigueur.

Le Compte d'Affectation Spéciale - Développement Forestier et Touristique (CAS-DFT), créé
en 1995 a évolué pour devenir en 2009 le Compte d'Affectation Spéciale pour le
Développement Forestier (CAS-DF). Il soutient, depuis 2000, les actions du Gouvernement
dans le domaine de l'aménagement forestier. La loi de finances de 2008 a séparé le
tourisme du secteur forestier. En 2017, le CAS-DF est devenu le Fonds de Développement
Forestier (FDF), conformément àla Loi n°17.016 du 24 avril 2017.

De 2000 à 2011, à travers le Projet d'Appui à la Réalisation des Plans d'Aménagement
Forestier (PARPAF), financé par l'Agence Française de Développement (AFD) et le CAS-
DF, l'Etat Centrafricain a cherché à se doter d’une capacité propre de rédaction et de suivi
des plans d'aménagement des PEA.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Au terme du projet PARPAF, l'Agence de Gestion Durable des Ressources Forestières
(AGDRF) a été créée par la Loi n°12.006 du 25 mai 2012. Statutairement, l'AGDRF a pour
fonction d'assurer le suivi de la mise en œuvre des plans d'Aménagements déjà élaborés,
de procéder à l'élaboration des plans d'Aménagements des permis nouvellement attribués
(ou réattribués). L'AGDRF joue également un rôle d'appui-conseil auprès du Ministère en
charge des forêts.

Depuis octobre 2016, a débuté le Projet de Développement Régional du Sud-Ouest
(PDRSO), financé par l'AFD et le Fonds Forestier pour l'Environnement Mondial (FFEM). Le
PDRSO comporte une composante Appui aux Administrations Forestières dont l'objectif
principal est d'appuyer l'AGDRF dans la préparation et le suivi de la mise en œuvre des
Plans d'Aménagement forestiers.

Par ailleurs, la Direction des Forêts (DF) estresponsable de la validation des documents de
gestion (Plan de Gestion quinquennal - PG- et Plan Annuel d'Opération - PAO), qui est
effectuée par le Comité Technique de validation desdits documents (cf.Note de Service
n°107/MEDDEFCP/DIRCAB/DGEFCP du 17 mai 2017).

12 Législations

1.2.1 L'aménagement forestier

A l'issue des Etats Généraux de 2003, les codes forestiers et de protection de la faune
sauvage sont apparus inadaptés au contexte de l’époque. La procédure de révision du Code
Forestier a abouti en juillet 2008. Dans ce texte, la notion de durabilité de la gestion des
ressources forestières y est totalement intégrée. Un chapitre entier est désormais réservé à
l'aménagement des forêts (Cf. Titre Il Chapitre III du Code Forestier).

Le code forestier impose aux sociétés de posséder et d'appliquer un plan d'aménagement,
établi suivant les normes nationales définies par le Ministère (Cf. Art. 41, 102 et 103 du code
forestier).

Art.41 : « Toute exploitation d'un permis d'exploitation et d'aménagement est subordonnée à
un plan d'aménagement dont les modalités sont fixées par la Convention Définitive
d'Aménagement et d'Exploitation entre la Société et l'Etat. »

Art.102 : « Toutes les opérations d'aménagement ainsi que les travaux d'inventaires
forestiers doivent être réalisés conformément aux normes nationales d'élaboration des plans
d'aménagement définies par l'administration des eaux et forêts. »

Art. 103 : « … Le Ministre en charge des forêts approuve les plans d'aménagement qui

comportent les opérations d'évaluation des richesses forestières, les modalités d'exploitation
des forêts ainsi que les mesures et travaux de conservation, de protection et

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

d'aménagement du domaine forestier, conformément aux dispositions du titre II! du présent
code. »

Le Code Forestier prévoit en ses articles 39 et 44 la transformation d'une partie de la
ressource exploitée sur le territoire national.

Art. 39 : « L'octroi de permis d'exploitation et d'aménagement est limité aux sociétés qui
s'engagent à mettre en œuvre un plan d'aménagement tel que défini aux articles 101 à 122
du présent code et à transformer sur le territoire national, la part du volume abattu
conformément aux dispositions de l’article 44 du présent code. »

Art. 44 : La production nationale des grumes doit couvrir en priorité la demande des unités
locales de transformation.

Le taux de transformation locale sur la production nette des essences de première
catégorie définie dans le plan d'aménagement (PEA) est de 70% à l'exception des essences
secondaires à promouvoir.

Un délai de trois (3) ans est accordé à toutes les sociétés pour se conformer à cette
disposition.

La RCA s'est munie de normes nationales d'élaboration des plans d'aménagement, avec
l'assistance du PARPAF. Un premier tome, reprenant la méthodologie des différents travaux
menant à la rédaction du plan d'aménagement (cartographie, inventaires et étude socio-
économique), a été présenté et accepté par l'administration et par l'ensemble de la
profession forestière lors d'un premier séminaire en novembre 2001. Actualisées en
décembre 2005, ces normes nationales ont été validées le 5 juillet 2006, par l'arrêté
ministériel n°019/MEFCP/DIRCAB.

Un second tome a été validé le 28 juillet 2009 pour établir le cadre normatif complet du
processus d'aménagement en RCA. Une réunion de tous les acteurs concernés (MEFCP,
PARPAF et sociétés forestières) a eu lieu en 2008 pour présenter ce tome. Celui-ci détaille
plus spécifiquement la phase d'élaboration et d'approbation du scénario d'aménagement.

Enfin, un troisième et dernier tome, constituant les normes de gestion forestièrea été validé
le 18 juin 2012, par l'arrêté ministériel n°018/MEFCP/DIRCAB/DGEFCP/DF.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

12.2 La fiscalité forestière

Le code forestier centrafricain prévoit trois taxes forestières dont les valeurs citées ici sont
fixées par la loi de finances 2005 (et n'ont pas été modifiées depuis lors) :

+ Le loyer, ou redevance annuelle, est une taxe de superficie de 600 FCFA par
hectare de superficie utile exigible au premier janvier de chaque année fiscale et
avant toute exploitation ;

+ La taxe d’abattage est établie en fonction du volume total du fût abattu. Le taux de
la taxe d’abattage est fixé à 7% de la valeur mercuriale par mètre cube ;

+ La taxe de reboisement est appliquée sur les volumes de grumes exportées. Son
taux est fixé à 11% de leur valeur mercuriale.

Les taxes mentionnées ci-dessus sont réparties entre le Trésor Public, le Fonds de
Développement Forestier (FDF, anciennement CAS-DF) et les communes concernées, selon
des pourcentages déterminés par la Loi de finances de 2005. Cependant, depuis sa création
en 2014, le financement de l'AGDRF est effectué, en partie, par rétrocession de 20% des
taxes forestières dues au FDF, les montants concernés étant déduits à la source lors
del'établissement des Ordres de Recettes (établis par la Direction Générale des Eaux,
Forêts, Chasse et Pêche). Il en résulte que la répartition des taxes forestières s'effectue
comme présenté dans le Tableau 1.

Tableau 1- Répartition des taxes payées par les sociétés forestières à l'Administration

2 FDF
Taxes Trésor (CAS-DF) AGDRF |Communes
Loyer 70% 24% 6%
Abattage 40% 24% 6% 30%
Reboisement 25% 40% 10% 25%
La part versée aux communes est une forme de contribution directe de la société

d'exploitation forestière aux populations locales. Les communes ont la responsabilité de
l'affectation et de la dépense de ces fonds au bénéfice du développement socio-économique
local, au travers de l'élaboration et de la mise en œuvre d’un Plan de Développement Local
qui doit être approuvé par un comité interministériel.

En dehors des taxes citées précédemment, la loi des finances 2005 a intégré une mesure
fiscale supplémentaire en créant une taxe sur les permis forestiers non aménagés appelée
“écotaxe", payable annuellement, dont le montant a été arrêté à 500 francs CFA par hectare
sur la totalité de la surface utile du permis. Sont exemptées de cette taxe les sociétés
forestières ayant entamé la démarche d'élaboration d'un plan d'aménagement, concrétisée
par la signature d'une convention provisoire d'aménagement avec le Ministère en charge des
Forêts.

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

En plus des taxes forestières, les entreprises sont soumises à la fiscalité sur les
exportations : les droits à l'exportation sont de 10,5% de la valeur FOT (Free On Truck) pour
les bois bruts et de 4,05% de la valeur FOT pour les sciages, déroulés et tranchés (Loi de
finances 2005).
Enfin, la fiscalité du secteur forestier compte également les autres taxes directes et
indirectes inhérentes à la fiscalité des entreprises :

+ Contribution au Développement Social (CDS) ;

+ Impôt forfaitaire sur les personnes physiques (IFPP) ;

+ Contribution de sécurité sociale ;

+ Part patronale ;

+ __ Taxe de formation professionnelle ;

+ Impôt Minimum Forfaitaire ;

+ Impôt sur les sociétés ;

+ Taxe sur la Valeur Ajoutée ;

+ Patente Professionnelle.

12.3 L'APV-FLEGT

Après l'élaboration en 2008 et 2009 d’un consensus national sur l'opportunité de conclure un
accord FLEGT (Forest Law Enforcement Governance and Trade, où Plan d'action sur
’Application des règlementations forestières, la gouvernance et les échanges commerciaux),
la négociation de l'Accord de Partenariat Volontaire (APV) entre la RCA et l'Union
européenne a démarré en octobre 2009 et s’est poursuivie durant toute l’année 2010. Les
négociations ont été conclues par le paraphe de l'accord qui a eu lieu le 21 décembre 2010 à
Bangui, puis par sa signature, le 28 novembre 2011, à Bruxelles.

L'APV-FLEGT est entré en vigueur le 1‘”juillet 2012 et le Règlement Bois de l'Union
Européenne (RBUE)' est entré en vigueur le 3 mars 2013.

Suite aux événements militaro-politiques de 2013 — 2014, le processus de mise en œuvre de
'APV-FLEGT a été relégué au second plan des préoccupations politiques nationales. Depuis
2016, une relance du processus a été entreprise.

Cet accord de partenariat volontaire doit permettre à la RCA :

+ d'améliorer sa gestion durable des forêts afin que toutes les superficies des forêts
de production soient dotées d’un plan de gestion ;

‘Le RBUE oblige les opérateurs privés, qui mettent du bois en circulation sur le marché européen, à
prouver son origine légale.

2.

AGDRF avec l'appui de PDRSO 15

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ de contribuer à la croissance économique et la lutte contre la pauvreté à travers les
recettes fiscales dont une partie est rétrocédée aux communes et aux
communautés ;

+ de créer des emplois dans la filière bois ;

+ de mettre en place des forêts communautaires directement gérées par elles-
mêmes.

Enfin, cet accord permettra d'améliorer la gouvernance du secteur forestier par la
clarification et la simplification des règles de gestion, l'augmentation de la transparence, le
recours à l'information publique et enfin le respect des droits des peuples autochtones et
locaux sur les ressources.

13 Le PARPAF, l’AGDRF et le PDRSO

1.3.1 Le PARPAF

Le Projet d’Appui à la Réalisation des Plans d'Aménagement Forestier (PARPAF) a débuté
en 2000 avec un financement de l'Agence Française de Développement (AFD) et de l'Etat
Centrafricain, également maître d'ouvrage, le maître d'œuvre étant le groupement CIRAD-
Forêt/FRM. Ce projet était placé sous la tutelle du Ministère en Charge des Forêts. Il était
initialement prévu pour une durée de quatre ans, mais sa première phase, arrêtée fin 2004, a
été prolongée durant les 18 mois suivant. Enfin, une seconde et dernière phase a débuté en
août 2006 et s'est achevée en août 2011.

Au travers de ce projet, l'Etat Centrafricain a cherché à se doter d’une capacité propre de
production et de suivi de la mise en œuvre des plans d'aménagement des permis forestiers
attribués aux opérateurs économiques exploitants industriels, sur l'ensemble du massif
forestier de production du sud-ouest.

Au terme du PARPAF, en août 2011, trois (03) Normes (Tome1, 2 et 3) ont été produites, et
onze (11) PEA sur quatorze (14) sont dotés d'un plan d'aménagement. Dans le souci de
pérenniser les acquis du projet, une phase, dite transitoire a été mise en place par arrêté du
Ministre en charge des forêts pour assurer le suivi de la mise en œuvre des plans
d'aménagement en attendant la création de la nouvelle structure destinée à assurer la relève
du PARPAF.

1.3.2 L'AGDRF

C'est ainsi que l'Agence de Gestion Durable des Ressources forestières (AGDRF) a été
créée par la Loi N°12.006 du 25 mai 2012, afin de pérenniser les acquis du PARPAF.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

L'AGDRF est une Agence autonome placée sous la tutelle du Ministère en Charge des
Forêts et régie par la Loi N° 08.011 du 13 février 2008, portant Organisation du Cadre
Institutionnel et Juridique applicable aux Entreprises et Offices Publics.

Le financement de l'AGDRF est essentiellement assuré par les ressources propres de l'Etat
Centrafricain, via la rétrocession de 20% des taxes forestières destinées au FDF
(anciennement CAS-DF).

L'AGDRF a pour fonctions principales d'élaborer, ou réviser, les Plans d'Aménagement
Forestiers des concessions forestières, de suivre leurmise en œuvre et d'appuyer
’Administration forestière dans la gestion forestière durable.

Le travail de l'AGDRF s'appuie sur les Normes Nationales élaborées par le projet PARPAF.

1.3.3 Le PDRSO

Le Projet de Développement Régional du Sud-Ouest (PDRSO) de la RCA, a débuté fin
septembre 2016, pour une durée prévisionnelle de quatre ans, sur un financement de
'Agence Française de Développement (AFD) et du Fonds Forestier pour l'Environnement
Mondial (FFEM). Le projet est placé sous la tutelle du Ministère en Charge des Forêts et son
animation est assurée par un opérateur, le Groupement FRMi, TEREA, CIRAD, ONFI, OB,
dont le chef de file est FRMi.

Le PDRSO comporte trois composantes :

+ Une composanteDéveloppement Local, combinant renforcement des capacités des
communes et des communautés locales (planification des besoins, mobilisation des
recettes forestières, maîtrise d'ouvrage et suivi des chantiers) et financement
d'investissements immédiats (sur ressources PDRSO, avant remobilisation des
taxes forestières). Cette composante doit appuyer 10 communes (5 communes de la
Sangha Mbaéré - dont Bambio et Nola ; et 5 communes de la Lobaye).

+  Unecomposanted’appui aux administrations forestières(AGDRF, Ministère en
Charge des Forêts) — ou Composante Forêt - combinant assistance technique
résidente et ponctuelle à l'AGDRF et matériel technique (logiciels, bureautique) afin
projet PARPAF. Elle concerne en particulier le processus d'aménagement des 3
permis octroyés fin 2014 qui sera notamment à conduire sur les plans forestiers,
sociaux et environnementaux, ainsi que l'adaptation des scénarios de gestion
durable sur les permis réattribués courant 2015, dont le PEA 192 objet du présent
document.

+ Une composante REDD+ (sur financement FFEM) destinée à définir et mettre en
place des interventions visant à limiter la pression agricole sur la forêt et à en
mesurer l'impact. Ce volet se concentrera sur l'est du massif (permis n°165, 186 et

AGDRF avec l'appui de PDRSO 17

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

192), dans la partie qui est la plus exposée à la déforestation pour l’agriculture et
l’approvisionnement de la ville de Bangui. Une part du financement FFEM permettra
également d'appuyer le Centre de recherche forestière de Mbaïki/Boukoko
(équipements, frais de fonctionnement).

1.3.4 Convention définitive SCD et Conventions CENTRABOIS

Le Plan d'Aménagement de l'ex-PEA 187, objet de la présente révision, a été validé le 4
mars 2011 par la signature de la Convention Définitive d'Aménagement-Exploitation entre
SCD et le Ministère en charge des Forêts.

Suite au retour au Domaine forestier de l'Etat du PEA 187, par Décret n°13.408 du 09
octobre 2013, et à sa nouvelle attribution, en tant que PEA 192, à CENTRABOIS par Décret
n°15.328 du 24 août 2015 (cf. Annexe 1), un avenant à la Convention Définitive
d'Aménagement-Exploitation a été signé, le 31 décembre 2015, entre CENTRABOIS et le
Ministère en charge des Forêts (cf. Annexe 2). Le programme d'aménagement-exploitation
inscrit dans cette convention consistait en la révision, dans un délai d’un an prorogeable six
mois, du Plan d'Aménagement de l’ex-PEA 187.

Par ailleurs, le Décret n°17.039 du 21 janvier 2017 (cf. Annexe 1), portant extension du PEA
192 de la société CENTRABOIS, redéfinit les limites et la surface du PEA 192 ; il définit ainsi
que l'ex-PEA 187 devient PEA 192 - Lot A et qu'une surface complémentaire est attribuée à
CENTRABOIS sous l'appellation de PEA 192 - Lot B.

Suite la promulgation de ce Décret, un avenant à la première convention CENTRABOIS a
été signé, le 31 mai 2017, entre le Ministère en charge des Forêts et la société
CENTRABOIS (cf. Annexe 2). Cette nouvelle convention confirme la nécessité de réviser le
Plan d'Aménagement existant, dans un délai de six mois prorogeable six mois, et précise
que le nouveau Plan d'Aménagement doit intégrer le PEA 192 - Lot B.

Par ailleurs, la convention précise que, pendant la période de révision du Plan

d'Aménagement, l'exploitation ne peut se faire que dans les assiettes de coupe n°1, n°2, n°8
et n°9 de la série de conversiondu PEA 192 - Lot A (cf.Carte 5).

AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

2 TRAVAUX PREPARATOIRES A L’AMENAGEMENT

Les grandes lignes du processus d'aménagement appliqué en Centrafrique depuis 2000 sont
rappelées ici :
+ Elaboration des normes nationales ;

+ Signature de conventions provisoires d'aménagement-exploitation entre le Ministère
et les attributaires des PEA ;

+ Inventaire d'aménagement (botanique et biodiversité) ;

+ Etude socio-économique ;

+ Saisie et traitement des données, analyses et synthèses thématiques ;
+ Elaboration des scénarii d'aménagement ;

+ Concertation et choix d'entreprise ;

+ Rédaction du plan d'aménagement ;

+ Préparation de la mise en œuvre du suivi et contrôle en concert avec le maître
d'ouvrage.

Les travaux réalisés en parallèle de ce processus sont présentés ci-après:

2.1 Formation

2.1.1 Cas de la formation aux inventaires pour le PEA 192 — Lot A (ex-PEA 187 -
SCD)

La formation du personnel de la SCD affecté aux inventaires d'aménagement du PEA 192 —
Lot A (ou ex-PEA 187) a été assurée par les équipes techniques du PARPAF.

Après la formation, un suivi journalier des travaux a été assuré, par les équipes techniques
du PARPAF et a porté sur le contrôle de l’azimut des layons, la pente, les relevés
écologiques et dendrométriques.

De plus, un contrôle des travaux d'inventaire a été fait, mensuellement, sur au moins 20
placettes comptées par les équipes de la société et recomptées par l'équipe de contrôle du
PARPAF. Une différence maximale de 10% du nombre de tiges inventoriées, entre le
contrôle et le comptage initial, est fixée comme seuil de tolérance des erreurs de comptage.
Au cas où les résultats présentent une marge d'erreur supérieure au seuil prévu, le travail de
l'inventaire est repris sur le layon concerné.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

2.1.2 Cas de la formation aux inventaires pour le PEA 192 — Lot B

La formation du personnel de CENTRABOIS affecté aux inventaires d'aménagement du PEA
192 — Lot B a été assurée, en juin 2017, par les équipes techniques de l'AGDFRF.

Un accompagnement permanent de ce personnel a été également assuré tout au long de
l'inventaire du PEA 192 - Lot B, par les formateurs de l'AGDRF, qui ont notamment contrôlé
l'azimut des layons, la pente, les relevés écologiques et dendrométriques.

2.2 Inventaire d'aménagement
2.2.1 Cas de l'inventaire du PEA 192 — Lot A

L'emplacement des zones de pré-inventaire et l'orientation, sur le terrain, des travaux
d'inventaire ont été déterminés, et présentés sous forme de cartes, à partir de la base de
données SIG et les travaux cartographiques du PARPAF. Le traitement des données
obtenues pendant la phase de pré-inventaire a permis de fixer un taux de sondage final de
1,75%.

SCD a démarré les travaux d'inventaires du PEA 187 en avril 2008. Pendant toute la phase
d'inventaire, les chefs d'équipe ont été chargés d’encadrer le travail des équipes ainsi que de
superviser toute la logistique et l'organisation sur le terrain.

Une équipe de 3 prospecteurs du PARPAF a été associée pendant la phase de terrain aux
employés de la société pour assurer un suivi et un contrôle des travaux afin de garantir la
qualité des relevés.

Chaque mois, 10% des placettes d'inventaire, choisies au hasard et réparties entre les
différentes équipes de comptage ont été contrôlées par le PARPAF selon les prescriptions
des normes. Les données relevées lors de ce contrôle sont confrontées à celles relevées
pas l'équipe de la société, ce qui a permis de suivre constamment la qualité du travail de
chacune des équipes de la SCD, afin de s'assurer que la rigueur et la qualité du travail
étaient maintenues. En plus de ce travail de recomptage, l'équipe du PARPAF a appuyé la
société dans le positionnement des points de départ des layons et leur tracé au GPS ; dans
le contrôle du matériel de terrain (boussole, chaînes ….) ainsi que dans sa bonne utilisation,
et enfin, pour vérifier les azimuts des layons.

L'inventaire du PEA 187 s'est achevé en septembre 2009 après des arrêts réguliers entre
février et avril dus à la crise financière et au manque de liquidités de la société.

Le détail du traitement de l'inventaire est fourni dans le rapport d'inventaire du PEA 187

(PARPAF, mars 2010). Une synthèse est présentée dans le Chapitre 6.2 (Synthèse des
résultats d'inventaire).

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Dans le cadre de la présente révision du Plan d'Aménagement, aucun inventaire
complémentaire n’a été réalisé dans le PEA 192 — Lot A.

2.2.2 Cas de l'inventaire du PEA 192 - Lot B

En ce qui concerne l'inventaire du PEA 192 — Lot B, la surface de la zone concernée étant
réduite (surface totale d'environ 15 000 ha), il a été choisi de ne considérer qu'une zone
d'inventaire. Par ailleurs, pour s'affranchir de la nécessité d’un pré-inventaire, il a été choisi
de fixer le taux de l'inventaire d'aménagement de manière à s'assurer de disposer de
données suffisantes pour la détermination de la possibilité forestière de la zone. Par
conséquent, le taux de sondage de l'inventaire d'aménagement du PEA 192 - Lot B a été
fixé à 2,5%.

L'inventaire de la zone a été effectué entre juin et juillet 2017. Les résultats de l'inventaire du
PEA 192 — Lot B sont présentés dans un rapport d'inventaire produit par l'AGDRF en juin
2017 et dont la synthèse est présentée dans le Chapitre 6.2 (Synthèse des résultats
d'inventaire).

2.3 Cartographie

2.3.1 Cartographie réalisée par le PARPAF

Les sources d'information cartographiques utilisées par le PARPAF sont les suivantes :

+ Cartes topographiques actualisées au 1/200 000ème (Feuillets de l'Institut
Géographique National — IGN — de Bangui et Zinga) ;

+ Images satellitales Landsat 7 ETM+(P182R57 des 01/04/2002, 03/01/2007,
20/12/2007, 20/11/2008 et 06/12/2008) ;

+ __ Photos aériennes (prises de vues au 50 000°"° 2002-2003) ;

+ Relevés GPS effectués, lors des travaux de terrain, par les équipes SCD et
PARPAF.

Les cartes produites en analysant ces données ont servià la programmation des travaux de
terrain et à d'autres opérations telles que : la détermination de l'emplacement des zones de
pré-inventaire, des assiettes de coupe provisoires ; la réalisation du plan de sondage pour
les travaux d'inventaire ; le suivi des pistes.

2.3.2 Cartographie réalisée par l’AGDRF

Les sources d'informations cartographiques, complémentaires de celles utilisées par le
PARPAF, utilisées par l'AGDRF -— avec l'appui technique du PDRSO — sont les suivantes :

AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ Images satellitales Landsat (P182R57) 7 ETM+ du 30/11/2009 et Landsat
8/LDCM?(des 12/03/2015, 25/12/2015, 11/02/2016, 15/04/2016, 17/05/2016 et
25/11/2016) ;

+ Données d'altitude : modèle numérique de terrain (MNT) à la résolution de 50 m ;

+ Relevés GPS effectués, lors des travaux de terrain, par les équipes CENTRABOIS,
AGDRF et PDRSO.

Toutes les données de surfaces SIG présentées dans le présent Plan d'Aménagement ont
été obtenues avec une projection UTM 33 N, ellipsoïde WGS 84. A noter que ces surfaces
diffèrent très légèrement de celles présentées dans le rapport d'inventaire du PEA 192 — Lot
B, la cartographie ayant été améliorée après production de ce premier document.

2.4 Photo-interprétation

La photo-interprétation permet l'identification des éléments du paysage et leurs
agencements. Son but est de confectionner des cartes de stratification qui peuvent servir
aux prévisions et aux propositions des opérations de l'aménagement forestier telles que :

+ la détermination de la surface utile ;

+ l’aide au découpage des séries.

2.4.1 Photo-interprétation réalisée par le PARPAF

En 2002, l'union européenne, sur le fond STABEX, a financé la prise de photographies
aériennes à l'échelle de 1/50 000*"® qui englobe le massif forestier du sud-ouest. Une
formation en photo-interprétation des cadres du PARPAF a eu lieu en octobre 2003 à
Berberat.

Parmi cette couverture aérienne, le projet a interprété 71 photos aériennes couvrant le PEA
192 — Lot A (ex-PEA 187 attribué à SCD) Les interprétations concernaient la stratification
végétale, les routes et les rivières. Toute la superficie des PEA a été interprétée.

Les résultats de la photo-interprétation sont présentés dans le rapport d'inventaire du PEA

187.

2.4.2 Photo-interprétation réalisée par l’AGDRF

La cartographie de la végétation du PEA 192 — Lot B, réalisée par l'AGDRF, avec l'appui du
PDRSO, a suivi les différentes étapes ci-après :

2LDCME= Landsat Data Continuity Mission

2.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

-__ Définition des limites du PEA 192 - Lot B: conformément aux dispositions du
Décret n°17.039 du 21 janvier 2017, les limites du PEA 192 — Lot B ont été définies
précisément par l'AGDRF. Il en résulte que la surface SIG du PEA 192 - Lot B est de
12 429 ha au lieu des 15 239 ha indiqués dans le Décret ;

-__ Stratification de la végétation : réalisée sous SIG, sur base des photos aériennes
de 2002 ortho-rectifiées (7 ortho-photos couvrent le PEA 192 — Lot B), avec
actualisation réalisée grâce aux images satellites récentes de très bonne qualité
(images Landsat 8 sans nuages, ortho-rectifiées, avec plusieurs dates d'acquisition
entre 2015 et 2016).

- Mission de terrain de validation de la cartographie de la végétation : menée
conjointement entre AGDRF et PDRSO à l'issue du travail sous SIG. Cette mission a
amené à procéder à quelques petites corrections de la cartographie de la végétation.

En complément du travail réalisé sur le PEA 192 — Lot B, un premier travail d'actualisation de
la cartographie du PEA 192 — Lot À a été réalisé sur base des images satellites récentes de
très bonne qualité (images Landsat 8, sans nuages, ortho-rectifiées). Il a s’agit uniquement
de repréciser le positionnement des limites du PEA 192 - Lot À, telles que décrites dans le
Plan d'Aménagement de l’ex-PEA 187, pour tenir compte de la légère différence de précision
géographique existant entre les images récentes et celles utilisées précédemment.

2.5 Etude de récolement

Le passage du volume brut sur pied au volume net se fait à l’aide de deux coefficients :

+ le coefficient de prélèvement, qui rend compte du fait que l'exploitation laisse des
arbres sur pied en fonction de leur qualité ;

+ le coefficient de commercialisation, qui rend compte des pertes en volume depuis
l'abattage jusqu'à la sortie des arbres de forêt.

Aucune étude de récolement n'a été effectuée, par le PARPAF, sur lePEA 187.

Le coefficient de prélèvement, qui permet avec le coefficient de commercialisation d'obtenir
le coefficient de récolement, n'a pas été étudié dans le cadre de l'élaboration de ce plan
d'aménagement. Il a été estimé grâce aux cotations de qualité données aux arbres lors de
l'inventaire d'aménagement. Lors de la mise en œuvre du plan d'aménagement, le suivi fin
de l'exploitation et de l'inventaire d'exploitation permettra de préciser ces deux coefficients,
selon les pratiques de la société forestière.

Dans le cadre de la présente révision du PA, aucune étude de récolement complémentaire
n'a été réalisée.

AGDRF avec l'appui de PDRSO

rae,
F

Q

\ PLAN D’AMENAGEMENT PEA 192 — Août 2018

2.6 Enquête socio-économique

L'espace forestier d'un PEA constitue un « centre d'approvisionnement en ressources » pour
es différents acteurs. En raison de la présence de villages dans le PEA, il est nécessaire
d'intégrer les données sociales dans le plan d'aménagement pour une meilleure gestion des
ressources et des espaces forestiers, intégrant les populations locales.

Les enquêtes socio-économiques de la SCD ont été effectuées par l'ONG Animateurs pour
e Développement Durable (ADD) entre juillet 2008 et septembre 2009. Elles ont concerné
un échantillon représentatif de l'ensemble des villages riverains du PEA 192 — Lot A (alors
PEA 187), à savoir 21 villages sur les 62 que compte la concession.

Les détails de l'étude socio-économique sont présentés dans le rapport de l'étude (ADD,
septembre 2009). Un résumé de ce document est fait dans le chapitre 4 de ce présent plan
d'aménagement qui intègre en outre, les recommandations en matière sociale dégagées par
cette étude.

En ce qui concerne le PEA 192 — Lot B, aucun village n'est présent dans les limites ou en
bordure immédiate de la zone.

Dans le cadre de la présente révision du PA, aucune enquête socio-économique
complémentaire n'a été menée, par la cellule d'aménagement de la société CENTRABOIS,
que ce soit pour le PEA 192 — Lot A ou le PEA 192 — Lot B.

Par ailleurs,le dernier Recensement Général de la Population et de l’Habitation (RGPH)

réalisé en RCA date de 2003 et aucune donnée actualisée consolidée de la population des
PEA n'est disponible à ce jour.

AGDRF avec l'appui de PDRSO

Ce PLAN D’AMENAGEMENT PEA 192 — Août 2018

3 CARACTERISTIQUES BIOPHYSIQUES DE LA FORET
3.1 Informations générales

3.1.1 Localisation et situation administrative

Le Permis d'Exploitation et d'Aménagement (PEA) n°192de CENTRABOIS comporte deux
lots situés à cheval sur les préfectures de la Lobaye et de l'Ombella-Mpoko, ainsi que sur les
sous-préfectures de Bimbo, Boda, Lessé, Pissa, M'baiki.

Les limites administratives sont tracées.à titre indicatif,sur la Carte 1. Il faut préciser
qu'aucun document officiel confirmant les limites des préfectures, sous-préfectures ou
communes n'a été trouvé(il est cependant nécessaire de faire référence aux découpages
des PEA par rapport aux préfectures, sous-préfectures, communes, etc.).

Carte 1 : Emprise du PEA 192 et limites administratives

TE Ua

PEA 192 - LOT A

RD. CONGO

EI

Limite de concession
PEA 192-LotA
PEA 192-LotB
Préfecture :

D Bergui

HN Lobaye

7" Mambéré-Kadéi
Ombella-MPoko
Sangha-Mbaëré
Limite de commune

PEA192-LOTB

(Commune ce)
[nioaere]

Le PEA 192 — Lot A (ou ex PEA-187) est situé entre 3°34’ et 2°36’ de latitude Nord et entre
16°10’ et 16°40’ de longitude Est. (cf. Décret d'attribution). Le PEA 192 — Lot B est situé
entre 3°50’ et 04°20' de latitude Nord,17°23 et 17°33 de longitude Est (cf. Décret
d'attribution).

«

AGDRF avec l'appui de PDRSO

AÈ
bi Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Conformément à l’article 32 du code forestier centrafricain, la validité de cette concession est
équivalente à la durée de vie de la société.

3.1.2 Limites et superficie

Les limites du PEA sont précisément décrites dans les rapports d'inventaire d'aménagement
du PEA 187 (PARPAF, Mars 2010) et du PEA 192 — Lot B (AGDRF, Juin 2018). Les
descriptions détaillées sont fournies en Annexe 3; elles précisent celles des Décrets
d’Attribution n°15.328 du 24 août 2015et n°17.039 du 21 janvier 2017 (Cf.Annexe 1).

Comme indiqué au $ 2.4.2, page 22, l’actualisation de la cartographie du PEA 192 — Lot A,
réalisée dans le cadre de la présente révision du PA, montre que les données
cartographiques actuellement disponibles présentent une précision géographique
légèrement différente de celles utilisées par le PARPAF. Il en découle que la superficie totale
du PEA 192 -— Lot A est estimée à 155 739 ha au lieu des 156 926 ha annoncés dans le PA
initial. De même, la surface utile est légèrement différente avec 73 631 ha au lieu de 75 552
ha.

D'aprèsl'interprétation réalisée sur base des photos aériennes et des images satellites, par
l'AGDRF avec l'appui du PDRSO), la superficie totale du PEA 192 — Lot B est de 12 429 ha
pour une superficie utile de 5 701 ha.

Ces valeurs, obtenues sur la base d'outils SIG et de critères standardisés, précisent les
chiffres du Décret d'attribution mentionnés dans leTableau 2. Les principales différences de
superficies observées sont expliquées dans les rapports d'inventaire du PEA 187 (PARPAF,
2010) et PEA 192 — Lot B (AGDRF, 2018).

Tableau 2 - Superficies totales et utiles du PEA 192 (ha) - Données 2018

PEA 192 — Lot A
(ex - PEA 187) PEA 192 - Lot B Ensemble
Référence] Surface | Surface | Surface | Surface | Surface | Surface
totale utile totale utile totale utile
(ha) (ha) (ha) (ha) (ha) (ha)
Décret 156 531| 75552 15239] 13000] 171770] 88552
AGDRF 155739| 73631 12 429 5701 168 169| 79 332
3.2 Milieu naturel
Les éléments présentés dans les paragraphes qui suivent sont issus des rapports

d'inventaire du PEA 187 (PARPAF, Mars 2010) et du PEA 192 — Lot B (AGDRF, Mars 2018).

# Décret 1 7.039, du 21 janvier 2017, portant extension du Permis d'exploitation et d'Aménagement
n°192 de la société CENTRABOIS

ar
b EX

fes Ss
Va

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

3.2.1 Géologie

L'esquisse géologique de la Centrafrique (d’après J.L.Mestraud, CEC et al. Revue par
Y. Boulvert, 1974) montre que les formations végétales des PEA 192 - Lot A sont posées sur
le piémont Oubanguien, constitué d'un bouclier du précambrien montrant la dominance du
« Précambrien à faciès cristallophylliens » qui est une formation métamorphisée et
granitisée. Selon la classification du PARN, le PEA 192 — Lot À appartient à la série
d'aménagement de Bangui-M'baïki contenant des grès, des quartzites et des argiles à faciès
carbonatés dans les zones à morphologie karstique. Enfin, la Carte de géologie du PEA 192
présentée dans le rapport d'inventaireillustre également l'importance des cuirasses orientées
et des bas-fonds de vallée à engorgement plus où moins temporaire.

Le massif forestier du PEA 192 - Lot B est lui intégralement situé sur la formation géologique
des grès de Carnot de la série de Bambio (Benoit-Janin et Koechlin, 1959) sur socle
précambrien. Il s'agit d'une formation sédimentaire de couverture datant du secondaire.Les
grès sont pratiquement invisibles car recouverts d’une couche épaisse (environ 10 m) de
sables de décomposition.Le conglomérat de base est à l'origine des alluvions diamantifères
qui se trouvent dans la plupart des cours d'eaux.

3.2.2 Pédologie

La documentation disponible sur la pédologie de la République Centrafricaine (P. Quantin,
1965, Y. Boulvert, 1983, 1986, 1987) révèle que les sols, de la Centrafrique en général, et
ceux du PEA 192 en particulier, sont généralement des sols de type ferralitique (Cf. Carte de
pédologie du PEA 192 présentée dans le rapport d'inventaire).

Les sols ferralitiques sont les sols climaciques de la zone intertropicale humide. Ils se
caractérisent par un pH acide, une quantité de bases échangeables et une capacité
d'échange faibles, une altération intense et une élimination de la majeure partie des bases
alcalines et alcalino-terreuses, sous l'effet de la température et de la pluviométrie.

Les sols ferralitiques typiques sont des sols bien développés, profonds, garantissant un bon
enracinement. Ils possèdent un niveau trophique assez élevé sous couvert forestier, niveau
qui s’abaisse rapidement après quelques années de mise en culture.

Les sols du PEA 192 — Lot A sont principalement de type « ferralitique moyennement à
fortement désaturé » correspondant au type remanié modal sur alluvions, qui recouvre plus
de la moitié de la surface du PEA 192 — Lot A et l'essentiel du PEA 192 — Lot B. Les eaux de
pluie, chaudes et abondantes, provoquent le lessivage des minéraux contenus dans les
roches à une grande profondeur. Ces minéraux sont éliminés, tandis que l'argile s’accumule.
Ces sols sont le plus souvent pauvres en éléments nutritifs ; ils sont acides et fragiles.

Des sols hydromorphes sont présents le long des principales rivières (Oubangui, Pama,
Lesse, Pépombo, Ngokougba, Mbanzéré et Kapou — pour le PEA 192 — Lot A ainsi que
Lobaye et Loamé en ce qui concerne le PEA 192 — Lot B) et dans les dépressions. Ils sont

AGDRF avec l'appui de PDRSO 27

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

conditionnés par un excès d'eau lié à un engorgement temporaire ou permanent. Ce sont
des sols de couleur jaune, detexture généralement argilo-sableuse. Leur teneur en matière
organique est moyenne en surface et faible en profondeur. Ces sols sont fertiles s'ils ne sont
pas trop sablonneux.

3.2.3 Altitude et relief

Le massif forestier du PEA 192 — Lot A est situé dans le piémont Oubanguien. Il est situé
dans les bassins versants de la Lessé et de la Pama. L'altitude moyenne est inférieure à
400 m avec des pentes faibles de l'ordre de 3%. On note la présence de collines de faible
dénivellation (Tecsult, 1995 PARN).

D'autre part, le PEA 192 — Lot B se situe dans le bassin versant de laLobaye. L'altitude de la
zone est comprise entre 420 m et 560 m avec des faibles pentes.

3.2.4 Hydrographie

Le réseau hydrographique du PEA 192 — Lot A est situé dans la zone VII délimitée par le
projet PARN, ce qui correspond une densité hydrographique moyenne de 405 m/km°. Ce
nombre est inférieur à la moyenne de 615 m/km° sur l'ensemble de la zone forestière du
Sud-Ouest. Les principales rivières que l'on rencontre sont : l'Oubangui, la Pama et la Lessé.
Ces cours d'eaux appartiennent au bassin de l'Oubangui et s’écoulent vers le Sud et l'Est.

En dehors de ces cours d'eau, on retrouve des zones inondées temporairement ou en
permanence tel que les baïs et les zones marécageuses. La présence de nombreux cours
d'eau nécessite l'installation de plusieurs ouvrages d'arts afin de permettre l'accès aux zones
exploitables et une parfaite planification de l'exploitation sur l’année, pour fixer l'accès dans
es zones les plus humides à la période de la saison sèche.

Le PEA 192 - Lot Best bordé par deux grandes rivières, la Loamé à l'Est et la Lobaye à
'Ouest. En dehors de ces cours d'eau, quelques petites rivières, dont l'Okélé, sillonnent
'intérieur de la zone.

3.2.5 Climat

Le climat Centrafricain est sous l'influence de deux anticyclones l’un au Nord (anticyclone de
la Libye) et l’autre au sud (Anticyclone de Sainte Hélène) situé dans le Golfe de Guinée. Ces
deux anticyclones sont à l'origine de deux grands vents dont l’un chaud et sec (Harmattan)
et l’autre froid et humide (Mousson). Ce sont ces vents qui déterminent le rythme dessaisons
en Centrafrique.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

La rencontre de ces deux anticyclones crée une zone de confluence appelée front
intertropical. Les vents chaud et sec, apportent la saison sèche tandis que les vents frais et
humides apportent la saison pluvieuse.

La RCA est divisée en trois zones climatiques (Y. Boulvert, 1986) que sont :
+ la zone guinéenne-forestière au Sud;
+ la zone soudano-guinéenne au centre ;

+ et la zone soudano-sahélienne au Nord.

Ainsi, le massif forestier du sud-ouest de la RCA est situé dans le type guinéen forestier, à
l'exception du secteur extrême de Carnot qui est rattaché au type soudano-guinéen.

Le PEA 192 est entièrement sous l'influence du climat guinéen forestier avec un indice 8.2.2
qui signifie huit (8) mois de pluies, 2 mois d'intersaison et deux mois de saison sèche. Les
précipitations moyennes annuelles s'élèvent à environ 1 500 mm (PARN), confirmés par la
station de Boukoko plus au Sud qui, a relevé 1 700 mm en 2006. Les mois les plus arrosés
sont août, septembre et octobre alors que les mois les plus secs sont décembre, janvier et
février.

Les températures annuelles demeurent constamment élevées, avec une moyenne annuelle
de 26°C relevés sur Bangui, à proximité du PEA. Les températures les plus basses sont
observées entre les mois de décembre et janvier alors que les températures les plus élevées
sont observées en mars.

L'évapotranspiration évaluée par le PARN à 1 239 mm est forte mais largement compensée
par les précipitations de mai à novembre (saison pluvieuse).

3.2.6 Formations végétales

Le massif forestier du Sud-Ouest de la RCA est situé dans le domaine congo-quinéen. Selon
les inventaires forestiers effectués dans la Lobaye (Aubréville, 1964), la végétation du massif
forestier du Sud-Ouest de la RCA est constituée de forêt dense semi-décidue à Ulmacées,
Sterculiacées, Sapotacées et Méliacées. Quatre districts forestiers ont été identifiées (Y.
Boulvert, 1986). Le PEA 192 est essentiellement (Lot A) situé dans le district de la Basse-
Lobaye. Il est composé d'une forêt dense semi-décidue au Sud qui évolue vers une
mosaïque de savanes péri-forestières au Nord. On y trouve des savanes incluses qui
résultent des diverses exploitations effectuées dans la zone. De plus, la végétation est
impactée parles défrichements qui sont effectués en vue de l'installation des cultures.

Dans la forêt dense, on retrouve de grands arbres dont les espèces commercialisables

comme le Dabéma (Piptadeniastrumafricanum), le Dibétou (Lovoa trichilioides),l'Aiélé
(Canarium  schweinfurthii), les  Entandrophragma …, caractéristiques des forêts

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

primaires.L'Essessang (Ricinodendron heudelotii), l'lomba (Pycnanthus angolensis), l'Ayous
(Triplochiton scleroxylon) et le Fromager (Ceiba pentandra)sont les indicateurs d'une
secondarisation plus ou moins ancienne.Les savanes couvrent 17,26% de la surface totale
du PEA 192 -— Lot A et se retrouventessentiellement dans la partie Nord-Ouest du permis. A
la limite Nord, on rencontre les essences caractéristiques de la transition entre la forêt et la
savane comme l'Acajou (Khaya grandifoliola), l'Aniégré (Pouteria altissima), le Longhi blanc
(Chrysophyllumlacourtianum), le Doussié pachyloba (Afzeliapachyloba) et l'Iroko (Milicia
excelsa).

La présence de certaines essences caractérise les reliquats de forêt primaire. Ainsi l'Ohia
(Celtis mildbraediï), le Pongui (Bosqueia angolensis), le Siko (Strombosia grandifolia), le
Sapelli (Entandrophragma cylindricum) et le Padouk rouge (Pterocarpus soyauxii) rappellent
cette appartenance aux forêts primaires à dominance de Celtis. Le passage de l'exploitation
forestière, suivie de l'agriculture, entraine une forte secondarisation d'une partie importante
du permis, confirmé par la présence du Parasolier (Musanga cecropioides), de l'Ayous, du
Fraké (Terminalia superba), de l'Essia (Petersianthus macrocarpus), de l'Albizia
andiantifolia, …

Enfin, la présence de forêts inondables favorise l'abondance de certaines essences telles
que le Bubinga des marécages (Guibourtia demeusei). Les formations sur sols
hydromorphes représentent une surface non négligeable dans le PEA 192 — Lot À (14,09%
de la surface totale).

D'une manière générale, le PEA 192 - Lot B est localisé en limite Nord du massif forestier du
Sud-Ouest de la RCA, dans la zone de transition entre forêt dense et savane. Par ailleurs, la
proximité de la ville de Boda (située à environ 40 km au Nord de la zone), fait que les
pénétrations humaines dans la zone sont anciennes, ce qui se traduit notamment par une
mise à feu régulière des savanes (pour la chasse). Il en résulte que la zone présente à la fois
des formations végétales de savane et de forêt dense humide mésophile ou semi-
caducifoliée de moyenne altitude (Boulvert, 1986).

3.2.7 Faune

En ce qui concerne le PEA 192 — Lot À, en dehors des inventaires de faune réalisés lors des
inventaires d'aménagement, une étude réalisée par le chef de Cantonnement des Eaux et
Forêts de Mongoumba (J.H. DOCKY, 1992) a fait état de la présence d’une faune variée. On
retrouvait à l'époque dans la zone, des primates dont le chimpanzé, des carnivores
(léopard), le buffle nain, des ongulés, des rongeurs, des reptiles et l’avifaune. Par rapport à
la croissance rapide et récente de la ville de Bangui et à l'augmentation de la pression
anthropique sur le milieu, la faune est devenue de plus en plus rare malgré la diversité des
écosystèmes. Compte tenu de la présence des grands cours d’eau dans la zone, on trouve
une faune aquatique variée (Cf. chapitre 6).

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

L'inventaire d'aménagement du PEA 192 — Lot B montre lui une rareté de la faune, qui
s'explique par la forte pression anthropique liée à la proximité de Boda.

4 CONTEXTE SOCIO-ECONOMIQUE

Les informations présentées dans ce chapitre sont reprises du rapport de l'étude socio-
économique du PEA 187 (PARPAF-ADD, mars 2009). La méthodologie suivie lors de l'étude
est conforme aux prescriptions des Normes Nationales d'Elaboration des Plans
d'Aménagement (PARPAF, Tome 1, 2006).

41 Caractéristiques de l’environnement socio-économique et
culturel des populations riveraines du PEA

411 Structure administrative et organisation territoriale

Comme indiqué au paragraphe 3.1.1, le PEA 192comporte deux lots situésà cheval sur les
préfectures de la Lobaye et de l'Ombella-Mpoko, ainsi que sur les sous-préfectures de
Bimbo, Boda, Lessé, Pissa, M'baiki.

Trois communes se partagent la superficie du PEA 192 — Lot À, il s’agit des communes de
Bimbo, Lessé et Pissa. Les communes de Lessé et Pissa sont situées dans la sous-
préfecture de M'baïki (préfecture de la Lobaye), tandis que la plus grande partie du PEA est
située dans la commune de Bimbo (préfecture de l'Ombella-Mpoko). Le PEA 192 — Lot B est
situé dans le commune de Lobaye.

Ce PEA 192 se distingue singulièrement des autres par sa proximité de la ville de Bangui et
la présence d’un nombre élevé de villages dans la partie couverte par le PEA 192 — Lot A et
par l'absence de village et la proximité de Boda pour la partie couverte par le PEA 192 —
Lot B.

Des 61 villages situés dans et à proximité du PEA 192 — Lot A, 21 ont été retenus pour

l'étude socio-économique. La liste exhaustive des villages enquêtés est présentée dans le
rapport de l'étude socio-économique.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Carte 2: Localisation des villages du PEA 192 - Lot A

18°00"E 18°100"E 18°200"E 18°300"E 18°400"E

4°20'0"N

Bimon
Ndangala Yamboro)

= À
Kälangoué Boutèné
fépour”

ADECAF
re

— Cu
Songe

À Gièéea lo
db
Ê D | ic mi d
|
F4 A

4°100"N
o
CE]
s
n
8
%
3

Villages par commune
© Bimbo Ne

© Lessé

ON

e Pissa
——— Réseau routier principal
Réseau hydrographique
CC] Limite du PEA 192 - Lot A

1800" 18100" 18°200"E 18°300"E 18°400"E|

4.1.2 Données démographiques

4.1.2.1 Recensement de la population

En 2003, la Préfecture de l'Ombella-M'poko comportait une population totale de 356 725
habitants (RGPH, 2003), contre 170 584 habitants en 1988 - soit un accroissement de
109,12 %, et une densité moyenne de 11,2 habitants au km?.L’accroissement moyen annuel
est de 4,71%, ce qui est supérieur à la moyenne nationale (2,5 %). La préfecture de la
Lobaye sur laquelle s'étend une partie du PEA 192, comptait 246 875 habitants en 2003

Le
4 AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

contre 77 188 habitants en 1988 soit une densité de 12,8 habitants au km? et un taux
d’accroissement de 2,99%. Les trois communes qui se partagent la superficie du PEA 192 —
Lot À comptent environ 250 000 habitants dont la majorité se trouve dans la commune de
Bimbo (220 000 habitants). Le nombre total d'habitants sur le PEA 192 — Lot A est estimé à
39 667 habitants soit une densité de 23,4 habitants au km?,chiffre très supérieur à la
moyenne nationale, qui est de 6,3 habitants au km/(RGPH 2003).

Cinq groupes ethniques sont majoritaires dans le PEA 192 — Lot A: les Ngbaka, les
Congolais de la RDC, les Gbayas, les Ali et les Banda. De tous ces groupes ethniques, les
Ngbaka sont les plus importants et représentent environ 28 % de la population totale suivi
des Congolais (20 % de la population), et des Gbayas (15 %). D'autres groupes ethniques
sont présents dans de faibles proportions: Mandja, Mbati, Yakoma, Peulh Mbororo,
Langbassi, Ghanou, pour ne citer que ceux-là. Le phénomène d'immigration des populations
depuis la République Démocratique du Congo (RDC) est croissant et remarquable, il peut
avoir de fortes incidences sur le milieu.

Quatre campements pygméesont été identifiés dans le PEA 192 — Lot A et sont rattachés
aux villages Bantous. (cf. $ 2.2.2 du RESE).

4.1.2.2 Accroissement de la population

Les résultats des RGPH de 1988 et 2003 montrent que les Préfectures de l'Ombella-M'poko
et de la Lobaye, dans lesquelles se trouve le PEA 192, ont connu un accroissement annuel
supérieur à la moyenne nationale (respectivement 4,71 % et 2,99%) entre 1988 et 2003.
Ceci s'explique par la proximité de la ville de Bangui avec la possibilité de débouchés pour
les produits agricoles et l'existence d’axes routiers souvent en bon état.

En plus du RGPH, les enquêtes socio-économiques du PARPAF-ADD de 2008 montrent un
taux d’accroissement annuel de 4% pour les seuls villages du PEA 192- Lot A. Les détails
sur l'accroissement de la population par village sont présentés dans l'étude socio-
économique.

4.1.2.3 Localisation de la population

Les axes « Sekiadalé-Bimon-Kalangoué » ; « Sekiadalé-Yatimbo-Bobelé » et « Ndiba-
Bomboko » regroupent la majeure partie de la population du PEA 192 — Lot A. Les
principales agglomérations sont Bimon (2 942 habitants), Bobelé (1 403 habitants), Gbokila
(1011 habitants), Kapou1 (2 052 habitants), Kpalongo (2 011 habitants), Macka 2 (1 151
habitants), Ndimba (1 301 habitants), Sabongo1 (1 060 habitants), Sackpa (1 234 habitants),
Sekia-dalé (1 393 habitants) et Yombo (1 668 habitants). De tous ces villages, trois ont une
population qui dépasse 2 000 habitants il s’agit de Bimon, Kapou 1 et Kpalongo.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

4.1.2.4 Déplacements et flux migratoires

4.1.2.4.1 Déplacements

LaCarte 3présente les déplacements humains sur le PEA 192 — Lot A. Ces déplacements se
font soit en véhicule sur les axes routiers, soit par les voies fluviales dont les principales sont
l'Oubangui suivi des rivières Pama et M'poko. Les principalesraisons de ces déplacements
sont commerciales pour approvisionner les villages en produits de première nécessité, ou
pour approvisionner la ville de Bangui en produit agricoles et de cueillette.

Le flux migratoire est dirigé vers les localités à opportunités d'emploi (villes administratives et
site d'exploitation forestière) ou celles qui présentent un intérêt en termes d'activités :
agriculture de rente, cueillette, …

Deux villages ont disparu suite à des mésententes entre la population ou pour des raisons

d’enclavement. Quinze villages ont été créés par l'accroissement démographique, d’autres
ont migré pour la cueillette ou pour la recherche de terres de culture.

AGDRF avec l'appui de PDRSO

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Carte 3: Principaux déplacements humains sur le PEA 192 -— Lot A

18°00"E 18°100"E 18°200"E 18°300"E 18°400"E

: \
Kalangoué Boutènè

\ |
an
da

4°20'0"N

4°100"N

e Village
Type de déplacement
——- Déplacement humain sur rivière

——- Déplacement humain sur route

Æ00N

——- Evacuation des grumes

—— Réseau routier principal
Réseau hydrographique

[CL] Limite du PEA 192 - Lot A

18"00"E " 18°200"E 18*300"E 18*400"E|

41.3 Infrastructures et équipements collectifs

L'ensemble des infrastructures existantes est illustré par village enAnnexe 4.

4.1.3.1 Infrastructures sanitaires

Structures de santé
Les FOrmations SAnitaires (FOSA) sont hiérarchisées en 3 niveaux :

+ les FOSA de catégorie A : case de santé, poste de santé et centre de santé ;

AGDRF avec l'appui de PDRSO 35

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ les FOSA de catégorie B : hôpital préfectoral et régional ;

+ les FOSA de catégorie C : hôpital central.

Dans le PEA 192 — Lot À, il existe 7 FOSA tous de catégorie À dont 6 postes de santé
(Botambi, Salanga, Ndimba, Yombo, Kapou1 et Ndangala) et 1 centre de santé (Bimon). De
toutes ces FOSA, très peu fonctionnent normalement.

Le ratio nombre de malades par personnel soignant est de l'ordre de 1/1 803 et le ratio
nombre de malades par personnel soignant qualifié est de 1 / 4 956 ce qui est supérieur à
celui des villages des PEA 165 et 186 (avec respectivement 1 personnel soignant pour 1 141
malades et 1 personnel soignant qualifié pour 6 282 malades). Les 7 FOSA existantes sont
financées par diverses sources (Communautaire, Société forestière, Communauté,
CARRUB, Armée Française et particuliers). Les services sont parfois payants à raison de
250 FCFA pour la consultation.

Par manque de moyens, la population est parfois obligée d'avoir recours aux produits
vendus par les commerçants ambulants ou à la pharmacopée traditionnelle.

Pharmacies

L'enquête a révélé la présence de 7 pharmacies dont 6 sont liées à des FOSA ; la seule
exception étant la pharmacie du village Bobelé. Trois de ces pharmacies ont un
fonctionnement moyen et les 3 autres un fonctionnement médiocre. Le mauvais
fonctionnementest dû principalement aux problèmes de gestion.

Approvisionnement en eau potable

L'approvisionnement en eau potable se fait au travers de forages, puits, sources, marigots et
rivières. La majorité des points d’eau situés dans les villages enquêtés du PEA 192 — Lot
Asont fonctionnels. On compte au total 12 forages dont deux fonctionnent bien, six ont un
fonctionnement moyen et 4 ont un fonctionnement médiocre. Les autres villages ont recours
aux autres sources d’approvisionnement citées ci-avant. L'accès à l'eau est payant dans la
plupart des cas pour permettre au gestionnaire de faire la maintenance des installations.

4.1.3.2 Infrastructures éducatives

Sur l'ensemble du PEA 192 — Lot A, 26 villages (41 %) sont dotés d'une école. Dans les
villages qui n’en possèdent pas, à l'exemple de Gbakassa, Kalangoé et Yamboro, les élèves
sont obligés d'aller dans les villages voisins. Au total, trente et une écoles ont été identifiées
dans ces 26 villages parmi lesquelles quatre sont des écoles maternelles et vingt-sept des
écoles primaires.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Les locaux sont soit construits en matériaux durables soit construits en torchis ou
bambous.Deux tiers des écoles ont un bon fonctionnement. Les frais de scolarité s'élèvent
en moyenne à 3 774 FCFA/élève/an dans une école primaire (donnée 2009).

Les ratios enseignant par classe et par élève sont présentés dans leTableau 3.

Tableau 3- Ratio des effectifs des élèves du PEA 192 - Lot À par classe et par
enseignant des villages enquêtés (données de 2009)

ECOLE PRIMAIRE
Nombre d'élèves par salle de classe 84
Nombre d'élèves par enseignant 72
Nombre d'élèves par enseignant qualifié 406

On constate que le nombre d'enseignants qualifiés par élève est très faible : il est de l’ordre
d'un enseignant qualifié pour 406 élèves. C'est presque le double de ce qui a été observé
dans la Mambéré-Kadéï (notamment dans le PEA 184 de VICA où il y a 285 élèves par
enseignant qualifié). Cette situation ne permet pas aux élèves d'acquérir un niveau
satisfaisant. Le faible niveau de qualification des enseignants amplifie ce phénomène,
accentuant la dégradation du niveau de l'éducation dans les écoles primaires. Les
enseignants non qualifiés (agents parents ou agents communaux) sont pris en charge par
les parents d'élèves ou la commune.Par manque d'école secondaire dans le PEA 192 — Lot
Ales élèves admis au collège regagnent soit Bangui, soit Bimbo, soitencore le lycée de
Béréngo (commune de Pissa) pour poursuivre leurs études.

Concernant les enfants pygmées, environs 187 sont inscrits dans les écoles primaires sur un
total d'environ 6100 élèves. Le caractère saisonnier de leurs activitésfait qu’à une période de
l'année, ces enfants abandonnent les études pour aller faire la chasse et la cueillette.Le
programme éducatif ne leur est pas adapté.

Depuis qu'elle est attributaire du PEA 192, CENTRABOIS s’est engagée dans l'appui à la
scolarisation des enfants des villages en prenant en charge le salaire d'une partie des
maitres parents. En 2018, 32 enseignants de 12 écoles sont pris en charge.

4.1.3.3 Réseau routier

Le réseau routier du PEA 192 — Lot A comporte environ 140 km, avec 35 km de route
nationale (RN n°6),68 km de routes rurales et 49 km de pistes rurales. 8,5 % de ces routes
est entretenu par la société forestière. Trois villages sur 21 enquêtés affirment que les routes
sont en bon état. La plupart des routes sont en mauvais état. Quatre villagesn'ont pas accès
aux voies de communication : Bogbalé, Gbangba, Mondoli et Modalé. Ces villages utilisent
des voies non carrossables pouraccéder aux voies carrossables (données de l'étude socio-
économique de 2009).

AGDRF avec l'appui de PDRSO PDRSO 37

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

La route nationale n°6 allant de Bangui à Pissa est goudronnée etest pratiquée par des
véhicules qui font le transport des personnes et des marchandises.

Depuis qu'elle est attributaire du PEA 192, CENTRABOIS a commencé à remettre en état le
réseau routier du PEA 192 — Lot A et l'axe Sékia — Yatimbo — Salanga — Talo — Nzila est
maintenant en très bon état.

Les autres voies de communication sont le fleuve Oubangui qui longe le PEA 192 — Lot À à
l'Est et la rivière Pama au Nord. L'accès aux villages qui se trouve au bord de l'Oubangui se
fait par les bateaux hors-bords ou les pirogues pendant que l'accès à ceux qui se trouvent
sur la Lessé ou la Pama se fait uniquement en pirogue.

En ce qui concerne le PEA 192 — Lot B, d'anciennes routes ouvertes avant 2000 sillonnent la
zone mais, faute d'entretien, ne sont pas praticables par des véhicules motorisés.

4.1.3.4 Marchés

En 2009, six marchés à fréquence journalière ont été identifiés dans les villages enquêtés du
PEA 192 - Lot À. On en dénombre :

+ 8 importants : Kapou 1, Ndagala et Bimon (environ 100 personnes par jour) ;

+ 1 moyen : Yombo (50 personnes par jour) ;

+ 2 de moindre importance : Ndimba et Gbakassa (en dessous de 50 personnes par jour).

Dans les villages qui ne disposent pas de marché, les populations vendent leurs produits
vivriers devant leurs maisons soit ils fréquentent les marchés les plus proches pour vendre
ou se ravitailler en produits de première nécessité. La distance parcourue pour atteindre les
marchés les plus proches est en moyenne de 11 km.

4.1.3.5 Fourniture d'électricité
De tous les villages enquêtés en 2009, aucun ne dispose d'accès au réseau électrique.
Cependant, dans les grands villages tels que Ndimba, Kapou 1 et Kalangoé, certains

particuliers disposent de petits groupes électrogènes de faible capacité pour l'usage privé
(alimentationdes maisons, projection des films, ….).

4.1.3.6 Lieux de cultes

D'une manière générale, l'étude a constaté que le christianisme est la religion la plus
pratiquée (implanté dans 95 % des villages) suivi de l'Islam (implanté dans 5 villages). La

AGDRF avec l'appui de PDRSO

bi Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

présence des églises apporte un plus aux populations avec la construction d'infrastructures
socio-communautaires tels que les écoles, les points d’eau, etc.

42 Caractéristiques de l’environnement socio-économique de
CENTRABOIS
4.2.1 Salariat

Au 31 juillet 2018, l'effectif total des employés de la société CENTRABOISs’'élève à
318personnes, dont 6 femmes.Les ouvriers permanents représentent 87,10% de l'effectif
total du personnel, les agents de maïîtrises 5,97%, les cadres 1,25% et les expatriés
0,62%.(Cf.Tableau 4).

Tableau 4 — Effectifs du personnel de CENTRABOIS (données collectés en juillet 2018)

Genre CCE CECTES Agent Ouvriers GTS TOTAL
expatriés | Nationaux | de maîtrise | permanents | saisonniers
Homme 2 4 19 277 10 312
Femme 0 0 3 3 0 6
Total 2 4 22 280 10 318

4.2.2 Conditions d'accès aux équipements et infrastructures du site

Pour son fonctionnement, la société CENTRABOIS a fait le choix de ne pas installer de base
vie tant que l'exploitation est en cours dans les AAC de la série de conversion.

A terme, elle pourrait faire le choix d'installer une base vie à proximité du noyau forestier.
Aucun choix définitif n’a été fait à ce jour.

Pour loger les employés en charge de l'exploitation forestière, l'entreprise loue des cases
dans les villages les plus proches du site d'exploitation.

4.2.2.1 Santé

A défaut d'une base vie et dans le souci de garantir la santé de son personnel, la société
CENTRABOIS a mise en place une infirmerie dans l'enceinte de son site du PK9.

L'infirmerie est gérée par un technicien supérieur de santé qui travaille sous la supervision
d'un médecin de l'entreprise. Les soins d'urgence sont assurés sur place tandis que les cas
graves sont transférés systématiquement dans des centres de référence à Bimbo ou à
Bangui.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Un assistant de santé est embauché et mis à la disposition des équipes de l'exploitation. La
pharmacie est régulièrement alimentée en produits pharmaceutiques. Les produits sont
généralement achetés à Bangui dans les grandespharmacies de la place.

Les principales mesures de sécurité du personnel au travail, inscrites dans le code du travail,
dans le règlement intérieur de l’entreprise ainsi que dans la convention collective des
sociétés d'exploitation forestières sont respectées. Les équipements de protection
individuelle sont distribués au personnel avec un renouvellement selon leur amortissement.

4.2.2.2 Education
En l'absence de base vie, il n'est pas prévu de construire d'école pour les enfants des ayant

droits. La contribution de la société se fait, comme déjà indiqué, au travers du financement
des salaires des maitres-parents des villages environnants du PEA 192.

4.2.2.3 Loisirs
En l'absence de base vie, la société contribue aux loisirs des villages environnants du PEA

192 au travers d'équipements sportifs (maillots de foot, financement de compétitions).

4.2.3 Analyse globale de la contribution de CENTRABOIS au développement local

4.2.3.1 Financement d'infrastructures socio-économiques

Depuis son installation, la société CENTRABOIS a fait des investissements au profit de la
population riveraine. Ces investissements sont présentés en détails dans le Tableau 5.

Tableau 5 - Investissements sociaux réalisés par CENTRABOIS depuis 2016 (Source :
CENTRABOIS, Juillet 2018)

Coût

Intitulé Villages concernés (ECFA)

Talo, Lilando, Botambi, Salanga,
Ndimba, Gbkila, Yombo, Sébokélé 1-
2-3, Sébala, Yatimbo, Séhondo,
Bombabia, Bobelè

Yombo, Sebokele, Yatimbo,
Salaire maîtres parents (20 000 Sehondo,Bombabia , Jerusalem,
F*32 pour 12 écoles) Bobele, Mokelo, Ndimba, Salanga,
Botambi, Kobokou

Yombo, Sébokélé, Yatimbo,
Séhondo,Bombabia , Jérusalem,

Bobelé, Mokélo, Ndimba, Salanga, 340 000
Botambi, Kobokou

Distribution de kits agricoles 15 000 000

11 520 000

Dons de matériel scolaire

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

rot e & Coût
Intitulé Villages concernés (ECFA)

Don aux sinistrés Yombo 4 400000

Yombo, Sébokélé, Yatimbo,
A Séhondo,Bombabia , Jérusalem,

Cadeaux de Noël Bobelè, Mokélo, Ndimba, Salanga, 3 890000
Botambi, Kobokou

Construction maison communale Salanga 510 000

Réhabilitation maison des jeunes Bimbo 300 000

Dotation en 3 puits Bobelé 1 980 000
Axes : Nzila-Salanga ; Salanga-
Ndimba; Sékia-Bombabia; Salanga;

Entretien des routes Sékia-Bombabia; Sékia-Bombabia; 87000000
Sékia-Bombabia; Yatimbo-Séhondo;
Bombabia-Bobelè

Dotation en équipement sportif 760 000

Tournoi de football 320 000

TOTAL 114 600 000

En outre, la société verse les taxes forestières liées à l'exploitation réparties en taxe de
superficie (ou loyer), taxe d'abattage et taxe de reboisement. Une partie de ces taxes est
reversée aux communes pour le développement de la zone. Le montant de ces taxes est
fourni dans leTableau 6. Il est à noter que depuis l'entrée en exploitation de CENTRABOIS,
seule la commune de Bimbo bénéficie de la totalité des taxes.

Tableau 6- Montant des taxes forestières versées par CENTRA-BOIS (Source :
CENTRABOIS - Juillet 2018)

Taxe Taxe de
CEE d’abattage | Reboisement VO
2016
Bimbo 17 326 264 16 673 569 33 999 833
Pissa 0 0 0
Lessé 0 0 0
2017
Bimbo 46 130 490 33 737 344 79 867 834
Pissa 0 0 0
Lessé 0 0 0
2018 (Janvier à Juillet)
Bimbo 33 066 544 7 790 475 40 857 019
Pissa 0 0 0
Lessé 0 0 0
TOTAL 96 523 398 58 201 388 154 724 686

AGDRF avec l'appui de PDRSO

41
k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

4.2.3.2 Contraintes au développement local et besoins des populations

D'une manière générale, le milieu rural est caractérisé par un manque d'infrastructures
socio-communautaires de base, et une carence en personnel qualifié, ce qui se traduit par
une insuffisance des prestations des services publics aux populations. Malgré la proximité de
Bangui, les populations du PEA 192 — Lot A sont confrontées au manque de services de
base telles que l'éducation, la santé, l'accès à l'eau potable et l'appui dans le domaine
agricole.

Les redevances forestières reversées aux communes devraient permettre l'installation de
ces infrastructures pour le développement local. Jusque-là, même si des efforts sont en train
d'être faits par certains gestionnaires, on constate l'absence de planification à long terme
pour l'utilisation de ces fonds. Ils sont la plupart du temps destinés aux dépenses de
fonctionnement au détriment des investissements en infrastructure, dont la population sera
bénéficiaire. En outre, ces populations ne sont pas informées des réalisations provenant des
retombées directes de l'exploitation forestière, et en conséquence.elles pensent que la
société forestière ne répond pas à ses obligations auprès des communes.

Les instructions présidentielles de mai et de septembre 2007 fixent l'accès aux taxes
forestières concédées aux communes. Ces recettes sont maintenues à la Banque Centraleet
mises à disposition des communes après l'élaboration d'un budget annuel et d'un
programme d'emploi issus des taxes forestières approuvés par un comité interministériel
(Plan de Développement Local). Le retrait de ces fonds s'effectue sous la double signature
du Maire et du receveur payeur de la localité.

Pour mener des projets et des actions de développement durable, les populations doivent
être organisées et structurées afin d'assurer la bonne gestion d'apporter leur capacités de
travail, d'améliorer la communication des actions menées, de garantir la transparence et la
solidarité. Malheureusement, il n'existe pratiquement pas d'association fonctionnelle dans la
zone.

4.2.4 Recommandations

L'analyse des données relevées lors des études socio-économiques fait ressortir plusieurs
points importants. Chaque point induit une liste de recommandations spécifiques. Les
recommandations encadrées dans le rapport d'études socio-économique fixent un cadre
général. Les autres sont d'une importance moindre ou sont des suggestions pour tendre vers
le cadre général. Elles ont servi d'éléments de base pour l'élaboration du plan
d'aménagement, notamment par la définition de séries spécifiques et de mesures sociales.

1) Répartition spatiale des activités

L'étude socio-économique a fait ressortir un certain nombre d'activités pratiquées par les
villageois, principalement l’agriculture, la pêche, la cueillette et le bucheronnage. Ces

2.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

activités sont indispensables pour leur survie, mais ont des implications importantes au
niveau de l’utilisation des terres, et il existeun risque d'entrer en conflit avec l'exploitation
forestière. La proportion des terres utilisée par les villageois est plus importante que sur les
autres PEA du sud-ouest où la densité humaine est moins forte. Pour ce faire, un
mécanisme de répartition des terres entre les utilisateurs s'avère nécessaire pour permettre
à chacun des intervenants d'optimiser et de rentabiliser sa production.

Pour répondre à cette préoccupation, une liste de recommandations est proposée. Chacune
est justifiée par un rappel du contexte social.

Selon la procédure habituelle, un atelier de restitution aux populations est organisé lorsqu'un
premier draft du plan d'aménagement a déjà été approuvé par la société et que les principes
d'aménagement sont approuvés par le Ministère en charge des forêts. Les caractéristiques
des séries sont alors présentées. Il est à préciser qu’une étude menée par le PARPAF sur
l'avancée du front agricole au niveau des PEA proches de Bangui a été publiée et qu'il en
ressort que si une attention particulière n'est pas prêtée à l’utilisation des terroirs et à
l'amélioration des pratiques, d'ici une trentaine d'année on assistera à la disparition totale du
PEA 192-Lot A. On tiendra compte de cette disposition pour prévoir la gestion durable de ce
PEA.

Vu l'importance des activités anthropiques et la répartition des surfaces cultivées dans cette
zone, l'équipe du PARPAF avait rencontré les représentants de la population après une
première réflexion sur le découpage des séries d'aménagement du PEA. La finalité de ces
réunions était de s'assurer que le principe de répartition des surfaces en séries
d'aménagement proposé soit accepté par la population avant de continuer dans l'élaboration
du plan d'aménagement. Les réunions se sont bien déroulées dans l'ensemble mais les
populations locales ont exprimé des besoins pour l'encadrement et le soutient des activités
villageoises par les agents du Ministère des Eaux et Forêts et ceux du Ministère du
Développement Rural et de l'Agriculture.

Recommandation 1.1: Le plan d'aménagement doit intégrer les caractéristiques
d'utilisation des terres par les villageois pour les activités principales que sont : l’agriculture,
la pêche, la cueillette, la production de vin de palme et la caféiculture, lors de la
détermination des différentes séries d'aménagement.

Recommandation 1.2: Considérant l'ampleur des activités agricoles et les superficies
occupées, la densité de la population, la pression faite sur les ressources et l'effet de la
proximité de Bangui, il était demandé au PARPAF de réfléchir à une autre forme de la
définition des différentes séries et la durée de la rotation à appliquer pour le plan
d'aménagement du PEA 192 — Lot A (ex-PEA 187).

Il y a lieu de noter ici que la fixation des stratégies d'Aménagement a pris en compte les
deux premières recommandations.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Recommandation 1.4 : || est indispensable que les activités génératrices de revenu soient
recensées et cartographiées sur la zone de production afin d'adapter l'exploitation à la réalité
du terrain.

Recommandation 1.5: Les populations sont ignorantes du cadre législatif.il leur est
indispensable de se mobiliser pour obtenir les informations exactes auprès des autorités
administratives en matière de gestion durable des ressources forestières.

Recommandation 1.6 :Afin de préserver la forêt et de garantir une gestion durable des
ressources naturelles, il est recommandé aux populations riveraines d'exercer leurs droits
coutumiers dans le respect des dispositions fixées aux articles 14, 15, 16, 21, 22, 217,221 et
227 du code forestier et des textes règlementaires en vigueur.

2) Respect du cadre législatif et ayants droits

Les conditions de travail et de vie des ouvriers sont cadrées par le code forestier. Il est
nécessaire de s'assurer que ces dispositions sont respectées sur le terrain et que des
mesures adaptées sont prises en cas de lacune.

Le cadre législatif concerne essentiellement les ayants droits, c'est-à-dire les ouvriers et
leurs familles. La loi n°08.022 portant Code Forestier est rappelée dans sa forme actuelle et
confronté à la réalité relevée par l'étude socio-économique. En vue de la protection de
l'espace forestier, il pourra être envisagé une collaboration avec l'administration afin que des
appuis agricoles soient proposés à la population avec l'appui éventuel de la société civile.

Art. 50 : Les sociétés forestières ont l'obligation d'assurer à leurs employés et leurs familles
des conditions de vie et de travail décentes, notamment en ce qui concerne l'habitat,
l'hygiène et la sécurité du travail.

Les mesures prises dans ce domaine doivent être conformes aux recommandations de
l'étude socio-économique préalable à l'aménagement du permis et reprises dans le plan
d'aménagement, les plans de gestion et la convention définitive d'aménagement et
d'exploitation.

Art. 53 : On entend par hygiène et sécurité du travail, l'ensemble des règles d'hygiène et de
sécurité qui déterminent les mesures pratiques de sécurité et de santé dans l'exercice des

travaux forestiers.

Ces mesures comportent des obligations et des responsabilités ainsi que des dispositions
générales de sécurité portant sur les conditions d'emploi du personnel, les exigences

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

relatives aux outils, matériels et substances chimiques, l'équipement de protection
individuelle, les premiers secours et les secours d'urgence.

Un guide pratique est élaboré à cet effet par le département en charge des forêts de
commun accord avec celui des lois sociales et en harmonie avec les instruments juridiques
nationaux et internationaux.

Art. 54 : Tout intervenant en milieu forestier est tenu de respecter et de faire respecter de
manière rigoureuse les règles de sécurité prévues dans les conventions collectives en
vigueur et dans le règlement intérieur de l'entreprise.

Les agents des Eaux et Forêts et les Inspecteurs du Travail effectuent des contrôles
périodiques conjoints pour faire respecter les règles de sécurité définies à l'article 53 du
présent code.

En cas de manquement constaté, la société est mise en demeure dans un délai maximum
d'un (1) mois pour y remédier.

A ce jour, la construction d’une base vie destinée au personnel de CENTRABOIS n'est pas
prévue. En cas de construction d’une base vie, la société aura l'obligation d'assurer l'accès à
l'eau potable, l'approvisionnement en nourriture et surtout en protéines alternatives à la
viande de chasse. La société aura alors également l'obligation de mettre à disposition des
employés et de leurs ayants droit des infrastructures éducatives, sanitaires et de loisir en vue
de leur assurer des conditions de vie décentes.

L'entreprise s'engage à respecter les clauses du Plan d'Aménagement et à contribuer au
développement local en vue d’un apaisement social dans la zone.

En la matière, les recommandations suivantes sont formulées à l'endroit de la société :

Recommandation 2.1.1 : La construction d'une base vie dans le respect des normes des
« conditions de logement et d'hygiène décentes » qui doivent être définies par la direction de
la société avec d'autres partenaires (MEFCP, Affaires Sociales, Santé, Représentants des
travailleurs, .) en s'inspirant des critères internationaux reconnus (Cf. manuel ATIBT)

Recommandation 2.1.2 : La société doit se mettre d'accord avec les chefs de villages, de
quartiers et les maires des communes pour l'organisation du village ou du site où
habiteraient les ayants droits.

Recommandation 2.1.3 : Le nouveau site devra être aménagé de manière à mettre en
place un nombre de forages qui sera adapté auxbesoins en eau potable des habitants, en
relation avec les normes internationales habituellement en vigueur.

AGDRF avec l'appui de PDRSO PDRSO 45

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Recommandation 2.1.4 :CENTRABOIS, avec le soutien de partenaires spécialisés, peut
contribuer à développer les activités agricoles de la zone. Un appui technique pourrait être
apporté aux agriculteurs et aux éleveurs pour améliorer leurs pratiques avec l'appui des
administrations concernées au travers de créations de projets pilotes.

Recommandation 2.1.6 :Renforcer la capacité du FOSA du village où sera installé la base
vie de la société forestière pour assurer les soins aux travailleurs comme le prévoit la
législation. Les infrastructures, le personnel qualifié, le matériel médical et la fourniture de
médicaments doivent être proportionnels à l'effectif des ayants droits et de la population
riveraine.

Recommandation 2.1.9 : La société doit mettre à disposition des enfants des travailleurs la
possibilité d'accès à une scolarisation correcte au niveau de l’école primaire. Ceci signifie
des infrastructures adéquates adaptées au nombre des élèves et des enseignants qualifiés.
Le niveau des agents parents doit être requis et accepté par l'administration scolaire de la
zone.

Recommandation 2.1.10 : La société doit engager un gestionnaire des affaires sociales qui
disposera des compétences adéquates et une autonomie pour se déplacer régulièrement
dans les différents villages, avec lesquels il doit établir et maintenir un bon dialogue. Il doit
être capable de mesurer la pertinence des demandes des villageois et savoir comment les
mettre en œuvre s'ils peuvent être financés par la société. Il dépendra de la cellule
d'aménagement de la société.

Recommandation 2.1.11 : La société doit prévoir un programme d'intervention dans les
villages qui puisse à la fois satisfaire les exigences légales, contribuer au
développementlocal et ainsi, réunir les conditions qui conduiront à un apaisement social
dans la zone.

Recommandation 2.2.1 : Un bilan complet des postes à risque doit être réalisé, avec des
consignes de sécurité précisant l'équipement de protection individuel (EPl), des
préconisations concernant le poste et la périodicité de son renouvellement.

AGDRF avec l'appui de PDRSO

4 \.
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

3) Populations riveraines du PEA

Concernant la population locale, la méconnaissance de la législation en matière
d'exploitation forestière et la grande pauvreté qui sévit, poussent les gens à faire de
nombreuses réclamations et parfois même à bloquer le travail de l'exploitant. La société a
l'obligation de payer ses taxes. Les modalités sont expliquées dans le chapitre 8 de l'étude
socio-économique. Une partie de ces taxes est versée aux communes pour contribuer au
développement local. Le code forestier impose en plus que la société contribue au
« développement des communautés riveraines situées dans le permis ». Ceci concerne les
externalités positives, notamment la construction des voies d'accès et les infrastructures
sociales de base.

En dehors des exigences légales, certaines actions peuvent être décidées par la société afin
de contribuer au développement local. Le rapport d'étude socio-économique (RESE) fait
mention de conflits passés avec la société IFB (du temps du PSC 23), dans le cadre
desquels les villageois ont bloqué l'exploitation forestière. Les raisons invoquées sont liées à
la non construction des infrastructures demandées, au manque d'embauche des jeunes et
aux promesses non tenues.

Il y a lieu de signaler que les sociétés sont confrontées à de nombreuses demandes de la
part des populations, à la non hiérarchisation et au manque de concertation entre les
villages. D'une manière générale, le manque de dialogue entre les intervenants a été jusqu'à
l'heure actuelle, une des causes les plus importantes dans ces confrontations.

Recommandation 3.1 : Les populations sont pour la plupart ignorantes du cadre légal. Il est
donc indispensable que les autorités administratives en collaboration avec le Gestionnaire
des Affaires Sociales (GAS) leur fournissentdes informations en matière de gestion durable
des ressources forestières.

Recommandation 3.2 : Sur la base d'intervention entre les différents partenaires définis

dans le cadre de la mise en œuvre du plan d'aménagement, les populations locales doivent
se mobiliser en fonction de leurs moyens afin de mettre en œuvre les activités prévues à leur
niveau dans le respect de leurs engagements.

Recommandation 3.3 : Les populations villageoises doivent s'organiser avec les autorités
administratives et locales afin de maintenir un dialogue permanent avec la société forestière
et se tenir informées des interventions de celle-ci.

4) Autorités administratives et locales

Les autorités administratives ont un rôle prépondérant à jouer dans ce processus car elles
sont au centre du dialogue entre la population et la société. Elles doivent organiser la

AGDRF avec l'appui de PDRSO PDRSO 47

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

population en structures représentatives de dialogue et la sensibiliser sur ses droits et ses
obligations légales vis-à-vis de la société.

Également, il est prioritaire de faire circuler des informations concernant le versement des
redevances forestières et la planification des investissements qui doit tenir compte des

priorités des villages en fonction de la disponibilité des moyens.

A cet effet, les recommandations suivantes ont été formulées :

Recommandation 3.4 : Les autorités administratives et locales doivent veiller à ce que les
populations soient bien conscientes et prennent en main leurs responsabilités.

Recommandation 3.5: Les représentants des villages doivent être écoutés et leurs
demandes prises en compte par les communes. Le point de vue des villageois est
indispensable pour décider des actions à mener, que ce soit dans le cadre des prévisions de
la commune ou des projets d'action volontaires de la société forestière ou encore d'un
partenaire extérieur.

Recommandation 3.6: Les autorités administratives et locales devront veiller sur les
procédures d'attribution des parcelles appartenant au domaine publique. Ces parcelles
destinées à des utilisations privées devront être acquises par des actes officiels et porter des
titres fonciers authentiques tout en respectant les dispositions prises dans le plan
d'aménagement.

Organisation au sein de la société

Pour maintenir le dialogue entre la société, les autorités administratives et locales et les
populations riveraines la société doit s'organiser afin de choisir un interlocuteur qui sera
continuellement sur le terrain pour échanger sur ces problèmes avec les autres parties. Il
s’agit d'un Gestionnaire des Affaires Sociales, qui sera intégré à la Cellule d'Aménagement.
Ce poste doit être occupé par une personne qui connait bien le milieu rural avec des
compétences dans le domaine social et qui soit capable de dialoguer avec les représentants
villageois, de représenter la société et de régler les conflits.

43 Modes de coexistence et de gestion des ressources et des
espaces forestiers

La forêt, en plus de contribuer à l'amélioration de la qualité de l’environnement, constitue
pour la population riveraine du permis, la source d’approvisionnement en une multitude de
produits alimentaires, domestiques, médicinaux et représente un patrimoine culturel.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

4.3.1 Règles de gestion des ressources et des espaces forestiers

La société CENTRABOIS est amenée à travailler dans les prochaines années sur le terroir
d'environ une soixantaine de villages, qui sont gérées par des règles et droits coutumiers qui
doivent être respectés.

4.3.1.1 Délimitation des espaces

Le terroir villageois, espace périphérique proche du village, voué à une mise en valeur
agricole, fait l'objet d'appropriations individuelles (parcelles agricoles et/ou jachères) dont les
modalités d'organisation et d'exploitation sont gérées à l'échelle des clans et lignages et sont
régulées par la chefferie coutumière. Après le défrichement (droit de première hache ”), les
terres mises en valeur appartiennent au lignage qui les met à disposition de ses membres et
sur lesquels ces derniers bénéficient d’un droit d'usufruit”.

D'une manière générale, l'accès aux terroirs villageois n'est pas totalement libre dans les
villages du PEA 192 - Lot À même si dans certains villages il n'y a pas d'’interdit liés à l'accès
à l'espace forestier pour des activités de chasse, de cueillette et de pêche (en saison de
pluie). L'accès aux terroirs est malgré tout soumis à certaines conditions, en particulier pour
des allochtones, et doit compter avec l'accord du chef du village.

Les concessions privées sont des domaines publics que l'Etat attribue à une personne
physique ou morale pour son usage privé.

Les procédures d'acquisition sont variables :

+ le villageois possédant une parcelle peut la vendre à qui il veut. Le chef du village est
parfois mis au courant lors de la signature de l'attestation de vente.

+ dans certains villages, la vente des « forêts vierges » revient exclusivement au chef du
village. Dans d'autres, elle revient à la fois aux chefs de villages et aux villageois.

Très peu de gens se rendent au cadastre de Bimbo ou de M'baïki pour faire la déclaration de
leurs propriétés et pourtant, ces services sont parfois sollicités pour la délimitation des
parcelles mais rarement pour la délivrance de titres fonciers. Les rares personnes qui ont
leurs documents légaux l'ont fait au niveau du cadastre de Bangui.

L'étude socio-économique a révéléla présence de grandes parcelles ou domaine
appartenant à des tiers dans les villages de Bimon, Yamboro, Ndagala, Gbangba, Bombabia
et Ndimba. Ces parcelles appartiennent pour la plupart à des personnalités résidant à
Bangui. Au niveau du village Ndimba, il existe une parcelle de 196 ha appartenant

“Source : Représentations et pratiques territoriales liées aux activités cynégétiques dans le sud ouest
de la RCA, PGTCV janvier 2008

2.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

anciennement à la société Moura & Gouvéa et qui a été rachetée par un particulier. D'après
les résultats des pré-enquêtes, 64 personnes sur 16 villages disposent de concessions
privées.Huit (8) ont entamé la démarche pour obtenir les documents officiels et de ceux-là,
une seule personne dispose d'un document officiel.

4.3.1.2 Règles d'accès aux ressources naturelles, interdits et pouvoir de décision

Les conditions d'accès aux ressources naturelles varient en fonction de l'origine des
personnes et de la nature des ressources qu'elles veulent exploiter.

Accès aux ressources forestières

L'utilisation des ressources ligneuses concerne la coupe de bois d'œuvre en vue de la
fabrication de pirogues, l'exploitation à des fins artisanales et la production de bois de
chauffe.Pour un simple accès les règles sont moins contraignantes et soumises à une
présentation chez le chef de village et à l'accompagnement par une personne du village.

En ce qui concerne l'utilisation de la ressource ligneuse, les règles sont plus strictes :
l'abattage de certaines essences est soit interdit soit payant au chef du village.On doit
respecter les secteurs appartenant à chaque clan pour les arbres à chenilles, ou les sites
sacrés où se fait le culte des ancêtres.

Accès aux autres ressources naturelles

L'accès aux ressources halieutiques est lié à la possibilité de pratiquer la pêche. Sur
l'Oubangui, les pêcheurs venant de Bangui pratiquent la pêche. Sur les petits cours d'eaux,
l'accès est règlementé, notamment en saison sèche où les cours d'eaux reprennent leurs
lits, ou sont parfois fractionnés. Les portions de cours d'eaux sont des propriétés de tiers qui
soit les ont achetés, soit ont été aménagés pour la première fois par les ancêtresd'un clan et
donc sont d'office la propriété de ces clans. L'accès est alors réservé aux seuls membres du
clan où de la famille. En saison pluvieuse où il y a crue, l'accès est libre pour tous les
villageois qui se partagent le terroir.

D'une manière générale, il n'y a pas de restriction liée à la chasse tant pour les autochtones
que pour les allochtones dans les villages du PEA 192 — Lot A. Des villages voisins se
partagent un même terroir. Les interdits concernent les espèces dites totémiques telles que
la Panthère (Panthera pardus) et le Python royal (Python regius).

La cueillette est une activité bien ancrée dans les pratiques de la population locale. L'accès
aux zones de cueillette n’est pas totalement libre surtout pour ce qui concerne les chenilles
où certaines zones ne sont permises qu'aux personnes du même clan ou de la même famille
ou à des personnes provenant des centres urbains ayant des relations avec les villages
concernés.

AGDRF avec l'appui de PDRSO 50

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Le vin de palme est le produit de la cueillette le plus important de la zone. Il est récolté à
partir du palmier à huile, disséminé ou planté dans les terroirs villageois. Malgré leur
dispersion, ces palmiers appartiennent à des tiers. L'activité est très réglementée et les
palmiers appartiennent toujours à quelqu'un qui en assure la distribution aux membres de
leurs familles ou clans et la vente aux acheteurs étrangers au village.

Accès aux terres agricoles

Il est important de distinguer les terres non encore cultivées des jachères car les règles
d'accès ne sont pas les mêmes. Il y a une nette différence avec les précédentes études
surtout dans le premier cas où les parcelles non encore exploitéesappartiennent
traditionnellement à des clans ou des familles, ce qui fait que leur accès est soumis à une
autorisation du chef de clan ou de famille avec l'accord du chef de village.

L'accès à la terre agricole est gratuit dans 28% des villages, pour les terres agricoles n'ayant
jamais été exploitées et ne se situant pas dans les réserves de terres agricoles appartenant
aux autochtones. L'accès aux terres agricoles est systématiquement payant dans environ
57% des autres villages. Dans d’autres villages encore, l'accès est gratuit pour les
autochtones et payant pour les allochtones.

L'accès à la terre de culture est toujours soumis à l'autorisation du propriétaire de la parcelle
(« droit du premier usage ») dans le cas des jachères, les jachères étant considérées
comme un patrimoine de la famille contrairement aux parcelles non encore exploitées.

L'acquisition de nouvelles terres de culture est souvent subordonnée à l'avis d'un villageois
(chef de village, des notables ou une connaissance parmi les habitants).

Accès aux ressources minières

L'exploitation des ressources minières n'est pas une activité répandue dans le PEA 192 —
Lot A. Lors des enquêtes, aucun village n’a affirmé la pratique de cette activité sur le PEA
192 — Lot À, même si les populations locales supposent que leur sous-sol est riche en
ressources minières.

4.3.1.3 Conflits et pouvoir de sanction

Il peut exister des conflits sociaux d'importance diverse qui sont liés aux problèmes
quotidiens que rencontrent les populations. Le règlement de ces conflits se fait la plupart du
temps par des accords à l'amiable entre les villageois sous l'entremise du chef de village, de
ses notables, ou des conseillers municipaux. Parfois les concernés sont traduits à la

AGDRF avec l'appui de PDRSO 51

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

gendarmerie au cas où les premières instances de conciliation s'avèrent dépassées. À ce
niveau, un dédommagement est versé au plaignant en remplacement des règlements à
l'amiable.

En ce qui concerne les conflits inter-villageois, les règlements se font d’abord devant les
instances des chefs de village, du chef de groupe ou du maire avant d'être transmis à la
gendarmerie ou à la justice selon le degré du conflit.

Les interdits liés à l'accès et à l'utilisation des ressources sont de moins en moins respectés
sous l'influence de la croyance monothéiste. Cependant, pour certains villages, la violation
de ces règles est parfois sanctionnée par le chef du village.

4.3.1.4 Conflits liés aux activités d'exploitation forestière

L'exploitation forestière a débuté à la fin des années 1940, avec la création des permis
temporaires d'exploitation (PTE). La Lobaye est la première préfecture où l'exploitation
forestière a commencé. Des années 1960 aux années 1990, les sociétés forestières
faisaient des investissements sociaux dans les villages, qui étaient déduits des taxes
forestières.

De nos jours, la situation est différente compte tenu des dispositions prises par la Loi de
finances de 1998 et des instructions présidentielles de 2007 : les sociétés forestières versent
une partie de leurs taxes aux communes ; les communes doivent présenter un programme
d'emploi appelé « Plan de Développement Local », qui permettra d'obtenir l'accès à ces
taxes forestières pour sa réalisation. Le PEA 192- Lot A est à cheval sur trois communes :
Bimbo, Pissa et Lessé ; le PEA 192 — Lot B est dans la commune de Lobaye.

Selon le Code Forestier centrafricain, les sociétés forestières ont des obligations, qu'elles
sont tenues de respecter :

+ paiement des taxes et redevances forestières (Art 177)°,
+ entretien des pistes forestières,

+ assurer des conditions de vie et de travail décentes à leurs employés et leurs familles
respectives, notamment en ce qui concerne l'habitat, l'hygiène et la sécurité du travail
(Art 50).

Ainsi, les taxes forestières versées aux communes doivent servir aux investissements
sociaux, les obligations des sociétés se limitant aux employés et à leurs familles.

5 Articles 177 et 50 du code forestier de 2008

2.

AGDRF avec l'appui de PDRSO PDRSO 52

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Ce changement n’est pas connu par l'ensemble de la population, ce qui a pour conséquence
la multiplication des conflits entre l'exploitant forestier et la population riveraine qui attend
toujours des investissements sociaux financés par la société forestière.

De plus, le désengagement de l'Etat face à ses fonctions régaliennes amène les populations
riveraines à se retourner vers les exploitants forestiers pour revendiquer leurs "droits" ; qui
ne sont autres que la réalisation des infrastructures sociales. Ces conflits se manifestent
généralement par des blocages du chantier, fréquents dans les PEA proches de Bangui
notamment dans le PEA 192.

4.3.2 Analyse des modes d’exploitation des ressources et des espaces forestiers

Pour assurer leur subsistance et celle des membres de leur famille, les populations du PEA
192 pratiquent, à des échelles et degrés divers, des activités basées sur les ressources
naturelles et l'espace forestier environnant.

Cinq activités principales sont réalisées par les populations du PEA 192 — Lot A. Elles sont
citées ci-dessous, par ordre d'importance :

+ l’agriculture (activité principale de tous les villages) ;
+ la pêche,

+ la chasse,

+ la cueillette,

+ le bûücheronnage.

Seul un résumé des 3 principales activités est présenté ci-dessous, pour plus de détails
et/ou d'informations sur l'ensemble des activités pratiquées dans la zone, il faut se référer au
rapport d'études socio-économiques (ADD, 2009).

4.3.2.1 Agriculture

En général, les zones agricoles sont souvent contiguës aux villages, à des distances allant
de 500 mètres à plus de 15 kilomètres derrière les cases. Contrairement à d'autres PEA, les
zones de culture active du PEA 192 s'étendent assezloin autour des villages : elles sont
situées dans un rayon de 10 kilomètres du village (source : Etude socio-économique ADD
septembre 2009).

L'agriculture est l'activité de base qui fournit les produits nécessaires à l'alimentation des
populations. Elle est pratiquée par l'ensemble des ménages. Selon les informations fournies

AGDRF avec l'appui de PDRSO PDRSO. 53

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

au cours des enquêtes, toutes les familles possèdent des cultures vivrières et des cultures
de rente telles que le café et le palmier à huile.

Les activités agricoles sont réalisées soit par la main d'œuvre familiale comprenant le couple
et quelques grands enfants, soit par la main d'œuvre temporaire.

Plus de la moitié des produits agricoles est destinée à la vente contrairement aux autres
PEA de la zone forestière du Sud-Ouest de la RCA, où la grande part des produits est
destinée à l’autoconsommation.

Agriculture vivrière

Les cultures vivrières les plus pratiquées par les populations du PEA 192 — Lot A, sont par
ordre d'importance : le Manioc, le Taro, les Bananes (plantains compris), le Maïs et l'Igname.
Les autres produits sont cultivés en moindre proportion,tel que l’Arachide, les Légumes et
des Courges.

Les techniques culturales sont basées sur une association de cultures à différents cycles sur
un même champ. Après la récolte des cultures à cycle court (maïs, arachide, légume, ..), il
reste sur la parcelle le manioc les bananes et quelques fois le taro. A maturité, le manioc
(éventuellement le plantain et le taro) sera récolté en totalité durant 1 à 12 mois. Après ceci,
a parcelle est mise en jachère pour une durée moyenne de 4 ans.

Chaque année, en plus de la remise en production agricole des jachères, de nouvelles
superficies de forêts sont défrichées dans presque tous les villages du PEA 192 — Lot Aà des
degrés divers : 41% des villages enquêtés affirment défricher une superficie supérieure ou
égale à 1 ha, 28% de villages affirment qu'elles défrichent des superficies de forêt variant
entre 0,5 et 1 ha et 21%, une petite superficie (<0,5 ha) soit au total 90 % de la population
qui fait des défrichements chaque année.

D'après les informations fournies, la superficie moyenne des parcelles de cultures par famille
est de 1,5 hectare. La plus grande superficie moyenne cultivée par famille est de 2 ha et la
plus petite est de 0,2 ha par année. Pour tous les villages enquêtés du PEA 192 — Lot A,
l'ensemble des champs mis en jachère a une superficie moyenne de 10,7 ha par ménage
avec une durée de jachère moyenne de 5,6 ans.

Pour certains villages de la zone du PEA 192 — Lot A, l'écoulement des produits agricoles
est difficile, mais en général ce n'est pas le cas. Deux tiers de la production sont vendus, ce
qui est plus important que dans les PEA situés plus à l’ouest dans le massif forestier. Ceci
s'explique par la proximité de Bangui et d’autres villes d'importance (Bimbo et M'baïki) et la

AGDRF avec l'appui de PDRSO PDRSO 54

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

densité du réseau routier qui favorisent l'évacuation des produits agricoles et leur
commercialisation.

Riziculture

Sur l'ensemble des villages enquêtés, un seul ménage a déclaré cultiver le riz, ce qui ne
permet pas de faire des analyses statistiques. Il s’agit d'une culture qui a été introduite dans
la zone. Certains agriculteurs la pratiquent encore. Elle offre une potentialité non négligeable
du fait de la présence de nombreux bas-fonds et marécages dans la zone.

Le café

La culture du café a été introduite en 1921 par l'administration coloniale. La production a
atteint son niveau maximum en 1989 avec environ 22 000 tonnes produite. Par après, le
manque de soutien a cette filière a fait baisser la production jusqu’à 2 600 tonnes entre 2004
et 2005. Malgré la chute du cours du café, les anciennes plantations sont restéesen place.
Au courant de ces trois dernières années, le Gouvernement tente de relever cette filière, ce
qui a poussé les villageois à réhabiliter leurs anciennes plantations.

Dans le PEA 192 — Lot A, les superficies des plantations de café varient de 0,25 à 1,7 ha et
génèrent un revenu annuel d'environ 26 000 Fcfa par hectare et par ménage. Quarante pour
cent (40%) des agriculteurs entretiennent leur plantation. Les principaux villages
producteurs sont: Kapou1 et Bombabia, avec un nombre de planteurs qui dépasse la
centaine.

La production est en moyenne de 152 Kg/ha et les revenus moyens annuels à l'hectare sont
d'environ 25 000 F CFA, avec un prix utilisé pour les calculs de 170 F CFA/kg.

Le palmier à huile

Les grandes plantations du palmier à huilesont peu fréquentes sur le PEA 192 — Lot A. On a
répertorié au total6plantations familiales réparties sur 4 villages. Elles sont encore jeunes,
bien entretenues et positionnées le longdu fleuve Oubangui et de la route nationale n°6. A
Bimon, on note la présence d’une plantation appartenant à un particulier d’une surface de 70
ha.

4.3.2.2 Pêche

La pêche est la 2°"° activité par ordre d'importance après l'agriculture dans la zone du PEA

192 — Lot A. Elle contribue de manière significative à l'apport de protéines dans le régime
alimentaire des habitants et à l'économie des ménages qui la pratiquent. Elle est pratiquée
presque dans tous les villages par les chefs de familles sur les cours d'eaux du proches du
village. Elle peut être individuelle ou collective suivant la période de l’année. La pêche
collective se pratique souvent pendant la saison sèche. Les pratiques les plus utilisées sont :

AGDRF avec l'appui de PDRSO PDRSO. 55

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

a ligne, la nasse, le filet, l'épervier et le harpon. Une autre méthode est celle de
'assèchement des cours d'eaux ou le barrage pendant la saison sèche dans des portions de
cours d’eau appartenant aux clans.

Les produits de la pêche sont pour la plupart destinés à la commercialisation. Ils sont vendus
soit aux habitants du même village soit aux voyageurs, soit expédiés sur Bangui. Les revenus
peuvent être importants suivant le type et la taille du poisson pêché.

La conservation des produits de la pêche s'avère délicate, ce qui oblige les commerçants à
se munir de glacières afin de conserver les poissons pour la vente.

Les revenus moyens de la pêche par ménage sont importants dans la majorité des villages
et en moyenne plus élevés que ceux de l’agriculture et varient de 18 000 à 500 000 FCFA
par an. Les revenus les plus élevés semblent liés à deux facteurs complémentaires:

+ la proximité de Bangui et Bimbo où la demande est croissante;

+ la proximité des grands cours d'eau (Oubangui, Lesse, Pama, ...), qui offre plus de
possibilités de pêche et le développement de pratiques plus performantes.

4.3.2.3 Chasse

La chasse est également une des activités importantes qui assure l'alimentation et procure
des revenus aux populations du PEA 192 — Lot A. La chasse est pratiquée dans presque
tous les villages enquêtés sans qu'il semble exister de terroirs de chasse spécifiques.

Dans tous les villages, la chasse est une activité réservée aux hommes, principalement au
chef de ménage. Cependant, certaines femmes commanditent la chasse, achètent des
cartouches et payent les chasseurs.

La chasse est pratiquée par les autochtones et les chasseurs venant des villages et villes
voisins et même de l'étranger. Les enquêtés du village Konga dénoncent l'existence de
braconniers dans leurs zones de chasse.

Dans 70% des villages, la chasse est pratiquée en toute saison mais 20% des villages
affirment la pratiquer plutôt en saison des pluies. La plupart des chasseurs chassent de nuit
comme de jour même si la législation interdit la chasse de nuit.

Les trois techniques de chasse les plus utiliséessont : le piégeage, l'affût (ou attente du
gibier) et la traque (poursuite ou recherche du gibier). Le piégeage est réalisé à l’aide de
câbles et les autres techniques avec des fusils de 12 mm. Les chiens sont parfois utilisés. La
chasse au filet est encore pratiquée par les pygmées mais de manière anecdotique.

AGDRF avec l'appui de PDRSO PDRSO. 56

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

En général, le gibier est autant vendu que consommé. Certaines espèces sont plus
spécifiquement destinées à la vente comme le Buffle ou le Potamochère : et d’autres à
l'autoconsommation comme l'Athérure ou le Pangolin.

Les résultats de l'enquête montrent que selon la population, plusieurs espèces de la faune
sauvage ont disparu où sont en voie de disparition. Les résultats des inventaires
d'aménagement ont effectivement relevé la faible densité faunistique par rapport à d’autres
PEA.

Le Céphalophe bleu est l'espèce la plus chassée dans presque tous les villages. Elle génère
plus de revenudu fait qu’elle résiste mieux à la pression de la chasse et que les individus
restent encore relativement nombreux. Elle est suivie du Potamochère puis du Céphalophe à
dos jaune. Les aulacodes, les athérures et les singes sont également chassés dans un
nombre important de villages. Les singes sont plus sensibles à la pression de la chasse,
doncleur présence est anecdotique dans certaines zones fortement anthropisées.

Le Potamochère, le Céphalophe à dos jaune et les Céphalophes rouges sont devenus rares
mais, lorsque les chasseurs ont l'opportunité d'enabattre, ils génèrent des revenus
importants.

Les revenus de la chasse par ménage peuvent être analysés de la même façon que pour la
pêche. En effet les revenus sont liés à deux facteurs complémentaires :

+ la disponibilité de la ressource souvent faible ;

+ la forte demande.

Les villages situés autour de la forêt classée de Botambi ont des revenus moyens. On
suppose que cette forêt ainsi que les autres zones du PEA 192 — Lot A sont très perturbés à
l'exception des villages Botambi, Konga et Bokassi qui ont des revenus très élevés.

La forte demande liée à l'impact de la proximité des grandes villes telles que Bangui et
Bimbo a une influence sur le niveau des revenus moyens des villages Kapou |, Bimon et
Yombo.

La chasse est l'une des activités la plus pratiquée par les Pygmées du PEA 192 — Lot A. Ils
connaissent bien la forêt, ils sont de bons chasseurs pour la plupart et grands
consommateurs des produits de cueillette et de chasse. La chasse est pratiquée par les
hommes et parfois par les femmes lorsqu'il s'agit de la chasse au filet. Elle se pratique en
toute saison.

AGDRF avec l'appui de PDRSO PDRSO. 57

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

4.3.3 Niveau de coexistence dans l’utilisation des espaces et des ressources
forestières entre l'exploitant et les populations locales

Comme dans toutes les autres régions forestières, la pression sur les espaces et ressources
forestières est liée aux activités traditionnelles des villages de la zone et à l’activité
industrielle de la société forestière en place et à d’autres activités non traditionnelles (comme
la plantation de palmier à huile). L'ensemble de ces activités tend à modifier l’utilisation des
espaces qui doivent désormais être gérés par plusieurs utilisateurs.

Agriculture

L'agriculture, principale activité économique des populations locales a une forte influence sur
le couvert forestier. L'extension rapide des culturesa obligé à établir des mesures
stratégiques innovantes pour la conception de l'aménagement forestier et les interventions
sur le terrain. Pour les villages dans la zone d'influence des zones de conversion (Cf.
chapitre 8), une délimitation précise de la limite à l'intérieur de laquelle devront se mener les
activités agricoles sera faite suite à la signature de la convention définitive. Elle supposera
un engagement entre les populations locales et l'exploitant pour le respect de la gestion
durable du territoire.

Les autres activités traditionnelles pratiquées par les villages de la zone s'exercent sur
l'ensemble du permis sans pouvoir être définies dans le temps et l'espace. Contrairement à
l’activité d'exploitation forestière pratiquée dans une nouvelle assiette de coupe chaque
année. Le GAS aentre autres tâches, la mission d'informer les populations locales du
planning des opérations d'exploitation et de leur emplacement. L'exploitation forestière est
l’activité qui présente le plus de risques potentiels et la présence de personnes externes aux
activités peut générer des situations dangereuses.

Un des impacts majeurs de l'exploitation forestière sur l'espace s'exerce à travers l'ouverture
de routes forestières,qui deviennent des axes de pénétration privilégiés du massif pour
exercer des activités non durables sur les ressources tel que le braconnage. Elles requièrent
une gestion prudente, pour éviter des pressions supplémentaires sur les ressources. Les
engagements de la population dans la gestion durable, la surveillance du massif, et la
présence renforcée des agents du MEFCP doit permettre de diminuer la surexploitation des
ressources forestières.

La coexistence des activités, loin d’être antagonistes, demande un cadre d'information et de
concertation entre les différents acteurs (population locale, société forestière et
administration) afin d'assurer l'équilibre des espaces et des ressources à long terme.

AGDRF avec l'appui de PDRSO PDRSO. 58

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

5 PRESENTATION DE CENTRABOIS

5.1 Profil de l’entreprise

La Société Centrafricaine de Bois (CENTRABOIS) est une société de droit centrafricain
créée en avril 2014. Le Président Directeur Général de la société est M. Mohamed BITAR. Il
s’agit d'une société anonyme au capital de 50 millions de FCFA, dont la principale activité
est l'exploitation forestière.

Elle est dotée d’une Direction Générale (antenne administrative) installée à Bangui, dans
l'enceinte de l'ex-concession de la Fédération du Scoutisme Centrafricain (FESCA)et d'une
Direction d'Exploitation installée au PK9, à Bimbo, lieu qui regroupe les locaux administratifs,
le garage ainsi qu'une petite unité de transformation.

5.2 Exploitation pratiquée
5.2.1 Exploitation pratiquéepar l’ancien attributaire (SCD)
5.2.1.1 Exploitation pratiquée pendant la convention provisoire SCD

La convention provisoire d'aménagement-exploitation signée en août 2007 entre la société
SCD et le MEFCP, a fixé une surface égale au 1/12°"° de la superficie utile du PEA qui
pouvait être exploitée durant 2 ans, c'est l’Assiette de Coupe Provisoire (ACP). L'avenant à
la convention provisoire, signé en octobre 2009 a autoriséla prolongation du délai
d'exécution de la Convention Provisoire d'Aménagement du PEA 187 de deux à trois ans,
avec une extension supplémentaire de l'ACP.

L'ACP initiale du PEA 187 est de 10 514 ha dont 8 085 ha de surface utile. Compte tenu de
la prolongation de la durée de la convention provisoire, une surface complémentaire de
7 166 ha dont 4 646 ha utiles a été ajoutée à l'ACP. En plus de cela, la SCD a adressé un
courrier au ministère en charge des forêts pour demander une surface compensatrice par
rapport à la présence de nombreuses zones non utiles dans l'ACP (zones inondables et
anthropisées). Le Ministère en charge des forêts a répondu favorablement en accordant une
zone de compensation d'une surface de 6 585 ha dont 4466 ha utiles à la société. La
surface totale des zones autorisées à l'exploitations'élève à 24 265 ha total dont 17 265 ha
utiles (cf. Tableau 7) répartis en deux blocs ; les assiettes complémentaire et compensatoire
étant d'un même tenant mais distantes de l’ACP principale (Cf.Carte 4). Entre la signature de
la convention provisoire et la signature de la convention définitive SCD, l'exploitation a été
réalisée dans ces assiettes.

AGDRF avec l'appui de PDRSO 59

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 7 - Assiettes de Coupes Provisoires exploitées parSCD

Surface Surface
Assiette totale utile
(ha) {ha)
ACP1 10 514 8 085
ACP Complémentaire 7166 4 646
ACP Compensatoire 6 585 4 466
3 assiettes 24 265 17 265

Carte 4 : Localisation des assiettes de coupe provisoires du PEA 192 - Lot A (ex-
PEA 187)

18"00"E 18"100"E. 18"200"E 18"300"E 18"400"E

A2É0N A300N

4°200'N

4100N
AIT

z £
É —— Réseau routier principal É
Réseau hydrographique
[_J AGP du PEA 192 (ex - PEA 187)
[Limite du PEA 192 - Lot A
180 TETE TATE TETE 16%"

D'une manière générale une quinzaine d'essences ont été exploitées par la société SCD
selon les données transmises par celle-ci. La société s’est toutefois basée sur quelques
essences phares, essentielles pour pouvoir survivre pendant la période de la crise. Ces
essences sont présentées dans le Tableau 8.

AGDRF avec l'appui de PDRSO

OS
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 8 - Nombre de tiges abattus entre 2007 et 2009 sur le PEA 187 (source : SCD)

ACP1 ACP28&3
Essence 2007/2008/ 2009 | 2009/2010 | TOTAL

Acajou 14 0 0 14
Aïélé 1 0 0 1
Aniégré / Longhi 1 906 1172 1270 4 348
Ayous 19 19 0 38
Bubinga 0 17 31 48
Doussié pachyloba 0 31 94 125
Ebène 0 130 0 130
Eyong 1 0 0 1
Fraké-Limba 6 1 10 17
Iroko 30 109 253 392
Lati 20 0 0 20
Manilkara 2 0 0 2
Padouk rouge 0 8 35 43
Sapelli 1 36 210 247
Sipo 2 12 81 95
Tali 0 0 9 9
Tiama 1 0 0 1

Total 2003 1535 1 993 5 531

Cette exploitation était basée fondamentalement sur l'Aniégré et le Longhi blanc, et d’une
façon moindre sur l'Iroko, le Sapelli, l'Ebène, le Doussié pachyloba et le Sipo. Certaines
essences ont été exploitées de manière très ponctuelle ; il s’agit en particulier du Bubinga,
du Padouk rouge, de l’Ayous, du Lati, du Fraké, de l’Acajou et du Tali.

5.2.1.2 Exploitation sous aménagement réalisée par SCD

Pour rappel, deux séries destinées à l'exploitation forestière ont été définies dans le Plan
d'Aménagement de 2011 : une série de Production et une série de Conversion.

La série de Conversion, définie dans la partie de la concession la plus impactée par la
pression anthropique, est découpée en 10 assiettes de coupe et est destinée à être exploitée
en priorité (cf. Carte 5).

En 2011, entre la signature de la Convention Définitive et le retour au Domaine de l'Etat du
PEA, SCD a exploité partiellement, sous aménagement, deux assiettes de la Série de
Conversion : les AAC 1 et AAC 2.

AGDRF avec l'appui de PDRSO 61

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Carte 5 : PEA 192 - Lot À : Découpage en séries et Assiettes de coupe de la série de
conversion

1800"E 18*100"€ 18°200"€ 18°300"E 18%400"€

4"300N

4"200N

© Vilages
Réseau routier
Réseau hydrographique
£ CL] Limites du PEA 192 - Lot A (155 739 ha)
2] | [2] Limite des AAG de la série de conversion
Séries d'aménagement
[ Conversion (90 068 ha dont 35 506 ha utile)
UN Production (64 710 ha dont 37 712 ha utile)
SAOH (963 ha dont 413 ha utile)
N
£ À
5 ° 5 10 20
Km
EX TETE 18200 18300

5.2.2 Exploitation réalisée par CENTRABOIS avant révision du Plan d'Aménagement

En tant que nouvel attributaire du PEA 192 (ex-PEA 187 — SCD), la société CENTRABOIS a,
conformément aux dispositions de la convention que la société a signé avec le Ministère en
charge des Forêts, mis en œuvre l'exploitation dans la série de conversion du PEA 192 — Lot
A.

La première convention établie entre CENTRABOIS et le Ministère en charge des Forêts,

signée le 31 décembre 2015, autorisait la société à exploiter les AAC n°1, 2 et 3 de la série
de conversion.

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Cependant, après l'arrêt de l'exploitation par SCD et avec les années d'’instabilité politique
traversées par la RCA, la zone d'emprise du PEA 192 — Lot A s’est retrouvée au centre de
l'exploitation forestière illégale qui alimente Bangui en bois informel. Il en résulte que la
société CENTRABOIS a été amenée à solliciter l'autorisation d'exploiter l'AAC n°9 à la place
de l'AAC n°3, en raison de la pauvreté des peuplements résiduels contenus dans l'AAC n°3.
C'est ainsi que l'avenant à la Convention CENTRABOIS, signé le 31 mai 2017, autorise la
société à exploiter les AAC n°1, 2, 8 et 9 pendant la durée de révision du Plan
d'Aménagement ; l'AAC n°3 étant considérée, en pratique, comme non productive.

Pour autant, dans le souci d'exploiter au maximum le potentiel ligneux contenu dans les AAC
de la série de conversion avant que leur rétrocession ne soit actée, la société CENTRABOIS
a sollicité et obtenu du Ministre en charge de Forêts, en date du7 mars 2018, l'autorisation
de prélever le bois d'œuvre contenu dans l'AAC n°3.

Au moment de réviser le Plan d'Aménagement, il est important d'analyser l'état
d'avancement de l'exploitation de la série de conversion, cet avancement est présenté dans
le Tableau 9.

Tableau 9 - PEA 192 - Lot À - Avancement de l’exploitation de la série de conversion

AAC an peL Avenir de l’AAC
Rétrocession à acter dans
AAC1 Terminée le PA = actualisation de la
surface utile et taxable
AAC2 En cours Fin d'exploitation prévue
AAC3 En cours avant fin 2019
AAC4 Néant
AAC5 Néant h :
AAC Néant Reste à exploiter
AAC7 Néant
Fin d'exploitation prévue
AACB En cours avant fin 2019
Terminée fin Rétrocession à acter dans
AAC9 le PA = actualisation de la
2018 |
surface utile et taxable
AAC10 Néant Reste à exploiter

5.2.3 Production réalisée par CENTRABOIS

Depuis que la société a initié, en juin 2016, l'exploitation du bois d'œuvre de la série de
conversion du PEA 192 — Lot À, elle a mis en valeur une vingtaine d'essences différentes, en

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

réponse aux demandes de ses clients. Le Tableau 10 présente les espèces exploitées et les

volumes correspondants, par assiette annuelle de coupe.

Tableau 10 - PEA 192 - Lot A - Production réalisée par CENTRABOISen nombre de
tiges et volumes entre juin 2016 et mai 2018

Nombre de tiges Volume
Essence AAC1 AAC2 AAC9 AAC8 3
h Total m 2
2016 — 2017 | 2016 à 2018] 2017 |2017-2018
Acajou 0 6 2 0 8 81 0,2%
Aniégré 0 2 0 0 2 11 0,0%
Ayous 0 42 69 0! 111 1 669 3,2%
Azobé 1 8 8 2 19 158 0,3%
Bossé clair 10 0 1 3 14 107 0,2%
Bubinga 41 129 130 794 | 1094 5356| 10,4%
Dibétou 107 2 4 5| 118 1379 2,7%
Doussié pachyloba 758 533 69 453] 1813| 14632) 28,4%
Iroko 317 234 311 313! 1175] 134921 26,2%
Kossipo 11 3 13 0 27 420 0,8%
Lati 2 1 0 6 9 139 0,3%
Mukulungu 12 5 12 4 33 657 1,3%
Niové 5 0 0 12 17 146 0,3%
Padouk rouge 238 61 120 162| 581 4707| 9,1%
Sapelli 48 19 201 146| 414 4 698 9,1%
Sipo 10 Q 9 5 30 498 10%
Tali 13 49 138 153| 353 2 579 5,0%
Tiama 4 Q 12 0 22 271 0,5%
Divers Bois Rouge 7 19 19 4 49 481 0,9%
TOTAL 1 584 1125 1118 2062 5889) 51481|100,0%

D'une manière générale, l'exploitation réalisée par CENTRABOIS est essentiellement basée
sur lel'Ayous (Triplochiton scleroxylon), le Bubinga (Guibourtia demeusei), le Dibétou (Lovoa
trichilioides), le Doussié pachyloba (Afzelia pachyloba), l'Iroko (Milicia excelsa), le Padouk
rouge (Pterocarpus  soyauxii),
(Erythrophleum ivorense). Ces huit essences représentent plus de 90% des volumes
exploités depuis juin 2016. Les autres essences présentées dans le Tableau 10 ont fait
l'objet d'une exploitation ponctuelle.

5.2.4 Organisation des opérations en forêt

le Sapelli(Entandrophragma  cylindricum)

5.2.4.1 Organisation du personnel

L'organigramme de CENTRABOIS est présenté à la Fiqure 2.

AGDRF avec l'appui de PDRSO

et

le Tali

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

La société CENTRABOIS est dirigée par un Président Directeur Général, Président du
Conseil d'Administration (PCA). Deux directions sont rattachées à cette présidence. Il s’agit
de:

+ Direction Générale ;

+ Direction de site.

La Direction Générale regroupe plusieurs services qui travaillent sous sa supervision. Elle
est basée à Bangui et se charge de la partie administrative et commerciale.

La direction de l'exploitation travaille sous la supervision du directeur de site, qui est chargé
de la gestion des activités d'exploitation. Le chantier d'exploitation est dirigé par un Chef de
Chantier qui coordonne les équipes d'abattage, de tronçonnage, de débardage, du parc forêt
et d'évacuation des bois.

Un ingénieur forestier national est le responsable de la Cellule d'Aménagement. Il est chargé
de coordonner les travaux de prospection.

La société CENTRABOIS dispose également d’une cellule des affaires sociales. Cette
cellule est dirigée par un Gestionnaire des Affaires Sociales (GAS) qui travaille sous le
contrôle d’un coordonnateur.

AGDRF avec l'appui de PDRSO 65

© PLAN D’AMENAGEMENT PEA 192 — Août 2018

PRESIDENT

DIRECTEUR DIRECTEUR
ENERAL DE SITE

Figure 1 : Organigramme de CENTRABOIS

ns AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

5.2.4.2 Inventaires d’exploitation

L'équipe d'inventaire d'exploitation de CENTRABOIS comporte 47 personnes et est divisée
en sous équipes de layonnage et de comptage dont les caractéristiques sont présentées
dans les paragraphes suivants.

Délimitation

L'équipe de délimitation ouvre les layons de délimitation des AAC, conformément au plan
théorique d'inventaire préparé, sous SIG, par la Cellule d'Aménagement. Ce travail est suivi
par prise régulière de points GPS, ce qui permet de corriger le positionnement sous SIG des
imites en fonction de la réalité du terrain.

Elle ouvre également des layons transversaux, traversant l'AAC du Nord au Sud, à intervalle
régulier de 1 000 mètres.

Les limites non naturelles sont matérialisées par des layons de 1,5 mètre de large sur
lesquelles toutes les tiges inférieures à 10 cm sont coupées et les tiges plus grosses
marquées à la peinture rouge.

Layonnage :

Il y a deux équipes de layonnage qui travaillent sur le PEA 192. Chaque équipe est
composée de11 personnes : 1 chef d'équipe, 1 boussolier, 1 machetteur de tête, 1 chaîneur
et son aide, 1 marqueur ou peintre et 5 machetteurs. Ils ont comme tâche l'ouverture des
ayons pour la délimitationdes unités de comptage oudes blocs avant le comptage.

Les équipes de layonnage découpent, après le passage de l’équipe de la délimitation, l'AAC
en blocs et en Unités de Comptage (UC). Un bloc possède les dimensions de 1 000 mètres
sur 1 000 mètres ; une Unité de Comptage (UC) a des dimensions de 250 mètres (dimension
dans l'axe Nord — Sud) sur 1000 mètres (dimension dans l'axe Est — Ouest).Leur
découpage est matérialisé sur le terrain par des layons « de comptage » et des layons
horizontaux (Est — Ouest).Les layons sont chaînés et piquetés avec une distance de 50m
entre les piquets.

La production journalière moyenne par équipe de layonnage est de 2 km.
Comptage :
Deux équipes de comptage sont opérationnelles sur le PEA 192. Chaque équipe est

constituée de sept (07) personnes à savoir : 1 chef d'équipe, 1 pointeur et 5 compteurs ayant
une parfaite connaissance en botanique forestière.

AGDRF avec l'appui de PDRSO 67

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Ces équipes sont chargées de l'identification des espèces retenues par la société pour
l'exploitation et de leur marquage afin d'être retrouvées par l’équipe d’abattage. Pendant le
comptage, l'équipe progresse par virée sur une largeur de 125 m (largeur d'une demi
« parcelle ») et pour une parcelle de comptage, il y a une virée (Cf. Fiqure 3). Les compteurs
sont espacés d'environ 25 m les uns des autres et avancent parallèlement dans la parcelle.
Le pointeur progresse sur le layon de délimitation et se charge de reporter les informations
sur les fiches et les cartes de prospection.

Afin de garantir la fiabilité des données, une liste de 36 essences est mise à disposition de
chaque compteur pour éviter les erreurs sur le Diamètre Minimum d'Exploitabilité(DME).

Le fonctionnement des inventaires d'exploitation est présenté à travers la Fiqure 2 ci-
dessous.

2000m
EE

1000m

é——  Layon de comptage

4— Sous layon de comptage

Layon principal
Layon secondaire —}

Figure 2 : Réalisation des inventaires d'exploitation sur le PEA 192

Sur la fiche de prospection sont inscrits :
+ le numéro de prospection de l'arbre ;
+ _le positionnement de l'arbre ;
+ l'essence ;

AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ la classe de diamètre de l'arbre mesuré à l’aide d'un galon circonférentiel ;

+ la qualité (Export ou scierie)

+ les informations concernant les éléments du paysage (cours d'eau, savanes, pistes
abandonnées ou encore utilisées, nature du sol, pente ..);

+ les sorties de pieds sur le layons de comptage.

Sur chaque arbre rencontré,on note le numéro d'inventaire à la peinture rouge à hauteur de
poitrine.

Les fiches de prospection sont photocopiées en trois exemplaires et archivées au niveau de
la cellule d'aménagement. Une copie est transmise au cartographe pour la production de
cartes de la ressource et la saisie informatique. Une autre copie est utilisée par l'équipe
d'abattage afin de retrouver les arbres à abattre, puis par les autres équipes de tronçonnage
et de débardage afin de suivre la traçabilité des billes et éviter des oublis en forêt. En fin
decompte,ces copies sont ramenées au niveau de la cellule d'aménagement pour la saisie
dans la base de données.

Saisie et traitement des données :

A partir des données du terrain transmises par l’équipe de prospection, la cellule
d'aménagement de CENTRABOIS procède à la saisie, au traitement etau travail de
cartographie de la ressource. Une base de données ACCESS a été crééepour la
sauvegarde de ces données.

5.2.4.3 Abattage

La société CENTRABOIS a mis en place quatre équipes d'abattage qui travaillent sous la
supervision d’un chef d'équipe qui coordonne les activités. Chaque équipe d'abattage est
composée d'un abatteur et d'un tronçonneur avec chacun un aide en plus d'un commis
chargé de marquage et de la prise de note pour le rapport d'activités.

L'abattage se réalise de la manière suivante : le pisteur parcourt la parcelle à l’aide de la
fiche de prospection en empruntant la piste d'accès prévue par l'équipe de la prospection
pour retrouver les arbres (avec leur numéro de prospection).Le chef d'équipe mesure le
diamètre de l'arbre et apprécie sa conformation et ouvre la piste d'accès. Arrivé à l'arbre,
'abatteur et le commis analysent et s'accordent sur la direction de chute de l'arbre.
L'abatteur procède à l’affûtage de la tronçonneuse pendant que les machetteurs ouvrent la
piste de sauvetage en fonction de la direction de chute indiquée. La maintenance terminée,
'équipe se retire à une distance suffisante dans la direction de sauvetage et l'abatteur
procède à l'abattage. La technique d’abattage directionnelle est appliquée au sein de
CENTRABOIS. Après la chute de l'arbre, le commis d’abattage procède au marquage de
’arbre (Nom de la société, numéro du PEA, numéro de la bille, et premier mesurage). La
production journalière est de l’ordre de 10 pieds par jour et par équipe.

AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

5.2.4.4 Tronçonnage

CENTRABOIS dispose de quatre équipes de tronçonnage qui sont opérationnelles.

Les équipes de tronçonnage retrouvent les arbres abattus et les découpent en billes pouvant
être débardées.

Le marquage se fait à la souche puis à la culé si le bois est dégagé. Le commis est chargé
de mesurer et de codifier l'arbre tronçonné suivant les morceaux obtenus (morceau A proche
de la culé, le second plus proche du houppier est noté B).

Une équipe de tronçonnage est composée d’un tronçonneur et de son aide.

Les longueurs des billes sont décidées d'après les défauts, le début du houppier et la taille
de la culée.

5.2.4.5 Débardage

La société CENTRBOIS dispose de trois engins débardeurs : 1 débardeur 545 et 2
débardeurs 528. A cet effet, il y a trois équipes de débardage qui sont dirigées par un chef
d'équipe. Chaque équipe est composée d'un conducteur et d'un aide conducteur, d'un
commis de débardage et d’un cubeur.

Le commis de débardage indique au conducteur la direction des billes à évacuer, en
respectant un tracé de piste la moins destructrice possible : une piste principale est
respectée par le conducteur qui l'emprunte systématiquement pour aller chercher les arbres
d'un bloc. La production journalière est de 10 pieds par équipe.

Bille à débarder

Piste secondaire de débardage
Piste principale de débardage

Figure 3 : Méthodologie du débardage

AGDRF avec l'appui de PDRSO 70

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

5.2.4.6 Parc Forêt

Les billes débardées sont stockées au parc forêt oùon procède à la mesure des billes afin
d'affiner les données indiquées lors de l'abattage et du tronçonnage.

Par la suite, les billes sont chargées sur des camions qui font la navette entre les parcs-forêt
et le parc central. Rarement, les billes sont réceptionnées au niveau des parcs forêts. Pour
la plupart des cas, elles sont ramenées au niveau du parc central pour être façonnées et
préparéesen attendant l’arrivée des clients pour la réception. À ce stade, les parties de la
bille contenant des défauts sont retirées pour ne laisser que les billonsbien conformés et de
bonne qualité destinés à l'export.

Trois types de parcs sont utilisés par CENTRABOIS :
+ le parc de rupture de charge, créé en forêt pour racourcir la distance plus ou moins
longue de débardage.
+ _le parc forêt où sont stockées les billes débardées pour être mesurées et cubées et
+ le parc central : aménagé pour préparer les billes suivant leur destination (export ou
scierie) tout en enlevant les défauts.

La société CENTRABOIS dispose de quatre grumiers qui assurent la navette entre le parc
forêt et le parc central et trois chargeurs frontaux pour le chargement et la manutention sur
parc.

5.2.4.7 Transport des bois

Le transport de bois destinés à l'exportation est assuré par des sous — traitants qui
transportent également les bois de sciage au PK9 où se trouve l'unité de transformation.

Chaque camion circule avec le dossier comportant les documents administratifs nécessaires
au transport du bois.

5.2.4.8 Contrôles BIVAC

Le Ministère en charge des Forêts a délégué le contrôle des exportations de bois hors de la
zone CEMAC à la société BIVAC.Un inspecteur affecté à cet effet s'occupe du contrôle des
chargements au niveau du chantier ou du site du PK9. Les grumes destinées à l'exportation
sont marquées par deux plaquettes. Le rapport des contrôles permet l'établissement des
Attestations de Vérification à l'Export (AVE), documents indispensables à l'exportation hors
CEMAC.

AGDRF avec l'appui de PDRSO PDRSO 71

rae,
F

Q

\ PLAN D’AMENAGEMENT PEA 192 — Août 2018

5.3 Outil industriel

Dans l'optique de valoriser au mieux le potentiel ligneux du PEA 192, la société
CENTRABOIS a décidé de mettre en place, dans l'enceinte de son site du PK 9 (Bimbo) une
petite unité de transformation devant produire essentiellement du bois destiné au marché
local ou sous-régional.

Cette petite unité, composée de deux scies circulaires de marque MAHOE SAWMILLS est
fonctionnelle depuis le mois de juin 2018, avec environ 30 personnes. L'objectif de
production est de 1 000 m° mensuel de bois scié, avec un rendement matière d'environ 50%.

A terme, il est prévu la mise en place d'une menuiserie et éventuellement de séchoirs pour
permettre la mise en valeur d’autres essences ou une meilleure valorisation de certaines
essences.

Le personnel de la scierie est constitué d'environ 30 personnes.

Figure 4 : Scierie de Bimbo (Juillet 2018)

AGDRF avec l'appui de PDRSO 72

&
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

6 ETAT DE LA FORET
6.1 Historique de l’exploitation

6.1.1 Historique de l’exploitation avant la mise sous aménagement du PEA 192

6.1.1.1 Cas du PEA 192- Lot A

La société LAURENT BOIS a été attributaire d’une partie de l'actuel PEA 192 — Lot Avers
1973. L'exploitation y a été menée pendant plus d'une décennie. Par la suite, le Centre et le
Sud de ce même PEA ont été concédés, en date du 28 août 2001, à la société IFB sous
forme du Permis Spécial de Coupe (PSC)n°23 (cf. Carte 6). Ce PSC s’étendait sur 105 000
ha avec 70 000 ha de forêts utiles (source : décret d'attribution). Il était entièrement situé
dans la préfecture de l'Ombella-M'poko, sous-préfecture de Bimbo.

Une autre partie de ce même PEA a été octroyée à la société CDPN mais n’a pas fait l’objet
d'exploitation à cause du manque de capitaux.

Finalement, le PEA 192 — Lot À a été attribué, en tant que PEA 187, à la Société
Centrafricaine de Développement (SCD) par Décret n° 07.090 du 06 avril 2007.

Quelques données sont disponibles sur les exploitations antérieures à la signature de la
Convention Provisoire. Elles montrent une exploitation basée fondamentalement sur
l’'Aniégré/Longhi et dans une moindre mesure sur le Sapelli, l'Irokol’Ayous, et le Doussié
pachyloba. Le Tableau 11ci-dessous présente les volumes connus prélevés avant
l'attribution du PEA à SCD.

Après la signature de la Convention Provisoire du PEA 187 en août 2007, l'exploitation du

permis s’est déroulée dans l'ACP couvrant 24 266 ha dont 17 197 ha de forêt utile (Cf.Carte
6). Sur ces surfaces le détail des volumes abattus a été fourni parla SCD.

Tableau 11 - Historique de l'exploitation forestière du Permis Spécial de Coupe 23

2001 2002 2003 2004
Essences [Effectifs [Effectifs Effectifs | Effectifs | |OTAL
Acajou 3 29 32
Aniégré/Longhi 1 382 540 1 303 1443 4 668
Ayous 4 280 172 456
Doussié pachyloba 1 11 18 15 333
Iroko 1 35 406 442
Kossipo 5 10 15
Lati 21 21

AGDRF avec l'appui de PDRSO 73

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

2001 2002 2003 2004
ESSences  |Effectifs Effectifs [Effectifs | Effectifs | TOTAL
Niové 10 1 11
Padoukrouge 1 1
Sapelli 4 236 246 19 505
Sipo 20 8 15 43
Tiama 4 4 1 9
TOTAL 1392 1145] 2218 1 493 5 248

Carte 6 — Localisation des ACP du PEA 192 — Lot Aet du PSC 23

18°00"E 18°100"E 18°200"E 18°300"E 18°400"E

4°20'0°'N

4°10'0"N

—— Réseau routier principal
- Réseau hydrographique
Es Limite du PEA 192 - Lot A
Historique ancien d'exploitation
[| PSC 23 (2001 - 2004)

77) ACP 1 (2007 - 2008)

ACP 2 & 3 (2009 - 2010)

18°00"E

40'0"N

L ÈS AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

6.1.1.2 Cas du PEA 192-LotB

Le PEA 192 - Lot B fait partie de l’ancien Permis Spécial de Coupe (PSC) qui était attribué à
la Compagnie Forestière de Production (CFP), au début des années 1990.

A l'époque, l'exploitation était très sélective et concernait seulement quelques espèces de
haute valeur recherchées sur le marché international.

Toutefois, aucune information précise concernant cette exploitation ancienne n’a pu être
trouvée.

6.1.2 Historique de l’exploitation depuis la mise sous aménagement du PEA

La signature de la Convention Définitive, le04mars 2011, acte la validation du Plan
d'Aménagement. Depuis cette date, l'exploitation réalisée par SCD puis par CENTRABOIS a
concerné exclusivement des assiettes de coupe de la Série de Conversion, comme indiqué
au $ 52.

6.2 Synthèse des résultats d'inventaire d'aménagement

En ce qui concerne le PEA 192 — Lot À, l'ensemble des résultats fournis dans ce chapitre est
tiré du rapport d'inventaire d'aménagement du PEA 187 (PARPAF, mars 2010). Pour rappel,
le taux de sondage de l'inventaire d'aménagement du PEA 192 — Lot À était de 1,75%.

En ce qui concerne le PEA 192 — Lot B, les résultats proviennent du rapport d'inventaire
d'aménagement du PEA 192 — Lot B (AGDRF, Juin 2018). Le taux de sondage appliqué
pour cette partie du PEA a été fixé à 2,5%.

6.2.1 Stratification
La stratification de la végétation du PEA 192 est présentée en Annexe 5.

6.2.1.1 Données de la stratification du PEA 192 - Lot A

La stratification de la végétation du PEA 192 — Lot A a été réalisée sur base des photos
aériennes de 2002 et des images satellites de 2007 et 2008. Comme indiqué au & 2.4.2, la
seule actualisation de cette cartographie, réalisée dans le cadre de la révision du Plan
d'Aménagement, a permis de repréciser le positionnement des limites de la concession. Les
surfaces présentées ci-après tiennent compte de cette actualisation et sont légèrement
différentes de celles inscrites dans le PA initial.

La valeur actualisée de la surface utile (SU) du PEA 192-Lot A (ex-PEA 187) est désormais
fixée à73 631 ha (Cf. Tableau 12pour le détail).

AGDRF avec l'appui de PDRSO 75

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 12 -Surface des formations végétales du PEA 192 - Lot A

Formation végétale Sirate Re %
Formations forestières de terre ferme
Forêt dense Oui 7 053,58 | 4,53%
Forêt dégradée Oui 51037,07| 32,77%
Forêt jeune Oui 4 464,18| 2,87%
Forêt galerie Oui 33,19] 0,02%
Forêt galerie dégradée Non 6 028,77 3,87%
Forêt claire Oui 436,40 | 0,28%
Forêt brûlée Non 6,56 0,00%
Limbali Oui 13,63] 0,01%
Recru forestier Non 415,22 0,27%
Formations sur sols hydromorphes
Baï Non 1 404,96 0,90%
Forêt inondable (‘? Oui 10 592,81] 6.80%
Marécages Non 8 447,50 5,42%
Prairies hygrophyles Non 1 502,84 |  0,96%
Formations non forestières
Complexe de cultures Non 37 201,66| 23,89%
Savane arbustive Non 23 708,99] 15,22%
Savane boisée Non 3 169,43 2,04%
Village Non 222,99 0,14%
Total 155 739,81 | 100,00%
Surface utile 73 630,87| 47,28%
Surface non utile 82 109,09] 52,72%

® Sur le PEA 192-Lot A, les forêts inondables sont accessibles à l'exploitation forestière
pendant la saison sèche, d'où leur classement en surface utile. Concernant les forêts galerie
dégradées, il s'agit de formations particulièrement fragiles du point de vue écologique, donc
à ne pas exploiter et par conséquent retirées de la surface utile. Les forêts brûülées sont
retirées des formations utiles à cause de leur fragilité et de la qualité des bois qui est souvent
altéré par le feu. Les autres formations déclarées non utiles sont non forestières (Baï,
Complexe de cultures, Marécage, Prairie hygrophile, Village) ou non productives du point de
vue d'une production soutenable de bois d'œuvre sur la durée de rotation du plan
d'aménagement en cours (Recrû forestier, Savane boisée, Savane arbustive).

La Carte 7 illustre la cartographie de la végétation du PEA 192 — Lot A.

AGDRF avec l'appui de PDRSO PDRSO 76

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Carte 7 : PEA 192 — Lot À -— Carte de végétation

18-00" 18"100'E 18200'€ 18300" 18*400€

A200N

Formations forestières de terre ferme
I Forêt dense - 7 053,58 ha (4.53%)
V2 Forêt dégradée - 51 037,07 ha (32,77%)
I Forêt jeune - 4 464,18 ha (2,87%)
orêt galerie - 33,19 ha (0,02%)
Forêt galerie dégradée - 6 028,77 ha (3,87%)
I Forêt claire - 436,40 ha (0,28%)
I Forêt brülée - 6,56 ha (0,00%)
Limbali - 13,63 ha (0,01%)
II Recru forestier - 415,22 ha (0,27%)
Formations sur sols hydromorphes
MM Bai - 1 404,96 ha (0,90%)

Forêt inondable - 10 592,81 ha (6,80%)
I Marécages - 8 477,50 ha (5,42%)

Prairies hygrophyles - 1 502,84 ha (0,96%)
Formations non forestières
DIN Complexe de cultures - 37 201,66 ha (23,89%)
| Savane arbustive - 23 708,99 ha (15,22%) —— Route principale
I Savane boisée - 3 169,43 ha (2,04%) Réseau hydrographique
[I Village - 222,99 ha (0,14%) [1 Limites du PEA 192 - Lot A

18"00"E 18 100€ 18"200"€ 18300" 18400"E

4°100"N
AOON

ET
200N

SS00N

6.2.1.2 Données de la stratificationdu PEA 192 - Lot B

La stratification de la végétation du PEA 192 — Lot B a été réalisée sur base des photos
aériennes de 2002 et des images satellites de 2009, 2015 et 2016. La ventilation des strates
est présentée dans le Tableau 13, la localisation des strates est-elleprésentée par la Carte 8.

La surface utile (SU) du PEA 192-Lot B est fixée à 5 701 ha.

AGDRF avec l'appui de PDRSO eprso 77
PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 13-Surface des formations végétales du PEA 192- Lot B

Formations forestières sur terre ferme

Forêt dense Oui 4 047,42 32,56%
Forêt galerie Oui 1 653,35 13,30%
Forêt jeune Non 1 159,24 9,33%
Formations forestières sur sols hydromorphes

Forêt marécageuse Non 2 060,81 16,58%
Formations non forestières

Savane Non 3 508,45  |28,23%

Carte 8 : PEA 192 -Lot B - Stratification de la végétation -2018

TE TRE TE DRE PRE TRE DE ME VX

f

ER

EE

à

EE
°

15

[__] Limite du PEA 192 - Lot B - 12 429,28 ha
Formations forestières de terre ferme

M sorét dense - 4 047,42 ha (32.56%)

Forêt galerie - 1 653,36 ha (13,30%)
AMI rorét jeune - 1 159,24 ha (9,33%)
Formations forestières sur sols hydromorphes
M7 Forêt marécageuse - 2 060,81 ha (16,58%)
Formations non forestières.

AMI savane - 3 508,45 ha (28,23%)

EE

EU

ÉEU

TRE TRE TRE TRE

PRES AGDRF avec l'appui de PDRSO

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

6.2.2 Caractéristiques dendrométriques générales

La liste des essences inventoriées est présentée enAnnexe 6. Pour la présentation des
résultats d'inventaire, plusieurs groupes ont été définis en collaboration avec la société SCD,
alors attributaire du PEA 192 — Lot A (ex-PEA 187). Pour faciliter l'analyse de l'ensemble des
données, en accord avec la société CENTRABOIS, ce sont les mêmes groupes d'essences
qui ont été utilisés pour le traitement de l'inventaire du PEA 192 — Lot B:

Groupe 1 — Production dominante: les essences principales exploitées par la société
SCD au moment de la production du Plan d'Aménagement initial, c'est-à-dire l’Acajouà
grandes folioles (Khaya grandïifoliola), l'Aniégré (Pouteria altissima), le Bubinga
(Guibourtia demeusei), le Doussié pachyloba (Afzelia pachyloba), l'Ebène (Diospyros
crassiflora), l'Iroko (Milicia excelsa), le Longhi blanc (Chrysophyllum africanum), le
Padouk rouge (Pterocarpus soyauxi), le Sapelli (Entandrophragma cylindricum) et le
Sipo (Entandrophragma utile).

Groupe 2 — Exploitation régulière : les autres essences éventuellement exploitées par
la société : l'Ayous (Triplochiton scleroxylon), le Bossé clair (Leplaea cedrata), le Bossé
foncé (Leplaea laurentii), le Dibétou (Lovoa trichilioides), l'Etimoé (Copaifera mildbraediï),
le Kossipo (Entandrophragma candollei), le Lati (Amphimas pterocarpoiïdes), le Tali
(Erythrophleum ivorense) et le Tiama (Entandrophragma angolense).

Groupe 3 — Exploitation occasionnelle: Les essences exploitées par la société de
manière ponctuelle, ou ayant une certaine probabilité de l'être prochainement. Il s'agit de
l'Abura (Hallea stipulosa), l'Azobé (Lophira alata), le Bilinga (Nauclea diderrichil), le
Dabéma (Piptadeniastrum  africanum), le Difou (Morus mesozygia), l'Essessang
(Ricinodendron heudelotii), l'Eyong (Eribroma oblongum), le Fraké (Terminalia superba),
le latandza (Albizia ferruginea), le Kotibé (Nesogordonia kabigaensis), le Koto (Pterygota
macrocarpa), le Mambodé (Detarium macrocarpum), le Manilkara (Manilkara letouzeyi),
le Mukulungu (Autranella congolensis), l'Olon/Bongo (Zanthoxylum heitzii / Z. lemairei) et
le Pao-rosa (Bobgunnia fistuloides).

Groupe 4 — Sciage diversification: Les essences vers lesquelles l'exploitant devra se
tourner s’il souhaite une diversification de ses sciages puisqu'elles sont de bonne qualité
et déjà utilisées dans d'autres pays : le Diania (Celtis tessmannii), l'Essia (Petersianthus
macrocarpus), l'Eyoum (Dialium guineense), le Kékélé (Holoptelea grandis), le Kotibé
parallèle (Nesogordonia papaverifera) et l'Oboto (Mammea africana).

Groupe 5 - Déroulage: Les essences qui peuvent être déroulées telles que l’Aiélé
(Canarium schweinfurthii), l'Ekouné (Coelocaryon preussii), l'Emien (A/stonia boonei), le
Fromager (Ceiba pentandra), l'lomba (Pycnanthus angolensis), le Kapokier (Bombax
buonopozense), l'Ohia (Celtis mildbraedï), l'Ohia parallèle (Celtis zenkeri) et l'Onzabili
(Antrocaryon klaineanum).

Groupe 6 -— Divers : ce sont les essences qui ne sont pas classées dans les précédents
groupes.

AGDRF avec l'appui de PDRSO 79

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Les données présentées dans les tableaux suivants sont reprises, sans modification, des
deux rapports d'inventaire du PEA 192.

6.2.2.1 Effectifs

Les effectifs par hectare, pour toutes les qualités et toutes les strates sont présentés, dans le
Tableau 14, par Lot du PEA 192. Les valeurs sont cumulées, ce qui représente, pour la
remière colonne par exemple, la somme des effectifs supérieurs ou égaux à la classe de
diamètre 10.

Les résultats détaillés sont présentés dans les rapports d'inventaire des PEA 192 - Lot A
(rapport d'inventaire du PEA 187 — PARPAF, 2010) et PEA 192 - Lot B(rapport d'inventaire
du PEA 192 — Lot B - AGDRF, 2018).

Tableau 14- Effectifs par hectare cumulés, toutes strates et toutes qualités
confondues, par Lot du PEA 192, par regroupements de classes de diamètre et
groupes d’essences

Noms Pilotes DME D 210 D z 30 D z 80
(cm) | LotA | LotB | LotA | LotB | Lot A | LotB
Groupe — Production dominante
Acajou à grandes folioles 80 1,014 0,678 0,152] 0,000 | 0,018| 0,000
Aniégré 70 2,974 0,339 1,031| 0,098| 0,096| 0,016
Bubinga 60 3,460 1,565 0,077
Doussié pachyloba 80 0,893 0,426 0,624| 0,230| 0,153| 0,022
Ebène 40 3,586 1,590 0,231| 0,519] 0,009! 0,000
Iroko 70 1,198 0,672 0,657 | 0,366| 0,193| 0,082
Longhi blanc 50 0,076 0,503 0,028| 0,240| 0,005] 0,005
Padouk rouge 60 1,066 1,262 0,550! 0,454| 0,066| 0,016
Sapelli 80 0,960 1,820 0,237 | 0,923| 0,049] 0,202
Sipo 80 0,096 0,071 0,024| 0,049| 0,008] 0,016
Groupe2 — Exploitation régulière
Ayous 60 7,133 0,585| 4,765| 0,432| 1,885| 0,137
Bossé clair 70 0,102 0,126 0,012] 0,060 | 0,000! 0,005
Bossé foncé 70 0,744 0,672 0,047 | 0,038| 0,001] 0,000
Dibétou 80 0,670 0,585 0,138] 0,104] 0,029] 0,016
Etimoé 70 0,148 0,158 0,039| 0,071] 0,006| 0,033
Kossipo 80 0,290 0,383 0,040! 0,120| 0,007 | 0,049
Lati 70 0,340 0,115 0,107 | 0,071] 0,023] 0,005
Tali 80 0,201 0,175 0,129| 0,175] 0,026| 0,033
Tiama 80 0,278 0,825 0,048| 0,148| 0,010 | 0,038
Sous-total Groupes 1 & 2 25,231] 10,984| 10,422| 4,098| 2,662| 0,678
æ”
F AGDRF avec l'appui de PDRSO 80

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Noms Pilotes DME D 210 D z 30 D z 80
(cm) | LotA | LotB | LotA | LotB | Lot A | LotB
Groupe3 — Exploitation occasionnelle
Abura 80 0,049 0,710 0,002| 0,470 | 0,000! 0,005
Azobé 70 0,266 0,639 0,125] 0,224] 0,025] 0,022
Bilinga 60 0,099 0,191 0,039| 0,082| 0,008| 0,011
Dabéma 80 0,557 0,372 0,278| 0,350| 0,098| 0,055
Difou 50 0,478 0,011 0,124| 0,011] 0,005] 0,000
Essessang 70 6,149 1,634 2,643| 1,109] 0,233| 0,148
Eyong 70 3,746 1,699 1,187| 0,694| 0,079| 0,011
Fraké 60 5,478 0,940 3,421| 0,743] 0,847 | 0,191
latandza 90 0,483 1,388 0,248| 0,492| 0,037 | 0,027
Kotibé 70 0,677 0,213 0,153] 0,060 | 0,002] 0,000
Koto 70 3,886 1,066 1,780| 0,344! 0,155] 0,005
Mambodé 70 0,174 0,153 0,092| 0,109] 0,028| 0,016
Manilkara 70 2,095 3,590 0,753| 1,098| 0,008| 0,087
Mukulungu 80 0,039 0,104 0,020 | 0,104] 0,010! 0,071
Olon/Bongo 50 1,363 0,426 0,208| 0,033| 0,006| 0,000
Pao rosa 70 0,007 0,002 0,000
Sous-total Groupe 3 25,549| 13,137| 11,075| 5,923| 1,543| 0,650
Autres Groupes
Groupe 4 - Sciage diversification 9,948 8,448 2,960! 2,852] 0,184| 0,109
Groupe 5 - Déroulage 32,275] 17,268| 10,661| 4,481| 0,720| 0,186
Groupe 6 - Divers 169,319 | 101,732| 32,798 | 21,339| 0,811| 0,355
TOTAL GENERAL 262,323 | 151,568] 67,916 | 38,694| 5,920| 1,978

6.2.2.2 Volumes

Les volumes bruts par hectare, pour toutes les qualités et toutes les strates sont présentés,
dans le Tableau 15, par zone du PEA. Les valeurs sont cumulées, ce qui représente, pour la
première colonne par exemple, la somme des volumes supérieurs ou égaux à la classe de
diamètre 10.

Les résultats détaillés sont présentés dans les rapports d'inventaire des PEA 192 - Lot A
(rapport d'inventaire du PEA 187 — PARPAF, 2010) et PEA 192 - Lot B (rapport d'inventaire
du PEA 192 — Lot B - AGDRF, 2018).

Les tarifs de cubage utilisés sont ceux élaborés par le PARN. Ils sont présentés, par
essence, en Annexe 7. Ils ont été établis pour une trentaine d'essences sur un échantillon
d'arbres de plus de 30 cm de diamètre lors de l'inventaire de reconnaissance du massif
forestier du Sud-Ouest. Pour les essences faiblement représentées ou celles n'ayant pas fait

AGDRF avec l'appui de PDRSO PDRSO 81

PLAN D’AMENAGEMENT PEA 192 — Août 2018

l'objet d’un tarif spécifique, un tarif général a été construit à partir de l'ensemble des études
sur les autres essences. Pour les classes de diamètre 10 et 20 cm, non échantillonnées lors
des études, les tarifs de cubage ont été extrapolés. Enfin, les volumes sont,à ce niveau,des
volumes sur écorce à partir de la hauteur de poitrine et jusqu'à la première grosse branche.

Le DME des essences non citées dans le cahier des charges et non reprises dans le Code
Forestier a été fixé arbitrairement à 70 cm.

Tableau 15- Volumes bruts par hectare (m°/ha) cumulés, toutes qualités et toutes
strates confondues, par Lot du PEA 192, par regroupements de classes de
diamètre et par groupes d’essences

. DME D2>10 D 230 D > 80
Noms Pilotes

(cm) | LotA | LotB | LotA |LotB | LotA | LotB
Groupe — Production dominante
Acajou à grandes folioles 80 0,573 0,091 0,412] 0,000 0,182 0,000
Aniégré 70 3,479 0,356 3,024| 0,305 0,851 0,127
Bubinga 60 4,050 3,506 0,482
Doussié pachyloba 80 2,117 0,552 2,071| 0,503 1,156| 0,118
Ebène 40 0,494 0,602 0,239| 0,489 0,048| 0,000
Iroko 70 3,720 1,632 3,569| 1,527 2,355| 0,797
Longhi blanc 50 0,108 0,701 0,094| 0,631 0,054] 0,040
Padouk rouge 60 2,225 1,443 2,063| 1,233 0,637 | 0,128
Sapelli 80 1,241 4,189 1,073] 3,982 0,629] 2,002
Sipo 80 0,195 0,385 0,173| 0,374 0,132] 0,257
Groupe2 — Exploitation régulière
Ayous 60 33,365 2,491 32,805| 2,444| 23,471 1,484
Bossé clair 70 0,034 0,124 0,022| 0,110 0,000 | 0,037
Bossé foncé 70 0,133 0,122 0,045 | 0,033 0,006| 0,000
Dibétou 80 0,666 0,416 0,557 | 0,337 0,320| 0,148
Etimoé 70 0,187 0,504 0,159! 0,482 0,070| 0,354
Kossipo 80 0,221 0,925 0,176| 0,887 0,098| 0,719
Lati 70 0,463 0,172 0,421| 0,156 0,239 | 0,039
Tali 80 0,500 0,797 0,474| 0,797 0,197 | 0,309
Tiama 80 0,221 0,649 0,180| 0,515 0,109] 0,320
Sous-total Groupes 1 & 2 53,994| 16,153] 51,065 | 14,803| 31,034| 6,880
Groupe3 -— Exploitation occasionnelle
Abura 80 0,014 1,455 0,006| 1,404 0,000 | 0,039
Azobé 70 0,573 0,767 0,537 | 0,669 0,267 | 0,170
Bilinga 60 0,170 0,274 0,155| 0,244 0,092] 0,103
Dabéma 80 1,853 1,343 1,781| 1,333 1,297 | 0,510

AGDRF avec l'appui de PDRSO 82

PACS
4 * Y PLAN D’AMENAGEMENT PEA 192 — Août 2018
TE DME D2>10 D >30 D > 80
(cm) LotA | LotB Lot A |LotB | LotA | LotB
Difou 50 0,332 0,013 0,262| 0,013 0,046| 0,000
Essessang 70 7,723 3,507 6,914| 3,384 2,287| 1,240
Eyong 70 4,329 2,411 3,619| 2,097 0,756| 0,087
Fraké 60 18,465 3,868 17,940 | 3,807 8,838| 1,915
latandza T90 bla 1,282 0,853| 1,059 0,351 0,219
Kotibé 70 0,293 0,101 0,202| 0,074 0,013] 0,000
Koto 70 6,063 0,858 5,526| 0,649 1,364 | 0,040
Mambodé 70 0,497 0,391 0,473| 0,372 0,293| 0,178
Manilkara 70 1,511 3,298 1,201] 2,774 0,079] 0,770
Mukulungu 80 0,218 1,272 0,214| 1,272 0,181 1,107
Olon/Bongo 50 0,543 0,113 0,348| 0,028 0,051 0,000
Pao rosa 70 0,005 0,003 0,000
Sous-total Groupe 3 43,491| 20,951] 40,034 | 19,178) 15,916) 6,377
Autres Groupes
Groupe 4 - Sciage diversification 8,282 6,679 6,759| 5,285 1,776| 0,862
Groupe 5 - Déroulage 33,864| 12,782] 28,644| 9,437) 10,070) 2,037
Groupe 6 - Divers 83,233| 51,454| 56,584 | 34,807 7,702| 3,439
TOTAL GENERAL 222,863 | 108,020 | 183,086 | 83,510) 66,498 | 19,595

Essessang
5%

Dabére

Doussié pachyiobz
2% En Kapokior

3%

Figure 5 : Répartition par essence des tiges de plus de 70 cm pour les 10 essences
présentant les volumes par hectare les plus élevés sur le PEA 192 - Lot A

Sur le PEA 192 — Lot À, on constate que les volumes de l'Ayous et du Fraké dépassent
largement les volumes des autres espèces.

AGDRF avec l'appui de PDRSO

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Figure 6 : Répartition par essence des tiges de plus de 70 cm pour les 10 essences qui
représentent les volumes par hectare les plus élevés sur le PEA 192 - Lot B

6.2.2.3 Surfaces terrières

La surface terrière cumulée est la somme des surfaces des sections des arbres mesurée à
une hauteur de 1,30 m du sol (hauteur de poitrine), ou 30 cm au-dessus des contreforts pour
les arbres qui en comportent. C'est un indice de maturité, de richesse et de vigueur des
peuplements.

Dans le Tableau 16, les surfaces terrières pour toutes les strates et toutes les qualités sont
présentées par essence et pour les groupes principaux, pour les classes de diamètre
supérieures ou égales à 30 cm et 80 cm.

Tableau 16 - Surfaces terrières (m°/ha) cumulées, toutes qualités confondues, toutes
strates, par Lot, par regroupements de classes de diamètre et groupes

d’essences
: DME D210 D230 D 2 80
Noms Pilotes
(cm) | LotA | LotB | LotA | LotB | LotA | LotB
Groupe — Production dominante
Acajou à grandes folioles 80 0,059 0,013 0,037! 0,000 0,014 0,000
Aniégré 70 0,318 0,033 0,263| 0,026 0,066 0,010
Bubinga 60 0,409 0,000 0,353] 0,000 0,048 0,000
Doussié pachyloba 80 0,246 0,071 0,238| 0,062 0,122 0,013
Ebène 40 0,117 0,120 0,041] 0,089 0,006 0,000
Iroko 70 0,295 0,137 0,277| 0,124 0,170 0,060
Longhi blanc 50 0,009 0,062 0,008! 0,054 0,004 0,003
Padouk rouge 60 0,172 0,117 0,157! 0,097 0,045 0,009
Sapelli 80 0,099 0,328 0,080! 0,304 0,042 0,141
Sipo 80 0,014 0,026 0,012! 0,025 0,008 0,017
LR
Fr. AGDRF avec l'appui de PDRSO 84

le
PLAN D’AMENAGEMENT PEA 192 — Août 2018

. DME D2>10 D > 30 D 280

Noms Pilotes

(cm) | Lot A | LotB | LotA | LotB | LotA | LotB

Groupe2 — Exploitation régulière
Ayous 60 2,419 0,187 2,352] 0,182 1,587 0,103
Bossé clair 70 0,005 0,014 0,002! 0,012 0,000 0,003
Bossé foncé 70 0,023 0,022 0,006| 0,004 0,000 0,000
Dibétou 80 0,057 0,038 0,043! 0,027 0,022 0,011
Etimoé 70 0,014 0,035 0,011! 0,032 0,005 0,023
Kossipo 80 0,020 0,071 0,014! 0,065 0,007 0,050
Lati 70 0,041 0,017 0,035! 0,014 0,018 0,003
Tali 80 0,045 0,070 0,042] 0,070 0,017 0,026
Tiama 80 0,023 0,068 0,016| 0,046 0,008 0,026
Sous-total Groupes 1 & 2 4,385 1,429 3,985| 1,236 2,190 0,498
Groupe3 — Exploitation occasionnelle
Abura 80 0,002 0,135 0,001! 0,128 0,000 0,003
Azobé 70 0,047 0,067 0,043! 0,056 0,020 0,013
Bilinga 60 0,015 0,025 0,013! 0,021 0,007 0,008
Dabéma 80 0,141 0,109 0,133| 0,108 0,092 0,038
Difou 50 0,035 0,001 0,025] 0,001 0,004 0,000
Essessang 70 0,731 0,317 0,620! 0,300 0,173 0,096
Eyong 70 0,349 0,194 0,279| 0,164 0,053 0,006
Fraké 60 1,347 0,281 1,287| 0,274 0,584 0,127
latandza 90 0,080 0,130 0,074! 0,099 0,027 0,017
Kotibé 70 0,041 0,014 0,025] 0,009 0,001 0,000
Koto 70 0,523 0,082 0,461] 0,058 0,102 0,003
Mambodé 70 0,039 0,032 0,037! 0,030 0,021 0,013
Manilkara 70 0,162 0,326 0,119! 0,253 0,006 0,059
Mukulungu 80 0,014 0,081 0,013] 0,081 0,011 0,068
Olon/Bongo 50 0,062 0,015 0,034! 0,003 0,004 0,000
Pao rosa 70 0,000 0,000 0,000! 0,000 0,000 0,000
Sous-total Groupe 3 3,588 1,809 3,162| 1,586 1,104 0,453
Autres Groupes
Groupe 4 - Sciage diversification 0,806 0,672 0,603| 0,494 0,130 0,066
Groupe 5 - Déroulage 3,020 1,236 2,393| 0,836 0,714 0,151
Groupe 6 - Divers 9,177 5,687 5,483| 3,405 0,586 0,251
TOTAL GENERAL 20,977 | 10,834] 15,625] 7,556 4,724 1,420

6.2.2.4 Structures diamétriques

Les histogrammes de structure, ou structures diamétriques, ont été construits pour la plupart
des essences inventoriées dans les deux lots du PEA 192 : toutes les essences des groupes

AGDRF avec l'appui de PDRSO PDRSO. 85

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

1,2 et 3 et les essences des autres groupes ayant une importance du point de vue de leurs
qualités ou de leurs effectifs. Ils sont présentés dans chacun des rapports d'inventaire.

Ces graphiques renseignent sur l’état et la vigueur des peuplements, éventuellement sur le
tempérament des essences et sur le potentiel de production d'avenir. Certains aspects
techniques du Plan d'Aménagement, en particulier le choix des Diamètres Minimums
d'Aménagement (DMA) et de la durée de la rotation, par la détermination du taux de
reconstitution, s'appuient très largement sur ces graphiques.

Les structures diamétriques des essences des groupes 1 et 2 sont présentées et sont
interprétées dans le chapitre 8.3.

6.2.2.5 Répartition géographique de la ressource

De manière générale, les essences sont réparties de manière hétérogène, que ce soit dans
le PEA 192 — Lot A ou dans le PEA 192 — Lot B. La répartition géographique des différentes
essences peut être expliquée soit par des différences écologiques observables au sein des
lots, soit par l'impact de l'historique d'exploitation du PEA.

Seules deux essences sont présentées ici, en raison de leur intérêt commercial :l'Ayous (cf.
Carte 9 pour le PEA192 - Lot A et Carte 11pour le PEA192 - Lot B) et le Sapelli (Cf.Carte
10pour le PEA192 - Lot A et Carte 12pour le PEA192 - Lot B).

Ces cartesmettent en évidence les éléments suivants :

+ L'Ayous est réparti de manière relativement uniforme sur le PEA 192 — Lot A, avec une
densité accrue dans le Sud ;

+ Le Sapelli est plus concentré dans la partie Sud du PEA 192 — Lot A et ponctuel au
centre ;

+ Dans le cas du PEA 192 — Lot B, l’Ayous est réparti de manière complémentaire du
Sapelli — c'est-à-dire que le premier est moins fréquent là où le second l’est le plus.

En ce qui concerne le PEA 192 — Lot A (ex-PEA 187), les cartes de répartition par essence
sont annexées au rapport d'inventaire du PEA 187. Elles ont été construites sur base :

+ des effectifs par hectare des essences des groupes 1, 2 et 3 au-dessus du DME ;

+ des effectifs par hectare des essences des groupes 1, 2 et 3 des tiges d'avenir (diamètre
compris entre 30 et 50 cm) ;

+ des effectifs par hectare des tiges de diamètres supérieur ou égaux au DME de certaines
essences des groupes 4, 5 et 6 ayant un volume exploitable important.

En ce qui concerne le PEA 192 — Lot B, les cartes de répartition par essence ont été
produites sur base des effectifs exploitables (tige de diamètre supérieur ou égal au DME) par

AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

hectare, pour les essences les plus représentées. Ces cartes sont annexées au rapport
d'inventaire.

Carte 9 — Répartition del’Ayous en nombre de tiges par hectare pour les tiges de
diamètre supérieur ou égal au DME, sur le PEA 192 — Lot A

18°150"E 18°300"E

4530/0"N
4*300"N

45150
415 0"N

[1 Limite du PEA 192-Lot A
Ayous (tiges/ha)
ÆT0:12-1,44
D 1,44 -417
2:77

M ’-°3
23-72
EI Pas de données

400'N
400"N

Source: Inventaire d'Aménagement
Réalisation: PARPAF Il Février 2010

Actualsiation : AGDRF, Juillet 2018

18°150"E 18*300"E

PDRSO. 87
pr

AGDRF avec l'appui de PDRSO

PA
4 . PLAN D’AMENAGEMENT PEA 192 — Août 2018

Q

Carte 10 - Répartition du Sapelli en nombre de tiges par hectare pour les tiges de
diamètre supérieur ou égal au DME,sur le PEA 192 — Lot A

18°150"E 18°300"E

47300"N
4300"N

4°150"N

Limite du PEA 192-Lot A
Sapelli (tiges/ha)
CI 0,015-0,06
O5 0,06 - 0,2

EM 0,2 - 0,26

EM 0265-04

M 0:-:26

LL] Pas de données

FOTN

Source: Inventaire d'Aménagement
Réalisation: PARPAF Il Février 2010
Actualsiation : AGDRF, Juillet 2018

18150"E 18300"

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

O

Carte 11 - Répartition del’Ayous en nombre de tiges par hectare pour les tiges de
diamètre supérieur ou égal au DME,sur le PEA 192 — Lot B

Carte 12 - Répartition du Sapelli en nombre de tiges par hectare pour les tiges de
diamètre supérieur ou égal au DME,sur le PEA 192 — Lot B

m

El Réourouer
Cour d'eau

Sapeti
Eure

Di c-015
£| Moses

Pas de données

AGDRF avec l'appui de PDRSO

bi Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

6.2.3 Potentiel exploitable

Pour rappel, les données présentées dans les tableaux suivants sont reprises, sans
modification, des rapports d'inventaire des deux lots du PEA 192.

6.2.3.1 Effectifs et volumes supérieurs au DME avec erreurs relatives

Les effectifs et les volumes bruts exploitables sont, au stade du rapport d'inventaire, les
effectifs et les volumes sur pied supérieurs ou égaux au DME. Le volume brut sera par la
suite multiplié par un coefficient de récolement (inférieur à 1) pour obtenir le volume net qui
correspond au volume réellement valorisé par la société.

Le Tableau 17 présente également les erreurs à prendre en considération sur l'estimation
des effectifs et des volumes, pour la surface totale du permis. Ces erreurs seront bien sûr
plus importantes si on se place sur des surfaces de référence petites, telle qu'une Assiette
Annuelle de Coupe. Les erreurs sont données au seuil de probabilité de 95 % pour une
surface de référence égale à une Unité Forestière de Gestion quinquennale (UFG).

La lecture du Tableau 17 doit se faire de la manière suivante :

+ Pour le PEA 192 — Lot À, l'effectif par hectare du Sapelli, pour les diamètres supérieurs
au DME, est de 0,049 pieds par hectare plus ou moins 0,011 pieds avec une erreur
relative de +23,25%,à 95% près. Il est également possible de dire que l'effectif par
hectare du Sapelli, pour les diamètres supérieurs où égaux au DME, se situe dans
l'intervalle de 0,038à 0,06 pieds par hectare avec un seuil de probabilité de 95%.

+ Pour le PEA 192 — Lot B, l'effectif par hectare du Sapelli pour les diamètres supérieurs
ou égaux au DME, est de 0,202 pieds par hectare plus ou moins 0,08 pieds avec une
erreur relative de+ 39,38%, à 95% près. Cela veut dire que l'effectif par hectare du
Sapelli, pour les diamètres supérieurs ou égaux au DME, se situe dans l'intervalle de
0,123 à 0,282 pieds par hectare avec un seuil de probabilité de 95%.

Tableau 17- Effectifs bruts exploitables (tiges /ha), présentés par PEA, toutes
qualités, toutes strates, avec leur marge d'erreurs

PEA 192 - Lot A PEA 192 - Lot B
Nom Pilote EME) E E E: E:
am rreur | Erreur rreur | Erreur
(em) | 2DME absolue| (%) BCE absolue | (%)

Groupe — Production dominante
Acajou à grandes folioles 80 0,018 0,007! 37,94 0,000

Aniégré 70 0,194 0,022] 11,36] 0,016 0,018] 112,70
Bubinga 60 0,437 0,055] 12,59] 0,000

Doussié pachyloba 80 0,153 0,022] 14,06] 0,022 0,021] 97,46
Ebène 40 0,116 0,018] 15,78| 0,322 0,104! 32,12
Iroko 70 0,254 0,026! 10,35| 0,126 0,058] 46,33
Longhi blanc 50 0,012 0,006] 47,89] 0,033 0,026] 79,36

AGDRF avec l'appui de PDRSO PDRSO 90

PLAN D’AMENAGEMENT PEA 192 — Août 2018

PEA 192 - Lot A PEA 192 - Lot B
Nom Pilote PME Erreur | Erreur Erreur | Erreur
(em) | 2DME absolue | (%) BCE absolue | (%)
Padouk rouge 60 0,231 0,025| 10,80 0,137 0,058| 42,43
Sapelli 80 0,049 0,011! 23,25 0,202 0,080 | 39,38
Sipo 80 0,008 0,004! 52,27 0,016 0,018| 112,70
Groupe2 — Exploitation régulière
Ayous 60 3,224 0,153 4,76 0,279 0,118] 42,43
Bossé clair 70 0,001 0,002| 138,55 0,005 0,011| 195,73
Bossé foncé 70 0,001 0,001 | 195,97 0,000
Dibétou 80 0,029 0,008| 29,59 0,016 0,018| 112,70
Etimoé 70 0,009 0,005| 50,49 0,044 0,030! 68,53
Kossipo 80 0,007 0,004! 56,48 0,049 0,032| 64,53
Lati 70 0,033 0,009! 27,16 0,011 0,015| 138,21
Tali 80 0,026 0,008| 31,72 0,033 0,026| 79,36
Tiama 80 0,010 0,005| 47,41 0,038 0,028| 73,37
Sous-total Groupes 1 & 2 4,813 0,172 3,58 1,350 0,236| 17,50
Groupe3 -— Exploitation occasionnelle
Abura 80 0,000 0,000 0,00 0,005 0,011| 195,73
Azobé 70 0,040 0,011! 27,00 0,049 0,041| 83,72
Bilinga 60 0,015 0,006| 42,08 0,022 0,021| 97,46
Dabéma 80 0,098 0,016| 16,50 0,055 0,037| 67,12
Difou 50 0,045 0,011! 23,74 0,000
Essessang 70 0,381 0,035 9,15 0,224 0,076| 33,94
Eyong 70 0,164 0,021 12,67 0,077 0,039! 51,37
Fraké 60 2,106 0,097 4,63 0,432 0,118] 27,40
latandza 90 0,023 0,007| 32,44 0,005 0,011| 195,73
Kotibé 70 0,005 0,003| 69,21 0,000
Koto 70 0,337 0,035! 10,27 0,005 0,011| 195,73
Mambodé 70 0,038 0,010! 25,24 0,016 0,018| 112,70
Manilkara 70 0,022 0,008| 35,12 0,142 0,064| 45,33
Mukulungu 80 0,010 0,005| 48,88 0,071 0,041| 57,49
Olon/Bongo 50 0,042 0,011! 25,34 0,000
Pao rosa 70 0,000 0,000 0,00 0,000
Sous-total Groupe 3 3,326 0,115 3,44 1,104 0,197| 17,85
Autres Groupes
aa poiage 0,348) 0,031| 903) 0,213] 0072| 33,65
Groupe 5 — Déroulage 1,003 0,054 5,34| 0,273 0,090| 33,10
Groupe 6 - Divers 1,731 0,078 4,48| 0,902 0,160| 17,72
Total général 11,221 0,256 2,28| 3,842 0,505] 13,14

AGDRF avec l'appui de PDRSO 91

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Le volume moyen par füt présenté dans le Tableau 18est obtenu en divisant l'effectif de
l'essence (présenté dans le Tableau 17) par le volume.

Tableau 18 - Volumes bruts exploitables (m°/ha), toutes qualités, toutes strates avec
leur marge d’erreurs

PEA 192 - Lot A PEA 192 - Lot B
. DME Volume Volume
Nom Pilote (em) | >DME Erreur | Erreur moyen |} DME Erreur | Erreur moyen
absolue | (%) par fût absolue| (%) par fût
(m°) (m°)

Groupe - Production dominante
jAcajou à grandes folioles 80 0,182 0,071 39,10 10,01| 0,000
jAniégré 70 1,370 0,163| 11,90 7,08) 0,127) 0,144) 113,58 7,76]
Bubinga 60 1,787 0,229| 12,83 4,09] 0,000!
Doussié pachyloba 80 1,156 0,176| 15,23 7,53] 0,118] 0,116] 98,16 5,40]
Ebène 40 0,188 0,041| 21,73 1,61] 0,401 0,134) 33,44 1,24
Iroko 70 2,684 0,318] 11,85 10,59] 1,034 0,535] 51,77 8,23]
Longhi blanc 50 0,074 0,044| 59,48 6,12] 0,192 0,153] 79,91 5,85]
Padouk rouge 60 1,457 0,168] 11,56 6,30| 0,677 0,293] 43,34 4,95]
Sapelli 80 0,629 0,159| 25,19 12,97] 2,002 0,778] 38,86 9,90]
Sipo 80 0,132 0,077| 58,68 15,50] 0,257 0,306| 119,00 15,67
Groupe2 — Exploitation régulière
JAyous 60 29,995 1,525 5,08 9,30| 2,158] 0,962] 44,55 7,75]
Bossé clair 70 0,006 0,008| 138,55 4,95] 0,037) 0,073] 195,73 6,86]
Bossé foncé 70 0,006 0,011| 195,97 9,15] 0,000!
Dibétou 80 0,320 0,107| 33,54 11,23] 0,148 0,168] 113,48 9,06]
Etimoé 70 0,089 0,050| 55,58 9,80| 0,423] 0,316] 74,84 9,67]
Kossipo 80 0,098 0,061| 61,80 13,45] 0,719 0,488| 67,91 14,63
Lati 70 0,293 0,088| 30,03 8,78] 0,067 0,094 139,74 6,16]
Tali 80 0,197 0,063| 32,02 7,54] 0,309] 0,259| 83,90 9,42
Tiama 80 0,109 0,054| 49,45 10,60] 0,320 0,242] 75,59 8,37]
Sous-total Groupes 1 & 2 40,772) 1,650 4,05 8,47| 8,990] 1,775] 19,75 6,66|
Groupe 3 - Exploitation occasionnelle
\Abura 80 0,039) 0,076| 195,73 7,07]
\Azobé 70 0,347 0,099| 28,66 8,67| 0,319] 0,268| 83,92 6,49]
Bilinga 60 0,122 0,071| 58,74 8,02] 0,160] 0,166] 103,71 7,32]
Dabéma 80 1,297 0,238| 18,35 13,20] 0,510 0,359| 70,52 9,33]
Difou 50 0,174 0,047| 27,18 3,88| 0,000!
Essessang 70 3,063 0,297 9,70 8,04) 1,641 0,584| 35,61 7,33]
Eyong 70 1,266 0,170| 13,43 7,70] 0,481 0,249| 51,68 6,29]
Fraké 60 15,408 0,742 4,82 7,32] 3,193] 0,929| 29,11 7,40]

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

PEA 192 - Lot A PEA 192 - Lot B
. DME Volume Volume
Nom Pilote (em) | >DME Erreur | Erreur moyen |} DME Erreur | Erreur moyen
absolue | (%) par fût absolue| (%) par fût
(m°) {m°)
latandza 90 0,253 0,084| 33,11 10,95] 0,064 0,125) 195,73 11,71
Kotibé 70 0,026 0,019] 72,92 5,39] 0,000!
Koto 70 2,373 0,250| 10,52 7,04] 0,040] 0,079| 195,73 7,39]
Mambodé 70 0,351 0,097| 27,59 9,17] 0,178] 0,221| 123,85 10,88
Manilkara 70 0,149 0,055| 37,03 6,83] 1,057) 0,485| 45,92 7,44)
Mukulungu 80 0,181 0,106| 58,73 18,65] 1,107 0,654| 59,06 15,58
Olon/Bongo 50 0,176 0,049| 28,02 4,20] 0,000!
Pao rosa 70
Sous-total Groupe 3 25,186) 0,917 3,64] 7,57| 8,789 1,679] 19,11 7,96
Autres Groupes
aq oniage 2,625] 0,255 971 7,55 1,415) 0476 3363) 6,64
Groupe 5 - Déroulage 11,613] 0,728) 6,27 11,57) 2,503 0,780) 31,16] 9,16
Groupe 6 - Divers 12,271 0,584 4,76 7,09| 6,205 1,199|/ 19,33 6,88]
Total général 92,467 2,353] 2,545] 8,24) 27,902 3,999| 14,33 7,26)

A la lecture du Tableau 17 et du Tableau 18, on constate que :

: À quelques exceptions près (notamment pour le Sapelli), les effectifs et volumes
exploitables, à l'hectare, disponibles dans le PEA 192 - Lot À sont nettement plus
élevés que pour le PEA 192 — Lot B. En particulier, pour les essences des groupes 1 et
2 considérées ensemble, les effectifs et les volumes exploitables sont plus de 3 fois
plus élevés pour le PEA 192 — Lot A (effectif de 4,813 tiges / ha pour un volume de
40,7 m°/ha) que pour le PEA 192 — Lot B (effectif moyen de 1,350 tiges / ha pour un
volume de 8,99 m°/ha).

: De manière globale, les pieds exploitables disponibles sur le PEA 192 — Lot A sont
plus gros que sur le PEA 192 — Lot B. Ainsi, le volume moyen par fût du Sapelli est de
12,97 m’/pied sur le PEA 192-Lot A contre 9,90 m‘/pied sur le PEA 192 - Lot B, ce qui
montre que la forêt du PEA 192 — Lot B est probablement plus jeune que celle du PEA
192 — Lot A.

: Enfin, dans le PEA 192 — Lot A, quelques essences secondaires présentent un volume
exploitable à l’hectare non négligeable. Il s’agit du Fraké (15,4 m°/ha), du Fromager
(6,2 m*/ha), de l'Essessang (3,1 m°/ha), du Koto (2,4 m°/ha), du Kapokier (1,6 m°/ha),
de l'Essia (1,3 m°/ha), du Dabéma (1,3 m°/ha), de l'Eyong (1,3 m°/ha) et de l'Emien
(1,1 mŸ/ha).

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

6.2.3.2 Qualités

Les qualités de chaque essence sont présentées en pourcentage du volume pour les
diamètres supérieurs ou égaux à 60 cm (seuil minimal fixé par les normes nationales
d'inventaire d'aménagement à partir duquel on assigne une cotation en qualité) (Cf. Tableau

19).

D'après les normes nationales, les qualités sont définies comme suit :

+ Qualité 1 : Arbres très bien conformés (qualité export) ;

+ Qualité 2: Arbres présentant un où plusieurs défauts non rédhibitoires (défauts de
rectitude du fûüt, défauts de forme de la section, défauts de structure apparente du bois —

qualité scierie) ;

+ Qualité 3: Arbres qui n'ont pas pu être côtés en qualité 1 ou 2 et qui sont donc
inutilisables par l’industrie, sauf comme bois de feu ou charbon de bois.

Les données du Tableau 19 ont été calculées en considérant ensemble les volumes par
qualité et par essences des deux lots du PEA 192.

Tableau 19 -Répartition des qualités des tiges de diamètre supérieur ou égal à 60 cm,

exprimée en pourcentage du volume inventorié sur les Lots du PEA 192

. DME Nombre .
Nom Pilote (Ent d’arbres| Q1 Q2 Q3 Oubli Q1 +  Q2
cotés

Groupe 1 - Production dominante

Acajou à grandes folioles 80 37160,35% |39,65%|  0,00%| 0,00% 80,17%
Aniégré 70 317143,40%|41,18%|) 15,42%| 0,00% 63,99%
Bubinga 60 259|42,92%|45,20%|) 11,89%| 0,00% 65,52%
Doussié pachyloba 80 375 |39,09% |45,95%) 13,32%| 1,64% 62,06%
Ebène vrai 40 29137,73%|35,01%| 27,26%| 0,00% 71,42%
Iroko 70 436) 60,04% |26,14%| 10,60%| 3,22% 73,11%
Longhi blanc 50 22143,00%|57,00%| 0,00%| 0,00% 71,42%
Padouk rouge 60 234|48,09% |42,72%|  9,19%]| 0,00% 69,45%
Sapelli 80 179176,02% |23,98%|  0,00%| 0,00% 88,01%
Sipo 80 19159,04% |25,39%| 11,96%| 3,61% 71,42%
Groupe 2 - Exploitation régulière

Ayous 60 3538137,10%|40,29%| 17,39%| 5,23% 57,24%
Bossé clair 70 4175,45%|24,55%|  0,00%| 0,00% 71,42%
Bossé foncé 70 1] 0,00%| 0,00% | 100,00%| 0,00% 71,42%
Dibétou 80 67161,09% 34,09%| 4,82%| 0,00% 78,13%
Etimoé 70 24190,55%]| 9,45%| 0,00%| 0,00% 71,42%
Kossipo 80 30187,32%/112,68%|  0,00%| 0,00% 93,66%

| 2
fo

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

. DME Nombre .
Nom Pilote d'arbres] Q1 Q2 Q3 Oubli Q1 + Z Q2
(cm) cotés
Lati 70 58147,93% [44,86%|  7,21%| 0,00% 70,36%
Tali 80 85137,27%|156,04%|  6,69%| 0,00% 65,29%
Tiama 80 36149,11%/50,89%|  0,00%| 0,00% 74,55%
Sous-total Groupes 1 & 2 5750|53,93% | 34,99%| 9,19%| 1,89% 71,42%
Groupe 3 - Exploitation occasionnelle
Abura 80 36130,71%/69,29%|  0,00%| 0,00% 65,35%
Azobé 70 78|42,48%151,67%| 5,85%| 0,00% 68,32%
Bilinga 60 20|83,52% |16,48%| 0,00%| 0,00% 69,67%
Dabéma 80 229131,76%|54,92%|) 9,20%| 4,12% 59,22%
Difou 50 19158,05%|41,95%|  0,00%| 0,00% 69,67%
Essessang 70 656 | 38,83% |49,65%|) 7,94%| 3,58% 63,66%
Eyong 70 298 |34,76%|63,45%| 1,78%| 0,00% 66,49%
Fraké 60 2232147,14%|142,00%|  8,44%| 2,42% 68,14%
latandza 90 114139,33% 53,03%| 5,27%| 2,36% 65,85%
Kotibé 70 9115,81%|84,19%| 0,00%| 0,00% 69,67%
Koto 70 508 | 29,84% |39,66%| 28,17%| 2,33% 49,67%
Mambodé 70 69153,76%|43,07%|  3,18%| 0,00% 75,29%
Manilkara 70 82159,99% |35,04%| 4,97%| 0,00% 77,51%
Mukulungu 80 38|89,93% 110,07%|  0,00%| 0,00% 94,96%
Olon/Bongo 50 23|39,80% |39,80%| 20,40%) 0,00% 69,67%
Pao rosa 70 0 69,67%
Sous-total Groupe 3 4411|48,03% |43,29%|  6,93%| 1,76% 69,67%
Groupe d- Sclage 583 |40,13%|46,83%| 12,48% | 0,56% 63,55%
Groupe 5 — Déroulage 1809 |33,82% |49,43% | 11,75% | 5,00% 58,54%
Groupe 6 - Divers 2840 |34,07%|54,56%| 9,71% | 1,66% 61,35%
Total général 15 393 |42,78%|45,68%| 9,36% | 2,17% 65,62%

Pour l'ensemble des espèces des groupes 1 et 2 considérées ensemble, environ 54% du
volume est considéré comme étant de qualité « export » (Q1), 35% est de qualité Scierie
(Q2) et moins de 10% de qualité Q3.

Pour passer du volume brut au volume net, il convient d'appliquer différents coefficients au

volume brut :

+ Coefficient de prélèvement : proportion du volume des tiges de diamètre supérieur au
DME ou, le cas échéant, au DMA dont la qualité justifie l'abattage pour la
commercialisation ou la transformation.

+ Coefficient de commercialisation :
effectivement commercialisé ou transformé.

L. d

de
L

AGDRF avec l'appui de PDRSO

proportion du volume fût abattu qui est

LU

PDRSO. 95

TS.
oo) PLAN D'AMENAGEMENT PEA 192 — Août 2018

+ Coefficient de récolement : proportion du volume fût sur pied qui est effectivement
commercialisé ou transformé. C'est le produit des coefficients de prélèvement et de
commercialisation.

Les coefficients de prélèvements sont établis, pour chacune des espèces du groupe 1, à
partir des cotations de qualité de l'inventaire d'aménagement (cf. Tableau 19). || a été
estimé, dans l’état actuel des connaissances, que l’ensemble des tiges de qualité 1 et la
moitié des tiges de qualité 2, seules qualités valorisables, sont susceptibles d'être prélevées
(voir colonne Q1 + 2 Q2). Pour les essences présentant moins de 30 arbres cotés, c'est la
valeur obtenue pour le groupe d'essence qui est appliquée (cellules grisées dans le tableau).

Les coefficients ainsi établis, donnés dans le Tableau 20, sont valables pour une exploitation
pratiquée à partir du DMA de l'essence.

Les coefficients de commercialisation ont été établis, pour chacun des groupes d'espèces,
en fonction des conditions d'exploitation du PEA 192 et des conditions du marché des bois
d'Afrique Centrale. Il est estimé à 80% pour l’Ayous, le Sapelli et le Sipo et à 70% pour
toutes les autres essences.

La société, au travers de sa cellule d'aménagement, sera en mesure d'affiner ce coefficient
en valorisant au mieux le capital ligneux et en améliorant ses performances techniques et
économiques.

Tableau 20 : Coefficient de prélèvement, commercialisation et récolement par essence
des groupes 1à 3

. DME Coefficient de Coefficient de Coefficient de
Nom pilote (cm) prélèvement Commercialisation | récolement
Cæ) C) C)
Groupe 1 - Production dominante
Acajou à grandes folioles 80 80,17% 70% 56,12%
Aniégré 70 63,99% 70% 44,79%
Bubinga 60 65,52% 70% 45,86%
Doussié pachyloba 80 62,06% 70% 43,44%
Ebène 40 71,42% 70% 50,00%
Iroko 70 73,11% 70% 51,18%
Longhi blanc 70 71,42% 70% 50,00%
Padouk rouge 60 69,45% 70% 48,62%
Sapelli 80 88,01% 80% 70,41%
Sipo 80 71,42% 80% 57,14%
Groupe 2 - Exploitation régulière
Ayous 60 57,24% 80% 45,80%
Bossé clair 70 71,42% 70% 50,00%
æ”
AGDRF avec l'appui de PDRSO 96

oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018
. DME Coefficient de Coefficient de Coefficient de
Nom pilote (cm) prélèvement Commercialisation | récolement
(Cæ) Ce) Ce)
Bossé foncé 70 71,42% 70% 50,00%
Dibétou 80 78,13% 70% 54,69%
Etimoé 70 71,42% 70% 50,00%
Kossipo 80 93,66% 70% 65,56%
Lati 70 70,36% 70% 49,25%
Tali 80 65,29% 70% 45,71%
Tiama 80 74,55% 70% 52,19%
Groupe 3 - Exploitation occasionnelle
Abura 80 65,35% 70% 45,75%
Azobé 70 68,32% 70% 47,82%
Bilinga 60 69,67% 70% 48,77%
Dabéma 80 59,22% 70% 41,45%
Difou 50 69,67% 70% 48,77%
Essessang 70 63,66% 70% 44,56%
Eyong 70 66,49% 70% 46,54%
Fraké 60 68,14% 70% 47,70%
latandza 90 65,85% 70% 46,09%
Kotibé 70 69,67% 70% 48,77%
Koto 70 49,67% 70% 34,77%
Mambodé 70 75,29% 70% 52,70%
Manilkara 70 77,51% 70% 54,26%
Mukulungu 80 94,96% 70% 66,47%
Olon/Bongo 50 69,67% 70% 48,77%
Pao rosa 70 69,67% 70% 48,77%
6.2.3.3 Volumes bruts totaux exploitables
Les volumes bruts totaux exploitables (m°) sont calculés à partir des volumes bruts

exploitables (c'est-à-dire des tiges de diamètre supérieur ou égal au DME) à l'hectare
(m*/ha) des tiges de qualité Q1 et Q2. Les volumes exploitables sont déterminés pour les
surfaces productives. Le volume brut total est obtenu par multiplication du volume brut
exploitable à l'hectare et de la surface totale productive.

Les données présentées ici correspondent aux résultats de la cartographie réalisée dans le
cadre de la préparation du rapport d'inventaire du PEA 192 - Lot B et de la présente révision
du Plan d'Aménagement. La surface totale productive considérée est donc de 73631 ha
pour le PEA 192 — Lot A et 5 701 ha pour le PEA 192 - Lot B, soit un total général de 79 332
ha, conformément aux indications du Tableau 2 (page 26).

AGDRF avec l'appui de PDRSO 97

OS
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

Certaines essences telles que l'Ebène, le Longhi blanc, le Longhi rouge, le Difou, l'Olon
/Bongo, le Bété et le Niové ont un DME inférieur à 60 cm (diamètre minimum de cotation de
la qualité). 11 n'est donc pas possible de sélectionner les différentes qualités pour les tiges
dont le diamètre est compris entre le DME et 60 cm. Pour ces essences, nous avons choisi
de présenter les volumes correspondants à des tiges de diamètre supérieur à 60 cm. Cela
entraine une sous-estimation des volumes bruts exploitables, mais cela permettra de se
rapprocher beaucoup plus de la réalité car, lors des discussions d'aménagement, les DME
de ces essences risquent d'être revus à la hausse afin de garantir leur reconstitution.

Attention, les chiffres obtenus dans le Tableau 21 doivent être considérés avec beaucoup de
recul pour plusieurs raisons :

+ les volumes indiqués sont des volumes bruts sur pieds et sont donc bien supérieurs aux
volumes nets intéressant directement la société forestière ;

+ la distinction entre classes de qualité a été faite suivant les critères du PARPAF et de
l'AGDRF et non ceux utilisés par la société forestière, ces classes dépendant notamment
du marché et des clients ;

+ les volumes exploitables présentés ici comprennent le volume de la totalité des tiges de
qualité 1 et de la moitié des tiges de qualité 2 pour se conformer à ce qui est
habituellement estimé à ce stade des connaissances pratiques du chantier.

+ la surface utile a été fixée, au total, à 79 332 ha mais, une partie de ces surfaces sera
éventuellement affectée à des séries non productives.

Tableau 21 - Volumes bruts exploitables à l’hectare et total, par Lot du PEA 192

PEA 192 - Lot A PEA 192 - Lot B PEA 192
Volume Volume Volume Volume
Noms Pilotes DME brut Volume brut brut brut brut
(cm) |exploitable| exploitable | exploitable | exploitable | exploitable
àlhectare | total(m*) |àl'hectare | total(m*) | total (m°)
{m°/ha) {m°/ha)
Groupe 1 - Production dominante
Acajou à grandes folioles 80 0,103 7 580 0,000 0 7 580
Aniégré 70 1,045 76 909 0,107 612 77 521
Bubinga 60 0,636 46 866 0,000 0 46 866
Doussié pachyloba 80 0,887 65 313 0,100 568 65 881
Ebène 40 0,054 3 996 0,338 1 928 5 925
Iroko 70 2,634 193 963 0,873 4976| 198 939
Longhi blanc 70 0,063 4612 0,162 924 5 535
Padouk rouge 60 1,252 92 201 0,571 3257 95 457
Sapelli 80 0,630 46 382 1,877 10 701 57 083
Sipo 80 0,112 8 232 0,217 1236 9 468

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

PEA 192 - Lot A PEA 192 - LotB PEA 192
Volume Volume Volume Volume
Noms Pilotes DME brut Volume brut brut brut brut
(cm) exploitable | exploitable |exploitable | exploitable | exploitable
à l’hectare | total (m‘) à l’hectare | total (m°) total (m)
{m‘/ha) {m‘/ha)
Groupe 2 - Exploitation régulière
Ayous 60 22,771 1 676 687 1,538 8770] 1 685 457
Bossé clair 70 0,006 450 0,032 180 631
Bossé foncé 70 0,000 0 0,000 0 0
Dibétou 80 0,279 20 526 0,125 714 21 240
Etimoé 70 0,059 4 349 0,357 2034 6 383
Kossipo 80 0,124 9 143 0,607 3461 12605
Lati 70 0,247 18 214 0,057 324 18 538
Tali 80 0,142 10 484 0,261 1486 11971
Tiama 80 0,104 7 624 0,270 1541 9 165
Sous-total Groupes 1 & 2 31,149, 2 293 532 7,492 42714| 2 336 246
Groupe 3 - Exploitation occasionnelle
Abura 80 0,000 0 0,023 131 131
Azobé 70 0,200 14 760 0,236 1347 16 107
Bilinga 60 0,126 9 275 0,118 675 9 950
Dabéma 80 0,803 59 136 0,377 2 150 61 286
Difou 50 0,109 8015 0,000 0 8015
Essessang 70 2,345 172 678 1,077 6 138 178 816
Eyong 70 1,055 77 645 0,307 1749 79 394
Fraké 60 13,190 971 226 2,469 14073| 985 299
latandza 90 0,160 11775 0,047 270 12045
Kotibé 70 0,014 999 0,000 0 999
Koto 70 1,320 97 225 0,030 170 97 395
Mambodé 70 0,268 19 730 0,132 753 20 482
Manilkara 70 0,081 5 972 0,891 5081 11 053
Mukulungu 80 0,232 17 096 0,819 4 669 21765
Olon/Bongo 50 0,107 7 893 0,000 0 7 893
Pao rosa 70 0,000 0 0,000 0 0
Sous-total Groupe 3 20,011] 1473423 6,526 37 206| 1 510 629
Groupe 4 - Sciage diversification 2,038 150 075 1,014 5781 155 856
Groupe 5 - Déroulage 7,693 566 474 1,662 9475 575 950
Groupe 6- Divers 7,946 585 070 4,008 22 850 607 920
Ensemble 68,838| 5068 575 20,703| 118 026| 5186 601

Le volume brut sur pied su

érieur ou égal au DME de l'ensemble des tiges de qualité Q1 et
de la moitié des tiges de qualité Q2, ou volume brut sur pied exploitable (prélevable), est

AGDRF avec l'appui de PDRSO

LU

PDRSO. 99

PLAN D’AMENAGEMENT PEA 192 — Août 2018

estimé à un peu plus de 5 millions de m° sur l'ensemble du PEA 192, toutes essences
confondues. Ce volume est distribué entre une multitude d'essences aux caractéristiques
technologiques et esthétiques variées.

Le volume brut exploitable de l'ensemble des essences exploitées ou à promouvoir (groupes
1 et 2) s'élève à 2,3 millions de m.

Attention : il faut noter que, dans le cas de l’Ayous, ce potentiel est calculé avec un DME
très bas (60 cm), qui sera certainement remonté de plusieurs classes de diamètres lors du
passage au Diamètre Minimum d'Aménagement (DMA) afin d'assurer une reconstitution
suffisante de cette espèce et augmenter la rentabilité de son exploitation en diminuant la part
de l’aubier sur l'ensemble du volume de la tige abattue.

Par ailleurs, il est à noter que certaines essences, en dehors des groupes 1 et 2, affichent
des volumes très importants. Il s’agit notamment du Fraké avec près d’un million de m°.

6.2.4 Relevés écologiques complémentaires

Les relevés écologiques complémentaires portent sur la faune, la régénération des essences
commerciales et les Produits Forestiers Non Ligneux (PFNL). Les résultats de ces relevés
sont développés dans les rapports d’inventaires du PEA 192. Seul un résumé des résultats
concernant la faune est présenté ici.

Comme le montre le Tableau 22, les trois espèces les plus observées sur le PEA 192 — Lot
A sont le Céphalophe rouge, le Potamochère et le Céphalophe à dos jaune. On constate
cependant, la présence emblématique de l’Eléphant dans la partie Nord-Ouest. D'autre part,
on a identifié la présence du Buffle, du Bongo, du Chevrotin aquatique, du Sitatunga et
l'Hylochère. Les grands primates n'ont pas été observés durant la période d'inventaire. Le
nombre d'observations reste faible (1 247 au total) par rapport à celles des autres PEA du
massif. La faible représentativité de la faune peut s'expliquer par la proximité des grandes
villes, la densité importante de population et la forte pression anthropique sur le milieu due à
la chasse, la collecte des PFNL et l’agriculture. Le Céphalophe bleu n’est pas inventorié en
raison des difficultés liées à son observation et à l'identification de ses traces, mais les
études socio-économiques réalisées sur le PEA 192 — Lot A font état de sa présence dans
l'ensemble des villages de la zone.

Tableau 22-PEA 192 - Lot A - Nombre d'observations pour chaque grand mammifère

Nom scientifique Nom vernaculaire d' Aou En V2
Cephalophus c. callipygus Céphalophe rouge 695 55,73%
Cephalophus silvicultor Céphalophe à dos jaune 118 9,46%
Hyemoschus aquaticus Chevrotain aquatique 11 0,88%

AGDRF avec l'appui de PDRSO 100

NC. Y PLAN D’AMENAGEMENT PEA 192 — Août 2018
Nom scientifique Nom vernaculaire 9 Nombre) V2
d'observation

Hylochoerus meinertzhageni |Hylochère 11 0,88%
Loxodonta africana cyclotis  |Eléphant 44 3,53%
Oryctéropus afer Oryctérope 14 1,12%
Potamochoerus porcus Potamochère 251 20,13%
Syncerus caffer nanus Buffle 31 2,49%
Tragelaphus e. euryceros Bongo 2 0,16%
Tragelaphus spekei gratus Sitatunga 70 5,61%

Total 1247 100%

En ce qui concerne les petits primates arboricoles, le boussolier muni d'une fiche dite
d'observation directe inscrit les mentions «vu» ou «entendu» comme prévu dans la
méthodologie d'inventaire décrite dans les normes d'élaboration des plans d'aménagement.
Les espèces les plus fréquemment observées sont le Hocheur (Cercopithecus n. nictitans)
suivi du Moustac (Cercopithecus cephus ngottoensis) et du Cercocèbe à joues grises
(Lophocebus albigena).

En ce qui concerne le PEA 192 — Lot B, seules 24 observations de faune et chasse ont été
faites sur l'ensemble des 366 placettes d'inventaire de la zone. Ces relevés n'ont par ailleurs
concerné que des traces. Par conséquent, la faune doit être considérée comme rare dans
cette zone. Ceci est probablement dû à la proximité de Boda et à la pression humaine qui en
résulte, dans cette zone de transition entre Forêt dense et Savanes.

6.3 Productivité de la forêt

Les données utilisées dans le cadre de la révision du Plan d'Aménagement sont les mêmes
que celles utilisées pour la production du Plan d'Aménagement initial, en 2011. Par
conséquent, les paragraphes suivants sont inchangés.

Plusieurs paramètres sont pris en compte dans les calculs de productivité (taux de
reconstitution, possibilité forestière). Il s'agit principalement de l'accroissement en diamètre
des espèces, des dégâts induits par l'exploitation forestière et de la mortalité naturelle des
arbres.

6.3.1 Accroissements en diamètre

La connaissance de la production ligneuse, et donc de la croissance diamétrique des
individus, est fondamentale dans le cadre de l'aménagement d'une forêt. Elle constitue l’un
des paramètres qui permet de déterminer la rotation ainsi que le volume exploitable sans
risque d’épuiser la ressource d’un peuplement.

AGDRF avec l'appui de PDRSO PDRSQ. 101

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Les accroissements utilisés par la suite pour les calculs des taux de reconstitution et
l'estimation de la possibilité ont été déterminés au cours d’études spécifiques ou au sein de
dispositifs de suivi de croissance pour la plupart réalisés en RCA (projet ARF de M'baïki,
PARPAF de Berberati ou projet de la Sangha-Mbaéré de Salo). Ces accroissements,
présentés dans le Tableau 23, sont considérés constants dans le temps, par classe de
diamètre, pour une essence donnée.

Tableau 23 - Accroissements retenus pour les essences principales (cm/an)

Accroissement

Essence en diamètre Source
(cm/an)

acajou à grandes 0,50 valeur moyenne déterminée dans la sous-région
Aniégré 0,60 PARPAF
Ayous 1,00 valeur moyenne déterminée en RCA
Azobé 0,40 valeur moyenne déterminée dans la sous-région
Bété 0,50 valeur moyenne déterminée en RCA
Bilinga 0,50 valeur moyenne déterminée dans la sous-région
Bossé clair 0,35 Ghana
Bubinga 0,40 valeur moyenne déterminée dans la sous-région
Dabéma 0,63 valeur moyenne déterminée dans la sous-région
Dibétou 0,50 valeur moyenne déterminée en RCA
Difou 0,40 valeur moyenne déterminée en RCA
Doussié pachyloba 0,60 PARPAF
Ebène noir 0,20 valeur moyenne déterminée en RCA
Essia 0,30 valeur moyenne déterminée dans la sous-région
Etimoé 0,40 valeur moyenne déterminée en RCA
Eyong 0,30 valeur moyenne déterminée en RCA
Fraké 0,95 valeur moyenne déterminée en RCA
latandza 0,50 Ghana
Iroko 0,55 PARPAF
Kossipo 0,50 valeur moyenne déterminée en RCA
Koto 0,50 valeur moyenne déterminée dans la sous-région
Lati 0,30 valeur moyenne déterminée dans la sous-région
Longhi blanc 0,60 PARPAF
Manilkara 0,50 valeur moyenne déterminée en RCA
Mukulungu 0,50 valeur moyenne déterminée en RCA
Niové 0,30 valeur moyenne déterminée dans la sous-région
Padouk rouge 0,45 RCA projet ECOFAC
Pao rosa 0,25 Nord Congo*
Sapelli 0,50 valeur moyenne déterminée en RCA

Pat
18  *
E-

AGDRF avec l'appui de PDRSO

102

SC
À

«CO. Y PLAN D’AMENAGEMENT PEA 192 — Août 2018
Accroissement
Essence en diamètre Source
(cm/an)
Sipo 0,65 RCA projet Salo
Tali 0,70 RCA projet Sangha Mbaéré
Tiama 0,50 valeur moyenne déterminée en RCA

* Obtention par régression mathématique en l'absence d'autres données

6.3.2 Mortalité

La recherche sur la mortalité des arbres est encore peu développée. Quelques résultats sont
toutefois disponibles, issus des dispositifs de Mopri et d’Irobo en Côte d'Ivoire et du dispositif
de phénologie du PARPAF (données non publiées). Les résultats émanant du dispositif de
M'baïki donnent également de précieuses informations.

La mortalité annuelle est fixée à 1% des tiges, et cette valeur reste applicable à toutes les
classes de diamètre.

6.3.3 Dégâts d'exploitation

Dans la sous-région, la valeur généralement considérée pour les dégâts d'exploitation est de
l'ordre de 7% à 10%.

Une étude réalisée en RCA, Durrieu de Madron et al, 2000 (Bois et Forêts des Tropiques
n°264) permet d'approcher cette valeur en fonction du nombre de grosses tiges (diamètre
moyen d'environ 110 cm) qu'il est prévu d’abattre. Le taux de dégâts est alors calculé en
utilisant la formule suivante issue de cette étude :

Surface affectée par les dégâts (en %) = 100 (1- 1/ (1 + 0,186N)°<
Avec N = Nombre de tiges abattues par hectare

Avec un prélèvement moyen de 1 tige par hectare, la surface affectée par les dégâts de
l'abattage est donc de l'ordre de 7,6 % à laquelle il faut ajouter les dégâts dus aux routes et
pistes qui sont de 2,5 %.

La valeur de 10 % est donc retenue pour les dégâts d'exploitation.

AGDRF avec l'appui de PDRSO 103

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

7 DECISIONS D’AMENAGEMENT

7.1 Choix des objectifs

Le Plan d'Aménagement fixe comme vocation principale la production durable de bois
d'œuvre, et un certain nombre d'objectifs associés suivants, indispensables à une gestion
durable du permis :

+ s'assurer que l'écosystème forestier conserve, après l'exploitation, un maximum de ses
fonctions écologiques et de sa biodiversité ;

+ protéger de l'exploitation forestière des surfaces caractérisées par des écosystèmes
spécifiques et/ou fragiles ;

+ s'assurer que les prélèvements effectués, sur le PEA 192,en Produits Forestiers Non
Ligneux (PFNL), y compris les produits de chasse, ne conduisent pas à la destruction du
potentiel ;

+ garantir aux employés de la société des conditions de vie et de travail décentes ;

+ attribuer légalement, aux populations riveraines du PEA, une zone où elles pourront
mener leurs activités agricoles;

+ contribuer au développement local et à l’apaisement social dans les villages du permis
en facilitant une utilisationlocale efficace des taxes forestières tirées de l'exploitation
forestière et par une contribution utile de l'entreprise à ce développement.

7.2 Découpage en séries d'aménagement

Les résultats des différentes études menées lors des investigations de terrain (socio-
économique, inventaires dendrologiques, inventaires fauniques, photo-interprétation) et le
choix des objectifs définis ci-dessus, ont permis de dégager plusieurs entités surfaciques
ayant des caractéristiques propres. Ces entités, appelées séries d'aménagement, seront
soumises chacune à un traitement différent qui permettra d'assurer une gestion adéquate
des ressources par rapport aux objectifs fixés.

La surface des deux lots du PEA 192 est répartie en cinq séries, d'affectation spécifique :

+ série de conversion : uniquement dans le Lot À, elle est située dans la zone d'extension
agricole localisée le long des principaux axes de communication sur lesquels on trouve
une grande concentration des villages ;

+ série de production : uniquement dans le Lot A, elle est destinée à la gestion durable

des ressources forestières et est répartie entre deux blocs, l'un au Nord-Ouest et l'autre
au Sud du PEA 192 -— Lot À ;

AGDRF avec l'appui de PDRSO PDRSO. 104

PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ série de gestion forestière spéciale : spécifique au Lot B, elle est destinée à la gestion
durable des ressources forestières de cette petite zone de forêt, située à la transition
entre Forêt dense et savane ;

+ série agricole et d'occupation humaine (SAOH) définie à la fois pour le Lot A et le Lot
B, elle est destinée à permettre, à chacun des villages qu'elle concerne, de disposer d'un
terroir destiné à la mise en œuvre des activités agricoles, sur la durée de la rotation

d'aménagement ;

+ série de conservation, spécifique au Lot B, elle a pour vocation la conservation des
milieux fragiles constitués des forêts marécageuses mais également d'une partie de la
forêt dense et de la forêt galerie.

La localisation de l’ensemble des séries d'aménagement du PEA 192 est illustré par la Carte
13 et leurs surfaces sont détaillées dans leTableau 24, en précisant les surfaces couvertes

par les strates forestières utiles.

En ce qui concerne le PEA 192 — Lot A, les surfaces présentées ici sont légèrement
différentes de ce qui apparait dans le Plan d'Aménagement initial en raison, uniquement, du
recalage des limites réalisé dans le cadre de la présente révision du Plan d'Aménagement.

Carte 13 : Séries d'aménagement du PEA 192

NES

pr

Ares

Congo

Source: Divers
Réalisation: AGDRF, août 2018
Projection : UTM 33 N, Elipsoïde : WGS 84

+ Vie
— Route principale
Réseau hydrographique
Cl uimites du PEA 192
Séries d'aménagement
AM production - 64 710 ha (38,5%)
conversion - 80 066 ha (53,6%)
estion forestière spéciale - 6 082 ha (3,6%)
DIM agricole (SAOH) - 3 960 ha (2,4%)
DM conservation - 3 351 ha (2,0%)

THON

FAUN

RL

AVE

TAIVE

FN

FON

TE

ITE

CPR TRE

ire

ET

ET sabre

AGDRF avec l'appui de PDRSO PDRSO 105

LU
bi Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 24 - Surfaces des différentes sériesd'aménagement du PEA 192

Surface | Surface | Surface totale

Type Lot utile non utile
(ha) (ha) ha %
Série de production Lot A 37 712 26 999) 64710] 38,5%
Série de conversion Lot A 35 506 54 560| 90 066| 53,6%
Série de gestion forestière spéciale Lot B 4 667 1414 6082| 3,6%

Série agricole et d'occupation humaine

Lot À 413 550 963| 0,6%

Lot B 67 2930) 2997| 1,8%

Ensemble 480 3480] 3960! 2,4%

Série de conservation Lot B 966 2 384 3351| 2,0%
TOTAL 79 332 88 838) 168 169

7.2.1 Série de conversion

7.2.1.1 Objectifs

Plusieurs objectifs sont visés dans cette série et la priorité de leur mise en œuvre doit
évoluer dans le temps. L'objectif initial est la valorisation industrielle des ressources
forestières avant une rétrocession de la série au Ministère en charge des Forêts.

Dans un premier temps, l’entreprise forestière parcourra la série pour exploiter la ressource
ligneuse afin de la valoriser avant que la pression anthropique ne la transforme,
partiellement ou totalement,en zone agricole. Pendant cette phase, les populations locales
pourront continuer à exercer leurs droits d'usage sur l'étendue de cette série tout en
respectant les consignes de sécurité énumérées par la société forestière.

Par la suite, cette série serarétrocédée auMinistère en charge des Forêts qui pourra fixer,
conjointement avec la population locale, les activités à mener en dehors du cadre fixé dans
ce plan d'aménagement. La surface correspondante sera extraite des zones sous la
responsabilité de l’entreprise et donc de la superficie utile taxable, et ne sera plus concernée
par l'aménagement forestier mis en œuvre. L'objectif sera recentré sur le développement
local.

AGDRF avec l'appui de PDRSO 106

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

7.2.1.2 Caractéristiques et justification du choix

La série de conversion s'étend sur 90 066 ha au total dont35 032 ha utiles, ce qui représente
53,6% du PEA 192. Elle est intégralement située dans le PEA 192 — Lot A.

Cette série est fondamentalement composée des zones d'habitation, de cultures, des
jachères mais aussi de forêts dégradées situées à proximité des villages et de zones
forestières.

Elle s'étale le long de l'axe routier Bangui — Pissa, de la route contournant la forêt classée de
Botambi et le long de l'Oubangui.

7.2.1.3 Fonctionnement

Cette série est destinée, dans un premier temps, à l'exploitation forestière industrielle afin de
permettre à l'exploitant et à l'Etat d’en tirer le maximum de profit, tout en respectant le Code
Forestier et les clauses de gestion du présent document.

Les activités coutumières sont autorisées dans cette série pour les populations locales,
toujours en respectant les consignes de sécurité transmises par la société. Après
l'exploitation industrielle, cette série sera rétrocédée au Ministère en charge des Forêts qui,
en partenariat avec les communautés riveraines, définira les nouvelles modalités de gestion
(agriculture, foresterie communautaire, plantation forestière, etc.). Toutefois, tout le
processus sera mené avec la participation de la population locale.

7.2.1.4 Activités

7.2.1.4.1 Phase d'exploitation industrielle de la série de conversion

Dans un premier temps, les activités menées dans la série de conversion seront :

L'exploitation industrielle qui consiste donc à :
. la délimitation de la série de conversion ;
. la délimitation des Assiettes Annuelles de Coupe ;
. inventaire d'exploitation ;
+ la planification et l'ouverture des pistes ;

+ les mesures de concertation avec la population locale pour le dédommagement
des dégâts sur les cultures dus à l'exploitation forestière ;

. 'abattage ;
+ le débusquage et débardage ;

+ la préparation des grumes et le stockage sur les parcs ;

AGDRF avec l'appui de PDRSO PDRSO. 107

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ la transformation industrielle du bois ;

le chargement et transport ;

les mesures de gestion sylvicoles inscrites au plan d'aménagement (mesures de
protection du milieu, impact réduit. Cf. $11.1.2.4).

La chasse, la pêche et la récolte des Produits Forestiers Non Ligneux (PFNL)
sontautorisées selon le Code Forestier et le Code de la Faune Sauvage avec certaines
restrictions :

Art. 14 (Code Forestier, 2008) : « En vertu du droit coutumier, les populations riveraines
disposent de droits d'usage, sous réserve du respect des textes en vigueur, en vue
d'exploiter à titre gratuit, pour leur subsistance, les produits forestiers à l'exception des
espèces dites protégées. »

Art. 15 (Code Forestier, 2008) : « Les droits coutumiers d'usage comprennent :

- les droits portant sur le sol forestier ;

- les droits portant sur lesproduits de la forêt naturelle dénommés produits forestiers
autres que le bois d'œuvre, en abrégé PFABO, dont certains peuvent présenter un
intérêt commercial.

Les modalités d'exploitation des [PFABO)] dans le contexte du droit coutumier sont fixées par

voie réglementaire. »

Art. 22 (Code Forestier, 2008) : « Sous réserve des dispositions de l'article 21, les droits
coutumiers d'usage portant sur les produits de la forêt naturelle sont limités :

- au ramassage des bois morts ;

- aux activités liées à l'exploitation des produits forestiers autres que le bois d'œuvre ;

- à l'exploitation des bois de service destinés à la construction des habitations ou à la
fabrication d'objets et d'outils ;

- à l'exploitation de bois d'œuvre pour la construction des pirogues, y compris des autres
embarcations ;

- à l'exploitation contrôlée de la faune pour l'autoconsommation, en dehors des parcs
nationaux, des réserves intégrales et des sanctuaires. »

Art. 66 (Code Forestier, 2008) : « L'exploitation ou la collecte à but commercial ou industriel
des [PFABO] est soumise à l'obtention d'un permis d'exploitation délivré par le Ministre en
charge des forêts. »

Art. 36.(code de protection de la faune sauvage, 1984) : « La chasse coutumière est exercée
pour la subsistance du ou des chasseurs, et celle des autres membres de la communauté
villageoise à laquelle celui-ci ou ceux-ci appartiennent, sur le territoire de la commune rurale
où celle-ci est située. »

Art. 37 (Code de Protection de la Faune Sauvage, 1984) : « Les gibiers dont la poursuite est
autorisée au titre de la chasse coutumière sont ceux inscrits sur la liste C de l'annexe Il

AGDRF avec l'appui de PDRSO PDRSO. 108

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

[Babouin, Patas, Cercocèbe, Cercopithèque, Bécassine, Chevalier, Râle, Poule d'eau,
Grèbe castagneux, Pluvier, Vanneau, Courlis, Oie, Canard, Gangas, Pintade, Francolin,
Pigeon, Tourterelle, Lièvre, Aulacode, Athérure, Civette, Céphalophe à flanc noir et Porc
épic].

Art. 38 (Code de Protection de la Faune Sauvage, 1984) : « La chasse coutumière est
exercée au moyen d'armes ou d'engins de fabrication locale à l'exclusion :

-__ des armes et pièges à feu ;

-__ des armes, engins ou appâts empoisonnés ;

- des engins confectionnés à l'aide de câbles métalliques ou de manière synthétique ;

- de la chasse à feu ou de la chasse nocturne ;

- des fosses. »

La récolte des PFNL par les communautés doit se faire avec des moyens et selon des
pratiques non destructrices permettant la reconstitution de la ressource. Par exemple :
l'abattage d'un arbre pour récolter le miel ou les chenilles est interdit dans la série de
conversion. On préférera la récolte du coco (Gnetum africanum) par la coupe de jeunes tiges
plutôt que par l'arrachage des lianes.

Les activités agricoles sont autoriséesdans les champs et jachères déjà affectés à cette
activité par les communautés, soit sur la surface considérée à ce jour comme non utile pour
l'exploitation. Les activités agricoles pourront aussi être entreprises sur les surfaces
« Utiles » de la série de conversion, mais des sensibilisations doivent être menées par toutes
les parties prenantes pour limiter celles-ci afin de préserver les ressources en bois d'œuvre
jusqu'à sa valorisation, à court terme, par la société forestière, celle-ci étant profitable pour
l'Etat et les communes.

Parallèlement, des actions concrètes seront menées avec l'appui des partenaires extérieurs
(Ministère en charge de l’agriculture, ONG, Projets de développement, …) pour améliorer les
pratiques des activités en cours et diminuer les pressions sur le milieu naturel.

Cependant, elles ne pourront franchir sous aucun prétexte la limite de cette série.
Également, la mise en culture devra se faire en concertation avec la société forestière à
travers la Cellule d'Aménagement et le Gestionnaire des Affaires Sociales.

Pour les zones concernées par les feux de brousse, les villageois doivent respecter la
Section V du Code Forestier :

Art. 78 (Code Forestier, 2008): «Les feux de brousse précoces ayant pour but le
renouvellement des pâturages, la préparation des terrains de culture ou l'assainissement des
lieux habités et des pistes sont autorisés dans les zones délimitées… pendant des périodes
qui seront déterminées par décision préfectorale …

La mise à feu ne peut se faire que le jour et par temps calme. Elle est faite avec l'autorisation
et sous la surveillance d'une autorité locale … »

AGDRF avec l'appui de PDRSO PDRSO. 109

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Art. 79 (Code Forestier, 2008) : « Il est interdit d'abandonner un feu non éteint à proximité ou
à l'intérieur d'un périmètre forestier. »

L'exploitation artisanale pour l'extraction des ressources minières (diamant et or), si elle
existe dans la zone, est régie par le Code Minier.

Les activités minières et de chasse sportive sont réglementées dans cette série, par le
Code Forestier, le Code Minier et le Code de Protection de la Faune Sauvage.

Art. 91 (Code Forestier, 2008) : « Tout attributaire d'une concession minière ou d'un permis
de chasse qui serait situé danstout ou pour partie d'un [PEA] doit s'engager de manière
formelle à prendre connaissance du plan d'aménagement du permis concerné et à en
respecter les clauses, notamment en ce qui concerne les mesures sociales et
environnementales. »

Art. 92 (Code Forestier, 2008) : « Toute société forestière titulaire d'un [PEA] dont une partie
serait amputée du fait de l'attribution de concessions minières sur ledit permis, peut
demander une nouvelle délimitation de son permis afin d'en exclure les zones où elle subirait
une perte totale de responsabilité. Une révision du plan d'aménagement pourra alors être
décidée par le Ministère en charge des forêts.

Le préjudice subi est réparé par la société minière responsable de l'amputation.

Des indemnisations peuvent être demandées conformément aux dispositions de l'alinéa 2 du
présent article. »

7.2.1.4.2 Après rétrocession de la série de conversion

Dans un second temps, cette série sera exclue des zones sous la responsabilité de la
société forestière, et l’activité d'exploitation industrielle de bois d'œuvre interdite. Le
Ministère en charge des Forêtsfixera l'affectation de cette zone. Les activités qui pourront
être menées (agriculture, chasse, pêche, récolte de PFNL, exploitation artisanale,
reboisement, etc.) seront décidées conjointement avec les populations locales, selon la
réglementation en vigueur.

En particulier, l'exploitation artisanale pour la production de charbon de bois, de bois de feu,
des sciages, des objets d'art et du bois de construction destinés à la commercialisation
pourra être envisagée sur la surface concernée et sera soumise à la délivrance d’un permis
par Arrêté du Ministre en charge des Forêts (Art. 26, Code Forestier, 2008).

Les actions d'appui seront poursuivies pour amener les activités agricoles à être toujours
plus performantes afin que celles-ci soient moins consommatrices de terre et aient un impact
moins négatif sur le milieu naturel environnant et apportent plus de revenus aux
communautés motivées pour les mettre en œuvre.

AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Certains massifs forestiers peuvent être protégés et gérés au profit des communautés qui le
souhaitent. Ces massifs peuvent constituer des forêts communautaires et être exploités
moyennant la mise en œuvre d'un plan simple de gestion, conformément à la législation.

7.2.2 Série de production
7.2.2.1 Objectifs

L'objectif principal de cette série est la production industrielle et durable de bois d'œuvre.

L'exploitation forestière est l'activité dominante qui sera menée dans cette série. Cependant,
les populations locales pourront continuer à y exercer leurs droits d'usage, à collecter les
Produits Forestiers Non Ligneux(PFNL) et à exercer la chasse et la pêche sur toute
l'étendue de la série, dans le respect de la législation en vigueur. Dans le cadre de la mise
en œuvre du plan d'aménagement, des actions de sensibilisation et d'accompagnement
seront menées, lorsque nécessaire, pour que les prélèvements des populations locales
restent durables. L'agriculture et l'implantation de nouveaux villages sont interdites dans
cette série.

7.2.2.2 Caractéristiques et justification du choix

La série de production représente 64 710 ha soit 38,5% de la surface totale du PEA 192. Elle
est intégralement située dans le PEA 192 — Lot A et couvre tous les types de formations
végétales, mais est en grande partie composée de forêt dégradée et de forêt dense.

Cette série est constituée de trois ilots situés pour l'un d'eux au Nord-Ouest et pour les deux
autres au Sud du PEA 192 — Lot A.
7.2.2.3 Gestion

La série de production est gérée par la société pour ce qui est de l'exploitation forestière,
conformément à la réglementation spécifique du Code Forestier et aux clauses de gestion du
présent document. Cependant, d'autres activités, notamment coutumières, sont autorisées
sur cette surface et gérées en partenariat avec l'administration forestière.

7.2.24 Activités

L'activité principale de cette série est l'exploitation sous aménagement qui comprend :
+ la délimitation des Assiettes Annuelles de Coupe (AAC) ;
+ l'inventaire d'exploitation ;

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ la planification et l'ouverture des pistes ;

+ l'abattage;

+ le débusquage et le débardage ;

+ la préparation des grumes et le stockage sur les parcs ;
+ le chargement et le transport ;

+ la transformation industrielle du bois ;

+ les mesures de gestion sylvicoles inscrites au plan d'aménagement (mesures de
protection du milieu, exploitation à impact réduit. Cf. paragraphe11.1.2.4).

La chasse, la pêche et la récolte des Produits Forestiers Non Ligneux (PFNL) sont
autorisées selon le Code Forestier et le Code de la Faune Sauvage avec certaines
restrictions, suivant les articles 14, 15, 22 et 66 du Code Forestier (2008) et 36, 37 et 38 du
Code de Protection de la Faune Sauvage (1984), telles que citées au paragraphe 7.2.1.4
page 107.

Les activités agricoles sont interdites dans la série de production.Les articles suivants
confortent cette décision :

Art. 19 (Code Forestier, 2008) : « Les forêts [de production] ont une vocation forestière. Les
défrichements par abattage, mise à feu ou débroussaillement de la végétation ligneuse
suivis ou non d'incinération, ne peuvent être autorisés par l'autorité administrative que s'ils
ne contreviennent pas aux prescriptions … ».

Art. 20 (Code Forestier, 2008) : « Dans les forêts de production, les droits d'usage portant
sur le sol forestier peuvent être réglementés dans le cadre de la mise en œuvre des plans
d'aménagement forestier ».

Le respect de cette prescription est fondamental pour le maintien du massif forestier de
production. Son application et son respect seront assurés par l'administration des forêts
(contrôles, patrouilles) mais les communautés locales et les équipes de la société doivent
collaborer en informant les autorités de toute activité délictueuse observée à l'intérieur de la
série. Les autorités ont l'obligation de faire déguerpir, au plus tôt, tout contrevenant, sans
que ce dernier ne puisse prétendre à un quelconque dédommagement.

Les activités minières et de chasse sportive sont réglementées dans la série de
production conformément aux dispositions duCode Forestier, duCode Minier et duCode de
Protection de la Faune Sauvage.

Art. 91 (Code Forestier, 2008) : « Tout attributaire d'une concession minière ou d'un permis
de chasse qui serait situé dans tout ou pour partie d'un [PEA] doit s'engager de manière
formelle à prendre connaissance du plan d'aménagement du permis concerné et à en
respecter les clauses, notamment en ce qui concerne les mesures sociales et
environnementales. »

AGDRF avec l'appui de PDRSO

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Art. 92 (Code Forestier, 2008) : « Toute société forestière titulaire d'un [PEA] dont une partie
serait amputée du fait de l'attribution de concessions minières sur ledit permis, peut
demander une nouvelle délimitation de son permis afin d'en exclure les zones où elle subirait
une perte totale de responsabilité. Une révision du plan d'aménagement pourra alors être
décidée par le Ministère en charge des forêts.

Le préjudice subi est réparé par la société minière responsable de l'amputation.

Des indemnisations peuvent être demandées conformément aux dispositions de l'alinéa 2 du
présent article. »

7.2.3 Série de gestion forestière spéciale :

7.2.3.1 Objectifs

L'objectif principal de cette série est la production industrielle et durable de bois d'œuvre,
dans le cadre du PEA 192 -— Lot B.

L'exploitation forestière est l'activité dominante qui sera menée dans cette série. Cependant,
les populations locales pourront continuer à y exercer leurs droits d'usage, à collecter les
Produits Forestiers Non Ligneux (PFNL) et à exercer la chasse et la pêche sur toute
l'étendue de la série, dans le respect de la législation en vigueur. Dans le cadre de la mise
en œuvre du plan d'aménagement, des actions de sensibilisation et d'accompagnement
seront menées, lorsque nécessaire, pour que les prélèvements des populations locales
restent durables. L'agriculture et l'implantation de nouveaux villages sont interdites dans
cette série.

7.2.3.2 Caractéristiques et justification du choix

La série de gestion forestière spéciale représente 6 082 ha soit 3,6% de la surface totale du
PEA 192. Elle est intégralement située dans le PEA 192 — Lot B et couvre tous les types de
formations végétales, mais est en grande partie composée de forêt dense et de forêt galerie.

7.2.3.3 Gestion

La série de gestion forestière spécialeest gérée par la société pour ce qui est de
l'exploitation forestière, conformément à la réglementation spécifique du Code Forestier et
aux clauses de gestion du présent document. Cependant, d’autres activités, notamment
coutumières, sont autorisées sur cette surface et gérées en partenariat avec l'administration
forestière.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

7.2.3.4 Activités

L'activité principale de cette série est l'exploitation sous aménagement qui comprend :
+ la délimitation de la série de gestion forestière spéciale ;

+ l'inventaire d'exploitation ;

+ la planification et l'ouverture des pistes ;

+ l'abattage;

+ le débusquage et le débardage ;

+ la préparation des grumes et le stockage sur les parcs ;

+ le chargement et le transport ;

+ la transformation industrielle du bois ;

+ les mesures de gestion sylvicoles inscrites au plan d'aménagement (mesures de
protection du milieu, exploitation à impact réduit. Cf. paragraphe11.1.2.4).

La chasse, la pêche et la récolte des Produits Forestiers Non Ligneux (PFNL) sont
autorisées selon le Code Forestier et le Code de la Faune Sauvage avec certaines
restrictions, suivant les articles 14, 15, 22 et 66 du Code Forestier (2008) et 36, 37 et 38 du
Code de Protection de la Faune Sauvage (1984), telles que citées au paragraphe 7.2.1.4
page 107.

Les activités agricoles sont interdites dans la série de production, conformément aux
articles 19 et 20 du Code Forestier (2008) tels que cités au paragraphe 7.2.2.4.

Le respect de cette prescription est fondamental pour le maintien du massif forestier de
production. Son application et son respect seront assurés par l'administration des forêts
(contrôles, patrouilles) mais les communautés locales et les équipes de la société doivent
collaborer en informant les autorités de toute activité délictueuse observée à l'intérieur de la
série. Les autorités ont l'obligation de faire déguerpir, au plus tôt, tout contrevenant, sans
que ce dernier ne puisse prétendre à un quelconque dédommagement.

Les activités minières et de chasse sportive sont réglementées dans la série de gestion
forestière spéciale, conformément aux dispositions du Code Forestier, du Code Minier et du
Code de Protection de la Faune Sauvage.

Art. 91 (Code Forestier, 2008) : « Tout attributaire d'une concession minière ou d'un permis
de chasse qui serait situé dans tout ou pour partie d'un [PEA] doit s'engager de manière
formelle à prendre connaissance du plan d'aménagement du permis concerné et à en
respecter les clauses, notamment en ce qui concerne les mesures sociales et
environnementales. »

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Art. 92 (Code Forestier, 2008) : « Toute société forestière titulaire d'un [PEA] dont une partie
serait amputée du fait de l'attribution de concessions minières sur ledit permis, peut
demander une nouvelle délimitation de son permis afin d'en exclure les zones où elle subirait
une perte totale de responsabilité. Une révision du plan d'aménagement pourra alors être
décidée par le Ministère en charge des forêts.

Le préjudice subi est réparé par la société minière responsable de l'amputation.

Des indemnisations peuvent être demandées conformément aux dispositions de l'alinéa 2 du
présent article. »

7.2.4 Série Agricole et d’Occupation Humaine

7.2.4.1 Objectifs

La Série Agricole et d'Occupation Humaine (SAOH) a le double objectif de contenir les
surfaces cultivées sur une zone fixée et d'attribuer, à chaque village inclus dans le massif
forestier aménagé du PEA 192,une zone reconnue par l'administration forestière et
permettant aux populations locales d'exercer leurs activités agricoles sur la durée de la
rotation.

7.2.4.2 Caractéristiques

La Série Agricole et d'Occupation Humaine est constituée des surfaces déjà cultivées, ou en
jachère, adjointe d’une surface forestière où savanicole contiguë choisie, dans la mesure du
possible, sur des sols fertiles possédant certaines potentialités agricoles. La superficie de
l'ensemble est estimée, par village, en tenant compte des besoins de la population en terres
agricoles sur la durée de la rotation.

7.2.4.3 Paramètres de calcul des surfaces agricoles - méthodologie appliquée en
2011

Les paramètres utilisés en 2011, pour le dimensionnement de la SAOH du PEA 192 — Lot A,
sont issus de l'étude socio-économique menée sur le permis (ADD, 2009). Ils doivent être
pris avec précaution, puisqu'il est difficile de faire des projections sur la dynamique de la
population et l'extension des surfaces cultivées à long terme. Néanmoins, ces paramètres
sont considérés comme étant les plus adaptés au contexte du PEA 192 — Lot A.

La durée de rotation initiale a été fixée à 25 ans. L'estimation des surfaces cultivées
nécessaires a donc été faite pour 25 ans, et ceci de la façon suivante :

+ Les données démographiques proviennent des résultats des RGPH de 1988 et de 2003.
Ces données ont été réactualisées avec le passage de l’équipe d'ADD sur le terrain.
L'accroissement moyen annuel de la population sur le PEA 192 — Lot A est de 3,01%

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

mais, par mesure de précaution, nous avons préféré utiliser la moyenne nationale qui est
de 2,50% que nous avons appliquée sur la durée de la rotation.

+ Afin d'obtenir le nombre de ménages, nous avons divisé le nombre total d'habitants en fin
de rotation (2035) par le nombre moyen de personnes par ménage fixé à 5,41 (ADD,
2009).

+ Selon l'étude socio-économique, la surface moyenne cultivée par ménage de 1,5 hectare
par an et la durée moyenne de la jachère est de 5,6 ans.

Ces calculs permettent une estimation des surfaces qui seront cultivées jusqu'en 2035 par
chaque village.

Remarques : Pour les villages limitrophes du permis, on cherche un compromis entre le sens
de l'évolution du front agricole en estimant qu'une partie des champs se trouvent en dehors
et une autre à l’intérieur. Pour les villages inclus dans la série de conversion, on n'affecte
pas de série agricole.

NB : La définition des zones agricoles par village a été faite sous SIG mais elle peut
difficilement correspondre à la réalité : seule la surface totale permise par village
doit être respectée. Pour ce qui est de la délimitation exacte de ces zones, un
travail de concertation avec la population locale pourra permettre une
délimitation précise avec matérialisation de la limite qui sera acceptée de tous.

7.2.4.4 Paramètres de calcul des surfaces agricoles — méthodologie appliquée pour
l’actualisation 2018 du dimensionnement des SAOH

Dans le cadre de la présente révision du Plan d'Aménagement, la seule modification au
dimensionnement des SAOH du PEA 192 — Lot A vient de l'ajustement des limites du PEA.

Comme le montre la Carte 13, les SAOH définies sur le PEA 192 — Lot A sont situées soit,
en limite ouest de la zone, soit en limite nord de la série de conversion. Dans les deux cas,
une extension de la surface cultivée par les populations peut se faire sans impacter la série
de production. C'est pourquoi, malgré le glissement de la rotation d'aménagement entre
2035 et 2038, aucun ajustement de la dimension des SAOH définies dans le 192 — Lot A n’a
été effectué.

La définition des zones agricoles par village a été faite sous SIG mais peut difficilement
correspondre à la réalité : seule la surface totale par village doit être respectée. Pour ce qui
est de la délimitation exacte de ces zones, un travail de concertation avec la population
locale pourra permettre une délimitation précise et acceptée de tous.

En ce qui concerne le PEA 192 — Lot B, bien qu'aucune implantation humaine (village)
n'existe dans la zone concernée, ou à proximité immédiate,il a été choisi, en accord avec la

AGDRF avec l'appui de PDRSO

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

société forestière, de définir une SAOH afin d'y permettre, conformément aux dispositions du
Code Forestier (2008), la mise en œuvre d'une gestion participative.

7.2.4.5 Fonctionnement

La série est gérée par les villageois. Ils décident de l'accès à la terre pour tous ceux qui
veulent y cultiver, s'y installer et/ou y exercer leurs activités.

L'exploitant forestier paie des taxes de loyer sur les zones désignées comme participant à la
superficie utile. Par conséquent, il conserve le droit d'y exploiter la ressource ligneuse
présente, en respectant les règles d'exploitation fixées pour la série de production
(notamment les DMA). Les modalités d'exploitation devront être suffisamment explicites et
définies de concert avec les populations villageoises concernées et l'administration
forestière.

Ce fonctionnement implique les aspects suivants :

+ l'ouverture de nouveaux champs ou l'installation de nouveaux villages et campements
sont interdits en dehors de la série agricole ;

+ les volumes exploitables appartiennent à la société d'exploitation forestière et sont
extraits lorsque la société exploite les assiettes annuelles de coupe contiguësf. En
contrepartie, la société continue de payer les taxes et redevances sur les superficies
utiles incluses dans cette série ;

+ la société prendra toutes les mesures adéquates pour minimiser les dégâts sur les
cultures.

7.2.4.6 Activités
L'activité principale qui pourra être menée dans cette série est l’agriculture.

Pour diminuer l'impact de l’agriculture sur brûlis et améliorer les rendements des cultures,
des actions pourront être menéespar les services compétents ou d’autres partenaires, afin
de proposer des pratiques plus performantes.

Sur toute l'étendue de la série agricole, les populations locales peuvent exercer leurs droits
d'usage, collecter les PFNL et exercer la chasse et la pêche, selon les mêmes
réglementations que celles fixées dans la série de production.

$ Les tiges exploitées seront déclarées sur des carnets de chantier distincts de ceux utilisés pour
l'AAC contiguë à la zone.

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

L'exploitation industrielle de bois d'œuvre est autorisée selon les règles fixées
précédemment et les arbres provenant de cette série sont identifiés et tracés comme
provenant de la série agricole concernée.

L'exploitation artisanale pour la production de charbon de bois, de bois de chauffe, des
sciages, des objets d'art en bois et du bois de construction, destinés à une
commercialisation, est soumise à la délivrance d’un permis par Arrêté du Ministre en charge
des forêts (Art. 26Code Forestier, 2008).

Pour les zones concernées par les feux de brousse, les villageois doivent respecter la
Section V du Code forestier et en particulier les dispositions des articles 78 et 79, tels que
cités au paragraphe 7.2.1.4.

L'exploitation artisanale pour l'extraction des ressources minières (diamant et or) est régie
par le Code Minier.

7.2.5 Série de conservation
7.2.5.1 Objectifs

L'objectif principal est le maintien et la préservation d'écosystèmes particuliers ou fragiles du
PEA 192 — Lot B.

7.2.5.2 Caractéristiques et justification du choix

La série de conservation concerne 3 351 ha soit 2,0% de la surface totale du PEA 192. Elle
est exclusivement localisée dans le PEA 192 - Lot B et couvre tous les types de formations
végétales rencontrés dans cette zone, dont l'intégralité de la forêt marécageuse.

Le choix d'affecter ces surfaces à la conservation tient à la particularité du PEA 192 — Lot B
qui est situé en limite Nord du Massif forestier du Sud-Ouest de la Centrafrique, dans la zone
de transition entre forêt dense et savane. De ce fait, la biodiversité de la zone est
particulièrement intéressante. De plus, l'analyse cartographique de la végétation montre que
certaines savanes sont en phase de colonisation par la forêt (zone de progression
forestière).

La série de conservation est constituée d'environ 966 ha de surface utile (soit 29 % de la
surface totale de cette série) notamment composés d’un ilot de forêt dense (650 ha) jugé
particulièrement fragile en raison de sa position géographique, à la pointe sud du PEA 192 —
Lot B°. Cette surface utile est retranchée de la surface utile totale.

AGDRF avec l'appui de PDRSO

bi Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

7.2.5.3 Activités

L'exploitation du bois y est interdite, ainsi que l’agriculture. Seules les activités traditionnelles
respectueuses de l’environnement (chasse, cueillette et pêche) sont autorisées, selon la
même réglementation que dans la série de production. Tout campement, même temporaire,
ou tout feu de brousse est interdit dans cette série.

7.3 Surface utile taxable

Par définition, la surface utile taxable correspond à la somme des surfaces utiles des séries
où l'exploitation est autorisée, c'est-à-dire la série de production, la série de conversion, la
série de gestion forestière spéciale et la Série Agricole et d'Occupation Humaine. Le détail
des éléments constituant la surface utile et taxable du PEA 192 est présentée dans le
Tableau 25.

Pour rappel, la surface utile et taxable résultant du Plan d'Aménagement de 2011 était de
75 552 ha.

Comme indiqué au paragraphe 5.2.2 et notamment dans le Tableau 9, il convient de
considérer trois états pour les assiettes de coupe de la série de conversion :

- Les AAC n°1 et 9 sont totalement exploitées et il faut acter ici leur rétrocession
puisqu'elles sont définitivement fermées à l'exploitation industrielle ;

- Les AAC n°2, 3 et 8: sont en cours d'exploitation et il conviendra d’acter leur
rétrocession lorsque leur exploitation sera clôturée ;

- Les AAC n°4, 5, 6, 7 et 10 : ne sont pas encore exploitées.

Acter la rétrocession des AAC de la série de conversion implique de soustraire la surface
utile correspondante de la surface utile et taxable. Par conséquent, les différents états des
AAC de la série de conversion indiqués précédemment doivent amener à considérer des
valeurs différentes de surface utile et taxable, qui seront actées dans la Convention
Définitive et ses éventuels avenants.

Tableau 25-Séries d'aménagement et surface utiles et taxables

Surface | Surface utile
Séries Détail totale et taxable Précision
(ha) {ha)
Série de production | Lot A 64 710 37 712
Série de conversion | Lot A 90 066 28 210
AAC n°1 et n°9 14 934 0 | Exploitation terminée
AAC n°2,3,et8 29 645 11 931 | Exploitation en cours
AAC 4, 5, 6, 7 et 10 45 487 16 279 | Restant à exploiter
Série de gestion LotB 6 082 4 667

AGDRF avec l'appui de PDRSO

rae,
F

Q

\ PLAN D’AMENAGEMENT PEA 192 — Août 2018

forestière spéciale

SAOH Lot À et Lot B 3 960 480
SAOH Lot À 963 413
SAOH Lot B 2 997 67
Ensemble 164 818 71 069

Nous proposons donc de considérer trois valeurs différentes de surface utile et taxable :

- 71069 ha: surface utile et taxable actant ici la rétrocession des AAC 1 et 9 de la
série de conversion et applicable à compter de l'approbation du présent Plan
d'Aménagement révisé ;

- 59 138 ha: surface utile et taxable à acter par un avenant à la convention définitive

qui pourra être signé après la clôture de l'exploitation des AAC 2, 3 et 8 de la série de
conversion du PEA 192 — Lot À ;

- 42859 ha: surface utile et taxable qui pourra être actée par un avenant à la
convention définitive lorsque l'exploitation de la série de conversion sera totalement
terminée.

Par ailleurs, dans le cas où une partie de la surface utile serait détruite par une activité
concurrente à l'exploitation forestière durable qui viendrait diminuer une partie du capital
productif, la surface correspondante serait retirée de la surface utile taxable. La nouvelle
surface utile taxable sera alors arrêtée au moment de la révision du plan d'aménagement qui
interviendra selon les termes prévus par la législation.

74 Durée de l’aménagement

741 Rappel des prescriptions du plan d'aménagement initial

La durée d'application du plan d'aménagement initial était fixée à 25 ans, soit sur la période
2011 - 2035, avec une rotation de 20 ans sur la série de production et de 10 ans pour la
série de conversion. L'exploitation sur la série de conversion devait être effectuée en un seul
passage, pendant les dix premières années de la durée d'aménagement.

Pendant les cinq premières années de mise en œuvre du plan d'aménagement, l'exploitation
devait se faire, sur des AAC de surfaces utiles équivalentes à celles parcourues initialement
par la société SCD, ces AAC constituant la Série de Conversion n°1 (AAC 1 à 5).

Entre la sixième et la dixième année de mise en œuvre du plan d'aménagement,
’exploitation devait se faire simultanément sur la Série de Conversion n°2 (AAC 6 à 10) et
dans la 1°° Unité Forestière de Gestion (UFG) de la série de production. Les AAC de la
Série de Conversion n°2 présentant des surfaces utiles nettement plus réduites que celles
de la Série de Conversion n°1, ce qui compensé par la possibilité amenée par l'UFG 1.

AGDRF avec l'appui de PDRSO PDRSO. 120

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Ce schéma d'aménagement a comme conséquence un passage à deux vitesses sur la série
de conversion.

Pour le reste de la durée d'aménagement (années 11 à 25), l'exploitation forestière devait se
faire dans les UFG 2, 3 et 4 de la série de production du noyau durable.

74.2  Prescriptions du plan d'aménagement révisé

Les prescriptions du plan d'aménagement initial n'ont, de fait, pas été suivies. Si
l'exploitation réalisée, sous aménagement, par SCD puis par CENTRABOIS, n'a concerné
que la série de conversion, l'ordre de passage en exploitation dans les AAC de la série de
conversion n’a pas été respecté (comme indiqué dans le Tableau 9 en page 63).

Au moment de la présente révision du plan d'aménagement, nous considérons qu'il est
raisonnable d'estimer que la moitié de la série de conversion est exploitée ou en cours
d'exploitation. Par conséquent, nous considérons que la première phase d'exploitation de la
série de conversion, ou exploitation de la Série de Conversion n°1, est presque achevée.

Le présent plan d'aménagement couvre donc la période 2019 — 2038, soit une durée de 20
ans, ce qui correspond à la rotation de la série de production. La planification de
l'exploitation du PEA 192 — Lot A est détaillée sur la Carte 14.

Une convention définitive d'aménagement-exploitation sera signée entre CENTRABOIS et le
Ministère en charge des forêts pour la période d'application du présent plan d'aménagement,
à savoir 2019 à 2038.

Le concessionnaire pourra demander une nouvelle révision du plan d'aménagement après
un délai minimum de cinq ans à compter du 1er janvier de l’année de la date de la signature
de la convention définitive. Sous réserve de motifs recevables par l'administration,
l'acceptation de la révision sera admise de plein droit.

Des révisions périodiques pourront ensuite être demandées à condition de respecter un délai
intermédiaire de cinq ans entre chaque révision.

La convention définitive pourra faire l'objet d'avenants à l'occasion des révisions éventuelles
du plan d'aménagement, ou pour acter la modification de la surface utile taxable liée à la

rétrocession de la série de conversion.

Au terme de la convention définitive, un nouveau plan d'aménagement sera élaboré et
soumis pour approbation à l'administration.

Carte 14 - Planificationde l'exploitation sous aménagement du PEA 192 — Lot À

AGDRF avec l'appui de PDRSO PDRSQ 121

PLAN D’AMENAGEMENT PEA 192 — Août 2018

ET Er IAE TETE 14Q0E

ET

FUN
FAN

RTE
EXT EN

— Route principale
Réseau hydrographique

CI Limites du PEA 192- Lot A

Série de conversion

CE] AAC exploitées (2011 - 2018)

CI ac à exploiter (2019 - 2023)

Série de production

M LFc : (2019 - 2023)

UFG 2 (2024 - 2028)

UFG 3 (2029 - 2032)

DM ur 6 4 (2034 -2038)

Autre série d'aménagement

[MI série Agricole (SAOH)

ET
FOUR

eve TE TETE TETE eve

8 AMENAGEMENT DE LA SERIE DE PRODUCTION

Le principe général d'aménagement des séries de production et de conversion du PEA 192 -
Lot À, le choix des essences aménagées, le principe de calcul des taux de reconstitution ou
le choix des DMA n'ont pas été modifiés avec la révision, en 2018, du plan d'aménagement
de 2011. C’est pourquoi, en dehors des modifications liées à l'avancement de l'exploitation
réalisée sous aménagement et à l’actualisation de la délimitation cartographique du PEA 192
— Lot À, le texte de ce chapitre reste conforme, dans l'esprit, au plan d'aménagement initial.

8.1 Principes d'aménagement

La méthode d'aménagement retenue est celle d'un aménagement par contenance avec
indication du volume, approche appliquée communément dans les aménagements forestiers
des concessions du Bassin du Congo.

Les peuplements forestiers du PEA 192 seront conduits en futaie irrégulière. La sylviculture
est basée sur des coupes cycliques respectant la durée de la rotation fixée et ne prélevant
que les plus gros sujets, de diamètre supérieur ou égal au Diamètre Minimum
d'Aménagement (DMA).

PDRSO. 122

AGDRF avec l'appui de PDRSO k

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

La durée de rotation et les DMA sont fixés de manière à garantir une reconstitution
satisfaisante des peuplements forestiers exploitables, représentés par les essences objectif.
La reconstitution est évaluée sur la base des indicateurs que sont les structures des
populations individuelles et les diamètres minima de fructification lorsqu'ils sont connus.

La série de production est divisée en 4 blocs ou Unités Forestières de Gestion (UFG).
Chaque UFG sera ensuite divisée en 5 Assiettes Annuelles de Coupe (AAC) de même
superficie utile.

Trois des quatre UFG (UFG 2 à 4) sont iso-volumes. Comme indiqué au paragraphe 7.4.2, la
première UFG sera exploitée en parallèle de la série de conversion. En conséquence, le
volume de cette UFG est inférieur à celui des trois suivantes.

8.2 Choix des essences aménagées

Les essences auxquelles sont appliquées des règles de gestion spécifiques sont
considérées comme « aménagées ». Il s'agit des essences dont l'exploitation est régie par le
respect d'un DMA (essences objectif) et des essences interdites à l'exploitation (essences
rares). Les autres essences sont susceptibles d'être exploitées au DME, sous réserve de
l'accord du Ministère en charge des forêts.

8.2.1 Essences objectif

Les essences objectif sont les essences prévues pour être exploitées sur la rotation. Il s’agit
des espèces pour lesquelles on s'assurera d'un taux de reconstitution global satisfaisant.
Elles sont déterminantes pour le choix de la durée de la rotation et leur Diamètre Minimum
d'Exploitabilité (DME administratif) est susceptible d'être modifié en un DMA pour répondre
aux objectifs de reconstitution de la ressource.

Les 20 essences objectif retenues sont celles qui ont été exploitées au moins une fois, de
manière significative, par la société SCD (Cf.Tableau 26). Ce choix reste conforme aux
souhaits de la société CENTRABOIS.

Tableau 26-Liste des essences objectif du PEA 192

Nom Pilote Nom Scientifique Famille
Acajou à grandes folioles | Khaya grandifoliola Méliacées
Aniégré Pouteria altissima Sapotacées
Ayous Triplochiton scleroxylon Sterculiacées
Azobé Lophira alata Ochnacées
Bilinga Nauclea diderrichii Rubiacées
Bubinga Guibourtia demeusei Fabacées - Césalpinioïdées

AGDRF avec l'appui de PDRSO PDRSO. 123

«CO. Y PLAN D’AMENAGEMENT PEA 192 — Août 2018
Nom Pilote Nom Scientifique Famille

Dabéma Piptadeniastrum africanum Fabacées - Mimosoïdées

Dibétou Lovoa trichilioides Méliacées

Doussié pachyloba Afzelia pachyloba Fabacées - Césalpinioïdées

Ebène Diospyros crassiflora Ebénacées

Fraké Terminalia superba Combrétacées

latandza Albizia ferruginea Fabacées - Mimosoïdées

Iroko Milicia excelsa Moracées

Koto Pterygota macrocarpa Sterculiacées

Lati Amphimas pterocarpoides Fabacées - Césalpinioïdées

Longhi blanc Chrysophyllum africanum Sapotacées

Padouk rouge Pterocarpus soyauxii Fabacées - Faboïdées

Sapelli Entandrophragma cylindricum |Méliacées

Sipo Entandrophragma utile Méliacées

Tali Erythrophleum ivorense Fabacées - Césalpinioïdées

8.2.2 Essences de découpage

Le lissage de la production est obtenu par un découpage adéquat de la superficie en UFG
quinquennales. Les essences impliquées dans le découpage, nommées par la suite
essences de découpage, doivent garantir Un niveau d'approvisionnement relativement
constant et économiquement rentable pour l'entreprise. La liste des essences de découpage
doit aussi être suffisamment large pour garantir la diversification de la production et une
meilleure utilisation de la forêt.

Dans le cas de ce plan d'aménagement, les essences de découpage sont les mêmes que
les essences objectif (Cf.Tableau 26).

8.2.3 Essences rares

Les essences rares sont les essences faiblement représentées sur le PEA 192 et dont la
régénération pourrait être compromise par leur exploitation.

Les essences déterminées comme rares sont étudiées au travers de 2 paramètres. L'étude
de chaque essence est basée dans un premier temps, sur les effectifs des tiges de diamètre
supérieur ou égal à 10 cm et, dans un deuxième temps, sur les effectifs des tiges de
diamètre supérieur ou égal à 20 cm. On introduit également la notion d’aire de répartition
naturelle pour décider si une essence doit être exclue ou non de l'exploitation.

Les essences peuvent être, dans un premier temps, qualifiées de rares si la densité des
tiges de diamètre supérieur ou égal à 10 cm est inférieure à 0,1 pieds à l'hectare (cf. Luc
Durrieu de Madron, projet forêts et terroirs, 2002). Dans ce cas, les histogrammes de

AGDRF avec l'appui de PDRSO PDRSO. 124

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

structures présentent systématiquement des lacunes. En cas de prélèvement par
’exploitation, la régénération de ces espèces pourrait être menacée.

Pour les essences ne satisfaisant pas au premier critère, une analyse complémentaire est
conduite, sur base des effectifs inventoriés des tiges de diamètre supérieur ou égal à 20 cm.
Le seuil de valeur retenu pour cette seconde analyse est de 0,02 pieds à l’hectare (seuil
identique à celui pratiqué au Cameroun).

L'analyse présentée ici porte sur les essences des groupes 1 à 5 tels que définis au
paragraphe 6.2.2, à savoir les groupes d’essences valorisables à court ou moyen terme.

Dans le cadre de la présente révision du plan d'aménagement, l'analyse initialement menée
sur base des effectifs obtenus par traitement des données d'inventaire des placettes de la
surface utile du PEA 192 — Lot A (ex-PEA 187), a été consolidée en considérant également
es données du PEA 192 — Lot B. Cependant, la surface réduite du PEA 192 — Lot B fait qu'il
n'est pas cohérent d'analyser les résultats obtenus sur cette zone indépendamment de ceux
obtenus pour le PEA 192 — Lot A. Par conséquent, les analyses présentées ci-après
concernent d’abord le PEA 192 — Lot A puis le PEA 192 dans son entièreté.

Pour le premier critère de densité calculé sur la surface utile, les résultats sont fournis par le
Tableau 27 pour les essences considérées comme rares sur le PEA 192 — Lot A. L'effectif
moyen observé sur le PEA 192 a été obtenu en calculant la moyenne pondérée des effectifs
observés sur le PEA 192 — Lot A (surface utile de 73 631 ha) et sur le PEA 192 — Lot B
(Surface utile de 5 701 ha).

Tableau 27-Effectifs par hectare des tiges de diamètre supérieur ou égal à 10 cm des
essences rares du PEA 192

Essences Nom scientifique PEA PE PER B PEA 192
Abura Hallea stipulosa 0,032 0,710 0,081
Bilinga Nauclea diderrichii 0,085 0,191 0,093
Kotibé parallèle | Nesogordonia papaverifera 0,024 0,689 0,072
Longhi blanc Chrysophyllum africanum 0,085 0,503 0,115
Mukulungu Autranella congolensis 0,051 0,104 0,055
Pao rosa Bobgunnia fistuloides 0,010 - 0,009

Les cellules grisées du Tableau 27 mettent en évidence les valeurs inférieures au seuil de
rareté.

Six essences présentent une densité inférieure à 0,1 t/ha pour les tiges de diamètre
supérieur ou égal à 10 cm, sur le PEA 192 — Lot A considéré seul. Il s’agit de l’Abura (Hallea
Stipulosa), du Bilinga (Nauclea diderrichii), du Kotibé parallèle (Nesogordonia papaverifera),

AGDRF avec l'appui de PDRSO 125

bi Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

du Longhi blanc (Chrysophyllum africanum) du Mukulungu (Autranella congolensis) et du
Pao rosa (Bobgunnia fistuloides).

Pour chacune de ces essences présentant une densité faible, la structure diamétrique a été
analysée.

cam Rare "
par hectare Abura par hectare Bilinga
a [0
a
_ co
0008 0005 [ [ [
0.000 = 0.000 m il m
au sonne rar :
par hectare Kotibé parallèle par hectare Longhi blanc
0007 a
x |
ous |
000 Il
mo il BE oo m Ba
au
ar Rec Mukulungu Pao rosa
on
ous enmNNNNn-olone nl!

Figure 7 — Structures diamétriques des essences présentant une densité inférieure à
0,1 t/ha pour D210 cm sur le PEA 192 - Lot A

Comme le montre la Fiqure 7, certaines de ces essences présentent une structure
diamétrique très irrégulière : il s'agit de l’Abura, du Kotibé parallèle et du Pao rosa. Ceci
s'explique par le fait que très peu de tiges de ces essences ont été recensées pendant les
investigations de terrain. Le Kotibé parallèle présente notamment une carence dans la
classe de diamètre correspondant au DME.

126

=

AY
» REX, AGDRF avec l'appui de PDRSO
V

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Pour plus de précision, on procède à un second test basé la densité des tiges de diamètre
supérieur ou égal à 20 cm. Le seuil en deçà duquel une essence est considérée comme rare
est de 0,02 tige à l’hectare.

Tableau 28-Effectifs par hectare des tiges de diamètre supérieur ou égal à 20 cm des
essences rares du PEA 192

Essences Nom scientifique PEA 192 PERS 8 PEA 192
Abura Hallea stipulosa 0,006 0,557 0,046
Bilinga Nauclea diderrichii 0,058 0,148 0,064
Kotibé parallèle | Nesogordonia papaverifera 0,017 0,317 0,039
Longhi blanc Chrysophyllum africanum 0,062 0,350 0,083
Mukulungu Autranella congolensis 0,031 0,104 0,036
Pao rosa Bobgunnia fistuloides 0,007 - 0,006

En ce qui concerne le PEA 192 — Lot À, il apparait clairement ici que les effectifs des tiges de
diamètre supérieur ou égal à 20 cmdes trois essences présentant une structure diamétrique
irrégulière, à savoir l’Abura, le Kotibé parallèle et le Pao rosa, sont inférieurs au seuil de
rareté à considérer ici. Ceci nous permet de déduire que ces essences sont rares à l'échelle
du PEA 192 — Lot A et doivent donc être interdites à l'exploitation.

Les autres essences analysées ici, à savoir le Bilinga, le Longhi blanc et le Mukulungu, ne
sont pas interdites à l'exploitation car elles ont une assez bonne représentation des petites
tiges pouvant assurer leur régénération.

En résumé, les essences interdites à l'exploitation sont présentéesles suivantes :
+ Abura (Hallea stipulosa) ;

+ Kotibé parallèle (Nesogordonia papaverifera) ;

+ Pao rosa (Bobgunnia fistuloides).

8.3 Calculs de reconstitution et choix des DMA

Le Code Forestier, dans ses articles 41 et 105, renvoie au plan d'aménagement pour la
fixation des DMA.

Lors de l'élaboration du plan d'aménagement, les DME des essences objectif sont examinés
afin d'assurer une reconstitution satisfaisante de la forêt sur la durée de la rotation. Les
calculs sont directement liés aux caractéristiques dendrométriques de la forêt et les DMA qui
seront fixés, spécifiques au PEA 192.

AGDRF avec l'appui de PDRSO 127

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

La stratégie adoptée pour la détermination des DMA, suivant les normes nationales
d'élaboration des plans d'aménagement, prend en compte les exigences suivantes :

+ la nécessité d’un taux de reconstitution des effectifs supérieur à 50% pour l'ensemble du
groupe des essences objectif ;

+ la recherche d’un taux de reconstitution des effectifs supérieur à 50% pour chaque
essence objectif ;

+ l'étude de la structure diamétrique d'une essence lorsque le deuxième point ne peut être
atteint ;

+ le respect des diamètres efficaces de fructification quand ils sont connus.

Pour le présent plan d'aménagement révisé du PEA 192, le massif est constitué de deux
séries d'aménagement à vocation de production industrielle et durable de bois d'œuvre: la
série de production (PEA 192 — Lot A) et la série de gestion forestière spéciale (PEA 192 —
Lot B).

Il serait cependant difficile pour l'administration forestière de suivre l’activité d’une société sur
la base de DMA différents pour une même essence selon la partie du permis considéré.
Pour cette raison, un DMA unique a été retenu par essence pour l'ensemble du massif
aménagé, de manière à garantir, pour la série de production, un taux de reconstitution
satisfaisant.

Le DMA fixé pour la série de production du PEA 192 — Lot A sera donc appliqué à la série de
gestion forestière spéciale du PEA 192 — Lot B.

8.3.1 Méthode de calcul des taux de reconstitution

L'état initial est obtenu à partir de l'inventaire d'aménagement, sur base des tiges
inventoriées dans les placettes de strates utiles. Les effectifs initiaux sont pris en compte
jusqu’au diamètre 150. Les tiges d’un diamètre supérieur ne sont pas considérées car leur
effectif ne pourra pas être reconstitué sur la durée d’une rotation.

Une exploitation complète est ensuite simulée, d’abord sur la base des DME administratifs.
Un taux de dégât moyen de 10% est appliqué sur le peuplement résiduel ainsi qu’un taux de
mortalité annuel de 1%.

L'accroissement en effectif du peuplement résiduel est ensuite extrapolé sur la durée d'une
rotation (15, 20, 25 ans ou plus) sur la base des accroissements présentés dans le Tableau
23.

Le taux de reconstitution est ensuite modélisé avec la formule ci-dessous, issue du projet
Aménagement Pilote Intégré Dimako (Cameroun, 2000). Ce taux correspond au rapport
entre les effectifs exploitables reconstitués au terme de la rotation et les effectifs exploitables

AGDRF avec l'appui de PDRSO PDRSO. 128

g \.
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

initiaux. Il est calculé par essence, puis pour toutes les essences aménagées confondues
selon la formule suivante :

[o(L- AY - a)

%Re= x 100
NP

Avec :

% Re = pourcentage de reconstitution du nombre de tiges de diamètre supérieur au DME au
temps 0

No= effectif des une, deux, trois ou quatre classes de diamètre immédiatement en dessous
du DME (selon accroissement et durée de la rotation)

Np= Nombre de tiges de diamètre supérieur au DME au temps 0
a = taux de mortalité annuel, fixé ici à 1%
A = taux de dégâts dû à l'exploitation, fixé ici à 10%

T= temps de passage = DME - Diamètre de la borne inférieure considérée, divisé par
l'accroissement diamétrique annuel moyen

Le processus est réitéré en augmentant spécifiquement le diamètre exploitable par essence,
jusqu’à atteindre un taux de reconstitution global supérieur à 50% et satisfaisant pour

chaque essence.

8.3.2 Reconstitution du capital ligneux exploité sur la série de production

Le Tableau 29 présente les données qui ont permis de choisir la durée de la rotation ainsi
que les DMA des essences aménagées.

Tableau 29 - Valeurs des taux de reconstitution des essences objectif sur le PEA 192-

Lot A
Accroissement
PEA192-LotA | endiamètre | PME) 15 | 20 | 25 |DMA) 15 | 20 | 25

(cm/an) (cm) | ans | ans ans |(cm)| ans ans | ans
ani u à grandes 0,50 go | 18% | 23% | 34% | 80 | 18% | 23% | 34%
Aniégré 0,60 70 | 61% | 78% | 92% | 70 | 61% | 78% | 92%
Ayous 1,00 80 | 15% | 19% | 24% | 90 | 48% | 60% | 71%
Azobé 0,40 70 | 20% | 25% | 30% |:80 | 39% | 49% | 58%
Bilinga 0,50 60 | 16% | 20% | 27% | 60 | 16% | 20% | 27%
Bubinga 0,40 60 | 31% | 39% | 46% |:70 | 61% | 78% | 92%
Dabéma 0,63 80 | 20% | 28% | 32% | 80 | 20% | 28% | 32%
Dibétou 0,50 80 | 23% | 29% | 38% |:90 | 26% | 33% | 41%
Doussié pachyloba 0,60 80 | 48% | 59% | 75% 80 | 48% | 59% | 75%

æ

AGDRF avec l'appui de PDRSO

129

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Accroissement

nues ne Que 2% us 2 x
Ebène 0,20 80 | 22% | 27% | 36% | 40 | 22% | 27% | 36%
Fraké 0,95 60 | 17% | 22% | 28% | 80 | 70% | 86% | 96%
latandza 0,50 90 | 43% | 54% | 74% | 90 | 43% | 54% | 74%
Iroko 0,55 70 | 20% | 26% | 31% |-90 | 27% | 34% | 42%
Koto 0,50 70 | 54% | 69% | 83% | 70 | 54% | 69% | 83%
Lati 0,30 70 9% | 11% | 13% |: 80 | 16% | 20% | 24%
Longhi blanc 0,60 70 | 30% | 42% | 55% | 70 | 30% | 42% | 55%
Padouk rouge 0,45 60 | 21% | 24% | 30% |: 70 | 33% | 41% | 49%
Sapelli 0,50 80 | 23% | 29% | 39% | 80 | 23% | 29% | 39%
Sipo 0,65 80 8% | 15% | 21% | 80 8% | 15% | 21%
Tali 0,70 80 | 57% | 79% | 99% | 80 | 57% | 79% | 99%

Total 21,6% |27,2% | 27,2% 50,6% | 63,2% | 74,2%

8.3.2.1 Discussion sur la durée de rotation

Avec les DMA proposés, une rotation de 15 ans permet d'obtenir une reconstitution de
50,6 %, ce qui peut être satisfaisant. Cependant, le taux de reconstitution de certaines
essences aménagéesreste insuffisant (<50%).

Avec une rotation de 20 ans, le taux de reconstitution est amélioré de 12,6 % (la
reconstitution passe à 63,2 %). À ce niveau, près de la moitié des essences atteignent le
seuil de 50% de reconstitution. Cependant, certaines essences importantes pour
l'exploitation ne dépassent pas 30% de reconstitution, il s’agit des essences suivantes :
Acajou à grandes folioles (23%), Bilinga (20%), Dabéma (28%), Ebène (27%), Lati (20%),
Sapelli (29%)et Sipo (15%).

C'est toutefois la rotation de20 ans qui a été retenue car elle assure une reconstitution
globale satisfaisante de la forêt, dans un PEA dont la vocation forestière n'est pas garantie
sur le long terme.

8.3.2.2 Discussion sur le choix des DMA

Le Tableau 29 montre, dans sa partie de gauche, que l'utilisation simple des DME
administratifs n’assure par la reconstitution recherchée, même avec une rotation de 25 ans.

La partie de droite du même tableau indique les remontées de DME (DMA) nécessaires pour
se rapprocher du taux de reconstitution de 50% pour les différentes essences, en fonction de
la durée de la rotation.

AGDRF avec l'appui de PDRSO 130

æ

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Afin de se rapprocher d'un taux de reconstitution de 50% par essence pour une durée de
rotation de 20 ans, les remontées de DME (DMA) ont concernéhuit essences. Malgré cette
remontée de diamètre, quatre de ces huit essences n'ont pu atteindrele seuil de 50%. Il
s’agit du Dibétou (33%), de l'Iroko (34%), du Lati (20%) et du Padouk rouge (41%).

La structure diamétrique de ces essences (Cf.Figure 8) explique la plus faible valeur des
taux de reconstitution. Le Dabéma, le Dibétou, le Lati et le Sapelli présentent une structure
diamétrique très « plate »(étalée dans les gros diamètres) ce qui rend difficile la
reconstitution des effectifs exploités. L'Iroko présente des pieds de gros diamètres qui ne
pourront pas être reconstitués en 20 ans, malgré sa structure diamétrique plus régulière. Le
Bilinga et le Sipo présentent une courbe très irrégulière avec un déficit de tiges dans
certaines classes de diamètre et l'existence de gros pieds ce qui rend leur reconstitution
difficile. Enfin, on observe pour le Padouk rouge, une légère déficience en tiges dans la
cinquième classe de diamètre ce qui influe sur son taux de reconstitution. Quoi qu'il en soit, il
est important de noter que pour toutes ces essences, la régénération observée est présente
en quantité importante et permettra le renouvellement de la ressource.

D Acajou à grandes folioles Nombre eee Biinge

0700 003

0600 0050 | [I

ca so
0100 0005 [ [ î
a000 B m = ao a] -"
CIRE NE HUF DONS NT NE ENT DT TESTER DEC EETEE Gi @œ cs œi cc cn 0 @ c10 en Ci? CS Cie CIS Ci CN
Classes de diamètre Classes de diamôtre

Nombre de ges A Nombre de tiges Le
par hectare Dabéma Par hectare Dibétou

0200 0450

0480 0400
0250
0200
0250
020
0150

030

oo

mo ons0

co RAR. n oo Em
ï As 6 7e Ta Te

273 OT EE ETES TEE] 172 E DCE RETENIR:
Classes de diamètre Classes de diamètre

AGDRF avec l'appui de PDRSO PDRSO 131

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Nombre de tiges
par hoctare

2000

Ebène

Nombre de tiges
par hectare

0200

Iroko

LT NI 2

DESERT:

ü ù
Classes de diamètre

e

172

CRETE
Classes de diamètre

par hect

Lati

Nombre de tiges
par hectare

Padouk rouge

Înasnn =

ü 10
Classes de diamètre

47576

ins.

0
Classes de diamètre

Sapelli

Sipo

[ul [al

BL 5
576

778 0
(Classes de diamètre

na

CNP RRTAETIETAET METRE IE RE
Classes do diamètre

Figure 8 — Structures diamétriques des essences n'ayant pas atteint 50% de
reconstitution

Les DMA ainsi fixés doivent encore répondre à un dernier critère avant d'être validés. Il
convient en effet de s'assurer de l'existence de semenciers qui garantiront la reproduction de

l'espèce exploitée.

8.3.3 Fructification

Anciennement, dans les cahiers des charges, il était demandé aux sociétésforestières de
protéger les portes-graines et de laisser un arbre semencier par espèce exploitée tous les
dix hectares pour assurer la régénération de l'espèce. Cette mesure n’est plus applicable
compte tenu, d'une part des connaissances actuelles en matière de fructification, d'autre part
de la distance de dissémination par espèce qui n’est pas encore maîtrisée et varie

=

TY
RE
D
V

AGDRF avec l'appui de PDRSO

132

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

énormément en fonction du type de graines. Il est donc délicat de sélectionner des porte-
graines sur une surface donnée en fonction d'une densité choisie à priori, sans connaître
l'efficacité de ces espacements.

Pour ces raisons, il est préférable de baser la reconstitution d’un peuplement sur les DMA et
les diamètres de fructification pour laisser le temps aux arbres de fructifier pendant quelques
années avant de les exploiter.

Les recherches sur les diamètres de fructification en sont à leurs débuts. Luc Durrieu de
Madron (BFT, 2004) introduit la notion de « diamètre efficace de fructification » à partir
duquel 80% des arbres deviennent producteurs de fruits. Ces 80% sont fixés arbitrairement.
Ils correspondent à une valeur qui lui semble pouvoir garantir une production de graines
répartie sur la majeure partie des semenciers potentiels.

Une première estimation du diamètre efficace de fructification de certaines essences est
donnée dans leTableau 30. || est encore nécessaire d'étoffer ces données par d’autres

études pour les essences non prises en compte ici et pour valider ces résultats.
Tableau 30 - Première estimation du diamètre efficace de fructification pour certaines
essences (Durrieu, Bois et Forêts des Tropiques, 2004)
Diamètre efficace
Espèce de fructification DME nl (em)
(cm)
Aniégré 50 70
Ayous 90 90
Bété(") 40 -
Emien (° 40 -
Essia (1) 60 -
Eyong (” 70 -
Niové (? 40 -
Sapelli 50 — 60 80

(1) : Essences non aménagées sur le PEA 192

Par précaution, les DMA doivent être supérieurs d'au moins 10 cm par rapport à ces
diamètres efficaces de fructification. Cette condition est respectée pour deux des trois
essences objectif dont le diamètre de fructification est connu : l'Aniégré et le Sapelli.

Dans le cas de l’Ayous, le diamètre efficace de fructification est égal au DMA. Il est
cependant difficile d'augmenter ces DMA par rapport aux impératifs économiques de la
société. Il faut préciser que le pourcentage d'arbres fructificateurs pour les classes de
diamètres directement inférieures est quand même élevé (Durrieu, 2004), comme le montre
le Tableau 31. De ce fait, la régénération du peuplement exploité sera assurée par les
semenciers appartenant à des classes de diamètre directement inférieures au DMA.

AGDRF avec l'appui de PDRSO PDRSO. 133

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 31 - Pourcentage de fructification par classe de diamètre pour l’Aniégré,

l’Ayous et le Sapelli
Essences Classe % arbres
aménagées de diamètre fructificatifs
60 - 70 90%
Aniégré 50 — 60 81%
40 — 50 66%
80 - 90 69%
Ayous 70 - 80 69%
60 - 70 71%
80 - 90 81%
Sapelli 70 - 80 83%
60 - 70 67%

Source : L.Durrieu, Bois et Forêts des Tropiques, 2004

8.3.4 DMA retenus

Pour garantir le maintien d’un nombre suffisant de semenciers et obtenir un niveau suffisant
de reconstitution global et individuel pour les essences objectif, leur DME a été revu en DMA
de la manière suivante (Cf.Tableau 32) :

+ Maintien du DME pour l’Acajou à grandes folioles, le Bilinga, le Dabéma, le Doussié
pachyloba, l'Ebène, le latandza, le Koto, le Sapelli, le Sipo et le Tali ;

+ Remontée d’une classe de diamètre pour l'Azobé, le Bubinga, le Dibétou, la Lati et le

Padouk rouge ;

+ Remontée de deux classes de diamètre pour l’Aniégré, le Fraké, l'Iroko et le Longhi

blanc ;

+ Remontée de trois classes de diamètre pour l'Ayous.

Tableau 32 - Récapitulatif des DMA des essences objectif du PEA 192

Accroissement DMA Taux de
Essence diamétrique vo
(cm) |reconstitution
(cm/an)

Acajou à grandes folioles 0,50 80 23%
Aniégré 0,60 70 78%
Ayous 1,00 90 60%
Azobé 0,40 80 49%
Bilinga 0,50 60 20%
Bubinga 0,40 70 78%

AGDRF avec l'appui de PDRSO

134
SC
À

bi Y PLAN D’AMENAGEMENT PEA 192 — Août 2018
GO BEM DMA Taux de
Essence diamétrique mnt
(EHEn) (cm) |reconstitution
Dabéma 0,63 80 28%
Dibétou 0,50 90 33%
Doussié pachyloba 0,60 80 59%
Ebène 0,20 40 27%
Fraké 0,95 80 86%
latandza 0,50 90 54%
Iroko 0,55 90 34%
Koto 0,50 70 69%
Lati 0,30 80 20%
Longhi blanc 0,60 70 42%
Padouk rouge 0,45 70 41%
Sapelli 0,50 80 29%
Sipo 0,65 80 15%
Tali 0,70 80 79%
Ensemble 63,2%
8.4 Choix de la durée de rotation

Le choix de la durée de rotation découle du compromis entre l'obtention d'une reconstitution
satisfaisante (Cf. paragraphes précédents) et un niveau de production acceptable par
'entreprise. Cette durée est fixée à 20 ans pour la série de production.

8.5 Calcul de la possibilité forestière utilisée pour le découpage

La possibilité forestière est définie comme le volume brut sur pied qui sera prélevé en
appliquant les DMA/DME définis pour chacune des essences de découpage et sur lequel
sera basé le découpage de la série de production en unités de gestion iso-volumes (à 5%
près).

Dans le cas du PEA 192, les essences de découpage sont identiques aux essences objectif
et les UFG sont iso-volumes à l'exception de l'UFG1 qui vient compléter les assiettes de
coupe de la série de conversion.

Les principes généraux de ce calcul sont d'abord exposés, puis les résultats de chaque cas
de figure sont donnés. L'objectif ici est de déterminer une possibilité moyenne indicative, la
plus réaliste possible, qui servira à établir un premier découpage de la série de production en
blocs quinquennaux.

| 20
fs

AGDRF avec l'appui de PDRSO 135

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Dans le cadre de la révision du Plan d'Aménagement, les calculs de possibilité forestière de
la série de production n'ont été ajustés qu'en raison des ajustements de surface (les
volumes unitaires restent identiques à ceux du Plan d'Aménagement initial, seuls les
volumes totaux ont été modifiés). Par conséquent, les paragraphes suivants restent
conformes au plan d'aménagement initial.

8.5.1 Forêt en équilibre ou modèle de croissance dynamique

Le calcul de la possibilité forestière nécessite de circonscrire les zones qui ont été exploitées
avant la mise sous aménagement du PEA, en fonction de la date moyenne d'exploitation de
chaque zone. Ces informations relatives à l'exploitation ancienne du PEA (cf. paragraphe
5.2.1.1) sont nécessaires pour l'application des deux grands principes utilisés dans le calcul
de la possibilité :

1) La forêt qui n'a jamais été exploitée est considérée comme étant en équilibre. Elle est
dans un état climacique, la croissance existante ne fait que compenser la mortalité
naturelle. Il n'y a pas de croissance globale ;

2) La forêt qui a déjà été exploitée est considérée comme dynamique. Les études sur la
dynamique des peuplements forestiers réalisées sur le dispositif de M'baïki, ont montré
que l'effet de l'exploitation sur la croissance met dix ans à s’estomper. Sur cette
période, la forêt n'est donc plus en équilibre, le potentiel se reconstituant
progressivement en réponse à l'exploitation. Un calcul dynamique est donc appliqué
sur ces zones exploitées pour obtenir la possibilité. Celui-ci sera conduit avec les
mêmes outils et paramètres que ceux utilisés pour le calcul des taux de reconstitution
(Cf. Tableau 29).

Plus de la moitié de la forêt du PEA 192 — Lot A (centre et sud) est considérée comme ayant
déjà été exploitée (Cf. paragraphe 6.1 et Carte 6). Cependant, l'exploitation réalisée par IFB,
essentiellement en 2001, au titre du PSC 23 est trop ancienne pour être considérée ici :
presque dix années se sont écoulées entre l'exploitation et l'inventaire, la forêt a donc
retrouvé, plus ou moins, l'équilibre.

L'historique connu de l'exploitation réalisée dans les Assiettes de Coupe Provisoires définies
dans l'ex-PEA 187 conduit à considérer différentes zones pour le calcul de la possibilité
forestière. A ce titre, la Carte 15 montre la localisation des ACP et leur superposition avec
les séries d'aménagement du PEA 192 — Lot A.

Il est nécessaire de tenir compte du nombre d'années entre la date d'exploitation et la date
d'inventaire d'aménagement pour calculer la durée d'application de la dynamique. Par
exemple, si l'exploitation a eu lieu en 2002 et l'inventaire en 2006, ce dernier prend en
compte déjà 4 années de croissance, et les calculs dynamiques porteront sur les 6 années
restantes pour respecter les résultats de la recherche cités plus haut (actualisation sur un

AGDRF avec l'appui de PDRSO PDRSO. 136

PLAN D’AMENAGEMENT PEA 192 — Août 2018

maximum de 10 ans). Le Tableau 33 fait le bilan du nombre d'années de dynamique à

appliquer par zone.

Tableau 33 - Zones exploitées en ACP et passage de l’inventaire d'aménagement sur

le PEA 192 - Lot A

Pen Année de 2
Exploitation M n PA Durée
Zone 4 l'inventaire Précision Ra
ancienne Dove actualisation
d'aménagement
ACP 1 2007 - 2008 2009 Exploitée un an avant 9 ans
Sud l'inventaire
ACP 1 mi sci |
Nord 2009 2009 Exploitée après inventaire 10 ans
ACP 2 2009 — 2010 2009 Exploitée après inventaire 10 ans
ACP 3 2009 - 2010 2009 Exploitée après inventaire 10 ans

Dans les calculs, on cherche un compromis pri
croissance qu'aux seules espèces ayant fait
compte de la réponse à l'exploitation, et de la

udent qui consiste à n’appliquer le modèle de
objet d'une exploitation. Ce faisant, on rend
reconstitution progressive du potentiel de ces

essences, tout en restant au niveau prudent des volumes initialement inventoriés pour les

autres essences. Le Tableau 34fait le bilan,

nécessaire d'appliquer une dynamique.

par zone, des essences sur lesquelles il est

La Carte 15 montre la localisation des assiettes de coupe provisoires et leur superposition
avec les séries d'aménagement du PEA 192 — Lot A.

AGDRF avec l'appui de PDRSO

137

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Carte 15 - PEA 192 - Lot À : ACP et séries d'aménagement

18°0'0"E

18°100"E

18°200"E

—— Réseau routier principal
- Réseau hydrographique
(E4 | Limite du PEA 192 - Lot A
ACP 1 (2007 - 2008)
ACP 2 & 3 (2009 - 2010)

Séries d'aménagement
IBM Série de production
En Série de conversion
[7] Série agricole (SAOH)

Tableau 34 - Essences exploitées par SCD dans les Assiettes de Coupe Provisoires

Essence Nom scientifique ACP1 ACP2et3
2007 / 2008| 2009 | 2009 | 2010
Acajou à grandes folioles | Khaya grandifoliola X X
Aïélé Canarium schweinfurthii X
Aniégré Pouteria altissima X X X X
Ayous Triplochiton scleroxylon X X X
Bubinga Guibourtia demeusei X X X
Doussié pachyloba Afzelia pachyloba X X X
Ebène Diospyros crassiflora X X

L ÈS

AGDRF avec l'appui de PDRSO

NC. Y PLAN D’AMENAGEMENT PEA 192 — Août 2018
Essence Nom scientifique ACESI ACRI2IES
2007 / 2008| 2009 | 2009 | 2010
Eyong Eribroma oblongum X
Fraké Terminalia superba X X X
Iroko Milicia excelsa X X X X
Lati Amphimas pterocarpoides X
Longhi blanc Chrysophyllum africanum X X X X
Manilkara Manilkara letouzeyi X
Padouk rouge Pterocarpus soyauxii X X X
Sapelli Entandrophragma cylindricum X X X X
Sipo Entandrophragma utile X X X X
Tali Erythrophleum ivorense X X
Tiama Entandrophragma angolense X -
L'utilisation systématique des modèles de croissance n'est pas encore aujourd’hui
entièrement satisfaisante et demande certaines précautions. Ainsi, l'application d'un taux de

mortalité standard pour toutes essences et toutes classes de diamètre peut conduire à des
réponses artificiellement trop fortes de l'exploitation, notamment sur des espèces ayant des
effectifs importants dans les classes de diamètre immédiatement inférieures au DMA/DME.
On compare donc les volumes obtenus après application du modèle de croissance aux
volumes initiaux issus de l'inventaire afin de vérifier que l'écart n'est pas trop important.

8.5.2 Forêt exploitée par la SCD sous Convention Provisoire

A partir de la fin de l’année 2007 et jusqu'à la fin de l'année 2010, la société attributaire du
PEA a exploité son Assiette de Coupe Provisoire (ACP). La dynamique appliquée tient
compte des dates d'exploitation des différentes parties de l'ACP (CfTableau 33). Il est
également nécessaire de tenir compte de la date de passage de l'inventaire
d'aménagement. Le calcul se fait selon 2 modalités :

+ Si l'inventaire a été réalisé avant l'exploitation, il est nécessaire de soustraire les effectifs
prélevés par l'exploitation des effectifs inventoriés, pour tenir compte de ses effets et
même de prendre en compte les dégâts qu'elle va induire. Le modèle dynamique est
alors appliqué aux effectifs résiduels.

+ Si l'inventaire a été réalisé après l'exploitation, la dynamique est appliquée sur les
effectifs inventoriés (qui sont alors des effectifs résiduels).

Pour le calcul des possibilités indicatives, on tient compte des diamètres jusqu'à 180 cm
sachant que la société n'exploite en général jamais au-delà.

AGDRF avec l'appui de PDRSO 139

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

8.5.2.1 Ressource inventoriée après l’exploitation

La zone concernée correspond à une partie de l'ACP1 Sud (Cf. Carte 15).

Exploitation =>Inventaires d'Aménagement =>Effectifs résiduels sur lesquels on applique le
modèle de croissance dynamique sur les essences exploitées par SCD pendant 9 ans car 1
an s’est écoulé entre l'exploitation et l'inventaire d'aménagement

8.5.2.2 Ressource inventoriée avant l'exploitation

Cecicorrespond au Nord de l'ACP 1 et aux ACP complémentaires (ACP 2 et 3). La société a
transmis les effectifs exploités par essence pour les assiettes de coupe de la convention
provisoire. Les données de l'ACP Complémentaire (ACP 2) et de l'ACP Compensatrice
(ACP3) ont été transmises avec des détails par classe de diamètre sauf pour l'ACP 1.

Inventaire d'aménagement (= Effectifs réels) MOINS Exploitation SCD (réelle ou estimée) =
Effectifs résiduels sur lesquels on applique 10% de dégâts puis le modèle de croissance
dynamique sur les essences exploitées pendant 10 ans

Rappel : Il y a eu exploitation par IFB d'une partie du massif forestier du PEA 192 — Lot
A,sous forme de Permis Spécial de Coupe (PSC), avant son attribution à SCD en tant que
PEA 187. Le calcul de la dynamique n'a pas tenu compte de cette situation car cette
exploitation a été menée il y a presque dix annéeset donc la forêt a retrouvé plus ou moins
l'équilibre.

8.5.3 Possibilité globale indicative — de la série de production

Après calcul des superficies utiles des différents cas de figures présentés précédemment, il
est possible de faire le calcul de la possibilité globale indicative. Cette possibilité est calculée
en considérant l'intégralité de la Surface Utile (SU) de la série de production et de la série de
conversion considérées ensemble soit 75 136 ha de surface utile totale.

La possibilité globale indicative utilisée pour le découpage s'élève à environ 3,46 millions de
m(Cf. Tableau 35).C'est un volume brut, toutes qualités confondues, qui concerne
lesessences objectifconsidérées au DMA.

L'équilibrage des volumes se fera sur 577 050m° en moyenne pour les UFGiso volumes de
la série de production. La possibilité indicative de la première UFG de la série sera d'environ
150 000 m°. Elle viendra en complément des assiettes de coupe de la deuxième période (6 à
10°" année) sur la série de conversion — tel que défini dans le Plan d'aménagement initial.

AGDRF avec l'appui de PDRSO 140

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 35 -Possibilité indicative totale des essences aménagées — PA initial

ACP1 ACP28&3 Zone en équilibre Ensemble
pma | SU 8 076 ha) (SU 9 110 ha) (SU 57 950 ha) (SÛ 75 136 ha)
Essences Volume | Volume | Volume | Volume | Volume | Volume
(En unitaire | total |unitaire| total unitaire total VEILITE (EN
(mÿha) | (m°) | (mÿha)| (m°) | (mha) | (m°) (tr)
Acajouägrandes | 8 1,021) 8242 - 0! 0,168. 9737 17 980
Aniégré 70 3,311) 26 739 1,850| 16 850] 1,101 63 802 107 397
Ayous 90 35,179] 284 105] 32,154] 292 920 18,579| 1 076 629 1 653 741
Azobé 80 0,134 1 079 0,304 2772 0,382 11 305] 12 859]
Bilinga 60 - 0 0,170 1 553 0,195 64 251 96 338
Bubinga 70 2,891| 23351 0,958 8 730 1,109 26 121 26 121
Dabéma 80 1,541) 12446 2,127| 19373 1,223| 152612 161 245
Dibétou 90 - 0 - 0 0,451 2315 5 299
Doussié pachyloba | 80 0,755) 6094 0,621 5 653 1,578 43 490 56 598
Ebène 40 0,231 1 868 0,384 3 499 0,205 4 828] 10 616]
Fraké 80 9,979] 80 591 8,358| 76 144 9,754 22 140 25 992
latandza 90 0,450 3 636 0,335 3 055 0,282 70 889 102 713
Iroko 90 0,524) 4232 0,483 4 398 2,634 91 454 103 204
Koto 70 2,120) 17 119 1,256] 11 445] 2,918 11 868] 17 235]
Lati 80 0,281 2270 0,685 6 241 0,209/ 565 247 722 010
Longhi blanc 70 - 0 0,327 2 984 0,040 16 317] 23 008
Padouk rouge 70 0,499 4033 1,881 17 133] 1,146| 169 078 197 648
Sapelli 80 0,249 2010 1,218] 11095] 0,750 12 107] 20 619
Sipo 80 0,108 868] 0,540 4 920 0,083 66 430 87 599
Tali 80 0,135 1 094 0,300 2737 0,224 12 992 16 824,
TOTAL 59,408] 479 776] 53,952] 491 500 43,030| 2 493 613 3 465 045
8.6 Définition du parcellaire — Unités Forestières de Gestion

Le parcellaire ici concerne les Unités Forestière de Gestion (UFG) qui sont la planification de
l'exploitation de la série de production sur une période de cinq années. Le découpage en
blocs quinquennaux ou unités forestières de gestion (UFG) se fait grâce à l'extension
TFsuite ArcMap qui crée la liaison entre le logiciel de saisie d'inventaire d'aménagement TF-
Suite et le logiciel de cartographie (ArcGIS). Contrairement à la méthode habituelle qui
consiste à découper la série de production en UFG iso-volumes, les UFGs du PEA 192ne
sont pas toutes iso-volumes.

Pour les UFG iso volume, on réalise le découpage de proche en proche, en tenant compte
de la logique de l'entreprise (point de départ et parcours souhaités). Le découpage se fait de

AGDRF avec l'appui de PDRSO 141

| 2
fo

PLAN D’AMENAGEMENT PEA 192 — Août 2018

manière itérative jusqu’à ce que la possibilité totale par UFG soit équivalente à la possibilité
souhaitée + 5%.

8.6.1 Découpage en UFG

Le Tableau 36 présente, par UFG, les principaux résultats du découpage de la série de
production, validé dans le plan d'aménagement initial. En particulier, sont indiqués les
éléments suivants : surface totale, surface utile, possibilité pour l'ensemble des essences de
découpage. Pour rappel, la possibilité correspond aux volumes sur pied des tiges de
diamètre supérieur ou égal au DMA. Les données relatives à la série de conversion sont
détaillées dans le chapitre 9.4. La dernière colonne du Tableau 36 précise le calendrier
prévisionnel de passage en exploitation de chaque zone, tel qu'inscrit dans le plan
d'aménagement initial.

Tableau 36Synthèse de la possibilité par UFG pour l’ensemble des essences de
découpage de la série de production (toutes qualités, diamètres supérieurs au
DMA) -PA initial

Poss. a
_ Essences Sri Surf Poss. totale Eré Part Reno
Série UFG découpage Totale Utile (ha) {m) Poss (%) , de k
(m°/ha) (ha) UFG (%) l'exploitation
Conv| Conv1 44,152 66 542 22 831 1 008 062 28,66%| 2011-2015
Prod | UFG1 22,135 12 513 6 805
777 610 22,1% 2016 — 2020
Conv| Conv2 44,152 24 013 14 200
Prod | UFG2 64,192 10 719 9 234 592 730 2,72% 2021 — 2025
Prod | UFG 3 42,800 30 365 13267 567 850 -1,59% 2026 — 2030
Prod | UFG 4 64,850 11 864 8 798 570 571 -1,12% 2031 — 2035
Total UFG 2 à 4 55,309 52 947 31 300 1731 150 49,2% 2021 - 2035
Moyenne UFG 2 à 4 10 433 577 050 2021 - 2035

Dans la cadre de la révision du plan d'aménagement, les modifications des surfaces liées à
l'ajustement des limites du PEA 192 — Lot À ont amené quelques modifications mineures
dans le dimensionnement des UFG de la série de production.

Le Tableau 37 et la Carte 16 présentent les résultats détaillés actualisés et la localisation
des UFG de la série de production et précisent la nouvelle programmation du passage en

exploitation de chaque zone.

La carte d'aménagement est également présentée en Annexe 8 (grand format).

AGDRF avec l'appui de PDRSO PDRSO 142

&
F

Rae,

Q

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 37Synthèse de la possibilité par UFG pour l’ensemble des essences de
découpage de la série de production (toutes qualités, diamètres supérieurs au

DMA) - PA révisé

Poss. rf rf Poss. Ecart .
Séne| ure | Essences | roue | Que | foie | 595 | Part |Progremmaton
(m°/ha) (ha) (ha) (m°) (%)
Conv| Conv1 44,152 44579 | 19227 848 913 24,71% | 2011 —en cours
Prod | UFG1 22,135 12230 | 6575 864315 2516%| 2019-2023
Conv| Conv2 44,152 45487 | 16279
Prod | UFG2 64,192 10712 | 9232 592 587 3,20% 2024 — 2028
Prod | UFG3 42,800 29 983 | 13171 563 713 -1,83% 2029 — 2033
Prod | UFG 4 64,850 11786 | 8734 566 389 -1,37% 2034 — 2038
Total UFG 2 à 4 55,309 52481 | 31136 | 1722689 50,14%]| 2024 - 2038
Moyenne UFG 2 à 4 10 379 574 230

Carte 16 - Découpage en Unités Forestières de Gestion du PEA 192 - actualisé

18Q0E 18"190E

18290 "€ 18390 "E 18490"

4"300"N

420N

4100N

409N

Route principale
Réseau hydrographique
C2] Limites du PEA 192 - Lot A
Série de conversion

[AAC exploitées (2011 - 2018)
[AAC à exploiter (2019 - 2023)
Série de production

UM 0e 6 : (2019 - 2023)

UFG 2 (2024 - 2028)

UFG 3 (2029 - 2033)

DS UFc 4 (2034 -2038)

Autre série d'aménagement

[7 Série Agricole (SAOH)

#200N

EN

2000

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

8.6.2 Contenu des UFG

Après avoir défini les contours et les superficies utiles des UFG, il est possible de calculer le
volume brut par hectare et le volume brut total de chaque essence.

Les volumes des essences de découpage répondent aux hypothèses développées dans le
chapitre précédent. Les volumes des essences non impliquées dans le découpage, restent
identiques à ceux déterminés lors de l'inventaire d'aménagement.

Le détail du contenu de chaque UFG est présenté dans le Tableau 38, la surface utile
considérée pour le calcul de la possibilité total étant conforme au découpage

d'aménagement ajusté (cf. Tableau 37).

Tableau 38- Détail par UFG des volumes bruts totaux par groupe d’essences

UFG 1 UFG 2 UFG 3 UFG 4
Essence |PMA) Ljpha | Volbrut |ojppal Volbrut | oppal VolBrut |ojphal Vol brut
(cm) (m%ha) | (al | (mha)) (mine) (81 |(mha)| ‘tal
{m°) {m') {m') {m°)
Groupe 1 - Essences aménagées
See fololes 80 0,000 - 0,996 9191| 0,061 804) 0,274 2 396
Aniégré 70 0,274 1800] 2,174] 20069) 0,813] 10712] 2,229] 19467
Ayous 90 1,200 7889| 37,012] 341674) 15,004] 197620| 41,594] 363 273
Azobé 80 0,120 787| 0,255 2355] 0,365 4808) 0,507 4427
Bilinga 60 0,127 834] 0,068 624) 0,460 6065| 0,313 2730
Bubinga 70 0,196 1286| 3,576) 33013) 0,891] 11738] 2,039] 17809
Dabéma 80 0,784 5153] 1,554] 14342] 0,983] 12953] 1424] 12435
Dibétou 90 0,946 6220| 0,000 - 0,401 5286| 0,000 -
Pcobe 80 1,622] 10668| 0,364 3360| 1,972] 25978| 0,804 7 024
Ebène 40 0,069 451] 0,272 2511] 0,258 3400] 0,507 4 428
Fraké 80 8,255] 54283] 10,972] 101290| 11,626] 153120| 8,008) 69939
latandza 90 0,337 2213] 0,470 4337) 0,081 1072] 0,156 1 365
Iroko 90 4,375] 28764] 0,604 5572| 3,821] 50329] 0,575 5019
Koto 70 2172] 14280) 1,858] 17155] 3,562] 46920) 1,392) 12161
Lati 80 0,000 - 0,138 1270| 0,411 5410] 0,491 4291
Longhi blanc | 70 0,000 - 0,000 - 0,000 -[ 0,331 2 892
Padouk rouge | 70 1,514 9953] 1,926] 17777] 0,964] 12697| 1,698] 14833
Sapelli 80 0,080 526] 1,086] 10030] 0,892] 11748] 1,891) 16512
Sipo 80 0,000 =] 0,085 789) 0,000 -[ 0,269 2 346
Tali 80 0,067 440] 0,783 7229] 0,232 3053] 0,348 3 042
Sous-total Groupe 1 | 22,135] 145548] 64,192] 592587) 42,800| 563713] 64,850) 566 389
e
DE AGDRF avec l'appui de PDRSO PDRSO 144

PLAN D’AMENAGEMENT PEA 192 — Août 2018

UFG 1 UFG 2 UFG 3 UFG 4
Essence DMA Vol / ha Vol brut Vol / ha Vol brut Vol / ha Vol brut Vol / ha Vol brut
(CL Eôhe) | fl Oména)| (2 J{mone)) tl |(ména)| tt!
{m ) {m) {m ) {m )
Groupe 2 — Exploitation occasionnelle
Bossé clair 70 0,000 -| 0,000 -| 0,000 - - -
Bossé foncé 70 0,000 -| 0,000 -| 0,000 - - -
Difou 50 0,046 303] 0,101 930| 0,117 1547| 0,359 3132
Essessang 70 2,489 16366| 3,311 30 566 1,515 19955| 2,622 22 898
Etimoé 70 0,000 -| 0,000 -| 0,000 - - -
Eyong 70 1,072 7046| 0,806 7 444 1,412 18 591 1,560 13 621
Kossipo 80 0,000 - 0,000 -| 0,000 - - -
Kotibé 70 0,000 - 0,000 -| 0,000 - - -
Mambodé 70 0,000 - 0,387 3576| 0,206 2708| 0,665 5 809
Manilkara 70 0,000 - 0,065 603| 0,077 1013| 0,364 3179
Mukulungu 80 0,000 - 0,315 2911 0,283 3733| 0,340 2 968
Olon/Bongo 50 0,057 377] 0,075 694| 0,128 1681 0,348 3 040
Tiama 80 0,000 -| 0,000 -| 0,000 - - -
Sous-total Groupe 2 3,664 24092) 5,061 46724) 3,738 49 229 6,257 54 647
Groupe 3 — Sciage diversification
Diania 70 0,048 318] 0,123 1133] 0,209 2756| 0,289 2 520
Essia 70 0,000 -| 1,592 14697| 0,677 8916| 3,443 30 070
Eyoum 70 0,000 -| 0,000 -| 0,000 - - -
Kékélé 70 0,660 4 341 0,713 6579 1,229 16184| 0,698 6 094
Oboto 60 0,037 242] 0,848 7825| 0,062 818| 0,259 2262
Sous-total Groupe 3 0,745 4901 3,275 30234) 2,177 28673| 4,688 40 946
Groupe 4 - Déroulage
Aïélé 70 1,584 10415] 0,321 2963| 0,524 6906| 0,612 5 342
Ekouné 70 0,000 -| 0,000 -| 0,000 -| 0,066 579
Emien 70 0,934 6139] 1,394 12868| 0,884 11 645 1,534 13 395
Fromager 70 6,051 39789] 6,900 63 699| 8,873 116862] 5,453 47 628
llomba 80 0,150 987| 0,622 5746| 0,707 9311 1,461 12762
Kapokier 70 1,166 7666| 1,126 10 398 1,583 20 847 1,141 9 966
Ohia 70 0,327 2151 1,240 11448| 0,964 12 690 1,651 14419
Ohia parallèle 70 0,307 2017] 0,622 5743| 0,542 7138| 0,673 5875
Onzabili 70 0,164 1077| 0,000 -| 0,055 723| 0,000 -
Sous-total Groupe 4 10,683 70 242| 12,226 112 864| 14,131 186 122| 12,591 109 967
TOTAL 37,227| 244782| 84,754 782409 | 62,847| 827 736| 88,386| 771950
AGDRF avec l'appui de PDRSO PDRSO. 145

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

8.7 Définition des Assiettes Annuelles de Coupe sur l’UFG 1

Dans le cadre de la révision du Plan d'Aménagement, l'exploitation de l'UFG 1 devant être
initiée en même temps que la mise en œuvre du plan d'aménagement révisé, la définition
des assiettes annuelles de coupe de cette UFG a été réalisée.

Les AAC d'une UFG doivent être de même surface utile, avec cependant une marge de 10%
par rapport à la surface utile moyenne. Les limites des AAC sont calées le plus possible sur
les éléments naturels (rivières et routes). Lorsque cela est impossible, des layons sont tracés
à partir de points caractéristiques et servent de limite.

Tableau 39 - Surfaces utiles et totales de Assiettes Annuelles de Coupe de l’UFG 1

: Surface totale | Surface

Assiette (ha) utile (ha) Ecart
AAC 1 1 732,14 1402,80| 6,67%
AAC 2 1 804,31 1375,43| 4,59%
AAC 3 1 859,38 1 278,32 | -2,80%
AAC 4 1 498,98 1 272,97 | -3,20%
AAC 5 5 334,97 1 245,87 | -5,26%

Total UFG 1 12 230 6 575,40

Moyenne 1 315,08

La Carte 17 présente le découpage en AAC de l'UFG 1 du PEA 192. Pour permettre leur
distinction par rapport aux AAC de la série de conversion, l'identifiant de chaque assiette de
la série de production intègre le numéro de l'assiette, le numéro de l'UFG et le numéro du
PEA. Ainsi, l'AAC 1 de l'UFG 1 du PEA 192 s'appelle AAC 1.1-192.

La numérotation des AAC tient compte de l'ordre de passage en exploitation choisi
conjointement avec la société forestière.

AGDRF avec l'appui de PDRSO 146

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Carte 17 - Découpage en AAC de l'UFG 1

180 1820 1840 180€ 18"80"E

428 0'N

428 0N

4270 N

AACA4.1-192

AAC2.1-192

4220N

© Vilage
—— Réseau hydrographique

CE aure UFG

Séries d'aménagement
[| Série agricole (SAOH)
| Série de conversion

4200 N

1BÔTE TBÂ0E 1BÂTE 1800 180

9 AMENAGEMENT DE LA SERIE DE CONVERSION

Comme indiqué au début du chapitre 8, le principe général d'aménagement des séries de
production et de conversion du PEA 192 — Lot A, le choix des essences aménagées, le
principe de calcul des taux de reconstitution ou le choix des DMA/DME n'ont pas été
modifiés avec la révision, en 2018, du plan d'aménagement de 2011. C’est pourquoi, en
dehors des modifications liées à l'avancement de l'exploitation réalisée sous aménagement
et à l’actualisation de la délimitation cartographique du PEA 192 — Lot À, le texte ci-après
reste conforme, dans l'esprit, au plan d'aménagement initial.

AGDRF avec l'appui de PDRSO 147

rae,
F

Q

\ PLAN D’AMENAGEMENT PEA 192 — Août 2018

9.1 Principes de gestion

La série de conversion intègre des zones menacées à court terme par l'avancement
agricole. Cependant, des ressources en bois d'œuvre peuvent encore être valorisées par
l'entreprise forestière pour un usage industriel et générer des revenus pour l'Etat et les
populations locales via les taxes forestières.

Etant donné que ces zones vont probablement être reconverties en zone agricole sur une
grande partie de leur étendue, la reconstitution de la ressource ligneuse n'est pas une
priorité dans cette série. Les prélèvements de bois d'œuvre se feront donc au DME. Les
opérations doivent être menées de concert avec les communautés locales en minimisant
l'impact sur le milieu d'autant plus qu'il s’agit de zones fortement anthropisées avec des
étendues éparses de parcelles de culture.

Dans le cadre de la mise en œuvre du présent plan d'aménagement révisé, l’exploitation
de la série de conversion se fera sur une durée maximale de 5 ans, simultanément à
l’exploitation de l’'UFG 1 de la série de production.

A la fin de l'exploitation des assiettes de la série de conversion, la surface correspondante
sera rétrocédée au Ministère en charge des forêts qui, en collaboration avec les
communautés locales, fixera les nouvelles affectations de cette série (production agricole,
gestion participative, valorisation des PFNL, exploitation artisanale, production de bois de
chauffe ou charbon de bois, ….). La société forestière ne payera plus le loyer correspondant
à cette surface et ce changement de surfaces taxables entraînera la révision du loyer à
percevoir, suivant le calendrier indiqué au paragraphe 7.3.

9.2 Choix des essences à exploiter

En dehors des essences rares dont l'exploitation est interdite, y compris dans cette série, les
essences valorisables sont susceptibles d'être exploitées au DME, sauf exceptions
précisées ainsi :

- Dans le plan d'aménagement initial (2011), les DME de l’Ayous et du Fraké ont été
revus et fixés à 80 cm;

- Par autorisation exceptionnelle du Ministère en charge des Forêts, datée du
02/12/2016, l'exploitation dans les AAC de la Série de conversion du PEA 192 est
autorisée comme suit : Acajou à grandes folioles (60 cm), Aniégré (50 cm), Ayous
(70 cm), Bubinga (50 cm), Doussié rouge (60 cm), Doussié pachyloba (60 cm), Iroko
(60 cm), Longhi blanc (50 cm), Padouk rouge (60 cm), Sapelli (60 cm) et Sipo (60
cm),

Cette exploitation en dessous du DME ne peut être réalisée que dans la série de
conversion du PEA 192.

AGDRF avec l'appui de PDRSO PDRSO. 148

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

9.2.1 Essences objectif et essences de découpage

Les essences objectif sont les mêmes que pour la série de production. Le découpage de la
série de conversion, a initialement été réalisé sur basedu principe d'iso-surface utile et non
celui d'iso-volume (comme c'est le cas pour une partie des UFG de la série de production).
Les essences qui sont prises en compte pour le découpage (essences de découpage) sont
les mêmes que les essences objectif, encore appelées essences aménagées.

9.2.2 Essences rares

La détermination des essences rares se fait à l'aide de deux paramètres : la densité et l'aire
de répartition naturelle. L'analyse détaillée pour la détermination des essences rares est faite
dans le chapitre9.2.2. Les essences considérées comme rares pour le PEA 192 sont :

+ Abura (Hallea stipulosa) ;
+ Kotibé parallèle (Nesogordonia papaverifera) ;

+ Paorosa (Bobgunnia fistuloides).

9.2.3 DME

L'exploitation dans la série de conversion du PEA 192 se fera au DME pour l'ensemble des
essences sauf l'Ayous et le Fraké dont les DME ont été revus légèrement à la hausse (80
cm).

9.3 Choix de la durée de passage

La durée de passage a été fixée en fonction de plusieurs facteurs à savoir :

+ la disponibilité de la ressource ;

+ la capacité de mobilisation de la ressource par la société forestière ;

+ la possibilité annuelle qui doit être prélevée dans l'UFG 1 de la série de production ;

+ __et l'avancement du front agricole dans la zone.

Lors de sa définition, dans le plan d'aménagement initial, elle a été fixée à un maximum de
10 ans. Dans le cadre de la présente révision du plan d'aménagement, elle est ramenée à 5
ans pour la surface restant à exploiter.

Compte tenu de la rapidité de la conversion des zones forestières en terres de culture dans
cette série mais égalementdu manque d’efficience dela sensibilisation et de l'appui technique
aux populations locales par les différents partenaires, certaines zones forestières pourraient
être transformées en cultures plus rapidement que prévu. Ceci diminuerait la ressource

AGDRF avec l'appui de PDRSO PDRSO. 149

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

disponible dans l'AAC et risque d'influencer négativement le travail de la société forestière,
ralentissant son activité et la poussant à abandonner l’AAC de façon prématurée.

Dans ce cas, l'administration forestière, consciente de ce risque, pourra autoriser le passage
anticipé dans l’AAC suivante de la série de conversion si la société forestière lui adresse une
demande écrite présentant la situation, accompagnée de tous les éléments permettant d'en
apporter la preuve(résultats détaillés de l'inventaire réalisé dans l'AAC et données de
l'exploitation).

Le Ministère en charge des forêts, après évaluation du document et une éventuelle
vérification sur le terrain, pourra, de façon exceptionnelle, autoriser l'ouverture de l'AAC
suivante.

9.4 Calcul de la possibilité forestière de la série de conversion

Comme indiqué au chapitre 8.5, la possibilité forestière correspond au volume brut sur
pieddes essences aménagées. Dans le cadre de la série de conversion, ce sont les tiges de
diamètre supérieur ou égal au DME qui seront prélevées.

La possibilité est obtenue après traitement des données d'inventaire actualisées en
considérant la dynamique de croissance créée par l'exploitation dans les Assiettes de Coupe
Provisoires (ACP - cf.Carte 15).

De fait, une partie des ACP,pour lesquelles la dynamique de croissance est calculée, est
contenue dans la série de conversion. Comme expliqué au paragraphe 8.5, les prélèvements
et les effets de l'exploitation ont été incorporés uniquement pour les essences exploitées
dans ces zones.

Le Tableau 40 présente la valeur unitaire (m/ha) et la valeur totale (m°) de la possibilité de
la série de conversion. Deux valeurs de surface utile sont considérées ici :

- Surface utile totale actualisée de la série de conversion : 35 506 ha ;

-__ Surface utile restant à exploiter ou surface de la Série de Conversion 2 (notée Conv.
2 dans le Tableau 37) : 16 279 ha.

Ces valeurs tiennent compte de l’actualisation de la cartographie, intégrant l'historique récent
d'exploitation, réalisée dans le cadre de la révision du plan d'aménagement.

AGDRF avec l'appui de PDRSO PDRSO. 150

& ©
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 40 - Synthèse de la possibilité de la série de conversion par essence et par
groupe (toutes qualités confondues, diamètres supérieurs au DME)

Volume brut total (m°)
a DME | Vol /ha Série de Série de
ssence (cm) |(m°/ha) Conversion | Conversion
(SU 35 506 | 2 (SU 16 276
ha) ha)

Groupe 1 — Essences aménagées
Acajou à grandes folioles | 80 0,119 4 228 1 938
Aniégré 70 1,441 51 173 23 462
Ayous 80 | 22,293 791 535 362 912
Azobé 70 0,318 11 290 5177
Bilinga 60 0,034 1218 558
Bubinga 60 1,082 38 426 17618
Dabéma 80 1,439 51 076 23 418
Dibétou 80 0,298 10 596 4 858
Doussié pachyloba 80 1,079 38 316 17 568
Ebène 40 0,126 4 489 2 058
Fraké 80 8,703 309 021 141 684
latandza 90 0,286 10 146 4 652
Iroko 70 2,326 82 590 37 867
Koto 70 2,406 85 439 39 173
Lati 70 0,270 9 588 4 396
Longhi blanc 70 0,036 1294 593
Padouk rouge 60 1,280 45 459 20 843
Sapelli 80 0,390 13 859 6 354
Sipo 80 0,150 5 323 2441
Tali 80 0,074 2612 1198
Sous-total Groupe 1 44,152 1 567 680 718 767
Groupe 2 — Exploitation occasionnelle
Bossé clair 70 0,010 368 169
Bossé foncé 70 0,000 0 0
Difou 50 0,183 6511 2 985
Essessang 70 3,587 127 377 58 401
Etimoé 70 0,040 1422 652
Eyong 70 1,290 45 809 21 003
Kossipo 80 0,039 1 380 633
Kotibé 70 0,024 860 394
Mambodé 70 0,367 13 028 5973
Manilkara 70 0,156 5 541 2541
Mukulungu 80 0,127 4 503 2065
Olon/Bongo 50 0,192 6 824 3 129

AGDRF avec l'appui de PDRSO 151

©,
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018
Volume brut total (m°)
DME | Vol /ha Série de Série de
Essence (em) |(m°/ha) Conversion | Conversion
(SU 35 506 | 2 (SU 16 276
ha) ha)
Tiama 80 0,096 3418 1 567
Sous-total Groupe 2 6,102 216 675 99 344
Groupe 3 — Sciage diversification
Diania 70 0,098 3479 1 595
Essia 70 1,287 45 687 20 947
Eyoum 70 0,006 206 95
Kékélé 70 0,816 28 975 13 285
Oboto 60 0,242 8 606 3 946
Sous-total Groupe 3 2,449 86 953 39 867
Groupe 4 - Déroulage
Aïélé 70 0,532 18 902 8 667
Ekouné 70 0,011 390 179
Emien 70 1,128 40 049 18 362
Fromager 70 5,486 194 793 89 311
llomba 80 0,584 20 723 9 501
Kapokier 70 1,700 60 370 27 679
Ohia 70 0,669 23737 10 883
Ohia parallèle 70 0,436 15 478 7 097
Onzabili 70 0,151 5357 2456
Sous-total Groupe 4 10,697 379 799 174 135
TOTAL 63,401 2 251 107 1 032 112

La possibilité totale de la série de conversion pour l'ensemble des groupes est de 2,25
millions de m°dont environ 70% provient des essences aménagées.

Les essences aménagées les plus représentées sont l'Ayous (791 535 m°, soit 35% de la
possibilité totale), le Fraké (309 021 m°, soit 14% de la possibilité totale), suivis du Koto
(85 439 m° et de l'Iroko (82 590 m°).

9.5 Définition des Assiettes Annuelles de Coupe de la série de
conversion

Comme indiqué au chapitre 7.4, la série de conversion a été définie initialement pour être
exploitée en deux temps, sur une période de 10 ans (soit 10 AAC) :

AGDRF avec l'appui de PDRSO 152

{

g \.
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

- Série de conversion n°1 : comportant les AAC 1 à 5 qui présentent des surfaces
utiles équivalentes à celles parcourues par la société SCD, alors attributaire du PEA,
pendant la convention provisoire ;

-__ Série de conversion n°2 : comportant les AAC 6 à 10 présentant des surfaces utiles
plus réduites mais devant être exploitées en même temps que l'UFG 1 de la série de
production.

Le découpage en Assiettes Annuelles de Coupe (AAC) de la série de conversion a donc été
réalisé sur base du principe d'iso-surface, au sein de chaque partie de la série de
conversion. L'iso-surface devant être obtenu avec une marge de +10% par rapport à la
surface utile moyenne de chaque zone — conformément aux normes d'aménagement.

Dans la mesure du possible, les limites des AAC sont calées sur des éléments du terrain
(rivières et routes). En absence d'éléments remarquables, des layons sont tracés à partir de

points caractéristiques.

Le Tableau 41 présente le résultat du découpage en AAC de la série de conversion tel que
présenté dans le Plan d'Aménagement initial.

Tableau 41 - Découpage en AAC de la série de conversion — PA initial

Surface Surface

AC totale (ha) | utile(ha) | Fc?"
Conversion 1

AAC1 8 689 4663] 2,13%

AAC2 7 144 4515] -1,13%

AAC3 16 625 4562] -0,10%

AAC4 12 934 4545] -0,46%

AAC5 21179 4 546| -0,45%
Sous-total Conversion 1 66 571 22831
Moyenne Conversion 1 4 566
Conversion 2

AAC6 3675 2696| -5,08%

AAC7 3776 2766| -2,62%

AAC8 5 608 2991] 5,31%

AAC9 6 138 2868| 0,98%

AAC10 4817 2880| 1,42%
Sous-total Conversion 2 24 014 14 201
Moyenne Conversion 2 2 840

Total 90 585 37 032

AGDRF avec l'appui de PDRSO 153

&
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Les assiettes sont numérotées suivant leur ordre de passage prévisionnel en exploitation.
Cet ordre de passage a été défini, à l'origine, en accord avec la société SCD alors
attributaire du PEA. Ainsi, l'AAC 1 devait être exploitée en 2011 et l'AAC 10 en 2020.

Pour rappel, comme indiqué au paragraphe 7.4.2, l'ordre de passage en exploitation de la
série de conversion n'a pas été respecté. Il en résulte que le principe même de l'iso-surface
des AAC de chaque sous partie de la série de conversion n’est plus appliqué.

Dans le cadre de la révision du plan d'aménagement, l'actualisation de la cartographie du
PEA 192 — Lot A — avec l'ajustement des limites du PEA et l'intégration de l’historique récent
d'exploitation -a des conséquences sur la surface utile de la série de conversion et le
Tableau 42 présente le résultat de cette actualisation. Dans ce tableau, Conversion 1
correspond aux assiettes de la série de conversion déjà exploitées ou en cours d'exploitation
et Conversion 2 correspond aux assiettes restant à exploiter.

Dans le cas de Conversion 2, la nouvelle année prévisionnelle de passage en exploitation
est également indiquée.
Tableau 42 - Découpage en AAC de la série de conversion — PA révisé
Surface Surface ,
EC totale (ha) | utile(ha) | 7768
Conversion 1
AAC 1 8 643 4 226 =
AAC 2 7 063 4 494 -
AAC 3 17 003 4 459 =
AAC 8 5579 2979 -
AAC 9 6291 3071 =
Sous-total Conversion 1 44 579 19 227
Moyenne Conversion 1 3 845
Conversion 2
AAC 4 12 658 4510] 2019
AAC 5 20 635 3454] 2020
AAC 6 3641 2678| 2021
AAC 7 3758 2754] 2022
AAC 10 4796 2884| 2023
Sous-total Conversion 2 45 487 16 279
Moyenne Conversion 2 3 256
Total 90 066 35 506
Les limites des AAC restant à exploitées seront définies et présentées dans le plan de

gestion qui sera produit par la cellule d'aménagement de la société.

| 20
fs

AGDRF avec l'appui de PDRSO 154

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Carte 18-Découpage en AAC de la série de conversion du PEA 192

1800"E 18"100'€ 18°200'E 18300'€ 18*400"E

A'S00N

4200N
2T0N

Route principale
Réseau hydrographique
C2] Limites du PEA 192 - LotA
Série de conversion
Conversion 1 - exploitée
£| | [ ac 1 (exploitée) £
21 | UM aac 2 (en cours d'exploitation) Es
EM AAC 3 (en cours d'exploitation)
M AC 8 (en cours d'exploitation)
EM AC 2 (exploitée)
Conversion 2 - restant à exploiter
CI aac 4 (2019)
à CT] aac 5 (2020) Ê
8]! EM ac 2021) e
|| EM aac 7 (2022) |:
EM A c10 (2028)
Autres séries d'aménagement
[7 Série Agricole (SAOH)
MM Série de Production
Km
ES
18 00e TDTE TETE TSTE ET

10 AMENAGEMENT DE LA SERIE DE GESTION FORESTIERE
SPECIALE

10.1 Principes de gestion

La série de gestion forestière spéciale est dévolue à la production industrielle durable de
bois d'œuvre dans le PEA 192 — Lot B.

Pour rappel, le PEA 192 — Lot B est situé en limite Nord du massif forestier du Sud-Ouest de
la RCA, dans la zone de transition entre forêt dense et savane. A ce titre, sa vocation
forestière est fondamentale.

PDRSO. 155
LA

AGDRF avec l'appui de PDRSO

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Il est donc important de s'assurer de la bonne reconstitution du capital ligneux de cette série
et les prélèvements de bois d'œuvre se feront au DMA. Cependant, la surface utile
concernée étant très réduite (4 667 ha, cf. Tableau 24), les données résultant de l'inventaire
d'aménagement ne peuvent donner une vision suffisamment précise de ce capital ligneux
pour permettre de déterminer des DMA qui lui seraient adaptés.

Par ailleurs, comme déjà indiqué au paragraphe 8.3, il serait difficile pour l'administration
forestière de suivre l’activité d'une société sur la base de DMA différents pour une même
essence, selon la partie du permis considérée. C'est pourquoi, les DMA fixés pour la série de
production du PEA 192 — Lot A seront appliqués à la série de gestion forestière spéciale du
PEA 192 — Lot B, sans que les taux de reconstitutions ne soient calculés pour le PEA 192 —
Lot B.

10.2 Choix des essences à exploiter

En dehors des essences rares dont l'exploitation est interdite, y compris dans cette série, les
essences valorisables sont susceptibles d'être exploitées au DMA, tel que précisé dans le
Tableau 32 et rappelés dans le Tableau 43.

10.2.1 Essences objectif

Les essences objectif considérées pour la série de gestion forestière spéciale sont les
mêmes que pour la série de production.

10.2.2 Essences rares

Comme expliqué précédemment, la détermination des essences rares se fait à l’aide de
deux paramètres : la densité et l'aire de répartition naturelle. L'analyse détaillée de la
détermination des essences rares est faite dans le chapitre 9.2.2. Les essences considérées
comme rares pour le PEA 192 sont :

+ Abura (Hallea stipulosa) ;
+ Kotibé parallèle (Nesogordonia papaverifera) ;

+ Pao rosa (Bobgunnia fistuloides).

10.3 Choix de la durée du passage en exploitation

Etant donné que la surface utile de la série de gestion forestière spéciale est équivalente à
celle d’une assiette de la série de conversion, aucun découpage de cette série n’est effectué
et son exploitation se fera en au plus un an, au même titre qu'une assiette de coupe de la
série de production.

AGDRF avec l'appui de PDRSO PDRSO. 156

g \.
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

10.4 Possibilité forestière de la série de gestion forestière spéciale

Comme indiqué au chapitre 8.5, la possibilité forestière correspond au volume brut sur
pieddes essences aménagées. Dans le cadre de la série de gestion forestière spéciale, ce
sont les tiges de diamètre supérieur ou égal au DMA qui seront prélevées.

Etant donné que la seule exploitation réalisée dans le PEA 192 — Lot B, est ancienne (elle
date des années 1990) la forêt de cette série est considérée comme étant en équilibre et la
possibilité de la série provient directement du traitement des données d'inventaire des
placettes de la zone concernée.

Cependant, la valeur de possibilité indiquée dans le Tableau 43 est à considérer avec
beaucoup de précautions : la surface concernée est trop réduite pour que les données
d'inventaire d'aménagement soient précises et seul l'inventaire d'exploitation donnera une
information fiable (à 5% ou 10% près) sur le potentiel exploitable de la zone.

Tableau 43 - Synthèse de la possibilité de la série de gestion forestière spéciale par
essence et par groupe (toutes qualités confondues, diamètres supérieurs au

DMA)
Essence DES es EE
(m))  (m°ha) (mi)

Groupe 1 - Essences aménagées
Acajou à grandes folioles | 80 0,000 0
Aniégré 70 0,197 921
Ayous 90 1,010 4715
Azobé 80 0,123 573
Bilinga 60 0,248 1158
Bubinga 70 0,000 to]
Dabéma 80 0,501 2 338
Dibétou 90 0,166 776
Doussié pachyloba 80 0,098 456
Ebène 40 0,516 2 408
Fraké 80 2,436 11371
latandza 90 0,099 463
Iroko 90 0,788 3 678
Koto 70 0,063 292
Lati 80 0,060 280
Longhi blanc 70 0,298 1 390
Padouk rouge 70 0,300 1 400
Sapelli 80 2,559 11 946
Sipo 80 0,398 1 860
Tali 80 0,479 2 236

AGDRF avec l'appui de PDRSO 157

©,
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018
Essence DES es EE
(Cm) | (mÿ/ha) (m°)
Sous-total Groupe 1 10,340 48 260
Groupe 2 — Exploitation occasionnelle
Bossé clair 70 0,000 to]
Bossé foncé 70 0,000 to]
Difou 50 0,000 0
Essessang 70 1,820 8 495
Etimoé 70 0,656 3 060
Eyong 70 0,577 2 693
Mambodé 70 0,125 585
Manilkara 70 1,535 7163
Mukulungu 80 1,716 8011
Olon/Bongo 50 0,000 to]
Tiama 80 0,383 1 786
Sous-total Groupe 2 6,812 31 792
Groupe 3 — Sciage diversification
Diania 70 0,269 1253
Essia 70 1,258 5 874
Eyoum 70 0,000 to]
Kékélé 70 0,414 1931
Oboto 60 0,000 0
Sous-total Groupe 3 1,941 9 059
Groupe 4 - Déroulage
Aïélé 70 0,000 0
Ekouné 70 0,000 0
Emien 70 0,381 1780
Fromager 70 1,064 4 965
llomba 80 0,000 0
Kapokier 70 0,544 2537
Ohia 70 0,723 3 376
Ohia parallèle 70 0,000 to]
Onzabili 70 0,000 0
Sous-total Groupe 4 2,712 12658
TOTAL 21,804 101 769

La possibilité totale de la série de gestion forestière spéciale est estimée à environ100 000
mpour l'ensemble des groupes, ce qui est faible.

AGDRF avec l'appui de PDRSO 158

{
s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

11  CLAUSES DE GESTION DU PEA 192

Les règles de gestion et d'exploitation forestière ainsi que les mesures sociales et
environnementales sont placées sous la supervision de la cellule d'aménagement de la
société. Dans le cadre de CENTRABOIS, cette cellule, détaillée dans le paragraphe11.7.1, a
été mise en place courant 2016, au démarrage des activités de la société. Cette cellule doit
travailler en bonne collaboration avec tous les autres services pour la mise en œuvre
efficace du présent plan d'aménagement.

11.1 Règles de gestion et d'exploitation forestière

Dans le cadre de la révision du plan d'aménagement de 2011, les règles de gestion du plan
d'aménagement initial ont été examinées avec soin. Certaines de ces règles ont été
retenues. En revanche, d’autres règles ont été revues, voire annulées, car elles ne sont plus
applicables dans le contexte national et local actuel.

Dans les paragraphes qui suivent, sont données les règles de gestion et d'exploitation
applicables sur le PEA 192 dans le cadre de la mise en œuvre du présent plan
d'aménagement. Ces dernières seront affinées au moment de rédiger les plans de gestion
des UFG et les Plans Annuels d'Opérations (PAO) et tiendront compte des règles nationales
en vigueur en matière de gestion forestière des permis sous aménagement durable.

Les spécificités relatives à la série de conversion et à la série de gestion forestière spéciale
sont précisées quand nécessaire.

11.11 Planification

Après signature de la convention définitive d'aménagement-exploitation, la société forestière,
par l'intermédiaire de sa cellule d'aménagement, a la charge de rédiger les documents de
gestion forestière suivants :

+ Le Plan de Gestion Quinquennal (PGQ) qui traduit la mise en œuvre du plan
d'aménagement sur une période de 5 ans et planifie les activités d'exploitation à l'échelle
de l'Unité Forestière de Gestion (UFG) ;

+ Le Plan Annuel d’Opération (PAO) qui planifie les activités qui seront réalisées au

cours de l’année et notamment sur l’Assiette Annuelle de Coupe (AAC).

Pour les premiers documents, l'AGDRF pourra apporter un appui afin de mener à bien ce
travail.

AGDRF avec l'appui de PDRSO PDRSO. 159

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

11.1.1.1 Plans de gestion des UFG

Ce document détaille les modalités de mise en exploitation d'une Unité Forestière de
Gestion. Il se base principalement sur les résultats des inventaires d'aménagement et sur la
mise en œuvre des méthodes d'Exploitation Forestière à Impact Réduit (EFIR).

Avant la mise en exploitation de chaque UFG, il sera rédigé un plan de gestion quinquennal.

Y seront présentés (cf. Plan-type présenté dans le Tome 3 des normes de gestion

forestière) :

+ les limites et les caractéristiques détaillées de chaque UFG, du point de vue
topographique et écologique ;

+ les volumes disponibles par groupe d'essences objectifs ;

+ les limites des Assiettes Annuelles de Coupe (AAC) et l'identification de celles qui
touchent la série agricole et d'occupation humaine ;

+ les règles de gestion et d'intervention en milieu forestier ainsi que la définition du réseau
routier principal et le programme d'entretien du réseau de piste d'évacuation des
produits ;

+ le programme des mesures sociales ;

+ le programme des mesures environnementales ;

+ le programme de réalisation des activités de recherche.

Les plans de gestion seront soumis à l'administration forestière six mois avant le début de
l'exploitation d'une nouvelle UFG et doivent recevoir l'approbation du Ministère en charge
des forêts avant que la société commence l'exploitation sur ces surfaces.

Un délai spécifique est précisé dans la Convention Définitive pour le premier plan de gestion.
Dans le cas particulier de la présente révision du Plan d'aménagement, le plan de gestion de
l'UFG 1 devra être produit dans les six mois suivant la signature de la convention définitive.

Ce plan de gestion concernera à la fois l'UFG 1 et la Série de Conversion 2. Par contre,
l'exploitation de la série de gestion forestière spéciale n'est pas conditionnée à son
intégration dans un plan de gestion.

11.1.1.2 Plans Annuels d’Opération (PAO)

Ce document précise les conditions d'exploitation de l'Assiette Annuelle de Coupe (AAC) et
le programme d'activité annuel au niveau du PEA. Il se base sur une connaissance précise
de la ressource obtenue grâce à l'inventaire d'exploitation.

Le Plan Annuel d'Opération mentionne (cf. Plan-type présenté dans le Tome 3 des normes
de gestion forestière) :

2.

AGDRF avec l'appui de PDRSO PDRSO. 160

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ la localisation et les caractéristiques de l'AAC ;

+ la cartographie de l’AAC et la description des limites ;

+ les caractéristiques et les résultats de l'inventaire d'exploitation ;
+ la composition et la localisation de la ressource ;

+ la possibilité globale et par essence objectif sur l'AAC ;

+ le tracé des routes secondaires et autres informations pertinentes sur l'organisation de
l'exploitation forestière ;

+ le programme d'intervention détaillé au niveau de l'AAC en matière d'exploitation mais
également pour les mesures sociales, environnementales ;

+ pour les AAC touchant la série agricole, les mesures mises en place pour la protection
des cultures, les périodes et le mode de prélèvement dans le terroir villageois.

L'exploitant ne pourra débuter les opérations d'exploitation dans une nouvelle assiette de
coupe, sans avoir, au préalable, reçu l'approbation de son PAO par le MEFCP. Selon la
Convention Définitive, le PAO devra être déposé deux mois avant le début des opérations
d'exploitation de l'assiette annuelle de coupe demandée. L'administration doit répondre
avant un mois pour éviter tout retard dans le démarrage des opérations. En l'absence de
réponse dans ce délai, le PAO sera considéré comme accepté par l'administration”.

Cette mesure prendra effet à compter de la deuxième AAC, l'AAC 1 de l'UFG 1 sera
exceptionnellement ouverte sans PAO. Le résultat de l'inventaire mené dans l'AAC 1 sera
présenté dans le premier PAO déposé. Il en est de même pour l'AAC 4 de la série de
conversion.

Pendant la période d'exploitation de la série de conversion 2, l’entreprise présentera, dans
chaque PAO, les résultats des inventaires et de l'exploitation menés à la fois dans l'AAC de
la série de conversion et dans l'AAC de l'UFG 1.

En cas de déficit en ressource dans une AAC de la série de conversion, comme indiqué au
paragraphe 9.3, le Ministère en charge des Forêts pourra autoriser le passage anticipé dans
l'AAC suivante.

L'exploitation de la série de gestion forestière spéciale est conditionnée par l'approbation
d'un PAO spécifique à celle-ci.

7 L'ouverture du réseau de pistes principales pourra se faire avant l'approbation du PAO,

conformément à la réglementation, en respectant le tracé proposé dans le PGQ approuvé.

2.

AGDRF avec l'appui de PDRSO PDRSQ 161

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

11.1.1.3 Ouverture des UFG et des AAC

Pour chaque UFG, le principe retenu est celui des Assiettes Annuelles de Coupe de même
surface utile (iso-surface).

Chaque AAC pourra être ouverte pendant trois ans, cette règle permettant d'adapter le
prélèvement en fonction des fluctuations du marché du bois (Cf.Tableau 44). Elle reste
cohérente avec l'article 115 du Code Forestier qui dispose : « Chaque assiette annuelle de
coupe est ouverte à l'exploitation pendant une durée d’un (1) an consécutif. Passé ce délai,
l'assiette annuelle de coupe est définitivement fermée à l'exploitation jusqu'au terme de la
rotation. Toutefois, l'autorisation peut être donnée pour des prélèvements sélectifs dans les
assiettes précédentes sur demande motivée et approuvée par le Ministre en charge des
forêts ».

Au-delà de la première année, si la société souhaite exploiter l'AAC pendant une année
supplémentaire, elle devra en demander l'autorisation au Ministère en charge des forêts.

Une nouvelle AAC peut exceptionnellement être ouverte à l'exploitation 3 mois avant la date
normale à condition que le PAO de cette AAC soit approuvé par l'administration forestière.
Cette souplesse est introduite pour éviter de pénaliser l'entreprise en cas d'assiette courante
pauvre.

Tableau 44 - Illustration de l’ouverture des AAC de l’UFG 1, selon les années

Années
2019 2020 2021 2022 2023
Ouverture : : Fermeture de
AAC 1 officielle au Assete fssele l'assiette au
01/01/2019 01/01/2022
Ouverture Assiette Assiette Fermeture de
AAC 2 officielle au ouverte ouverte l'assiette au
01/01/2020 01/01/2023
Ouverture : :
AAC 3 officielle au | SSiee Assete
01/01/2021
Ouverture :
AAC 4 officielle au Assete
01/01/2022
Ouverture
AAC 5 officielle au
01/01/2023

AGDRF avec l'appui de PDRSO 162

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

11.12 Règles d’exploitation forestière

Les opérations d'exploitation forestières doivent être améliorées en réduisant les impacts de
l'exploitation forestière sur l’environnement et en s'inscrivant dans un programme
d'Exploitation Forestière à Impact Réduit (EFIR).

Les règles d'exploitation du présent plan d'aménagement ont comme objectifs : la
planification détaillée de la récolte, l'exécution des opérations de récolte en respectant
l'environnement et l'élaboration d’un bilan après la récolte.

Les principales règles sont abordées dans les paragraphes suivants mais seront détaillées
dans les PGQ et les PAO des unités de gestion concernées.

11.1.2.1 Délimitations

Le PEA, les séries, les UFG et les AAC doivent être délimités et identifiés sur le terrain grâce
à des panneaux indicateurs placés sur les routes.

La série de conversion, la série de gestion forestière spéciale, la série de conservation et la
Série Agricole et d'Occupation Humaine (SAOH) ainsi que les AAC devront être parfaitement
délimitées sur le terrain. Le gros du travail, pour délimiter les différentes entités, est restreint
aux limites non naturelles. Elles doivent être matérialisées par des layons de 1,5 mètre de
large dans lesquels toutes les tiges inférieures à 10 cm de diamètre doivent être coupées (à
'exception des espèces aménagées et des essences rares) et les tiges plus grosses
marquées à la peinture. Aux abords des limites naturelles, des marques à la peinture
suffisent.

La délimitation des AAC de la série de conversion sera réalisée sur le terrain, au fur et à
mesure de leur ouverture à l'exploitation. Cette délimitation doit être entretenue pour assurer
sa bonne visibilité.

Les AAC contigües à une série de conservationferont l'objet d'une matérialisation marquée
quel que soit le type de limite (naturelle ou non). Du fait d'un possible contour sinueux, la
série de conservation sera délimitée par des marques de peinture sur les arbres et, s’il y a
un risque de confusion sur le positionnement de cette limite, par des layons. Dans tous les
cas, la délimitation doit être réalisée avant l'ouverture de l’AAC et faire l’objet d'un contrôle
de l'administration forestière.

La délimitation des SAOH sera précédée de séances de sensibilisation par la Cellule
d'Aménagement qui pourra judicieusement employer la main d'œuvre locale aux fins d’une
meilleure implication des populations locales. Cette délimitation sera réalisée le plus
rapidement possible, au maximum 5 ans après la signature de la convention définitive. Un

AGDRF avec l'appui de PDRSO PDRSO. 163

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

guide pratique, élaboré par le PARPAF, propose une approche méthodologique pour une
délimitation à caractère participatif de cette SAOH.

11.1.2.2 Inventaire d'exploitation

Toute mise en exploitation d'une AAC doit être précédée de la réalisation d'un inventaire
détaillé et complet de la ressource exploitable suivi de sa cartographie.

L'inventaire d'exploitation est un inventaire en plein des essences objectif où, suivant les
besoins de la société, pourront être intégrées des essences de promotion (par exemple les
groupes 2à 4 du présent plan d'aménagement). Les tiges exploitables sont abattues au DMA
et les tiges de diamètre inférieur pourront être répertoriées afin d'estimer le potentiel
d'avenir. Les mesures ou indications prises lors de cet inventaire doivent être suffisantes
pour présenter les effectifs et les volumes exploitables par essence, par classe de
diamètre et par qualité.

La procédure d'inventaire d'exploitation sera complétée par des standards de qualité
intégrés dans les normes nationales de gestion forestière.

La saisie, le traitement et la cartographie détaillée des tiges inventoriées sont déjà réalisés
par la société. Les résultats seront intégrés au PAO de l'AAC prospectée.

Outre les tiges exploitables, la cartographie positionnera les éléments naturels (rivière,
marécages, source, pente...) et artificiels du terrain (sentiers, pistes, routes...), afin de
permettre une meilleure planification et organisation des activités de débardage.

Pour les AAC de la série de conversion, les zones de cultures devront être identifiées de
manière précise afin de permettre à la Cellule d'Aménagement d'organiser convenablement
les activités d'exploitation forestière, à leur voisinage, en concertation avec les agriculteurs
concernés, de manière à minimiser leur dégâts éventuels aux cultures.

11.1.2.3 Espèces interdites à l’exploitation

Toutes les essences protégées par la loi centrafricaine ou les conventions internationales
(CITES, UICN) sont interdites d'exploitation sur le PEA 192.

En outre, les espèces identifiées comme rares sur le permis à l'issue de l'inventaire
d'aménagement (Cf. paragraphe8.2.3), sont interdites à l'exploitation pendant toute la durée
de la rotation. Pour rappel, il s’agit des espèces suivantes :

+ Abura (Hallea stipulosa) ;
+ Kotibé parallèle (Nesogordonia papaverifera) ;

+ Pao rosa (Bobgunnia fistuloides).

2.

AGDRF avec l'appui de PDRSO PDRSO. 164

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

11.1.2.4 Restriction d’exploitation

Protection des zones sensibles

Aucun engin ne pénètrera dans les zones suivantes considérées comme sensibles :

+ zones à valeur culturelle ou religieuse et sites sacrés identifiés par la cellule
d'aménagement de la société ;

+ __ série de conservation ;

+ zones inondées en permanence : bordures des cours d'eau permanents, des marécages
et des salines.

En dehors des séries de conversion, gestion forestière spéciale et de production, aucune
activité d'exploitation forestière n'est autorisée sauf, sous certaines conditions, dans la
SAOH.

Protection d'arbres particuliers

La société veillera à limiter les blessures faites aux arbres (par exemple par arrachement de
l'écorce sur les contreforts) situés en bordure des pistes de débardage ou des routes et des
parcs à grumes.

En outre, un certain nombre d'arbres écologiquement et socialement intéressants devront
être protégésde l'exploitation, dans la mesure du possible :

+ les tiges d'avenir des essences principales de bonne conformation et dont le diamètre est
compris entre 40 cm et le DMA ;

+ les tiges de très gros diamètre (arbres patrimoniaux excédant 250 cm de diamètre) ;

+ certains arbres présentant un intérêt particulier pour la faune (comme Chrysophyllum
spp., Myrianthus arboreus.….) ;

+ les arbres de valeur culturelle ou religieuse pour l'homme, identifiés en concertation avec
les villageois ;

+ __ dans les zones proches des villages, lorsque la ressource est menacée,les arbres ayant
une valeur nutritive pour les populations locales (comme Anonidium manniü, Irvingia
excelsa.….).

Ces arbres à protéger seront signalés sur les cartes d'exploitation et devront être marqués
de façon à attirer l'attention des conducteurs d'engin qui auront, auparavant, été informés et
sensibilisés.

AGDRF avec l'appui de PDRSO PDRSO. 165

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Abattage et ététage

Lors des travaux d'exploitation, il est interdit d’abattre ou de faire tomber intentionnellement
des arbres pour la récolte de PFNL (chenilles, miel, fruits ou autres).

Dans la série de production et dans la série de gestion forestière spéciale, seuls les arbres
dont le diamètre (Diamètre à Hauteur de Poitrine — DHP, à 1,30 m ou 30 cm au-dessus des
contreforts pour les arbres qui en comportent) est supérieur au DMA fixé par le plan
d'aménagement® pourront être exploités. Dans la série de conversion, l'exploitation se fera
au DME.

Un abattage contrôlé sera appliqué avec les objectifs suivants :
+ augmenter au maximum la sécurité de l'équipe d'abattage ;

+ obtenir une meilleure valorisation de la tige et améliorer le taux de récolement (enlever
les contreforts, diminuer les arrachements, éclatements et roulures) ;

+ diminuer autant que possible les dégâts sur le peuplement résiduel.

Des arbres d'essences objectif de diamètre inférieur au DMA pourront être abattus dans les
cas suivants :

+ pour l'ouverture des routes et pistes (uniquement sur l’assise de la piste ou de la route) ;

+ pour assurer la sécurité du personnel lors des opérations d'exploitation forestière (arbre
accroché, opérations sur les parcs) ;

+ pour les défrichements agricoles à l'intérieur de la série agricole et de la série de
conversion ;

+ pour les besoins éventuels d'études ou d'actions sylvicoles.

Hormis pour les défrichements agricoles, ces abattages sont admis sous réserve d'en porter
mention au carnet de chantier. Ces arbres abattus pourront être utilisés localement quelque
soit leur diamètre.

Mesures spéciales pour assurer la reconstitution, la régénération et la conservation de
la structure générale de la forêt

Le nombre d'arbres exploités par hectare doit répondre à un optimum conciliant la rentabilité
de l'entreprise à des dégâts limités en forêt.

Toutefois, en raison du caractère inévitable des erreurs de mesure des arbres sur pied, il sera toléré
pour chaque groupe d'essences et sur chaque AAC, lors des contrôles, une proportion de tiges dont
le diamètre est inférieur de 5 cm au DMA. Le seuil sera fixé, conformément aux normes nationales.

AGDRF avec l'appui de PDRSO PDRSO. 166

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

D'après les observations réalisées en forêt (dispositifs de Mbaïki ou de Ngotto), l'exploitation
de plus de trois tiges exploitables par hectare, soit environ 40 m° bruts par ha, provoque des
dégâts considérables sur le peuplement, amenant une forte ouverture du couvert.ll y a alors
un risque accru de chablis et d'installation d'adventices indésirables retardant la régénération
et accroissant le risque d'incendie (Durrieu, 2002).

Il n'est cependant pas possible de fixer un seuil limitant le nombre maximum de tiges à
prélever par hectare ou par zone, chaque peuplement étant spécifique d’un permis à un
autre, d'une zone à une autre.Des mesures seront prises localement par la société pour
limiter l'ouverture de grandes trouées d’abattage et assurer des conditions optimales à la
régénération naturelle. Les possibilités moyennes par UFG (Cf.Tableau 45) laissent à penser
que les prélèvements potentiels moyens pourraient localement être supérieurs à 40 m°/ha
sur le PEA 192.

Tableau 45 - Possibilité moyenne par UFG pour les essences objectif

Possibilité des
essences
aménagées
(m/ha)
22,135
64,192
42,800
64,850

UFG

ESTONIE

Des règles de gestion spécifiques aux peuplements concernés pourront être établies dans
les PGQ et les PAO sur la base des données de l'inventaire d'exploitation et dans le respect
des normes nationales de gestion forestière des permis sous aménagement durable.

11.1.2.5 Suivi de l'exploitation et système de traçabilité

La mise en place d’un suivi efficace de l'exploitation est un processus rigoureux qui incombe
à la cellule d'aménagement, et qui repose sur chaque échelon de l'exploitation (inventaire,
pistage, abattage, débardage, préparation parc, chargement). Des moyens humains et
matériels sont déjà en place pour assurer un système de suivi transparent (opérateur de
saisie, cartographe, équipe de suivi/contrôle, base de données).

La procédure et les outils nécessaires au suivi de l'exploitation permettent, entre autres, de :

+ confronter régulièrement les inventaires d'exploitation avec les données d'exploitation et
d'évacuation pour éviter les oublis en forêt ;

+ effectuer les calculs de récolement pour suivre le rendement entre volume brut sur pieds
et volume net ;

AGDRF avec l'appui de PDRSO PDRSO. 167

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ obtenir une traçabilité efficace de l'exploitation jusqu'à l'industrie ou à l'export pour les
grumes destinées à l'export ;

+ établir tout type de statistique et analyse interne ;

+ fournir les volumes exploités à l'administration.

Ce suivi efficace de l'exploitation est un processus rigoureux qui permet d'analyser
l'avancement de l'ensemble des activités d'exploitation et d'évaluer la performance des
activités de la société forestière (volumes et effectifs, traçabilité depuis la prospection
jusqu'au transport de la grume en scierie ou à l'exportation - au niveau de la scierie, la
traçabilité s'arrête au passage en scie de tête - et statistiques internes avec des évolutions et
améliorations constantes). La cellule d'aménagement doit s'assurer de la mise en œuvre de
ce suivi, de la centralisation de toutes les données et de leur analyse postérieure.

11.126 Réseau routier

Le réseau routier principal desservant les UFG du PEA 192 sera présenté dans le premier
plan de gestion. La planification du réseau de routes secondaires sera établie, par AAC, lors
de l'élaboration des plans annuels d'opération, sur la base des résultats de l'inventaire
d'exploitation. La planification du tracé des infrastructures routières et l'ouverture des pistes
repose sur la prise en compte de trois types de critères :

+ Technico-économiques (minimisation de la longueur, des pentes.) ;
+ Sécurité (largeur garantissant le croisement, visibilité dans les virages...) ;

+ Ecologiques (cours d'eau non perturbé, contrôle de l'érosion…).

Les routes non permanentes seront systématiquement fermées après l'exploitation de la
zone desservie afin d'empêcher la pénétration de véhicules étrangers à la société.

11.2 Intervention dans la série de conversion

Comme déjà indiqué, la société forestière exploitera cette zone suivant un plan d'exploitation
« ultime » sur une période de 5 ans. Cette exploitation se fera en respectant les règles de
gestion prescrites pour la série de production. Après valorisation de la ressource, cette zone
sera rétrocédéeà l'administration forestière qui décidera, conjointement avec les populations
locales, de son usage.

Les modalités d'exploitation sont clairement définies et leur supervision sera effectuée par le
Ministère en charge des forêts. L'exploitation se fera auDME afin d'optimiser les bénéfices
obtenus du capital forestier présent et affronter les coûts supplémentaires, tel que les
dédommagements et l'application des techniques d'exploitation adaptées au contexte.

AGDRF avec l'appui de PDRSO PDRSO. 168

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

De fait, l'exploitation forestière se fera dans des zones où les activités des populations
locales sont nombreuses et diverses (agriculture, chasse, pêche, récolte de PFNL,...). Par
conséquent, il est important d'instaurer un dialogue avec les communautés locales. La
sensibilisation de la population locale à l'aménagement forestier, au plan d'aménagement,
au calendrier des activités forestières et aux consignes de sécurité à respecter sont un
préalable à l’activité d'exploitation dans la zone.

La présence d'arbres exploitables dans des zones de culture oblige la société à prendre
toutes les mesures nécessaires pour réduire au maximum les dégâts occasionnés, sur ces
cultures, par l'abattage et le passage des machines. Une concertation doit être engagée
avec chaque agriculteur concerné. Il doit notamment être informé du tracé suivi par les
engins. Une procédure de dédommagement des dégâts occasionnés aux cultures a été mise
en place par CENTRABOIS.

Après la fermeture de chaque AAC de la série de conversion, il pourra être envisagé la
possibilité de transférer immédiatement sa tutelle (responsabilité) au Ministère des forêts et
la population riveraine pour la mise en œuvre de certains projet.

A la fin del'exploitation dans la dernière AAC de la série de conversion, la rétrocession sera
actée par leMinistre en charge des forêts. Le transfert de responsabilité de la gestion des
ressources de la série de conversion entre la société forestière et le Ministère en charge des
forêtset/ou à la population riveraine sera alors entérinée.

L'usage et les activités à mettre en place dans cette zone seront définis conjointement par le
Ministère en charge des forêts et les populations locales. La production agricole, la mise en
place de projets participatifs (avec la valorisation des PFNL divers, l'exploitation artisanale
de bois d'œuvre, la production de bois énergie.…), l'installation de plantations pour le bois de
feu ou les palmeraies sont des exemples des possibilités à envisager.

En conséquence, la société forestière ne payera plus le loyer correspondant à la surface
utile de cette série. L'estimation des diverses taxes et leur évolution dans le temps sont
présentées dans le paragraphe7.3.

11.3 Intervention dans la série agricole et d'occupation humaine

La société forestière continuera à payer la taxe de loyer sur la surface utile incluse dans la
série agricole et d'occupation humaine, soit 480 ha, et sera en conséquence autorisée à y
prélever le capital ligneux exploitable, en respectant les règles de gestion prescrites dans la
série de production.

L'exploitation dans cette série se fera progressivement, en suivant le cheminement des AAC,
la partie contiguë à l'AAC étant exploitée en même temps que l'AAC. Le passage en

AGDRF avec l'appui de PDRSO PDRSO. 169

4 \.
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

exploitation dans une partie de cette série devra être planifié dans le PAO correspondant à
l'AAC contiguë.

Toutes les mesures seront prises par la société pour minimiser les éventuels dégâts aux
cultures présentes et les modalités d'exploitation seront présentées aux responsables des
villages concernés, préalablement à l'exploitation. Les indemnisations proposées sur les
cultures endommagées devront être expertisées par les autorités compétentes (Ministère en
charge de l'Agriculture).

Les zones ou sites de la série agricole revêtant un caractère particulier pour les villageois
(anciens villages, sites sacrés) seront localisés et préservés de l'exploitation. De même, les
arbres à vocation culturelle, traditionnelle ou nutritive reconnus par la population seront
interdits à l'exploitation dans la série agricole.

11.4 Orientations d’industrialisation

Comme indiqué au chapitre 5.3, la société CENTRABOIS a décidé de mettre en place, au
PK9 (Bimbo), une petite unité de transformation devant produire essentiellement du bois
destiné au marché local ou sous-régional.

Cette petite unité, composée de deux scies circulaires de marque MAHOE SAWMILLS est
fonctionnelle depuis le mois de juin 2018, avec environ 30 personnes. L'objectif de
production est de 1 000 m° mensuel de bois scié, avec un rendement matière d'environ 50%.
Il'est prévu, à terme, l'installation d'une petite unité de menuiserie voire de séchoirs.

Le code forestier prévoit que 70 % de la production soit transformée sur place en RCA avant

d'être exporté. Dans ces conditions et compte tenu des essences aménagées, les volumes
indicatifs à transformer sont présentés dans le Tableau 46.

Tableau 46 - Volumes nets pouvant alimenter la scierie CENTRABOIS

PEA 192 TOTAL
Durée de rotation (ans) 20
Possibilité totale des essences aménagées (m° net) 1 200 762
Essences aménagées Acajou à grandes folioles, Aniégré,
Ayous, Azobé, Bilinga, Bubinga,
Dabéma, Dibétou, Doussié

pachyloba, Ebène, Fraké, latandza,
Iroko, Koto, Lati, Longhi blanc,
Padouk rouge, Sapelli, Sipo et Tali

Possibilité moyenne annuelle des essences aménagées 60038

AGDRF avec l'appui de PDRSO PDRSOQ. 170

SC
À

«CO. Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

PEA 192 TOTAL

Volume net annuel transformé (70%) des essences 42027

aménagées

Volume net annuel à transformer (70%) d'Ayous 20410

Volume net annuel à transformer (70%) de Fraké 8 686

Volume net annuel à transformer (70%) d’Iroko 2 285

Volume net annuel à transformer (70%) de Sapelli 1113

Le projet industriel de CENTRABOIS reste prudent ce qui est préférable étant donné les
incertitudes liées au potentiel ligneux réellement disponible dans un PEA fortement impacté
par l'exploitation illégale.

11.5 Mesures sociales

115.1 Généralités

La dimension sociale de l'aménagement forestier est le fruit d'une démarche concertée entre
des acteurs aux intérêts multiples et parfois divergents, voire opposés. Elle repose sur des
interactions complexes et des dynamiques humaines difficilement prévisibles.

Dès 2016, l’entreprise CENTRABOIS s'est dotée de compétences devant lui permettre de
mieux aborder la dimension sociale du programme à mettre en œuvre dans le cadre du volet
social de son plan d'aménagement, avec la mise en place de sa Cellule d'Aménagement et
le recrutement d'un Gestionnaire des Affaires Sociales (GAS).

De fait, la Cellule d'Aménagement doit disposer d'un GAS présentant les compétences
nécessaires pour être capable de dynamiser le dialogue et la communication avec les
populations locales et également au sein de la société forestière.

Les mesures concrètes décrites ci-après visent principalement les salariés de l'entreprise et
leurs ayants-droits envers lesquels la société a des obligations légales. Une réflexion est
aussi menée sur la contribution sociale de l’entreprise aux populations locales. Ces mesures
s'inscrivent dans le débat international sur la gestion durable des forêts tropicales où la
composante sociale s'avère désormais parfaitement intégrée.

L'harmonisation des mesures sociales passe par la mise en œuvre des actions suivantes,
auxquelles CENTRABOIS sera associée :

+ L'adoption d'un cadre organisationnel et relationnel réunissant les parties prenantes à la
gestion forestière ;

+ La mise en place et le fonctionnement d'un mécanisme de concertation, de médiation et
de résolution des conflits ;

AGDRF avec l'appui de PDRSO PDRSO. 171

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ La conception de stratégies devant faciliter l'intervention des populations locales dans
l'aménagement ;

+ La capitalisation des retombées directes et indirectes de l'aménagement du permis dans
le développement local ;

+ L'identification d'indicateurs permettant le suivi et l'évaluation du développement local ;

+ La communication et l'information.

L'ensemble des mesures sociales à mettre en place par la société doit être planifié sur une
durée de cinq (5) ans, puis revu annuellement, et intégré dans les documents de gestion
(PGQ et PAO). Le suivi de ces mesures incombe à la Cellule d'Aménagement de la société.

11.5.2 Atelier de restitution aux populations

Le PARPAF a organisé, en février 2011,un atelier de restitution des études socio-
économiques et du Plan d'Aménagement initial.

Cet atelier réunissait les représentants des populations riveraines, les représentants de
l'administration préfectorale et sous-préfectorale de l'Ombella M'poko, les représentants du
Ministère en charge des forêts, les représentants des collectivités communales, les autorités
et notables traditionnels et les représentants de la société SCD, alors attributaire du PEA.

L'objectif recherché dans le cadre de cet atelier était double :

+ d’une part, restituer les résultats de l'étude socio-économique et le plan d'aménagement
duPEA 187 et ;

+ d'autre part, de commenter, d'amender et de valider lesdits résultats.

Le déroulement de l'atelier et les recommandations formulées par l'ensemble des
participants sont présentés dans le communiqué final repris en Annexe 9.

Les recommandations issues de cet atelier ont porté surla mise en œuvre du plan
d'aménagement, l'implication de la population riveraine dans la gestion des retombées
financières de l'exploitation, l'investissement de ces retombées dans la construction
d’infrastructures sociales en y impliquant les Aka. Concernant l'exploitation artisanale qui
était considérée comme illégale par l'ensemble des participants, il a alors été demandé que
cette activité soit suspendue en attendant la mise en place d'un cadre légal d'exercice de ce
métier par le Ministère en charge des forêts.

11.5.3 Obligations légales de la société

Le cadre législatif centrafricain impose à l’entreprise des obligations sociales à 3 niveaux :

AGDRF avec l'appui de PDRSO PDRSO. 172

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ Assurer des conditions de vie convenables pour les salariés de l’entreprise et leurs
ayants droit légaux. Art. 50 du code forestier « Les sociétés forestières ont l'obligation
d'assurer à leurs employés et leurs familles, des conditions de vie et de travail décentes
notamment en ce qui concerne l'habitat, l'hygiène et la sécurité du travail. Les mesures
prises dans ce domaine doivent être conformes aux recommandations de l'étude socio-
économique. » ;

+ Assurer la coexistence des différentes fonctions et usages de l'espace et des ressources
de la forêt, pour garantir aux populations locales la préservation de leurs droits d'usage
légaux ;

+ Contribuer au développement local à travers les taxes forestières destinées au
développement local et mis en œuvre par l’état pour le financement d'’infrastructures et
équipements sociaux collectifs au bénéfice des populations riveraines. Art. 51 du code
forestier « Les sociétés forestières. sont tenues de contribuer au développement des
collectivités riveraines situées dans le permis... Ces dispositions concernent les
externalités positives notamment les voies d'accès et les infrastructures sociales de base
liées à leurs activités. ».

En outre, la société se doit de respecter le code du travail (institué par la Loi n°09.004 du 29
janvier 2009) et la Convention Collective des Exploitations Forestières de la RCA.

11.5.4 Cadre organisationnel et relationnel

Les relations entre parties prenantes devront être codifiées à travers des documents
statutaires définis et connus de tous.

Pour assurer une meilleure implication des populations dans l'aménagement du PEA 192,
les mesures à prendre consisteront à :

+ identifier et promouvoir, dans chaque village, des interlocuteurs représentatifs de toute la
communauté (y compris les femmes) qui auront un rôle primordial à jouer dans le
système d'aménagement préconisé ;

+ définir les modalités de fonctionnement de ces structures et les vulgariser à toutes les
populations locales ;

+ s'assurer de l’effectivité de leur fonctionnement.

La société d'exploitation n'étant pas préparée à ce type de travail, elle aura tout intérêt à
collaborer avec des ONG ou des organismes spécialisés dans ce domaine ou à recruter au
sein de sa cellule d'aménagement, le personnel compétent.

Ces interlocuteurs adopteront l’une des formes organisationnelles reconnues par
l'Administration (assemblée locale, comité villageois, cellule inter-villageoise, cellule de

AGDRF avec l'appui de PDRSO PDRSO. 173

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

concertation communale) et auront un mandat autonome d'animation et d'information sur la
gestion forestière du PEA 192.

Le Gestionnaire des Affaires Sociales (GAS), intégré à la Cellule d'Aménagement de
CENTRABOIS, est chargé de dialoguer avec les structures en place et de mettre en œuvre
les mesures sociales prescrites dans ce document ou dans les documents de gestion à
venir.

Des rencontres régulières entre les structures locales et la société doivent être organisées,
entre autres pour :

+ informer la population du parcours de l'exploitation et des mesures sociales prévues
chaque année ;

+ délimiter les séries de conversion et agricole en concertation avec les populations
concernées, avant leur matérialisation sur le terrain ;

+ définir, si besoin, avec les populations concernées les modalités d'exploitation dans les
séries de conversion et agricole ;

+ identifier et localiser les lieux à vocation culturelle ou traditionnelle pour leur
préservation ;

+ régler les éventuels conflits entre la population et la société.

11.5.5 Contribution sociale de l’entreprise aux salariés et à leurs ayants droit légaux

Les salariés et leurs ayants droit légaux sont les ouvriers de la société, leurs femmes et
enfants. Toutes les mesures développées ci-aprèsimpliquent entièrement l'entreprise, en
termes de financement, de mise en œuvre opérationnelle et de suivi. Pour autant, des
contributions adaptées doivent être exigées, en retour, des salariés et de leurs ayants droit
légaux, notamment en termes d'entretien et de maintenance de certaines infrastructures
sociales.

11.5.5.1 Mesures liées à l’activité professionnelle

Règlement intérieur

La société est tenue de respecter la législation du travail et la convention collective de la
profession.

Le règlement intérieur intègre les principales mesures de sécurité et d'hygiène que la société
et le personnel doivent prendre, en accord avec le code du travail (Titre VI, articles 140 à
151). Il est affiché dans les locaux de CENTRABOIS.

AGDRF avec l'appui de PDRSO PDRSO. 174

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

La société doit veiller, de manière rigoureuse, à l'application du règlement intérieur et des
notes de service qui le complètent, notamment en matière d'hygiène, de sécurité et de santé
au travail, de lutte contre le braconnage et le commerce de la viande de brousse.

Embauche de la main-d'œuvre

Environ 50 % de la main d'œuvre employée par l'entreprise est recrutée au niveau local
dans les villages du PEA 192. Malgré ce pourcentage relativement élevé, des tensions avec
la population locale à ce sujet subsistent. Toutefois, il est important de mentionner que les
métiers sont de plus en plus complexes et demandent un niveau de formation élevé alors
que le niveau scolaire de la zone est relativement bas. L'entreprise doit continuer à optimiser
les ressources humaines au niveau local en évaluant le potentiel de main d'œuvre
spécialisée ou non dans les villages riverains.

Formation

Depuis l'installation de la société, il n'y a pas eu de formation spécifique sur les techniques
d'exploitation, de transformation, d'entretien du matériel, etc. à l'endroit du personnel.

Il est conseillé à la société de poursuivre ses efforts, de mettre en place un programme de
formation, adapté aux besoins et aux compétences de chacun, et d'assurer la mise en
pratique des acquis, avec des évaluations régulières.

Sécurité

La politique de la société en matière de sécurité répond aux obligations légales de la RCA et
aux dispositions des conventions internationales sur le travail (BIT — FAO).

La société devra continuer de s'investir dans la protection du personnel au travail en les
dotant de matériel de sécurité individuel, adapté à chaque poste, et de trousses d'urgence
pour chaque équipe. Le renouvellement régulier de ce matériel et le souci des travailleurs de
bien conserver ce matériel est absolument nécessaire pour conforter cet acquis.

Une procédure de suivi doit être mise en place pour s'assurer de la bonne application des
règles de sécurité mises en place par la société. Des notes de service doivent être diffusées
et appliquées par un comité d'hygiène et de sécurité, composé des représentants du
personnel, de la direction et du personnel sanitaire. Ce comité veillera ainsi à l'application
des obligations légales, tant par la direction que les salariés, et doit accompagner la
sensibilisation et la formation des travailleurs (consignes, équipements, moyens préventifs,
moyens d'intervention).

Le respect des normes de sécurité, au-delà de l'obéissance aux obligations légales, vise à
créer, au sein de la société, une démarche de qualité en matière de sécurité du travail.

AGDRF avec l'appui de PDRSO PDRSO. 175

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

11.5.5.2 Santé et hygiène sociale

La politique de la société en matière de santé et d'hygiène sociale à l'égard des salariés et
de leurs ayants-droits est à améliorer. La société devrait améliorer la prise en charge de ses
employés et de leurs ayant-droits afin d'assurer un accès de qualité aux soins.

Infirmerie de la société

En cas d'accident de travail, les mesures adéquates sont déjà prises par la société (soins sur
place où évacuation sanitaire pris en charge en totalité par la société). Les employés et leurs
ayants droit ont accès gratuitement aux consultations et à la fourniture en médicaments par
la société comme prévu dans le code du travail (Art. 149: « En cas de maladie d'un
travailleur, d'une femme ou d'un enfant logé avec lui, l'employeur est tenu de leur fournir
gratuitement les soins et médicaments. »).

L'équipement de l’infirmerie et l'approvisionnement des médicaments sont à renforcer pour
rendre cette structure totalement opérationnelle.

En matière de prévention, la société pourra appuyer les campagnes de vaccinations et
organiser des campagnes de sensibilisation, en partenariat avec des organismes
spécialisés, sur les Infections Sexuellement Transmissibles (IST) et autres épidémies.
L'infirmerie devrait mettre à disposition des salariés des prospectus informant sur les
principaux problèmes de santé.

Le suivi médical des travailleurs est assuré par un médecin consultant engagé sur Bangui.

11.5.5.3 Base vie

Le PEA 192 étant situé aux portes de Bangui, la société CENTRABOIS a décidé de ne pas
installer de base vie en forêt et la direction de l'exploitation est basée au PK9, dans la
commune de Bimbo.

11.5.6 Contribution sociale de l’entreprise aux populations locales

La société verse régulièrement des taxes à l'Etat, dont une partie (30% des taxes d’abattage
et 25% des taxes de reboisement) est versée aux communes du PEA 192 (même si c’est la
commune de Bimbo seule qui bénéficie pour l'instant de ces taxes). Les montants alloués
chaque mois à cette communedoivent contribuer au développement local par le financement
d’infrastructures et d'équipements sociaux collectifs au bénéfice des populations riveraines.

Les structures locales mises en place dans le cadre de cet aménagement pourraient, avec
les autorités communales et à travers un plan de développement local, définir les principales

AGDRF avec l'appui de PDRSO PDRSO. 176

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

actions à mettre en œuvre pour assurer à court, moyen et long terme le développement de
leur commune. Enfin, les versements effectués par la société aux différentes communes vont
être annoncées aux populations locales pour qu'elles prennent conscience de la contribution
sociale réelle de la société.

Un planning des réalisations sociales vis-à-vis des ayants droits et des populations
riveraines sera établi par la société sur 5 ans et présenté dans les plans de gestion. Ces
orientations seront ensuite déclinées en activités à mener sur l’année dans les PAO,
engageant ainsi la société sur les mesures à prendre.

11.6 Mesures environnementales

11.6.1 Mesures de protection des milieux fragiles

A titre de rappel, aucun engin forestier n'est autorisé à pénétrer dans les zones inondées en
permanence (Cf. paragraphe 11.1.2.4) Dans les zones à fortes pentes, des mesures
adéquates seront prises pour contrôler l'érosion après l'ouverture des pistes. En raison de
l'importance économique de certaines zones temporairement inondables, ces dernières
seront exploitées sous les conditions suivantes :

+ identification rigoureuse de ces zones et de la ressource qu'elles contiennent ;

+ planification spatio-temporelle rigoureuse destinée à minimiser la dégradation des sols
(exploitation seulement en saison sèche lorsque les sols peuvent supporter le poids des
engins...) ;

+ planification et cartographie des pistes forestières avant l'entrée des engins en forêt et
évitement au maximum des cours d’eau et marécages. Quand la traversée d’un cours
d'eau ou d'un marécage est nécessaire, des mesures seront prises pour évacuer au
maximum les débris végétaux du lit des rivières ou des bas-fonds marécageux afin de ne
pas perturber l'écoulement naturel existant.

11.6.2 Mesures contre les feux

Les feux de brousse sont importantssur le PEA 192. Pour réduire l'expansion des feux dus
aux pratiques agricoles locales, des actions de sensibilisation sur la réglementation décrite
dans le code forestier en matière de lutte contre les feux devraient être généralisées. En ce
qui concerne les défrichements non autorisés, la société informera l'Administration forestière,
si elle constate de telles activités.

11.6.3 Mesures contre la pollution

Dans le cadre de ses activités, la société peut utiliser certains produits polluants
(hydrocarbures et produits phytosanitaires) dont certains sont susceptibles d'être hautement

e.

AGDRF avec l'appui de PDRSO 177

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

toxiques. Les produits utilisés doivent être conformes aux conventions internationales et leur
manipulation strictement réglementée afin d'assurer la sécurité des utilisateurs et de
minimiser leur impact sur l'environnement. Il est donc primordial que les employés soient
correctement formés à la manipulation de ces produits et que des contrôles soient
régulièrement effectués par leurs chefs hiérarchiques.

Les batteries au plomb sont fréquemment utilisées sur le parc de véhicules et d'engins. Une
fois usagées, elles constituent des déchets dangereux (acides et plomb) devant être
collectés et stockés dans un local prévu à cet effet. En l'absence de mécanisme de
récupération, il est alors impératif de mettre en place une procédure de traitement pour
récupérer et neutraliser les acides et enfouir le reste dans une fosse réservé aux déchets
industriels.

L'ensemble des pompes à hydrocarbures (gazole, essence, huiles, etc.) peut être équipé
d'un système de récupération et de traitement des écoulements: canalisation puis
décanteur. Prévoir une procédure de vidange régulière des bacs de rétention.

Les boues issues du lavage des engins sont chargées de polluants (hydrocarbures), et
doivent faire l'objet d'un traitement avant évacuation des eaux de lavage. Il est donc
recommandé d'installer des plateformes de lavage, avec collecte des eaux et dispositifs de
traitement.

L'ensemble des hydrocarbures usagés, issus du parc machine de la société (VL/PL, engins,
groupes électrogènes, etc.) doit être collecté et traité. Des fûts, ou cuves, spécialement
conçus pour la collecte des hydrocarbures doivent être disposés sur les sites de vidange des
moteurs.

La société pourra développer un partenariat avec TOTAL ou d’autres fournisseurs
d'hydrocarbures en RCA, pour la récupération des hydrocarbures usagés.

Concernant les filtres (gazole, huiles), ces derniers doivent être égouttés (là encore les
hydrocarbures sont collectés) et mis en décharge.

Des points de collecte des déchets « industriels » doivent être installés dans les ateliers. Ils
doivent être vidés régulièrement, les déchets sont ensuite transportés dans les décharges
industrielles. Elles permettent l'enfouissement des déchets inertes en provenance de
l'atelier, le stockage des vieux pneus, des carcasses d'engins, des citernes usagées et de la
ferraille réutilisable. La ferraille réutilisable et les carcasses sont à stocker sur des zones
spécialement prévue à cet effet.

Un suivi/contrôle permanent est nécessaire pour faire appliquer cette série de mesures.

AGDRF avec l'appui de PDRSO PDRSO. 178

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

11.6.4 Mesures pour la protection de la faune

L'impact de l'exploitation forestière sur la faune est difficilement quantifiable mais, compte
tenu de la perturbation du milieu lors de l'exploitation et de la demande soutenue en protéine
animale par les salariés de l’entreprise, la société doit prendre des mesures afin de limiter
ces impacts.

Les résultats des inventaires d'aménagement ont fait état de la grande pauvreté en espèces
fauniques sur le PEA 192 compte tenu de sa proximité de ville de Bangui et des pressions
anthropiques, pour alimenter les centres urbains en gibiers.

11.6.4.1 Mesures interne à la société

Les mesures de gestion de la faune sauvage internes à l'entreprise concernent l'ensemble
du personnel de la société, son matériel et ses équipements. L'entreprise inclura également
des clauses de bonnes pratiques auprès de l'ensemble de ses sous-traitants. Des actions de
formation/sensibilisation seront aussi à prévoir vis-à-vis du personnel pour les
responsabiliser face à la gestion de la faune.

Les pistes usuellement utilisées par la société devront être équipées d'une barrière gardée.
Lorsqu'une piste est fermée à l'exploitation, elle devra être systématiquement barrée par un
fossé, un monticule de terre ou une grume afin qu'aucun véhicule extérieur à la société ne
puisse pénétrer dans le permis.

La société se doit de mettre en place une réglementation stricte pour son personnel et des
dispositions de contrôle efficace en matière de faune :

+ Inclure dans le règlement intérieur des mesures relative à la chasse et à l’utilisation de la
faune sauvage (par exemple, l'interdiction de transporter du gibier dans les véhicules de
la société) ; éditer des notes de service (interdiction de chasser pendant les heures de
travail ; d'emporter des armes à feux sur le lieu de travail...) avec des modalités de
sanction précises ;

+ Informer le personnel des mesures d'interdiction et de sanction établies en matière de
faune dans le règlement intérieur par voie d'affichage ;

+ Informer les autorités compétentes des activités de chasse commerciale, braconnage et
trafic de produits de la chasse illégale dans le permis ;

+ Mettre en place des mesures internes de contrôle du respect du règlement intérieur sur
la chasse et l’utilisation de la faune sauvage.

Au niveau de la consommation, une solution serait de promouvoir l’utilisation de sources
alternatives de protéines pour les besoins des familles des employés (économat ou
boucherie avec des protéines alternatives à prix coûtant, développer des initiatives de
productions alimentaires locales…).

AGDRF avec l'appui de PDRSO PDRSO. 179

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

11.6.4.2 Chasse villageoise

Une gestion durable de la chasse ne signifie pas une interdiction complète de tout
prélèvement de faune en forêt. Dans le cadre du plan d'aménagement, il s’agit plutôt de
réguler les captures au niveau des espèces autorisées vers un prélèvement durable, tout en
s’assurant de l'arrêt total de toute chasse portant sur les espèces intégralement protégées.

Dans ce cadre, il s’agit de :

+ Sensibiliser et informer les populations riveraines, avec l'appui des ONG et organisation
locales, sur la législation en matière de chasse, sur les animaux intégralement protégés,
sur leurs droits d'usage, sur la gestion durable des ressources. ;

+ Appuyer la lutte anti-braconnage.

Ces actions visent aussi à responsabiliser progressivement les populations locales à la
gestion durable de la faune sur leur territoire de chasse et à contrôler l'ensemble de la filière
viande de brousse sur le PEA 192. Les structures locales mises en place dans le cadre de
l'application du plan d'aménagement devront servir de plate-forme de dialogue avec les
populations riveraines sur le thème de la gestion de la faune.

11.6.4.3 Suivi et indicateurs faune

Afin d'assurer un suivi des populations de faune, il est possible de mettre en place des
indicateurs qui renseignent sur l'état des populations. Les techniques à mettre en place
pourront être définies dans le PGQ et les PAO, et mises en œuvre individuellement ou en
collaboration avec les projets, certaines ONG. Sur le même modèle que les études
phénologiques, une structure spécialisée pourrait proposer un protocole à la société qui se
chargerait de réaliser le suivi.

Pour un suivi efficace, il est préférable que toutes les mesures pour la protection de la faune
soient gérées par un responsable chargé de :

+ Superviser les aspects relatifs à la chasse (préparation et distribution de documents de
sensibilisation, suivi des barrières, contrôles, communication avec l'administration
forestière sur les infractions constatées, études diverses) ;

+ Superviser les solutions alternatives de substitution de la viande de chasse ;

+ Définir les indicateurs de suivi des populations animales.

La décision de son embauche est toutefois laissée à l'appréciation de la société.

AGDRF avec l'appui de PDRSO PDRSO. 180

rae,
F

Q

\ PLAN D’AMENAGEMENT PEA 192 — Août 2018

117 Mise en œuvre du plan d'aménagement

La mise en œuvre du plan d'aménagement requiert une cellule d'aménagement dotée de
moyens techniques et humains adaptés aux exigences d'une exploitation sous
aménagement durable où les aspects sociaux et environnementaux sont importants.

Cette cellule doit être en interaction avec tous les services de la société (forêt, garage,
scierie) et doit être parfaitement intégrée à l’organigramme de la société. Elle joue aussi le
rôle d'interface avec l'administration forestière et les autres parties prenantes de la gestion
forestière. Ses attributions doivent être clairement définies par la direction générale de la
société et reconnues par les responsables du site.

Elle estchargée d'élaborer, dans les délais réglementaires, les plans de gestion
quinquennaux et les plans annuels d'opérations et de mettre en œuvre toutes les
prescriptions du présent plan d'aménagement, notamment l’organisation et le suivi des
inventaires d'exploitation.

Elle doit jouer un rôle important dans la formation et le transfert de compétences au
personnel national. De même, elle devra pouvoir participer aux ateliers, séminaires et autres
formations, dispensées en RCA ou dans la sous-région, concernant les problématiques de
gestion forestière.

11.71 Ressources humaines de la cellule d'aménagement

La cellule d'aménagement, pour mener à bien ses multiples tâches, aura besoin au minimum
de:

+ Un ingénieur forestier, sensibilisé à la gestion forestière durable, dont la faune et
l'environnement, et maîtrisant les outils de l'aménagiste forestier, notamment la
cartographie numérique. Il est le responsable de la cellule et chargé de coordonner les
activités de celle-ci. Il a la charge de produire les documents de gestion, de faire
appliquer les règles d'exploitation forestière sous aménagement et de mettre en œuvre
les mesures environnementales prescrites dans cet aménagement ;

+ Un assistant chargé de seconder le responsable de la cellule d'aménagement dans ses
tâches notamment pour la saisie des données d'inventaire d'exploitation. Formé sur SIG,
cet opérateur devra seconder le responsable de la cellule pour le traitement des
différentes données récoltées et pour l'élaboration des documents cartographiques
requis pour la mise en œuvre et le suivi de l'exploitation ;

+ Un Gestionnaire des AffairesSociales chargé de mettre en œuvre les mesures sociales
prescrites dans cet aménagement, les PG et les PAO ;

+ Une équipe d'inventaire d'exploitation, supervisée par un chef d'équipe chargé de la
délimitation des AAC et des différentes séries d'aménagement ;

AGDRF avec l'appui de PDRSO PDRSO. 181

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ Une équipe de suivi-contrôle de l'exploitation de 2 personnes chargées en particulier
d'effectuer le contrôle de souche, des abandons et de l'abattage.

Cette configuration est minimale pour que toutes les activités de la cellule soient menées
correctement.

11.7.2 Equipement de la cellule d'aménagement

La cellule d'aménagement doit être autonome et dotée en matériel informatique adapté pour
mener à bien ses tâches : ordinateurs, imprimantes, traceur, logiciel de cartographie. Dans le
meilleur des cas, chaque membre de la cellule doit disposer d'un ordinateur en permanence
(ingénieur, opérateur, animateur, technicien).

D'autres besoins tels queGPS, boussoles, clisimètre, rubans circonférentiels, rubans
d'arpenteur et autres matériels nécessaires aux opérations de terrain devront être acquis
selon les besoins.

Compte tenu du fait que les agents devront se déplacer régulièrement sur le terrain, la
cellule doit disposer d'un moyen de locomotion afin d'effectuer en toute indépendance ses
tâches.

Pour répondre à ces besoins, la société CENTRABOIS s'est dotée d'une cellule
d'aménagement dès son implantation. Cette cellule dispose des matériels techniques
suivants : 2 ordinateurs portables, 1 ordinateur de bureau (poste fixe), 1 imprimante laser
noir et blanc, 1 imprimante couleur, 4 boussoles Suunto, 4 clisimètres, 5 galons
circonférentiels, 1 logiciel de cartographie à licence renouvelable (Arcgis 10) et 2
motocyclettes pour assurer la liaison entre terrain et bureau.

AGDRF avec l'appui de PDRSO PDRSO. 182

&
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

12 BILAN ECONOMIQUE ET FINANCIER

Avertissement : le Programme de mesures inscrit dans ce Plan d'Aménagement vise à
inscrire l'activité de l'entreprise dans la durabilité, par une meilleure connaissance de la
ressource, un lissage de la production et la prise en compte des aspects sociaux et
environnementaux.

12.1 Coût d'élaboration et de révision du Plan d'Aménagement

Sont détaillés ci-après le coût d'élaboration du Plan d'Aménagement de 2011 et celui de la
présente révision du Plan d'Aménagement.

12.1.1 Coût d'élaboration du Plan d'Aménagement initial (2011)

Pour rappel, pendant la durée d'exécution du projet PARPAF, le mode de préparation d'un
plan d'aménagement en RCA était un cas spécifique par rapport aux autres pays d'Afrique
Centrale par la contribution importante apportée par le projet PARPAF, financé au travers
d'un fonds apporté par l'Agence Française de Développement (AFD) et d’une contribution de
l'Etat (sur fonds CASDFT). Le coût de préparation du Plan d'aménagement était alors
dissocié en:

+ frais supportés par le PARPAF (investissements, fonctionnement national, expertise

internationale et rémunération de l'opérateur) ;

+ frais supportés par la SCD (inventaire d'aménagement, atelier de restitution aux
populations).

Tableau 47 - Répartition des frais de l’élaboration du plan d'aménagement initial (2011)

Coût total Coût % par rapport
F.CFA F.CFA / ha au coût total
PARPAF 234 268 634 3095 73%
SCD 85 354 050 1128 27%
TOTAL 319 622 684 4223

12.1.2 Coût de révision du Plan d'Aménagement (2018)

La présente révision du Plan d'Aménagement intervient alors que l'Agence de Gestion
Durable des Ressources Forestières (AGDRF), créée en 2012 pour prendre la suite du
projet PARPAF, a la responsabilité de l'élaboration et la révision des Plans d'Aménagement
des concessions forestières de RCA.

AGDRF avec l'appui de PDRSO 183

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Pour autant, si la partie technique de la révision du Plan d'Aménagement est majoritairement
réalisée par l'AGDRF, les coûts de la révision sont à la charge de la société. Un budget
s'élevant à XXX FCFA a ainsi été établi par l'AGDRF et validé par la société CENTRABOIS.
Ce budget inclus l'encadrement des travaux de l'inventaire d'aménagement du PEA 192 —
Lot B ainsi que la révision du Plan d'Aménagement existant. À ce montant s'ajoute les coûts
de l'inventaire d'aménagement, pris en charge directement par la société et qui s'élèvent à

XXXX FCFA.

En dehors du budget officiel de la révision du Plan d'Aménagement, l'appui technique de la
composante forêt du PDRSO n'a pas été budgétisé.

12.1.3 Coûts de mise en œuvre du Plan d'Aménagement

La mise sous aménagement engendre des règles de gestion spécifiques, et donc des coûts
supplémentaires pour la société. Cependant, ces coûts sont progressivement atténués, puis
totalement couverts, par l'amélioration des pratiques du métier d'exploitant forestier (Cf.
Tableau 48).

Tableau 48 - Analyse des surcoûts engendrés par la mise sous aménagement

Analyse des possibilités de surcoûts liés à
l’aménagement du PEA
Surcoût de préparation de ces documents à
produire tous les cinq ans
Surcoût engendré par les nouvelles techniques de

Postes de dépense

Préparation des plans de gestion

Réalisation des inventaires | travail et l'adaptation aux nouveaux outils de
d'exploitation et rédaction des|traitement des données
plans annuels d'opération Gains attendus grâce à une amélioration de

l'efficacité de l'exploitation

Surcoût lié au volume supérieur d'activité. La
surveillance prend une importance particulière à
partir du moment où l'aménagement crée une
certaine appropriation de la ressource par
l'entreprise

Surcoût lié à la nécessaire pérennisation de ce
réseau (ouvrages d'art plus durables notamment)

Délimitation du PEA et des UFG et
surveillance du respect des limites

Etablissement du réseau routier

Amélioration des infrastructures et

di : Surcoût lié aux mesures sociales
des conditions sociales

Augmentation de certains coûts de production pour
la mise en place de ces nouvelles mesures

Gains attendus grâce à une meilleure planification
et une amélioration des rendements

Surcoût lié à la mise en place de nouveaux outils et
nouvelles méthodes de travail et à l'adaptation du
Optimisation du suivi des activités | personnel à ces nouvelles méthodes

Gain attendu grâce à une amélioration de l'efficacité
de l'exploitation

Application des mesures de
réduction de l'impact de
l'exploitation

AGDRF avec l'appui de PDRSO PDRSO. 184

k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Analyse des possibilités de surcoûts liés à

ose sdeMepensS l'aménagement du PEA

Surcoût lié au renforcement des contrôles internes
Lutte contre le braconnage et aux sanctions (licenciement, coûts de
recrutement et embauche)

Gestion des séries agricoles et de | Surcoût lié notamment aux contrôles du respect des
conservation limites

12.2 Bénéfices générés par l’aménagement pour les différentes

parties prenantes

12.2.1 Bénéfices pour l'Etat Centrafricain (non contractuels)

Il'est particulièrement difficile d'établir un bilan financier prévisionnel sur la durée d’un plan
d'aménagement, et ce pour plusieurs raisons :

sur une période aussi longue (20 ans), les cours des différents produits vont
inévitablement connaître de très importantes fluctuations qu'il est rigoureusement
impossible d'anticiper ;

dans ces conditions, les possibilités d'ouverture de nouveaux marchés ou au contraire de
restriction des marges sur les marchés actuels sont tout aussi imprévisibles ;

même si la connaissance de la ressource disponible est bonne, grâce à l'inventaire
d'aménagement, l'impact de l'exploitation illégale et les fluctuations qualitatives sur le
PEA et surtout le «rendement» de l'exploitation (taux de prélèvement et de
commercialisation) sont nettement moins bien appréhendés ;

les dépenses elles-mêmes sont susceptibles d'évoluer au gré des politiques fiscales, de
l’évolution économique centrafricaine, des cours du carburant,

Il est cependant possible de faire des estimations, même partielles avec les données
actuelles. A titre d'information, une estimation des seules recettes de l'Etat sur la durée
restante de la rotation (soit sur 20 ans), hors industrialisation et exportation en monnaie
constante, est présentée ici. Les taxes prises en compte sont :

la taxe de superficie qui est égale à 600 F CFA par hectare utile et taxable et par an ;

la taxe d'abattage qui affecte le volume abattu (volume brut prélevé) et qui est fixée à 7
% de la valeur mercuriale par mètre cube. A noter que, depuis février 2017 (cf. Arrêté
interministériel n°0222 du 23 février 2017, fixant les taux de calcul des valeurs
mercuriales des grumes et des sciages), il convient de considérer séparément le bois
destiné à l'export en grumes du bois destiné à la transformation locale, les valeurs
mercuriales étant égales respectivement à 40% de la valeur FOB et 20% de la valeur
FOB grumes de l'espèce.

AGDRF avec l'appui de PDRSO PDRSO. 185
k Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

+ la taxe de reboisement, qui affecte le volume net exporté en grumes et qui est fixée à
11% de la valeur mercuriale export par mètre cube.

Les volumes bruts prélevables par essence du groupe 1, c'est-à-dire les volumes des tiges
de diamètre supérieur ou égal au DMA et de qualité suffisante (Q1+ 50 % de Q2) de ces
essences (cf. 6.2.3.2, pour chaque UFG, ainsi que les valeurs mercuriales du deuxième
semestre 2017 (cf. Arrêté interministériel n°44 du 02 octobre 2017, applicable en 2018) sont
présentés dans le Tableau 50.

Les taxes d’abattage perçues par l'état ne représentent qu'une partie du potentiel de chaque
UFG. Le volume exploité de chaque essence dépend du marché du bois et des commandes
que parvient à obtenir la société. En effet, le marché du bois fluctue énormément dans le
temps et la société ne peut exploiter une essence que lorsque sa valeur a dépassé un
certain seuil qui permet d'obtenir une marge bénéficiaire, fonction également des coûts de
production.

Une analyse de sensibilité illustre deux hypothèses où les productions représentent
différentes évolutions possibles du marché dans le futur. Les chiffres ne sont présentés qu'à
titre indicatif. Ils n’ont aucune valeur contractuelle. Les volumes réellement exploités et donc,
les taxes payées seront nécessairement différentes de ces deux hypothèses :

+ le Tableau 51illustre une situation hypothétique (Hypothèse 1) où le marché du bois est
plus encourageant et où les essences secondaires sont exploitées en plus grande
quantité (Ayous, Dabéma, Fraké, latandza, Koto, Lati, Padouk rouge et Tali) ;

+ dans leTableau 52, la situation (Hypothèse 2) est celle d'une période oùseules les
essences exploitées « classiquement » sont mobilisées en totalité (Aniégré, Bubinga,
Dousssié pachyloba, Ebène, lroko, Longhi blanc, Sapelli et Sipo). Le marché des
essences secondaires n’est lui, pas développé à l'optimum, elles ne sont mobilisées que
parcimonieusement.

Le Tableau 49 présente les coefficients de mobilisation appliqués pour chaque essence pour

chaque hypothèse et rappel les coefficients de prélèvements appliqués au volume brut pour
déterminer le volume prélevable.

Tableau 49 - Coefficient de mobilisation des essences en fonction des hypothèses

DMA Coefficient de | Coefficient de mobilisation
Essence (a) Prélèvement Ce)
(Q1+Q2/2) |Hypothèse 1 |Hypothèse 2
Acajou à grandes folioles | 80 80,17% 80% 0%
Aniégré 70 63,99% 100% 70%
Ayous 90 57,24% 80% 0%
Azobé 80 68,32% 10% 0%
Bilinga 60 69,67% 0% 0%

AGDRF avec l'appui de PDRSO 186

&
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

DMA Coefficient de | Coefficient de mobilisation
Essence (cm) Prélèvement : (%) :

(Q1+Q2/2) |Hypothèse 1 |Hypothèse 2
Bubinga 70 65,52% 80% 46%
Dabéma 80 59,22% 60% 0%
Dibétou 90 78,13% 0% 0%
Doussié pachyloba 80 62,06% 100% 60%
Ebène 40 71,42% 60% 30%
Fraké 80 68,14% 80% 0%
latandza 90 65,85% 80% 0%
Iroko 90 73,11% 80% 46%
Koto 70 49,67% 80% 0%
Lati 80 70,36% 80% 0%
Longhi blanc 70 71,42% 100% 70%
Padouk rouge 70 69,45% 80% 0%
Sapelli 80 88,01% 100% 10%
Sipo 80 71,42% 100% 80%
Tali 80 65,29% 60% 0%

Dans chacun des tableaux, les valeurs des taxes (abattage, reboisement et superficie) sont
d’abord calculées par UFG, c'est-à-dire pour 5 années, puis par an. Les hypothèses fixées
plus haut induisent ici que les valeurs des taxes annuelles restent les mêmes pour chaque
UFG mais diffèrent d'une UFG à l'autre. Les sommes reversées aux Communes, au Fonds
de Développement Forestier (FDF, anciennement CAS-DF }et à l'Agence de Gestion Durable
des Ressources forestières (AGDRF) sont mentionnées. La répartition des taxes payées à
l'état entre le trésor, le FDF, l'AGDRFet les communes est expliquée dans le chapitre1.2.2.

En complément, les valeurs mercuriales des grumes destinées à l'export et de celles
destinées à la transformation locale étant différentes, le calcul des taxes d’abattage est
effectué en considérant que la législation relative au taux de transformation est respectée, à
savoir que seules 30% des grumes sont exportées, les 70% restant étant considérés comme
transformés localement. Dans ce calcul, on considère, de manière simplifiée, que la part de
transformation est homogène entre espèces, ce qui n’est pas nécessairement le cas dans la
réalité.

La taxe de reboisement s'appliquant au volume net exporté en grumes, il convient de
calculer d'abord le volume net exportable en grumes, c'est-à-dire le volume net des 30% du
bois prélevable, destinés à l'export. Pour ce faire, il suffit d'appliquer, au volume prélevable,
les coefficients de commercialisation (cf. Tableau 20, page 96).

AGDRF avec l'appui de PDRSO 187

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 50 - Volumes bruts prélevables par UFG et valeurs mercuriales des essences
du groupe 1 aménagement

Valeur mercuriale
Volume brut prélevable (m°) 2018
Essence  |PMA (F CFA/mÿ)
(cm)! conver- conves OUI Transfor-
sion 2 UFG 1 | sion2+ | UFG2 | UFG3 | UFG4 sur Export tion
UFG 1 20 ans

sde Àoiokes | 80 1554 0! 1554| 7360] 644] 1921] 11489] 50100] 20 500
Aniégré 70 | 15013) 1152] 16165) 12842] 6854] 12456] 48317 119495) 59747
Ayous 90 | 207748) 4516| 212264) 195 590| 113 127| 207955] 728936| 40709) 20354
Azobé 80 3536 538] 4074] 1609| 3285] 3024] 11992] 10000 5 000
Bilinga 60 389] 581 970] 435] 4226] 1902 7532] 10000 5 000
Bubinga 70 | 11543) 843] 12385) 21629] 7690| 11668] 53372] 55362] 27681
Dabéma 80 | 13868) 3052] 16920) 8493] 7671] 7364] 40449] 10000 5 000
Dibétou 90 3796| 4860| 8656 0] 4131 0] 12786| 49212] 24606
Saba 80 | 10903) 6621| 17523) 2085| 16122] 4359| 40090! 74580) 37290
Ebène 40 1470] 322] 1792] 1793] 2429] 3163 9177| 10000 5 000
Fraké 80 | 96540) 36987| 133527) 69017|104332| 47655] 354531] 10 000 5 000
latandza 90 3063| 1457] 4521| 2856 706 899 8981| 10000 5 000
Iroko 90 | 27686) 21030| 48716. 4074| 36797| 3670] 93256| 58340) 29170
Koto 70 | 19459) 7094] 26553) 8522] 23307| 6041 64423] 10 000 5 000
Lati 80 3 093 0] 3093 894] 3807] 3020] 10813] 10000 5 000
Longhi blanc | 70 424 0 424 0 0] 2066 2489] 10 000 5 000
Padouk rouge | 70 | 14476] 6913] 21389) 12347] 8818] 10302] 52855] 56998) 28499
Sapelli 80 5592] 463] 6055] 8827| 10339] 14532] 39752] 62460| 31230
Sipo 80 1743 0] 1743 564 0] 1676 3983| 79908] 39999
Tali 80 782] 287] 1069! 4720) 1994| 1986 9769) 54187) 27093

TOTAL 442678| 96715) 539 393| 363 664) 356 279 | 345 657| 1604 993

Tableau 51 - Analyse des sensibilités, taxes d’abattage, de reboisement etde
superficie, hypothèse N°1 (en millions de FCFA)

QT Ensemble
Hypothèse 1 Conver- UFG 2 UFG 3 UFG 4 (20 ans)
sion 2
Taxe de superficie 213 129 129 129 599
Taxe d'abattage 730 527 456 523 2 236
Taxe de reboisement 395 291 246 291 1 223
Total par UFG 1 338 946 831 942 4057
Montant annuel potentiel : taxe de
superficie + taxe abattage + 268 189 166 188 203
reboisement
AGDRF avec l'appui de PDRSO PDRSO. 188

F7

oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

EE Ensemble
Hypothèse 1 Conver-| UFG 2 UFG 3 UFG 4
É (20 ans)
sion 2

Montant annuel reversé aux communes 64 46 40 46 49
Montant annuel reversé au FDF 77 55 48 55 58
Montant annuel reversé à l'AGDRF 19 14 12 14 15

Tableau 52 - Analyse des sensibilités, taxes d’abattage, de reboisement et de
superficie, hypothèse N°2 (en millions de FCFA)

DLCHE Ensemble
Hypothèse 2 Conver-| UFG 2 UFG 3 UFG 4
(20 ans)
sion 2

Taxe de superficie 213 129 129 129 599
Taxe d'abattage 178 88 116 84 466
Taxe de reboisement 91 45 59 43 238
Total par UFG 482 261 304 256 1 303
Montant annuel potentiel : taxe de
superficie + taxe abattage + 96 52 61 51 65
reboisement
Montant annuel reversé aux communes 15 7 10 7 10
Montant annuel reversé au FDF 26 14 16 14 18
Montant annuel reversé à l'AGDRF 7 3 4 3 4

Il ressort de ces tableaux et de l'analyse de sensibilité que :

+ les enjeux financiers pour l'Etat centrafricain, les communes et le FDF, restent important
même dans le cadre d’un PEA pauvre en ressource exploitable ;

+ une activité forestière régulière procure des revenus importants à l'administration
centrale et aux administrations décentralisées.

12.2.2 Bénéfices attendus pour l’entreprise CENTRABOIS

Les bénéfices générés par l'aménagement pour l'entreprise ne sont pas chiffrés ici car,
encore plus que dans le cas des recettes de l'Etat, les paramètres imprévisibles sur la durée
restante de la rotation sont très élevés.

Il est toutefois possible d'illustrer le lissage de la production, sur la durée de la rotation,
résultant de la constitution des UFG. Nous présentons ici une première estimation des
volumes nets pour les essences aménagées (groupe 1) et l’évolution de ces volumes sur la
durée restante de la rotation.

Pour passer du volume brut au volume net, on multiplie les valeurs du volume brut par le
coefficient de récolement. Le Tableau 53 montre les résultats obtenus, par UFG, pour les
essences du groupe 1.

| 2
fo

189

AGDRF avec l'appui de PDRSO

F7
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

Tableau 53 - Volumes nets estimés par UFG, pour les essences du groupe 1 (en m°)

E DMA Uri Volume net (m‘) tour
ssences + otal sur
(cm)| Conv2 | UFG2 UFG 3 UFG 4 20 ans

Acajou à grandes 80 1088] 5158 451 1 345 8 042
Aniégré 70 11316 8 989 4 798 8719 33 822
Ayous 90 169 811 156 472 90 502] 166 364 583 149
Azobé 80 2 852 1126 2 299 2117 8 394
Bilinga 60 679 304 2 958 1331 5 273
Bubinga 70 8670 15 140 5 383 8 168 37 361
Dabéma 80 11 844 5 945 5 370 5155 28 314
Dibétou 90 6 059 0 2 891 0 8 950
Doussié pachyloba 80 12 266 1 460 11 286 3051 28 063
Ebène 40 1254 1255 1700 2214 6 424
Fraké 80 93 469 48 312 73 032 33 358 248 171
latandza 90 3164 1 999 494 629 6 287
Iroko 90 34 101 2 852 25 758 2 569 65 280
Koto 70 18 587 5 965 16315 4 229 45 096
Lati 80 2165 626 2665 2114 7 569
Longhi blanc 70 297 0 0 1 446 1 743
Padouk rouge 70 14 972 8 643 6 173 7211 36 999
Sapelli 80 4 844 7 062 8271 11625 31 802
Sipo 80 1 395 451 0 1341 3 186
Tali 80 748 3 304 1 395 1 390 6 838
TOTAL 399 581| 275063 261742| 264376] 1 200 762
Dans la pratique, l'entreprise CENTRABOIS va devoir suivre les différents coefficients qui

interviennent dans le récolement (coefficient de prélèvement et coefficient de
commercialisation) de façon à bien connaître le volume de bois effectivement transformé /
commercialisé, comparé au volume brut disponible en forêt. C'est le rôle de la cellule
d'aménagement que de suivre ces coefficients.

Grâce à une politique de qualité, l’entreprise CENTRABOIS doit pouvoir progressivement
améliorer ces coefficients et ainsi pouvoir mieux valoriser son capital forestier tout en
améliorant ses performances économiques.

La Figure 9 montre l'évolution de la production nette totale des essences du Groupe 1 sur la
durée restante de la rotation, soit 20ans. La Figure 10illustre la répartition des essences du
Groupe 1, par UFG, en pourcentage du volume net.

AGDRF avec l'appui de PDRSO 190

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

450 000

400 000 +

360 000

300 000

250 000

200 000

150 000

production en volume net (m%an)

100 000

50 000

o

SPP SSÉESSLELSESSELE SEE SE

années

Figure 9 : Evolution de la production nette totale du groupe 1 au cours de la rotation

L'analyse des différentes figures montre que :

+ la production totale du groupe 1 est bien lissée pour les UFG 2 à 4 (années 2024 à
2038)(cf. Figure 9) ;

+ les essences du groupe 1 présentent des variations de stock disponible exploitable assez
importantes (cf. Figure 10). La Fiqure 10 montre avec plus de précisions l'évolution de la
part relative de chaque espèce dans la composition en volume net du Groupe 1.

PDRSO 191
LA

AGDRF avec l'appui de PDRSO

PLAN D’AMENAGEMENT PEA 192 — Août 2018

100%
90% = Acajou à grandes folioles
= Aniégré
20% = Ayous
m Azobé
m5
70% ne?
= Bubinga
2 Dabéma
60%
m Dibétou
1m Doussié pachyloba
50% k
mEbène
mFraké
40% M latandza
iroko
30% 2 Koto
2 Lati
20% = Longhi blanc
m Padouk rouge
10% m Sapell
mSipo
0% mal

UFG 1 + Conv2 UFG2 UFG3 UFG 4

Figure 10 : Répartition des essences du groupe 1, dans chaque UFG, en pourcentage
du volume net

je

AGDRF avec l'appui de PDRSO

dprso 192

&.
}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

CONCLUSION

L'approche d'aménagement telle qu'indiquée dans le présent document s'inscrit dans la
logique de la gestion durable des forêts, en assurant la pérennité des fonctions écologiques,
économiques et sociales de la forêt. Au niveau écologique, la pérennité d’une partie du
couvert forestier et de ses fonctions écologiques est assurée, tout en contribuant à la
reconstitution du capital forestier exploitable et à la préservation de la biodiversité :

la société forestière remplit ses obligations légales vis-à-vis du code forestier et de ses
textes d'application et peut ainsi prétendre bénéficier d’une reconnaissance de légalité
aujourd'hui demandée sur certains marchés export ;

l'image de la société est valorisée, auprès de la société civile (et des ONG
environnementales internationales), en montrant sa volonté d'aller vers une gestion
durable dans un respect des modes de vie des populations locales et en apportant une
contribution significative au développement local ;

la spécificité de l'aménagement du PEA 192 par rapport aux aménagements classiques
réalisés dans l'Ouest du massif forestier vient d’abord de l'existence d’une série de
conversion liée à l'évolution rapide du front agricole dans le massif forestier situé au Sud-
Ouest de Bangui. La superposition de l'exploitation sur les séries de conversion et de
production pendant la première phase quinquennale de mise en œuvre de ce plan
d'aménagement constituera un challenge pour la société et l'Administration forestière
(notamment en matière de suivi de l'exploitation).

A la fin de l'exploitation dans la série de conversion, celle-ci sera rétrocédée au Ministère
en charge des forêts, qui, avec à la population définira les nouvelles modalités de gestion
de ces zones. Les activités à mener dans ces zones peuvent être l'agriculture, la gestion
participative en vue de la valorisation des PFNL, l'exploitation artisanale de bois d'œuvre,
la production de bois énergie).

les populations locales conservent leurs droits d'usage traditionnels en forêt ; elles
devraient pouvoir profiter à long terme du dynamisme économique lié à l'activité
forestière tout en structurant leur développement local dans un plan d'actions soutenu
par les communes ;

l'Etat Centrafricain obtiendra durablement des recettes fiscales liées à l’activité de la
société forestière dans le PEA 192.

AGDRF avec l'appui de PDRSO PDRSO. 193
Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

AGDRF avec l'appui de PDRSO PDRSO. 194

PS
oo) PLAN D’AMENAGEMENT PEA 192 — Août 2018

LISTE DES TABLEAUX

Ta
Ta
Ta

Ta
Ta

Ta

Ta
Ta
Ta
Ta

Ta
Ta
Ta
Ta

Ta

Ta

©o ©

SOTTTUTUUT

eau 1 - Répartition des taxes payées par les sociétés forestières à l'Administration. 14

eau 2 - Superficies totales et utiles du PEA 192 (ha) — Données 2018... 26

eau 3 — Ratio des effectifs des élèves du PEA 192 — Lot A par classe et par enseignant
des villages enquêtés (données de 2009) M

eau 4 — Effectifs du personnel de CENTRABOIS (données collectés en juillet 2018) …

eau 5-— Investissements sociaux réalisés par CENTRABOIS depuis 2016 (Source :
CENTRABOIS, Juillet 2018)

eau 8 - Nombre de tiges abattus entre 2007 et 2009 sur le PEA 187 (source : SCD)...
eau 9 - PEA 192 — Lot A — Avancement de l'exploitation de la série de conversion
eau 10 - PEA 192 — Lot À — Production réalisée par CENTRABOIS en nombre de tiges
et volumes entre juin 2016 et mai 2018
eau 11 - Historique de l'exploitation forestière du Permis Spécial de Coupe 23.
eau 12 — Surface des formations végétales du PEA 192 - Lot A.
eau 13 — Surface des formations végétales du PEA 192 - Lot B.
eau 14 - Effectifs par hectare cumulés, toutes strates et toutes qualités confondues, par
Lot du PEA 192, par regroupements de classes de diamètre et groupes d’essences80
eau 15 - Volumes bruts par hectare (m°/ha) cumulés, toutes qualités et toutes strates
confondues, par Lot du PEA 192, par regroupements de classes de diamètre et par
groupes d'essences
eau 16 - Surfaces terrières (m?/ha) cumulées, toutes qualités confondues, toutes strates,

par Lot, par regroupements de classes de diamètre et groupes d'essences 84
eau 17 - Effectifs bruts exploitables (tiges / ha), présentés par PEA, toutes qualités,
toutes strates, avec leur marge d'erreurs 90

eau 18- Volumes bruts exploitables (m*/ha), toutes qualités, toutes strates avec leur

marge d'erreurs
eau 19- Répartition des qualités des tiges de diamètre supérieur ou égal à 60 cm,

exprimée en pourcentage du volume inventorié sur les Lots du PEA 192. 94
eau 20 : Coefficient de prélèvement, commercialisation et récolement par essence des

groupes 1 à 3.
eau 21 - Volumes bruts exploitables à l'hectare et total, par Lot du PEA 192.
eau 22 - PEA 192 — Lot A - Nombre d'observations pour chaque grand mammifère.. 100
eau 23 - Accroissements retenus pour les essences principales (cm/an) .102
eau 24 - Surfaces des différentes séries d'aménagement du PEA 192. .106
eau 25 — Séries d'aménagement et surface utiles et taxables . .119
eau 26 — Liste des essences objectif du PEA 192 .123

AGDRF avec l'appui de PDRSO 195

Y PLAN D’AMENAGEMENT PEA 192 — Août 2018

Ta

Ta

Ta
Ta

Ta

Ta
Ta

Ta
Ta
Ta

Ta

Ta
Ta
Ta

Ta
Ta
Ta

Ta
Ta
Ta
Ta
Ta
Ta
Ta

Ta

Ta

Ta

eau 27 — Effectifs par hectare des tiges de diamètre supérieur ou égal à 10 cm des

essences rares du PEA 192... 125
eau 28 — Effectifs par hectare des tiges de diamètre supérieur ou égal à 20 cm des

essences rares du PEA 192
eau 29 - Valeurs des taux de reconstitution des essences objectif sur le PEA 192 — Lot A129
eau 30- Première estimation du diamètre efficace de fructification pour certaines

essences (Durrieu, Bois et Forêts des Tropiques, 2004). .133
eau 31 - Pourcentage de fructification par classe de diamètre pour l’Aniégré, l’Ayous et

le Sapelli iii 134
eau 32 - Récapitulatif des DMA des essences objectif du PEA 192... 134
eau 33 — Zones exploitées en ACP et passage de l'inventaire d'aménagement sur le

PEA 192 - Lot A .137
eau 34 - Essences exploitées par SCD dans les Assiettes de Coupe Provisoires .138
eau 35 — Possibilité indicative totale des essences aménagées — PA initial... 141
eau 36Synthèse de la possibilité par UFG pour l’ensemble des essences de découpage

de la série de production (toutes qualités, diamètres supérieurs au DMA) -PA initial 142
eau 37Synthèse de la possibilité par UFG pour l’ensemble des essences de découpage

de la série de production (toutes qualités, diamètres supérieurs au DMA) — PA révisé143

eau 38 — Détail par UFG des volumes bruts totaux par groupe d'essences 144
eau 39 — Surfaces utiles et totales de Assiettes Annuelles de Coupe de l'UFG 1... 146
eau 40 — Synthèse de la possibilité de la série de conversion par essence et par groupe

(toutes qualités confondues, diamètres supérieurs au DME)..
eau 41 - Découpage en AAC de la série de conversion — PA initial
eau 42 - Découpage en AAC de la série de conversion — PA révisé ….
eau 43 — Synthèse de la possibilité de la série de gestion fores

eau 45 - Possibilité moyenne par UFG pour les essences objectif.
eau 46 — Volumes nets pouvant alimenter la scierie CENTRABOIS
eau 47 - Répartition des frais de l'élaboration du plan d'aménagement initial (2011)...183
eau 48 - Analyse des surcoûts engendrés par la mise sous aménagement... 184
eau 49 — Coefficient de mobilisation des essences en fonction des hypothèses... 186
eau 50 - Volumes bruts prélevables par UFG et valeurs mercuriales des essences du

groupe 1 aménagement.
eau 51 - Analyse des sens

eau 52 - Analyse des sensibilités, taxes d’abattage, de reboisement et de superficie,

hypothèse N°2 (en millions de FCFA) .189
eau 53 - Volumes nets estimés par UFG, pour les essences du groupe 1 (en m°).......190
AGDRF avec l'appui de PDRSO 196

TS.
oo) PLAN D'AMENAGEMENT PEA 192 — Août 2018

LISTE DES CARTES

Carte 1 : Emprise du PEA 192 et limites administratives 25
Carte 2 : Localisation des villages du PEA 192 — Lot A
Carte 3 : Principaux déplacements humains sur le PEA 192 — Lot A.
Carte 4 : Localisation des assiettes de coupe provisoires du PEA 192 — Lot A (ex-PEA 187)60
Carte 5: PEA 192 — Lot A: Découpage en séries et Assiettes de coupe de la série de
conversion
Carte 6 — Localisation des ACP du PEA 192 — Lot A et du PSC 23
Carte 7 : PEA 192 — Lot À — Carte de végétation
Carte 8 : PEA 192 -Lot B - Stratification de la végétation — 2018.
Carte 9 — Répartition de l’Ayous en nombre de tiges par hectare pour les tiges de diamètre

supérieur ou égal au DME, sur le PEA 192 — Lot A... 87
Carte 10 — Répartition du Sapelli en nombre de tiges par hectare pour les tiges de diamètre
supérieur ou égal au DME, sur le PEA 192 — Lot A... 88
Carte 11 — Répartition de l’Ayous en nombre de tiges par hectare pour les tiges de diamètre
supérieur ou égal au DME, sur le PEA 192 — Lot B................................ 89
Carte 12 - Répartition du Sapelli en nombre de tiges par hectare pour les tiges de diamètre
supérieur ou égal au DME, sur le PEA 192 — Lot B................................ 89

Carte 13 : Séries d'aménagement du PEA 192
Carte 14 — Planification de l'exploitation sous aménagement du PEA 192 — Lot A
Carte 15 —- PEA 192 — Lot A : ACP et séries d'aménagement.
Carte 16 — Découpage en Unités Forestières de Gestion du PEA 192 - actualis:
Carte 17 — Découpage en AAC de l'UFG 1
Carte 18 — Découpage en AAC de la série de conversion du PEA 192.

AGDRF avec l'appui de PDRSO 197

TS.
oo) PLAN D'AMENAGEMENT PEA 192 — Août 2018

LISTE DES FIGURES

Figure 1 : Organigramme de CENTRABOIS.....................
Figure 2 : Réalisation des inventaires d'exploitation sur le PEA 192
Figure 3 : Méthodologie du débardage

Figure 4 : Scierie de Bimbo (Juillet 2018)...
Figure 5: Répartition par essence des tiges de plus de 70 cm pour les 10 essences

présentant les volumes par hectare les plus élevés sur le PEA 192 — Lot A... 83
Figure 6 : Répartition par essence des tiges de plus de 70 cm pour les 10 essences qui
représentent les volumes par hectare les plus élevés sur le PEA 192 - Lot B 84

Figure 7 — Structures diamétriques des essences présentant une densité inférieure à 0,1 t/ha
pour D210 cm sur le PEA 192 — Lot A 126
Figure 8 — Structures diamétriques des essences n'ayant pas atteint 50% de reconstitution132

Figure 9 : Evolution de la production nette totale du groupe 1 au cours de la rotation 191
Figure 10 : Répartition des essences du groupe 1, dans chaque UFG, en pourcentage du
VOIUME Net... ieeneeeeeenennns 192

AGDRF avec l'appui de PDRSO 198

s
&.

}
<°

PLAN D’AMENAGEMENT PEA 192 — Août 2018

Annexe 1 :

Annexe 2 :

Annexe 3 :

Annexe 4 :

Annexe 5 :

Annexe 6 :

Annexe 7 :

Annexe 8 :

Annexe 9 :

LISTE DES ANNEXES

Décret n°15.328 du 24 août 2015 portant attribution du PEA 192 à la
société CENTRABOIS et Décret n°17.039 du 21 janvier 2017, portant
extension du PEA 192 de la société CENTRABOIS

Conventions entre le Ministère en Charge des Forêts et CENTRABOIS
Description détaillée des limites du PEA 192

Carte des populations et des infrastructures de base

Stratification de la végétation du PEA 192

Liste des essences inventoriées

Tarifs de cubage utilisés pour le traitement des données d'inventaire
Carte d'aménagement - version 2018

Communiqué final de l'atelier de restitution aux populations

AGDRF avec l'appui de PDRSO 199

